Exhibit 10.2

Execution Version

 

 

 

CREDIT AGREEMENT

dated as of

September 7, 2016,

among

DENALI INTERMEDIATE INC.,

as Initial Holdings,

DELL INC.,

as the Company,

DELL INTERNATIONAL L.L.C.,

as a Borrower,

UNIVERSAL ACQUISITION CO.,

(which on the Effective Date shall be merged with and into EMC Corporation, with
EMC Corporation surviving

such merger and being contributed to the Company as a wholly-owned subsidiary of
the Company) as a Borrower,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A., CREDIT SUISSE SECURITIES (USA) LLC, MERRILL LYNCH,
PIERCE,

FENNER & SMITH INCORPORATED, BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS BANK USA, DEUTSCHE BANK SECURITIES INC. AND RBC CAPITAL MARKETS

as Lead Arrangers and Joint Bookrunners

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS    SECTION 1.01  

Defined Terms

     1    SECTION 1.02  

Classification of Loans and Borrowings

     44    SECTION 1.03  

Terms Generally

     44    SECTION 1.04  

Accounting Terms; GAAP

     44    SECTION 1.05  

Effectuation of Transactions

     45    SECTION 1.06  

Currency Translation; Rates

     45    SECTION 1.07  

Limited Condition Transactions

     46    ARTICLE II    THE CREDITS    SECTION 2.01  

Commitments

     46    SECTION 2.02  

Loans and Borrowings

     47    SECTION 2.03  

Requests for Borrowings

     47    SECTION 2.04  

[Reserved]

     48    SECTION 2.05  

[Reserved]

     48    SECTION 2.06  

Funding of Borrowings

     48    SECTION 2.07  

Interest Period Elections

     48    SECTION 2.08  

Termination and Reduction of Commitments

     49    SECTION 2.09  

Repayment of Loans; Evidence of Debt

     49    SECTION 2.10  

[Reserved]

     50    SECTION 2.11  

Prepayment of Loans

     50    SECTION 2.12  

Fees

     56    SECTION 2.13  

Interest

     56    SECTION 2.14  

Alternate Rate of Interest

     56    SECTION 2.15  

Increased Costs

     57    SECTION 2.16  

Break Funding Payments

     57    SECTION 2.17  

Taxes

     58    SECTION 2.18  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     60    SECTION 2.19  

Mitigation Obligations; Replacement of Lenders

     62    SECTION 2.20  

[Reserved]

     62    SECTION 2.21  

[Reserved]

     62    SECTION 2.22  

Defaulting Lenders

     62    SECTION 2.23  

Illegality

     63    SECTION 2.24  

Loan Modification Offers

     63    ARTICLE III    REPRESENTATIONS AND WARRANTIES    SECTION 3.01  

Organization; Powers

     64    SECTION 3.02  

Authorization; Enforceability

     65    SECTION 3.03  

Governmental Approvals; No Conflicts

     65    SECTION 3.04  

Financial Condition; No Material Adverse Effect

     65    SECTION 3.05  

Properties

     66    SECTION 3.06  

Litigation and Environmental Matters

     66   

 

-i-



--------------------------------------------------------------------------------

         Page   SECTION 3.07  

Compliance with Laws and Agreements

     66    SECTION 3.08  

Investment Company Status

     66    SECTION 3.09  

Taxes

     66    SECTION 3.10  

ERISA

     66    SECTION 3.11  

Disclosure

     67    SECTION 3.12  

Subsidiaries

     67    SECTION 3.13  

Intellectual Property; Licenses, Etc.

     67    SECTION 3.14  

Solvency

     67    SECTION 3.15  

Senior Indebtedness

     67    SECTION 3.16  

Federal Reserve Regulations

     67    SECTION 3.17  

Use of Proceeds

     67    SECTION 3.18  

PATRIOT Act, OFAC and FCPA

     67    ARTICLE IV    CONDITIONS    SECTION 4.01  

Effective Date

     68    ARTICLE V    AFFIRMATIVE COVENANTS    SECTION 5.01  

Financial Statements and Other Information

     69    SECTION 5.02  

Notices of Material Events

     72    SECTION 5.03  

[Reserved]

     72    SECTION 5.04  

Existence; Conduct of Business

     72    SECTION 5.05  

Payment of Taxes, Etc.

     72    SECTION 5.06  

Maintenance of Properties

     72    SECTION 5.07  

Insurance

     72    SECTION 5.08  

Books and Records; Inspection and Audit Rights

     72    SECTION 5.09  

Compliance with Laws

     73    SECTION 5.10  

Use of Proceeds

     73    SECTION 5.11  

Additional Subsidiaries

     73    SECTION 5.12  

Further Assurances

     73    SECTION 5.13  

Ratings

     73    SECTION 5.14  

Certain Post-Closing Obligations

     73    SECTION 5.15  

Designation of Subsidiaries

     73    SECTION 5.16  

Change in Business

     74    SECTION 5.17  

Changes in Fiscal Periods

     74    ARTICLE VI    NEGATIVE COVENANTS    SECTION 6.01  

Indebtedness; Certain Equity Securities

     74    SECTION 6.02  

Liens

     79    SECTION 6.03  

Fundamental Changes; Holding Companies

     81    SECTION 6.04  

Investments, Loans, Advances, Guarantees and Acquisitions

     83    SECTION 6.05  

Asset Sales

     85    SECTION 6.06  

Holdings Covenant

     87    SECTION 6.07  

Negative Pledge

     88    SECTION 6.08  

Restricted Payments; Certain Payments of Indebtedness

     89    SECTION 6.09  

Transactions with Affiliates

     93   

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE VII    EVENTS OF DEFAULT    SECTION 7.01  

Events of Default

     95    SECTION 7.02  

[Reserved]

     97    SECTION 7.03  

[Reserved]

     97    ARTICLE VIII    THE ADMINISTRATIVE AGENT    ARTICLE IX   
MISCELLANEOUS    SECTION 9.01  

Notices

     100    SECTION 9.02  

Waivers; Amendments

     100    SECTION 9.03  

Expenses; Indemnity; Damage Waiver

     103    SECTION 9.04  

Successors and Assigns

     104    SECTION 9.05  

Survival

     108    SECTION 9.06  

Counterparts; Integration; Effectiveness

     108    SECTION 9.07  

Severability

     108    SECTION 9.08  

Right of Setoff

     108    SECTION 9.09  

Governing Law; Jurisdiction; Consent to Service of Process

     109    SECTION 9.10  

WAIVER OF JURY TRIAL

     109    SECTION 9.11  

Headings

     109    SECTION 9.12  

Confidentiality

     109    SECTION 9.13  

USA Patriot Act

     110    SECTION 9.14  

Judgment Currency

     111    SECTION 9.15  

Release of Guarantees

     111    SECTION 9.16  

No Fiduciary Relationship

     111    SECTION 9.17  

Effectiveness of the Mergers

     111    SECTION 9.18  

Obligations Joint and Several

     112    SECTION 9.19  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     112   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01(a)

     —        

Excluded Subsidiaries

Schedule 1.01(b)

     —        

[Reserved]

Schedule 1.01(c)

     —        

Existing Receivables Financing

Schedule 1.01(d)

     —        

[Reserved]

Schedule 2.01(a)

     —        

Asset Sale Bridge Commitments

Schedule 3.05

     —        

[Reserved]

Schedule 3.12

     —        

Subsidiaries

Schedule 5.14

     —        

Certain Post-Closing Obligations

Schedule 6.01

     —        

Existing Indebtedness

Schedule 6.02

     —        

Existing Liens

Schedule 6.04(f)

     —        

Existing Investments

Schedule 6.07

     —        

Existing Restrictions

Schedule 6.09

     —        

Existing Affiliate Transactions

EXHIBITS:

 

Exhibit A

     —         Form of Assignment and Assumption

Exhibit B

     —         Form of Affiliated Lender Assignment and Assumption

Exhibit C

     —         Form of Guarantee Agreement

Exhibit D

     —         [Reserved]

Exhibit E

     —         [Reserved]

Exhibit F

     —         [Reserved]

Exhibit G

     —         Form of Closing Certificate

Exhibit H

     —         [Reserved]

Exhibit I

     —         Form of Specified Discount Prepayment Notice

Exhibit J

     —         Form of Specified Discount Prepayment Response

Exhibit K

     —         Form of Discount Range Prepayment Notice

Exhibit L

     —         Form of Discount Range Prepayment Offer

Exhibit M

     —         Form of Solicited Discounted Prepayment Notice

Exhibit N

     —         Form of Solicited Discounted Prepayment Offer

Exhibit O

     —         Form of Acceptance and Prepayment Notice

Exhibit P-1

     —         Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit P-2

     —         Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit P-3

     —         Form of U.S. Tax Compliance Certificate (For Non-U.S.
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit P-4

     —         Form of U.S. Tax Compliance Certificate (For Non-U.S.
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)

 

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 7, 2016 (this “Agreement”), among DENALI
INTERMEDIATE INC., a Delaware corporation (“Holdings”), DELL INC., a Delaware
corporation (the “Company”), DELL INTERNATIONAL L.L.C., a Delaware limited
liability company (which on or about the Business Day following the Effective
Date shall be merged with and into NEW DELL INTERNATIONAL LLC, a Delaware
limited liability company (“Merger Co.”), with Merger Co. surviving such merger
and immediately changing its name to DELL INTERNATIONAL L.L.C. (such entity
prior to Merger 2, “Dell International” and a “Borrower”), UNIVERSAL ACQUISITION
CO., a Delaware corporation (which on the Effective Date shall be merged with
and into EMC Corporation, a Massachusetts corporation (the “Target”), with EMC
Corporation surviving such merger (such surviving entity, a “Borrower”) and
being contributed to the Company as a wholly-owned subsidiary of the Company),
the LENDERS party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent and
each of the Lenders from time to time party hereto.

WHEREAS, the Borrowers have requested that the Lenders to extend Loans, which,
on the Effective Date shall be in an aggregate principal amount of
$2,200,000,000;

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABS Facilities” means, collectively, the Term/Commercial Receivables Facility,
the Revolving/Consumer Receivables Facility, the EMEA Facility and the Canadian
Revolving/Commercial Receivables Facility.

“Acceptable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Acceptable Prepayment Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Lender accepting a Solicited Discounted Prepayment Offer to make a Discounted
Loan Prepayment at the Acceptable Discount specified therein pursuant to Section
2.11(a)(ii)(D) substantially in the form of Exhibit O.

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).

“Accepting Lenders” has the meaning specified in Section 2.24(a).

“Accounting Changes” has the meaning specified in Section 1.04(d).

“Acquired EBITDA” means, with respect to any Pro Forma Entity for any period, as
the amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined as if references to the Company, the Borrowers and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Pro Forma Entity and its Subsidiaries which will become Restricted
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity.

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

“Acquisition” means the acquisition of the Target and its subsidiaries pursuant
to the Acquisition Agreement.



--------------------------------------------------------------------------------

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
October 12, 2015 among Parent, the Company, Merger Sub and the Target.

“Acquisition Debt Non-Guarantor Sublimit” has the meaning assigned to such term
in Section 6.01(a)(xxvi).

“Acquisition Documents” means the Acquisition Agreement, all other agreements
entered into between Parent or its Affiliates, the Company or its Affiliates,
Target or its Affiliates, in connection with the Acquisition and all schedules,
exhibits and annexes to each of the foregoing and all side letters, instruments
and agreements affecting the terms of the foregoing or entered into in
connection therewith.

“Acquisition Transaction” means any Investment by Holdings, the Company, the
Borrowers or any Restricted Subsidiary in a Person that is engaged in a Similar
Business if as a result of such Investment, (a) such Person becomes a Restricted
Subsidiary or (b) such Person, in one transaction or a series of related
transactions, is merged, consolidated, or amalgamated with or into, or transfers
or conveys substantially all of its assets (or all or substantially all the
assets constituting a business unit, division, product line or line of business)
to, or is liquidated into, Holdings or a Restricted Subsidiary, and, in each
case, any Investment held by such Person.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affected Class” has the meaning specified in Section 2.24(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Debt Fund” means an Affiliated Lender that is a bona fide debt fund
primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds or similar extensions of credit or securities in the ordinary
course and the investment decisions of which are not controlled by the private
equity business of Silver Lake Partners.

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Company (other than Holdings, the Company, the Borrowers or any of their
respective Subsidiaries) at such time.

“Affiliated Lender Assignment and Assumption” has the meaning assigned to such
term in Section 9.04(f)(4).

“Affiliated Lender Cap” has the meaning assigned to such term in Section
9.04(f)(3).

“Agent” means the Administrative Agent, each Lead Arranger, each Joint
Bookrunner and any successors and assigns in such capacity, and “Agents” means
two or more of them.

“Agreement” has the meaning provided in the preamble hereto.

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

-2-



--------------------------------------------------------------------------------

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

“Applicable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“Applicable Rate” means, (a) for any day on or after the three month anniversary
of the Effective Date (the “First Anniversary”) until but not including the six
month anniversary of the Effective Date (the “Second Anniversary”), 7.50% per
annum and (b) the Applicable Rate shall increase by 0.50% per annum on the first
day of each of the two subsequent three month periods following the Second
Anniversary.

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of the term “Permitted Investments.”

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale Bridge Commitment” means, with respect to each Lender, the
commitment of such Lender to make a Loan hereunder on the Effective Date,
expressed as an amount representing the maximum principal amount of the Loan to
be made by such Lender hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to an Assignment and
Assumption. The initial amount of each Lender’s Asset Sale Bridge Commitment is
set forth on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Asset Sale Bridge Commitment, as the case may
be. As of the date hereof, the total Asset Sale Bridge Commitment is
$2,200,000,000.

“Asset Sale Bridge Facility” means the Asset Sale Bridge Loans or any
refinancing thereof.

“Asset Sale Bridge Loan” means a Loan made pursuant to Section 2.01.

“Asset Sale Bridge Maturity Date” means September 6, 2017.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), or as otherwise required to be entered into under the
terms of this Agreement, substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Company or a Borrower (whether or not an
Affiliate of an Administrative Agent) to act as an arranger in connection with
any Discounted Loan Prepayment pursuant to Section 2.11(a)(ii); provided that
neither the Company nor a Borrower shall designate the Administrative Agent as
the Auction Agent without the written consent of the Administrative Agent (it
being understood that the Administrative Agent shall not be under any obligation
to agree to act as the Auction Agent).

“Audited Financial Statements” means (a) the audited consolidated financial
statements of the Target and its Subsidiaries which are (i) the financial
position of the Target and its Subsidiaries at December 31, 2015 and December
31, 2014, (ii) the results of its operations and cash flows for each of the
three years in the period ended December 31, 2015, and (iii) the notes included
thereto and (b) the audited consolidated financial statements of the Parent and
its Subsidiaries which are (i) the financial position of the Company and its
Subsidiaries at January 29, 2016 and January 30, 2015, (ii) the results of its
operations and cash flows for the years ended January 29, 2016 and January 30,
2015 and for the period from October 29, 2013 through January 31, 2014, (iii)
the results of Dell Inc. and its Subsidiaries for the period from February 2,
2013 through October 28, 2013, and (iv) the notes included thereto.

 

-3-



--------------------------------------------------------------------------------

“Available Amount,” means, on any date of determination, a cumulative amount
equal to (without duplication):

(a) the greater of (i) $3,000,000,000 and (ii) 30% of Consolidated EBITDA for
the Test Period then last ended (such greater amount, the “Starter Basket”),
plus

(b) 50% of Consolidated Net Income for the period (treated as one accounting
period) from the first day of the first fiscal quarter of the Company commencing
immediately before the Effective Date to the end of the most recent Test Period,
plus

(c) returns, profits, distributions and similar amounts received in cash or
Permitted Investments and the Fair Market Value of any in-kind amounts received
by the Company, the Borrowers and the Restricted Subsidiaries on Investments
made using the Available Amount (not to exceed the amount of such Investments),
plus

(d) Investments of the Company, a Borrower or any of the Restricted Subsidiaries
in any Unrestricted Subsidiary that has been re-designated as a Restricted
Subsidiary or that has been merged or consolidated with or into the Company, a
Borrower or any of the Restricted Subsidiaries (other than in connection with
the Pledged VMware Share Returns) (up to the lesser of (i) the Fair Market Value
of the Investments of the Company, a Borrower and the Restricted Subsidiaries in
such Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation and (ii) the Fair Market Value of the original Investment by the
Company, a Borrower and the Restricted Subsidiaries in such Unrestricted
Subsidiary), plus

(e) the Net Proceeds of a sale or other Disposition of any Unrestricted
Subsidiary (including the issuance or sale of Equity Interests of an
Unrestricted Subsidiary) received by the Company, any Borrower or any Restricted
Subsidiary, plus

(f) to the extent not included in Consolidated Net Income, dividends or other
distributions or returns on capital received by the Company, any Borrower or any
Restricted Subsidiary from an Unrestricted Subsidiary;

provided that in no event shall the Available Amount increase due to a Pledged
VMware Share Return.

“Available Cash” means, as of any date of determination, the aggregate amount of
cash and Permitted Investments of the Company, the Borrowers or any Restricted
Subsidiary to the extent the use thereof for the application to payment of
Indebtedness is not prohibited by law or any contract to which Holdings, the
Company, the Borrowers and any Restricted Subsidiary is a party; provided that
Available Cash shall in no event include Foreign Cash securing or supporting
Indebtedness incurred pursuant to Section 6.01(a)(xxv)(B).

“Available Equity Amount” means a cumulative amount equal to (without
duplication):

(a) the Net Proceeds of new public or private issuances of Qualified Equity
Interests in Holdings or any parent of Holdings which are contributed to the
Company, plus

(b) capital contributions received by the Company after the Effective Date in
cash or Permitted Investments (other than in respect of any Disqualified Equity
Interest) and the Fair Market Value of any in-kind contributions, plus

(c) the net cash proceeds received by the Company from Indebtedness and
Disqualified Equity Interest issuances issued after the Effective Date and which
have been exchanged or converted into Qualified Equity Interests, plus

(d) returns, profits, distributions and similar amounts received in cash or
Permitted Investments and the Fair Market Value of any in-kind amounts received
by the Company, the Borrowers and the Restricted Subsidiaries on Investments
made using the Available Equity Amount (not to exceed the amount of such
Investments);

 

-4-



--------------------------------------------------------------------------------

provided that the Available Equity Amount shall not include any Cure Amount, any
amounts used to incur Indebtedness pursuant to Section 6.01(a)(xxiv), any
amounts used to make Restricted Payments pursuant to Section 6.08(a)(vi)(C) or
any amounts used to make Investments pursuant to Section 6.04(p) and shall not
increase due to a Pledged VMware Share Return.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary banking regulatory authority.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing,
(c) in the case of any partnership, the board of directors, board of managers,
manager or managing member of a general partner of such Person or the functional
equivalent of the foregoing and (d) in any other case, the functional equivalent
of the foregoing. In addition, the term “director” means a director or
functional equivalent thereof with respect to the relevant Board of Directors.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” and “Borrowers” means, individually and collectively, (a) Dell
International, (b) prior to the consummation of the Merger, Universal
Acquisition Co., (c) immediately after the consummation of the Merger, the
Target and (d) any Successor Borrower.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrowers to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.11(a)(ii)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrowers of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range at a discount
to par pursuant to Section 2.11(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrowers of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date in the same currency and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Austin, Texas are authorized or
required by law to remain closed; provided that when used in connection with a
Eurocurrency Loan the term “Business Day” shall also exclude any day that is not
a London Banking Day.

 

-5-



--------------------------------------------------------------------------------

“Canadian Revolving/Commercial Receivables Facility” means the transactions
contemplated from time to time in that certain Second Amended and Restated
Credit Agreement, dated as of April 15, 2016, by and among, Dell Financial
Services Canada Limited, Wells Fargo Capital Finance Corporation Canada, RBC
Capital Markets and the financial institutions from time to time party thereto.

“Capital Expenditures” means, for any period, (a) the aggregate of, without
duplication, all expenditures (whether paid in cash or accrued as liabilities)
by the Company, the Borrowers and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries, (b) all
Capitalized Software Expenditures and (c) all Capitalized Research and
Development Costs.

“Capital Lease Obligation” means an obligation that is a Capitalized Lease; and
the amount of Indebtedness represented thereby at any time shall be the amount
of the liability in respect thereof that would at that time be required to be
capitalized on a balance sheet in accordance with GAAP as in effect on December
31, 2015 (or, if the Company elects by written notice to the Administrative
Agent at any time (but only once after the Effective Date), in accordance with
GAAP as in effect from time to time but subject to the proviso in the definition
of GAAP).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, as in effect on December 31, 2015, recorded as capitalized leases
(or, if the Company has made the election described in the parenthetical in the
definition of Capital Lease Obligation, in accordance with GAAP as in effect
from time to time but subject to the proviso in the definition of GAAP).

“Capitalized Research and Development Costs” means, for any period, all research
and development costs that are, or are required to be, in accordance with GAAP,
reflected as capitalized costs on the consolidated balance sheet of the Company
and the Restricted Subsidiaries.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Company,
the Borrowers and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Company, the
Borrowers and the Restricted Subsidiaries.

“Cash Management Obligations” means obligations of Holdings, any Intermediate
Parent, the Company, any Borrower or any Restricted Subsidiary in respect of (a)
any overdraft and related liabilities arising from treasury, depository, cash
pooling arrangements and cash management or treasury services or any automated
clearing house transfers of funds, (b) other obligations in respect of netting
services, employee credit or purchase card programs and similar arrangements and
(c) other services related, ancillary or complementary to the foregoing
(including Cash Management Services).

“Cash Management Services” means the due and punctual payment and performance of
all obligations of Holdings, the Company, the Borrowers and the Restricted
Subsidiaries in respect of any overdraft and related liabilities arising from
treasury, depository, cash pooling arrangements and cash management services,
corporate credit and purchasing cards and related programs or any automated
clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Company,
any Borrower or any Restricted Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

“Change in Control” means (a) the failure of Holdings to own directly or
indirectly through wholly-owned subsidiaries that are Guarantors, all of the
Equity Interests in the Company, (b) the failure of the Company, directly or
indirectly through wholly-owned subsidiaries that are Guarantors (including, for
the avoidance of doubt, through

 

-6-



--------------------------------------------------------------------------------

wholly-owned Subsidiaries that are subsidiaries of the Borrowers), to own all of
the Equity Interests in the Borrowers, (c) Holdings shall cease to be a direct
or indirect Subsidiary of Parent, (d) prior to an IPO, the failure by the
Permitted Holders to beneficially own Voting Equity Interests in Parent
representing at least a majority of the aggregate votes entitled to vote for the
election of directors of Parent having a majority of the aggregate votes on the
Board of Directors of Parent, unless the Permitted Holders otherwise have the
right (pursuant to contract, proxy or otherwise), directly or indirectly, to
designate, nominate or appoint (and do so designate, nominate or appoint)
directors of Parent having a majority of the aggregate votes on the Board of
Directors of Parent, (e) after an IPO, the acquisition of beneficial ownership
by any Person or group, other than the Permitted Holders, of Equity Interests
representing 40% or more of the aggregate votes entitled to vote for the
election of directors of Parent having a majority of the aggregate votes on the
Board of Directors of Parent and the aggregate number of votes for the election
of such directors of the Equity Interests beneficially owned by such Person or
group is greater than the aggregate number of votes for the election of such
directors represented by the Equity Interests beneficially owned by the
Permitted Holders, unless the Permitted Holders otherwise have the right
(pursuant to contract, proxy or otherwise), directly or indirectly, to
designate, nominate or appoint (and do so designate, nominate or appoint)
directors of Parent having a majority of the aggregate votes on the Board of
Directors of Parent, or (f) the occurrence of a “Change of Control” (or similar
term), as defined in the documentation governing the Notes (and any Permitted
Refinancing thereof that constitutes Material Indebtedness).

For purposes of this definition, including other defined terms used herein in
connection with this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the date
hereof and (ii) the phrase Person or group is within the meaning of Section
13(d) or 14(d) of the Exchange Act, but excluding any employee benefit plan of
such Person or group or its subsidiaries and any Person acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan. Solely
for purposes of clause (c) of the immediately preceding paragraph, the term
“Subsidiary” shall mean, with respect to any Person, (1) any corporation,
association or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned, directly or indirectly,
by such Person or one or more of the other Subsidiaries of that Person or a
combination thereof; and (2) any partnership, joint venture, limited liability
company or similar entity of which (a) more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general or limited
partnership interests, as applicable, are owned, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person or a combination
thereof whether in the form of membership, general, special or limited
partnership or otherwise, and (b) such Person or any Subsidiary of such Person
is a controlling general partner or otherwise controls such entity. For the
avoidance of doubt, any entity that is owned at a 50% or less level (as
described above) shall not be a “Subsidiary” for purposes of clause (c) of the
immediately preceding paragraph.

Notwithstanding anything to the contrary in this definition or any provision of
Section 13d-3 of the Exchange Act, (A) if any group includes one or more
Permitted Holders, the issued and outstanding Equity Interests of Parent,
directly or indirectly owned by the Permitted Holders that are part of such
group shall not be treated as being beneficially owned by such group or any
other member of such group for purposes of clauses (d) and (e) of this
definition, (B) Person or group shall not be deemed to beneficially own Equity
Interests to be acquired by such Person or group pursuant to a stock or asset
purchase agreement, merger agreement, option agreement, warrant agreement or
similar agreement (or voting or option or similar agreement related thereto)
until the consummation of the acquisition of the Equity Interests in connection
with the transactions contemplated by such agreement and (C) a Person or group
will not be deemed to beneficially own the Equity Interests of another Person as
a result of its ownership of Equity Interests or other securities of such other
Person’s parent (or related contractual rights) unless it owns 50% or more of
the total voting power of the Equity Interests entitled to vote for the election
of directors of such Person’s parent having a majority of the aggregate votes on
the Board of Directors of such Person’s parent.

“Change in Law” means (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
the making or issuance of any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that, notwithstanding anything herein to the
contrary, (i) any requests, rules, guidelines or directives under the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or issued in connection
therewith and (ii) any requests, rules, guidelines or directives promulgated by
the Bank

 

-7-



--------------------------------------------------------------------------------

of International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case shall be
deemed to be a “Change in Law,” to the extent enacted, adopted, promulgated or
issued after the date of this Agreement, but only to the extent such rules,
regulations, or published interpretations or directives are applied to the
Company and its Subsidiaries by the Administrative Agent or any Lender in
substantially the same manner as applied to other similarly situated borrowers
under comparable syndicated credit facilities, including, without limitation,
for purposes of Section 2.15.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Asset Sale Bridge Loans
or Other Loans, (b) any Commitment, refers to whether such Commitment is an
Asset Sale Bridge Commitment or Other Commitment and (c) any Lender, refers to
whether such Lender has a Loan or Commitment with respect to a particular Class
of Loans or Commitments. Other Commitments and Other Loans that have different
terms and conditions shall be construed to be in different Classes.

“Class V Common Stock” means the Class V Common Stock, par value $.01 per share,
of Denali Holding together with any common stock of any Parent Entity into which
such Class V Common Stock is converted or exchanged and which tracks the Class V
Group (as defined in the Certificate of Incorporation of Denali Holding as in
effect on the Effective Date) or any successor to the Class V Group.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Credit Facilities
Credit Agreement as in effect on the date hereof.

“Commitment” means with respect to any Lender, its Asset Sale Bridge Commitment
and Other Commitment of any Class or any combination thereof (as the context
requires).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning provided in the preamble hereto.

“Company Materials” has the meaning specified in Section 5.01.

“Compliance Certificate” means a certificate of a Financial Officer required to
be delivered pursuant to Section 5.01(d).

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income (provided that, for the avoidance of doubt, interest income will
not include any amounts earned by DFS or other Restricted Subsidiaries through
the financing of DFS Financing Assets) and gains on such hedging obligations or
such derivative instruments, and bank and letter of credit fees and costs of
surety bonds in connection with financing activities, together with items
excluded from the definition of “Consolidated Interest Expense” pursuant to
clauses (i) through (xi) thereof,

(ii) provision for taxes based on income, profits, revenue or capital, including
federal, foreign and state income, franchise, excise, value added and similar
taxes based on income, profits, revenue or capital and foreign withholding taxes
paid or accrued during such period (including in respect of repatriated funds)
including penalties and interest related to such taxes or arising from any tax
examinations and (without duplication) any payments to a Parent Entity pursuant
to Section 6.08(a)(vii) in respect of taxes,

 

-8-



--------------------------------------------------------------------------------

(iii) depreciation and amortization (including amortization of Capitalized
Software Expenditures, internal labor costs and amortization of deferred
financing fees or costs),

(iv) other non-cash charges (other than any accrual in respect of
bonuses)(provided, in each case, that if any non-cash charges represent an
accrual or reserve for potential cash items in any future period, (A) such
Person may elect not to add back such non-cash charges in the current period and
(B) to the extent such Person elects to add back such non-cash charges in the
current period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),

(v) the amount of any non-controlling interest consisting of income attributable
to non-controlling interests of third parties in any non-wholly-owned subsidiary
deducted (and not added back in such period to Consolidated Net Income)
excluding cash distributions in respect thereof,

(vi) (A) the amount of management, monitoring, consulting and advisory fees,
indemnities and related expenses paid or accrued in such period to (or on behalf
of) the Sponsors (including any termination fees payable in connection with the
early termination of management and monitoring agreements), (B) the amount of
payments made to option holders of the Company or any of its direct or indirect
parent companies in connection with, or as a result of, any distribution being
made to shareholders of such person or its direct or indirect parent companies,
which payments are being made to compensate such option holders as though they
were shareholders at the time of, and entitled to share in, such distribution,
including any cash consideration for any repurchase of equity, in each case to
the extent permitted in the Loan Documents and (C) the amount of fees, expenses
and indemnities paid to directors, including of Holdings or any direct or
indirect parent thereof,

(vii) losses or discounts on sales of receivables and related assets in
connection with any Permitted Receivables Financing or any loan syndications by
DFS or other Restricted Subsidiaries engaged in financing of DFS Financing
Assets,

(viii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in the calculation of Consolidated Net Income in any
period to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to paragraph (c) below for any
previous period and not added back,

(ix) any costs or expenses incurred by the Company, any Borrower or any
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement, any
severance agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are non-cash or otherwise funded with cash
proceeds contributed to the capital of the Company or Net Proceeds of an
issuance of Equity Interests of the Company (other than Disqualified Equity
Interests),

(x) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature.

plus

 

-9-



--------------------------------------------------------------------------------

(b) without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies related to the Transactions or any other
Specified Transaction, any restructuring, cost saving initiative or other
initiative projected by the Company in good faith to be realized as a result of
actions that have been taken or initiated or are expected to be taken (in the
good faith determination of the Company), including any cost savings, expenses
and charges (including restructuring and integration charges) in connection
with, or incurred by or on behalf of, any joint venture of the Company, any
Borrower or any of the Restricted Subsidiaries (whether accounted for on the
financial statements of any such joint venture or the applicable Borrower) (i)
with respect to the Transactions, on or prior to the date that is 24 months
after the Effective Date (including actions initiated prior to the Effective
Date) and (ii) with respect to any other Specified Transaction, any
restructuring, cost saving initiative or other initiative whether initiated
before, on or after the Effective Date, within 24 months after such Specified
Transaction, restructuring, cost saving initiative or other initiative (which
cost savings shall be added to Consolidated EBITDA until fully realized and
calculated on a Pro Forma Basis as though such cost savings had been realized on
the first day of the relevant period), net of the amount of actual benefits
realized from such actions; provided that (A) such cost savings are reasonably
quantifiable and factually supportable, (B) no cost savings, operating expense
reductions or synergies shall be added pursuant to this clause (b) to the extent
duplicative of any expenses or charges relating to such cost savings, operating
expense reductions or synergies that are included in clause (a) above (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken) and (C) the share of any such cost savings,
expenses and charges with respect to a joint venture that are to be allocated to
the Company, any Borrower or any of the Restricted Subsidiaries shall not exceed
the total amount thereof for any such joint venture multiplied by the percentage
of income of such venture expected to be included in Consolidated EBITDA for the
relevant Test Period;

less

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period),

(ii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any non-wholly-owned subsidiary
added (and not deducted in such period from Consolidated Net Income),

in each case, as determined on a consolidated basis for the Company, the
Borrowers and the Restricted Subsidiaries in accordance with GAAP; provided
that,

(I) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by the Company, any Borrower or any Restricted Subsidiary during
such period (other than any Unrestricted Subsidiary) whether such acquisition
occurred before or after the Effective Date to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
(each such Person, property, business or asset acquired, including pursuant to
the Transactions or pursuant to a transaction consummated prior to the Effective
Date, and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis, and

(II) there shall be (A) excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset (other
than any Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations

 

-10-



--------------------------------------------------------------------------------

by the Company, any Borrower or any Restricted Subsidiary during such period
(but if such operations are classified as discontinued due to the fact that they
are subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of) (each such Person, property,
business or asset so sold, transferred or otherwise disposed of, closed or
classified, a “Sold Entity or Business”), and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each, a “Converted Unrestricted Subsidiary”), in each case based on
the Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer, disposition, closure, classification or conversion)
determined on a historical Pro Forma Basis and (B) included in determining
Consolidated EBITDA for any period in which a Sold Entity or Business is
disposed, an adjustment equal to the Pro Forma Disposal Adjustment with respect
to such Sold Entity or Business (including the portion thereof occurring prior
to such disposal) as specified in the Pro Forma Disposal Adjustment certificate
delivered to the Administrative Agent (for further delivery to the Lenders).

“Consolidated Interest Expense” means the sum of (a) cash interest expense
(including that attributable to Capitalized Leases), net of cash interest income
(provided that, for the avoidance of doubt, interest income will not include any
amounts earned by DFS or other Restricted Subsidiaries through the financing of
DFS Financing Assets), of the Company, the Borrowers and the Restricted
Subsidiaries with respect to all outstanding Indebtedness of the Company, the
Borrowers and the Restricted Subsidiaries (excluding any Non-Recourse
Indebtedness incurred under Section 6.01(a)(viii) or Section 6.01(a)(xxviii)),
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements plus (b) non-cash interest expense resulting solely
from (x) the amortization of original issue discount from the issuance of
Indebtedness of the Company, the Borrower and the Restricted Subsidiaries
(excluding Indebtedness borrowed in connection with the Transactions (and any
Permitted Refinancing thereof) and any Non-Recourse Indebtedness permitted to be
incurred under Section 6.01(a)(viii) or Section 6.01(a)(xxviii)) at less than
par and (y) pay in kind interest expense of the Company, the Borrowers and the
Restricted Subsidiaries, plus (c) the amount of cash dividends or distributions
made by the Company, the Borrowers and the Restricted Subsidiaries in respect of
JV Preferred Equity Interests and other preferred Equity Interests issued in
accordance with Section 6.01(c), but excluding, for the avoidance of doubt, (i)
amortization of deferred financing costs, debt issuance costs, commissions, fees
and expenses and any other amounts of non-cash interest other than specifically
referred to in clause (b) above (including as a result of the effects of
acquisition method accounting or pushdown accounting), (ii) non-cash interest
expense attributable to the movement of the mark-to-market valuation of
obligations under hedging agreements or other derivative instruments pursuant to
FASB Accounting Standards Codification No. 815-Derivatives and Hedging, (iii)
any one-time cash costs associated with breakage in respect of hedging
agreements for interest rates, (iv) commissions, discounts, yield and other fees
and charges (including any interest expense) incurred in connection with any
Permitted Receivables Financing, (v) all non-recurring cash interest expense or
“additional interest” for failure to timely comply with registration rights
obligations, (vi) any interest expense attributable to the exercise of appraisal
rights and the settlement of any claims or actions (whether actual, contingent
or potential) with respect thereto and with respect to the Transactions or the
Original Transactions or any other Investment, all as calculated on a
consolidated basis in accordance with GAAP, (vii) any payments with respect to
make-whole premiums or other breakage costs of any Indebtedness, including,
without limitation, any Indebtedness issued in connection with the Transactions
or the Original Transactions, (viii) penalties and interest relating to taxes,
(ix) accretion or accrual of discounted liabilities not constituting
Indebtedness, (x) any interest expense attributable to a direct or indirect
parent entity resulting from push down accounting and (xi) any expense resulting
from the discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication:

(a) extraordinary, non-recurring or unusual gains or losses (less all fees and
expenses relating thereto) or expenses (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives and any accruals or reserves in respect of any extraordinary,
non-recurring or unusual items), severance, relocation costs, integration and
facilities’ opening costs and other business optimization expenses (including
related to new product introductions and other strategic or cost

 

-11-



--------------------------------------------------------------------------------

saving initiatives), restructuring charges, accruals or reserves (including
restructuring and integration costs related to acquisitions after the Effective
Date and adjustments to existing reserves), whether or not classified as
restructuring expense on the consolidated financial statements, signing costs,
retention or completion bonuses, other executive recruiting and retention costs,
transition costs, costs related to closure/consolidation of facilities and
curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities and charges resulting
from changes in estimates, valuations and judgements thereof),

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(c) Transaction Costs (including any charges associated with the rollover,
acceleration or payout of Equity Interests held by management of the Company,
the Target or any of their respective direct or indirect subsidiaries or parents
in connection with the Transactions or the Original Transactions),

(d) the net income for such period of any Person that is an Unrestricted
Subsidiary and any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting; provided that Consolidated Net Income shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Permitted Investments (or, if not paid in cash or
Permitted Investments, but later converted into cash or Permitted Investments,
upon such conversion) by such Person to the Company, a Borrower or a Restricted
Subsidiary thereof during such period,

(e) any fees and expenses (including any transaction or retention bonus or
similar payment) incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, Investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Effective Date and
any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460),

(f) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments,

(g) accruals and reserves that are established or adjusted as a result of the
Transactions in accordance with GAAP (including any adjustment of estimated
payouts on existing earn-outs) or changes as a result of the adoption or
modification of accounting policies during such period,

(h) all Non-Cash Compensation Expenses,

(i) any income (loss) attributable to deferred compensation plans or trusts,

(j) any income (loss) from investments recorded using the equity method of
accounting (but including any cash dividends or distributions actually received
by the Company, any Borrower or any Restricted Subsidiary in respect of such
investment),

(k) any gain (loss) on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business) or income
(loss) from discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of),

(l) any non-cash gain (loss) attributable to the mark to market movement in the
valuation of hedging obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification 815-Derivatives and Hedging or mark to
market movement of other financial instruments pursuant to FASB Accounting
Standards Codification 825-Financial Instruments in such Test Period; provided
that any cash payments or receipts relating to transactions realized in a given
period shall be taken into account in such period,

 

-12-



--------------------------------------------------------------------------------

(n) any non-cash gain (loss) related to currency remeasurements of Indebtedness,
net loss or gain resulting from hedging agreements for currency exchange risk
and revaluations of intercompany balances,

(o) any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures (provided, in each case, that the cash payment in
respect thereof in such future period shall be subtracted from Consolidated Net
Income for the period in which such cash payment was made),

(p) any impairment charge or asset write-off or write-down (including related to
intangible assets (including goodwill), long-lived assets, and investments in
debt and equity securities), and

(q) solely for the purpose of calculating the Available Amount, the net income
for such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination wholly permitted without any prior Governmental Approval (which
has not been obtained) or, directly or indirectly, is otherwise restricted by
the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Company will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) or Permitted Investments to
the Company, a Borrower or a Restricted Subsidiary thereof in respect of such
period, to the extent not already included therein.

There shall be excluded from Consolidated Net Income for any period the effects
from applying acquisition method accounting, including applying acquisition
method accounting to inventory, property and equipment, loans and leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to the Company, the Borrowers and the Restricted Subsidiaries), as a
result of the Transactions, any acquisition or Investment consummated prior to
the Effective Date (including the Original Transactions) and any Permitted
Acquisitions or other Investment or the amortization or write-off of any amounts
thereof.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include (i) the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder (net of any amount so added back in any prior period
to the extent not so reimbursed within a two-year period) and (ii) the amount of
any cash tax benefits related to the tax amortization of intangible assets in
such period.

“Consolidated Secured Debt” means Consolidated Total Debt that is secured by a
Lien.

“Consolidated Total Assets” means, as at any date of determination, the amount
that would be set forth opposite the caption “total assets” (or any like
caption) on the most recent consolidated balance sheet of the Company, the
Borrowers and the Restricted Subsidiaries in accordance with GAAP.

“Consolidated Total Debt” means, as of any date of determination, (a) the
outstanding principal amount of all third party Indebtedness for borrowed money
(including purchase money Indebtedness), unreimbursed drawings under letters of
credit, JV Preferred Equity Interests, Capital Lease Obligations, third party
Indebtedness obligations evidenced by notes or similar instruments (and
excluding, for the avoidance of doubt, Swap Obligations) and, without
duplication, Receivables Guarantees, in each case of the Company, the Borrowers
and the Restricted Subsidiaries on such date, on a consolidated basis and
determined in accordance with GAAP (excluding, in any event, (i) any amounts of
Non-Recourse Indebtedness incurred under Section 6.01(a)(viii) or Section
6.01(a)(xxviii)), (ii) the

 

-13-



--------------------------------------------------------------------------------

effects of any discounting of Indebtedness resulting from the application of
acquisition method accounting in connection with the Transactions, the Original
Transactions or any Permitted Acquisition or other Investment and (iii) any
amounts of Indebtedness incurred under Section 6.01(a)(xxv)(B) minus (b)
Available Cash.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
arising under the copyright laws of the United States or any other country,
whether as author, assignee, transferee or otherwise, and (b) all registrations
and applications for registration of any such copyright in the United States or
any other country, including registrations, supplemental registrations and
pending applications for registration in the United States Copyright Office (or
any similar office in any other country).

“Credit Facilities” means the facilities pursuant to the Credit Facilities
Credit Agreement.

“Credit Facilities Credit Agreement” means the Credit Agreement, dated as of the
date hereof, by and among Holdings, the Company, the Borrower, Credit Suisse AG,
Cayman Islands Branch and JPMorgan Chase Bank, N.A., as administrative agents,
the lenders party thereto and the other parties party thereto, as in effect on
the date hereof.

“Credit Facilities Loan Documents” has the meaning assigned to the term “Loan
Documents” in the Credit Facilities Credit Agreement.

“Cure Amount” has the meaning assigned to such term in the Credit Facilities
Credit Agreement as in effect on the date hereof.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans within one Business Day of the date on which such funding is required
hereunder, (b) notified the Company, the Administrative Agent, or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement or provided any written
notification to any Person to the effect that it does not intend to comply with
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, (c) failed, within three Business Days
after request by an Administrative Agent (whether acting on its own behalf or at
the reasonable request of the Company (it being understood that the
Administrative Agent shall comply with any such reasonable request)), to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or subsequently cured, or (e)(i) become or is insolvent or
has a parent company that has become or is insolvent, (ii) become the subject of
a bankruptcy or insolvency proceeding or any action or proceeding of the type
described in Section 7.01(h) or (i), or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,

 

-14-



--------------------------------------------------------------------------------

assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment, or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
capital stock in such Lender or its direct or indirect parent by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Dell International” has the meaning provided in the preamble hereto.

“Denali Holding” means Denali Holding Inc., a Delaware corporation, together
with its successors by merger or consolidation.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by Holdings, any Intermediate Parent, the Company, a
Borrower or a Subsidiary in connection with a Disposition pursuant to Section
6.05(l) that is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Company or a Borrower, setting forth
the basis of such valuation, less the amount of cash or Permitted Investments
received in connection with a subsequent sale of or collection on or other
disposition of such Designated Non-Cash Consideration. A particular item of
Designated Non-Cash Consideration will no longer be considered to be outstanding
when and to the extent it has been paid, redeemed, sold or otherwise disposed of
or returned in exchange for consideration in the form of cash or Permitted
Investments in compliance with Section 6.05.

“DFS” means Dell Financial Services L.L.C., a Delaware limited liability
company.

“DFS Financing Assets” means loans, installment sale contracts, receivables
arising under revolving credit accounts, software licenses, maintenance services
agreements, service contracts, leases (including all equipment and software
subject to leases) or subleases (including any related account receivable or
note receivable) entered into with or purchased by the Company, a Borrower or
any Restricted Subsidiary to finance the acquisition or use of products or
services and other assets customarily included in connection with a financing
thereof (including any assets resulting from a financing provided by DFS or the
Global Financial Services division of the Target), together with all proceeds
thereof.

“Discounted Loan Prepayment” has the meaning assigned to such term in Section
2.11(a)(ii)(A).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Discount Range” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.11(a)(ii)(C) substantially in the form of Exhibit K.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit L, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

“Discount Range Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

-15-



--------------------------------------------------------------------------------

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Discounted Prepayment Effective Date” means, in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five Business Days following the receipt by each relevant
Lender of notice from the Auction Agent in accordance with Section
2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable,
unless a shorter period is agreed to between the Borrowers and the Auction
Agent.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Company, the Borrowers and the
Restricted Subsidiaries in the definition of the term “Consolidated EBITDA” (and
in the component financial definitions used therein) were references to such
Sold Entity or Business and its subsidiaries or to such Converted Unrestricted
Subsidiary and its subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or Converted Unrestricted Subsidiary.

“Disposition” has the meaning assigned to such term in Section 6.05(a).

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person or in any Parent Entity that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests), whether pursuant to a sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person or in any Parent Entity that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person or in
any Parent Entity that do not constitute Disqualified Equity Interests and cash
in lieu of fractional shares of such Equity Interests) or is required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;

in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale,” “condemnation event,” a “change
of control” or similar event shall not constitute a Disqualified Equity Interest
if any such requirement becomes operative only after repayment in full of all
the Loans and all other Guaranteed Obligations that are accrued and payable and
the termination of the Commitments and (ii) if an Equity Interest in any Person
is issued pursuant to any plan for the benefit of employees of Holdings (or any
direct or indirect parent thereof), the Company, any Borrower or any of the
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute a Disqualified Equity Interest solely because it may be required
to be repurchased by Holdings (or any direct or indirect parent company
thereof), the Company, any Borrower or any of the Subsidiaries in order to
satisfy applicable statutory or regulatory obligations of such Person or as a
result of such employee’s termination, death, or disability.

“Disqualified Lenders” means (a) those Persons identified by a Sponsor or
Holdings to the Joint Bookrunners in writing prior to October 12, 2015, (b)
those Persons who are competitors of the Company and its Subsidiaries identified
by a Sponsor or Holdings to the Administrative Agent from time to time in
writing (including by email) and (c) in the case of each Persons identified
pursuant to clauses (a) and (b) above, any of their Affiliates that are either
(i) identified in writing by Holdings or a Sponsor from time to time or (ii)
clearly identifiable as Affiliates on

 

-16-



--------------------------------------------------------------------------------

the basis of such Affiliate’s name (other than, in the case of this clause (c),
Affiliates that are bona fide debt funds); provided that no updates to the
Disqualified Lender list shall be deemed to retroactively disqualify any parties
that have previously acquired an assignment or participation in respect of the
Loans from continuing to hold or vote such previously acquired assignments and
participations on the terms set forth herein for Lenders that are not
Disqualified Lenders. Any supplement to the list of Disqualified Lenders
pursuant to clause (b) or (c) above shall be sent by the Borrower to the
Administrative Agent by email to PMDQ_Contact@jpmorgan.com and such supplement
shall take effect the Business Day after such notice is received by the
Administrative Agent (it being understood that no such supplement to the list of
Disqualified Lenders shall operate to disqualify any Person that is already a
Lender).

“director” has the meaning assigned to such term in the definition of “Board of
Directors.”

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Refinancing” means, collectively, (a) the repayment, repurchase
or other discharge of the Existing Credit Agreement Indebtedness and termination
and/or release of any security interests and guarantees in connection therewith
and (b) the deposit of amounts necessary to redeem the existing 5.625% senior
first lien notes due 2020 of Dell International and Denali Finance Corp. and to
discharge the indenture governing such notes, in accordance with its terms, with
the trustee for such notes and delivery of the notice to redeem such notes on
the Effective Date and the termination and/or release of any guarantees, liens
and security related thereto.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (including, subject to the requirements
of Section 9.04(f), (g) and (h), as applicable, Holdings, the Borrowers or any
of their Affiliates), other than, in each case, (i) a natural person, (ii) a
Defaulting Lender or (iii) a Disqualified Lender.

“EMEA Facility” means the transactions contemplated from time to time in the
“Transaction Documents” as defined in that certain Revolving Credit Facility
Agreement, dated as of December 23, 2013, as amended by that certain Amendment
Agreement dated as of April 14, 2015, by and among, Dell Global B.V., Dell Bank
International d.a.c. (formerly known as Dell Bank International Limited), BNP
Paribas London Branch, Barclays Bank Ireland PLC, and SGBT Finance Ireland
Limited.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means applicable common law and all applicable treaties,
rules, regulations, codes, ordinances, judgments, orders, decrees and other
applicable Requirements of Law, and all applicable injunctions or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, in each instance

 

-17-



--------------------------------------------------------------------------------

relating to the protection of the environment, including with respect to the
preservation or reclamation of natural resources or the Release or threatened
Release of any Hazardous Material, or to the extent relating to exposure to
Hazardous Materials, the protection of human health or safety.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, the Company, any Borrower, any IPCo or any Subsidiary
directly or indirectly resulting from or based upon (a) any actual or alleged
violation of any Environmental Law or permit, license or approval issued
thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Financing” means the cash equity contributions by the Sponsors and other
Investors, directly or indirectly, to Parent through the purchases of common
stock of Parent, the Net Proceeds of which are further contributed as common
Equity Interests, directly or indirectly, to Merger Sub, in an aggregate amount
equal to at least $3,000,000,000.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“EMC IPCo” means EMC IP Holding Company LLC, a Delaware limited liability
company and wholly owned direct subsidiary of Holdings.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 or
Section 430 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by a Loan Party or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by a Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan (including
any liability under Section 4062(e) of ERISA) or Multiemployer Plan; or (h) the
receipt by a Loan Party or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from a Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

-18-



--------------------------------------------------------------------------------

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
subsidiary of the Company, (b) each Subsidiary listed on Schedule 1.01(a), (c)
each Unrestricted Subsidiary, (d) each Immaterial Subsidiary, (e) any Subsidiary
that is prohibited by (i) applicable Requirements of Law or (ii) any contractual
obligation existing on the Effective Date or on the date any such Subsidiary is
acquired (so long in respect of any such contractual prohibition such
prohibition is not incurred in contemplation of such acquisition), in each case
from guaranteeing the Guaranteed Obligations or which would require governmental
(including regulatory) consent, approval, license or authorization to provide a
Guarantee, or for which the provision of a Guarantee would result in a material
adverse tax consequence (including as a result of the operation of Section 956
of the Code or any similar law or regulation in any applicable jurisdiction) to
Holdings or one of its subsidiaries (as reasonably determined by the Company in
consultation with the Administrative Agent), (f) any Foreign Subsidiary, (g) any
direct or indirect Domestic Subsidiary of a direct or indirect Foreign
Subsidiary of Holdings that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code, (h) any FSHCO, (i) any other Subsidiary
excused from becoming a Loan Party pursuant to clause (a) of the last paragraph
of the definition of the term “Guarantee Requirement,” (j) each Receivables
Subsidiary and (k) any not-for-profit Subsidiaries, captive insurance companies
or other special purpose subsidiaries designated by the Company from time to
time.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) Taxes imposed
on (or measured by) its net income or profits(however denominated), branch
profits Taxes, and franchise Taxes, in each case imposed by (i) a jurisdiction
as a result of such recipient being organized or having its principal office
located in or, in the case of any Lender, having its applicable lending office
located in or (ii) any jurisdiction as a result of any other present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than a connection arising solely from such recipient having executed, delivered,
or become a party to, performed its obligations or received payments under,
received or perfected a security interest under, sold or assigned of an interest
in, engaged in any other transaction pursuant to, or enforced, any Loan
Documents), (b) any withholding Tax that is attributable to a Lender’s failure
to comply with Section 2.17(e), (c) except in the case of an assignee pursuant
to a request by a Borrower under Section 2.19, any U.S. federal withholding
Taxes imposed due to a Requirement of Law in effect at the time a Lender becomes
a party hereto (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax under Section 2.17(a)
and (d) any U.S. federal withholding Tax imposed pursuant to FATCA.

“Existing Credit Agreement Indebtedness” means the principal, interest, fees and
other amounts, other than contingent obligations not due and payable,
outstanding under (i) that certain Credit Agreement (the “Existing Term Loan
Credit Agreement”), dated as of October 29, 2013, by and among Holdings, the
Company, Dell International, the lenders from time to time party thereto, Bank
of America, N.A., as administrative agent and the other agents party thereto,
(ii) that certain ABL Credit Agreement, dated as of October 29, 2013, by and
among Holdings, the Company, Dell International, the other borrowers party
thereto, Bank of America, N.A., as administrative agent and collateral agent,
the lenders party thereto and the other agents party thereto and (iii) that
certain Credit Agreement, dated as of February 27, 2015, by and among Target,
Citibank, N.A., as administrative agent, the lenders party thereto and the other
agents party thereto.

“Existing Notes” means the notes set forth on Section 2 of Schedule 6.01.

“Existing Term Loan Credit Agreement” has the meaning assigned to such term in
the definition of the term “Existing Credit Agreement Indebtedness.”

“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset. Except as otherwise expressly set forth herein, such value shall
be determined in good faith by the Company.

 

-19-



--------------------------------------------------------------------------------

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Company and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future Treasury
regulations or official administrative interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code and any
intergovernmental agreements (and related legislation or official guidance)
entered into in connection with the implementation of such current Sections of
the Code (or any such amended or successor version described above).

“FCPA” has the meaning assigned to such term in Section 3.18(b).

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that if such day is not a Business Day, the Federal Funds Effective Rate for
such day shall be such rate on such transactions on the preceding Business Day
as so published on the next succeeding Business Day.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company or a Borrower.

“First Anniversary” has the meaning assigned to such term in the definition of
the term “Applicable Rate.”

“First Lien Notes” means, collectively, (a) $3,750,000,000 aggregate principal
amount of senior first lien secured notes due 2019, (b) $4,500,000,000 aggregate
principal amount of senior first lien secured notes due 2021, (c) $3,750,000,000
aggregate principal amount of senior first lien secured notes due 2023, (d)
$4,500,000,000 aggregate principal amount of senior first lien secured notes due
2026, (e) $1,500,000,000 aggregate principal amount of senior first lien secured
notes due 2036, (f) $2,000,000,000 aggregate principal amount of senior first
lien secured notes due 2046, in each case, issued by Diamond 1 Finance
Corporation, a corporation organized under the laws of Delaware and Diamond 2
Finance Corporation, a corporation organized under the laws of Delaware, which
such notes shall assumed by the Borrowers (by merger) on the Effective Date.

“Fixed Rate” when used in reference to any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined pursuant to Section 2.13(a).

“Foreign Cash” means internally generated cash and/or Permitted Investments of
Foreign Subsidiaries.

“Foreign Prepayment Event” has the meaning assigned to such term in Section
2.11(g).

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“FSHCO” means any direct or indirect Domestic Subsidiary of Holdings (other than
the Company and the Borrowers) that has no material assets other than Equity
Interests in one or more direct or indirect Foreign Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“Funded Debt” means all Indebtedness of the Company, the Borrowers and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of the Company, the Borrowers or the
Restricted Subsidiaries, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

 

-20-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Company
or the Borrowers notify the Administrative Agent that the Company or the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the Effective Date (or, with respect to the
treatment of leases in the definition of Capital Lease Obligation and Capital
Leases, any change occurring after the date the Company has made the election
described in the parenthetical in the definition of Capital Lease Obligation) in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company and the Borrowers that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (a) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under FASB
Accounting Standards Codification 825-Financial Instruments, or any successor
thereto (including pursuant to the FASB Accounting Standards Codification), to
value any Indebtedness of the Company or any subsidiary at “fair value,” as
defined therein and (b) the amount of any Indebtedness under GAAP with respect
to Capital Lease Obligations shall be determined in accordance with the
definition of “Capital Lease Obligations”.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Grandfathered Unrestricted Subsidiaries” means each of (a) VMware, (b) the
issuers/borrowers (and any direct obligors in connection therewith) in
connection with any Permitted Bridge Refinancing or Takeout Margin Loan of the
Margin Bridge Facility, whether such entities are formed before or after the
Effective Date, which such entities may be contributed the Pledged VMware Shares
and up to 43,025,308 shares of Class A common stock of VMware, (c) SecureWorks
Corp. and Boomi Inc., (d) Pivotal Labs and any joint venture or other entity
into which Pivotal Labs and related assets are contributed or which is a
successor to Pivotal Labs and (e) Virtustream and any joint venture or other
entity into which Virtustream and related assets are contributed or which is a
successor to Virtustream.

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.

 

-21-



--------------------------------------------------------------------------------

“Guarantee Agreement” means the Master Guarantee Agreement among the Loan
Parties and the Administrative Agent, substantially in the form of Exhibit C.

“Guarantee Requirement” means, at any time, the requirement that the
Administrative Agent shall have received from the Loan Parties either (x) a
counterpart of the Guarantee Agreement duly executed and delivered on behalf of
such Person or (y) in the case of any Person that becomes a Loan Party after the
Effective Date (including by ceasing to be an Excluded Subsidiary), a supplement
to the Guarantee Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person, in each case together with, in the case of
any such supplement executed and delivered after the Effective Date, documents
of the type referred to in Section 4.01(c), and, to the extent reasonably
requested by the Administrative Agent, opinions of the type referred to in
Section 4.01(b).

“Guaranteed Obligations” means (a) the due and punctual payment by the Company
and the Borrowers of (i) the principal of and interest at the applicable rate or
rates provided in this Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations of the Company and the Borrowers under or pursuant to this Agreement
and each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment and performance
of all other obligations of the Company and the Borrowers under or pursuant to
each of the Loan Documents and (c) the due and punctual payment and performance
of all the obligations of each other Loan Party under or pursuant to this
Agreement and each of the other Loan Documents (including interest and monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

“Guaranteed Parties” means (a) each Lender, (b) the Administrative Agent,
(c) each Joint Bookrunner and (d) the permitted successors and assigns of each
of the foregoing.

“Guarantors” means collectively, (a) Holdings, each Intermediate Parent, the
Company and the Subsidiary Loan Parties and (b) with respect to the Guaranteed
Obligations of Holdings, each Intermediate Parent, the Company, the Borrowers
and the Subsidiary Loan Parties.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or any other
term of similar import, pursuant to any Environmental Law.

“Holdings” has the meaning assigned to such term in the preamble hereto.

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

“Identified Qualifying Lenders” has the meaning specified in Section
2.11(a)(ii)(D).

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

 

-22-



--------------------------------------------------------------------------------

“Impacted Loans” has the meaning assigned to such term in Section 2.14(b).

“Incremental Equivalent Debt” means Indebtedness incurred pursuant to Section
6.01(a)(xxi).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
or similar obligations payable in the ordinary course of business and any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and if not paid within 60 days
after being due and payable), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; provided that the term “Indebtedness” shall not
include (i) deferred or prepaid revenue, (ii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the seller, (iii) any obligations attributable
to the exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect thereto, (iv)
Indebtedness of any Parent Entity appearing on the balance sheet of the Company
solely by reason of push down accounting under GAAP, (v) accrued expenses and
royalties and (vi) asset retirement obligations and other pension related
obligations (including pensions and retiree medical care) that are not overdue
by more than 60 days. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The amount of Indebtedness of any Person for purposes of
clause (e) above shall (unless such Indebtedness has been assumed by such
Person) be deemed to be equal to the lesser of (A) the aggregate unpaid amount
of such Indebtedness and (B) the Fair Market Value of the property encumbered
thereby as determined by such Person in good faith. For all purposes hereof, the
Indebtedness of the Company, the Borrowers and the Restricted Subsidiaries shall
exclude intercompany liabilities arising from their cash management and
accounting operations and intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any rollover or extensions of terms)
and made in the ordinary course of business.

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Intellectual Property” means, with respect to any Person, all intellectual and
similar property of every kind and nature now owned or hereafter acquired by any
such Person, including inventions, designs, Patents, Copyrights, Trademarks,
licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know how, show how or other data or information, software
and databases.

“Interest Coverage Ratio” means, as of any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense, in each case for the Test Period as
of such date.

“Interest Payment Date” means each three-month period, commencing with the
period ending three months after the Closing Date.

 

-23-



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the later of the First Anniversary or date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter as selected by a Borrower in its Borrowing
Request (or, if agreed to by each Lender participating therein, such other
period less than one month thereafter as such Borrower may elect), provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the preceding Business Day, and (b)
any Interest Period that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the later of the First Anniversary or the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interest Period Election Request” means a request by a Borrower to continue a
Borrowing in accordance with Section 2.07.

“Intermediate Parent” means any subsidiary of Holdings of which the Company is a
subsidiary.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other Indebtedness
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Company, the Borrowers and the Restricted Subsidiaries, intercompany
loans, advances, or Indebtedness having a term not exceeding 364 days (inclusive
of any rollover or extensions of terms) and made in the ordinary course of
business) or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. The amount, as of any date of
determination, of (i) any Investment in the form of a loan or an advance shall
be the principal amount thereof outstanding on such date, minus any cash
payments actually received by such investor representing interest in respect of
such Investment (to the extent any such payment to be deducted does not exceed
the remaining principal amount of such Investment and without duplication of
amounts increasing the Available Amount or the Available Equity Amount), but
without any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (ii) any Investment in the form of a Guarantee shall be equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Financial Officer, (iii) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the Fair Market Value of such Equity Interests or other
property as of the time of the transfer, minus any payments actually received by
such investor representing a return of capital of, or dividends or other
distributions in respect of, such Investment (to the extent such payments do not
exceed, in the aggregate, the original amount of such Investment and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment, and (iv) any Investment (other than any
Investment referred to in clause (i), (ii) or (iii) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (A) the cost of all additions thereto and
minus (B) the amount of any portion of such Investment that has been repaid to
the investor in cash as a repayment of principal or a return of capital, and of
any cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in this clause (B) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto and without
duplication of amounts increasing the Available Amount or the Available Equity
Amount), but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the date of such Investment. For purposes of Section 6.04, if an
Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.

 

-24-



--------------------------------------------------------------------------------

“Investor” means a holder of Equity Interests in Parent (or any direct or
indirect parent thereof).

“IPCos” means, individually and collectively, (a) EMC IPCo and (b) VCE IPCo.

“IPCo Distribution” means the distribution of Intellectual Property to the IPCos
pursuant to the IPCo Distribution Agreements on the Effective Date, which shall
occur prior to the consummation of the Merger.

“IPCo Distribution Agreement” and “IPCo Distribution Agreements” means,
individually and collectively, (a) the Patent Assignment Agreement between
Target and EMC IPCo dated on or about September 6, 2016 providing for, amongst
other things the assignment of certain Intellectual Property by Target to EMC
IPCo, (b) the Interest Purchase Agreement between Target and Holdings dated on
or about September 7, 2016 providing for, amongst other things, the sale of all
membership interests in EMC IPCo from Target to Holdings, (c) the Patent
Assignment Agreement between VCE and VCE IPCo dated on or about September 6,
2016 providing for, amongst other things the assignment of certain Intellectual
Property by VCE to VCE IPCo and (d) the Interest Purchase Agreement between VCE
and Holdings dated on or about September 7, 2016 providing for, amongst other
things, the sale of all membership interests in VCE IPCo from Target to
Holdings.

“IPCo License Agreement” and “IPCo License Agreements” means, individually and
collectively, (a) the License Agreement between Target and EMC IPCo dated on or
about September 6, 2016 providing for, amongst other things, the licensing of
certain Intellectual Property by EMC IPCo to Target and (b) the License
Agreement between VCE and VCE IPCo dated on or about September 6, 2016 providing
for, amongst other things, the licensing of certain Intellectual Property by VCE
IPCo to VCE.

IPO” means an offering after the Effective Date in an underwritten public
offering (other than a public offering pursuant to a registration statement on
Form S-8) of common Equity Interests of Parent other than any such offering of
Class V Common Stock.

“Joint Bookrunners” means JPMorgan Chase Bank, N.A., Credit Suisse Securities
(USA) LLC, Merrill Lynch. Pierce, Fenner & Smith Incorporated, Barclays Bank
PLC, Citigroup Global Markets Inc., Goldman Sachs Bank USA, Deutsche Bank
Securities Inc. and RBC Capital Markets1.

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

“Junior Financing” means any Material Indebtedness (other than any permitted
intercompany Indebtedness owing to Holdings, the Company, any Borrower or any
Restricted Subsidiary) that is subordinated in right of payment to the
Guaranteed Obligations.

“JV Preferred Equity Interests” has the meaning assigned to such term in Section
6.01(c).

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Loan or any Other
Commitment, in each case as extended in accordance with this Agreement from time
to time.

“LCA Election” has the meaning provided in Section 1.07.

“LCA Test Date” has the meaning provided in Section 1.07.

 

 

1  RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

-25-



--------------------------------------------------------------------------------

“Lead Arrangers” means JPMorgan Chase Bank, N.A., Credit Suisse Securities (USA)
LLC, Merrill Lynch. Pierce, Fenner & Smith Incorporated, Barclays Bank PLC,
Citigroup Global Markets Inc., Goldman Sachs Bank USA, Deutsche Bank Securities
Inc. and RBC Capital Markets.

“Letter of Credit Debt Basket Increase” has the meaning assigned to such term in
the Credit Facilities

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption
or Loan Modification Agreement in respect of any Loans, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Liabilities” means the recorded liabilities (including contingent liabilities
that would be recorded in accordance with GAAP) of the Company and its
Subsidiaries taken as a whole, as of the Effective Date after giving effect to
the consummation of the Transactions, determined in accordance with GAAP
consistently applied.

“LIBO Rate” means: for any Interest Period with respect to a Eurocurrency
Borrowing, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for dollar or euro deposits, as applicable, (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent.

Notwithstanding the foregoing, the LIBO Rate in respect of any applicable
Interest Period will be deemed to be 0.75% per annum if the LIBO Rate for such
Interest Period calculated pursuant to the foregoing provisions would otherwise
be less than 0.75% per annum.

“LIBOR” has the meaning assigned to such term in the definition of “LIBO Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided that in no event shall an operating lease be
deemed to constitute a Lien.

“Limited Condition Transaction” means any Acquisition Transaction or any other
acquisition or Investment permitted by this Agreement, in each case whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

“Loan Documents” means this Agreement, any Loan Modification Agreement, the
Guarantee Agreement and, except for purposes of Section 9.02, any promissory
notes delivered pursuant to Section 2.09(e).

“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Administrative Agent, among the Company, the
Borrowers, the Administrative Agent and one or more Accepting Lenders, effecting
one or more Permitted Amendments and such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.24.

“Loan Modification Offer” has the meaning specified in Section 2.24(a).

“Loan Parties” means Holdings, the Company, the Borrowers, the Subsidiary Loan
Parties and any other Guarantor.

 

-26-



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank market.

“Management Investors” means current and/or former directors, officers and
employees of Holdings, the Company, the Borrowers and/or any of their respective
subsidiaries who are (directly or indirectly through one or more investment
vehicles) Investors on the Effective Date.

“Margin Bridge Facility” means the facility pursuant to that certain Margin
Bridge Credit Agreement, dated as of the date hereof, by and among the Target,
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent, the
lenders party thereto and the other agents party thereto, in an aggregate
principal amount not to exceed $2,500,000,000.

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Material Adverse Effect” means any event, circumstance or condition that has
had, or could reasonably be expected to have, a materially adverse effect on (a)
the business or financial condition of the Company, the Borrowers and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Borrowers and
the Guarantors, taken as a whole, to perform their payment obligations under the
Loan Documents or (c) the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents.

“Material Indebtedness” means any Indebtedness for borrowed money (other than
the Guaranteed Obligations), Capital Lease Obligations, purchase money
Indebtedness, unreimbursed drawings under letters of credit, third party
Indebtedness obligations evidenced by notes or similar instruments or
obligations in respect of one or more Swap Agreements, of any one or more of
Holdings, the Company, the Borrowers and the Restricted Subsidiaries in an
aggregate principal amount exceeding $500,000,000; provided that in no event
shall any Permitted Receivables Financing be considered Material Indebtedness
for any purpose. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Company, the Borrowers or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

“Material Subsidiary” means (a) each wholly-owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of the Company most recently ended for
which financial statements are available, had revenues or total assets for such
quarter in excess of 2.5% of the consolidated revenues or total assets, as
applicable, of the Company for such quarter or that is designated by the Company
as a Material Subsidiary and (b) any group comprising wholly-owned Restricted
Subsidiaries that each would not have been a Material Subsidiary under clause
(a) but that, taken together, as of the last day of the fiscal quarter of the
Company most recently ended for which financial statements are available, had
revenues or total assets for such quarter in excess of 10.0% of the consolidated
revenues or total assets, as applicable, of the Company for such quarter.

“Merger Co.” has the meaning provided in the preamble hereto.

“Merger Sub” Universal Acquisition Co., a wholly-owned subsidiary of the
Company, a Delaware corporation and direct wholly-owned subsidiary of the
Company.

“Merger” means the merger of Merger Sub with and into Target as of the Effective
Date, with Target surviving as a wholly-owned subsidiary of the Company.

“Merger 2” means the merger of Dell International L.L.C. with and into Merger
Co. on or about the Business Day following the Effective Date, with Merger Co.
surviving as a wholly-owned subsidiary of the Company and immediately changing
its name to Dell International L.L.C.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

-27-



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds, including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out (but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually received, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid by Holdings, the Company, the Borrowers and the
Restricted Subsidiaries in connection with such event (including attorney’s
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, underwriting discounts and commissions, other customary expenses and
brokerage, consultant, accountant and other customary fees), (ii) in the case of
a Disposition of an asset (including pursuant to a Sale Leaseback or Casualty
Event or similar proceeding), (A) any funded escrow established pursuant to the
documents evidencing any Disposition to secure any indemnification obligations
or adjustments to the purchase price associated with any such sale or
disposition; provided that the amount of any subsequent reduction of such escrow
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds occurring on the date of such reduction solely to
the extent that Holdings, the Company, the Borrowers and/or any Restricted
Subsidiaries receives cash in an amount equal to the amount of such reduction,
(B) the amount of all payments that are permitted hereunder and are made by
Holdings, the Company, the Borrowers and the Restricted Subsidiaries as a result
of such event to repay Indebtedness (other than the Loans) secured by such asset
or otherwise subject to mandatory prepayment as a result of such event, (C) the
pro rata portion of net cash proceeds thereof (calculated without regard to this
clause (C)) attributable to minority interests and not available for
distribution to or for the account of Holdings, the Company, the Borrowers and
the Restricted Subsidiaries as a result thereof and (D) the amount of any
liabilities directly associated with such asset and retained by Holdings, the
Company, the Borrowers or the Restricted Subsidiaries and (iii) the amount of
all taxes paid (or reasonably estimated to be payable, including any withholding
taxes estimated to be payable in connection with the repatriation of such Net
Proceeds), and the amount of any reserves established by Holdings, the Company,
the Borrowers and the Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, that are associated with such event,
provided that any reduction at any time in the amount of any such reserves
(other than as a result of payments made in respect thereof) shall be deemed to
constitute the receipt by the Borrowers at such time of Net Proceeds in the
amount of such reduction.

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

“Non-Recourse Indebtedness” means Indebtedness that is non-recourse to Holdings,
the Company, the Borrowers and the Restricted Subsidiaries (except for (a) any
customary limited recourse that is no more expansive in any material respect
than the recourse under the ABS Facilities or (b) any performance undertaking or
Guarantee that is no more extensive in any material respect than the
“Performance Undertakings” (as defined in the ABS Facilities) provided by the
Company (as in effect on the Effective Date) in connection with the ABS
Facilities, and in each case, reasonable extensions thereof).

“Not Otherwise Applied” means, with reference to the Available Amount, the
Starter Basket or the Available Equity Amount, as applicable, that was not
previously applied pursuant to Section 6.04(n), Section 6.08(a)(viii) or Section
6.08(b)(iv).

“Notes” means, collectively, the First Lien Notes and the Unsecured Notes.

“OFAC” has the meaning assigned to such term in Section 3.18(c).

 

-28-



--------------------------------------------------------------------------------

“Offered Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Offered Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Transactions” has the meaning assigned to the term “Transactions” in
the Existing Term Loan Credit Agreement.

“Other Commitments” means one or more Classes of commitments hereunder that
result from a Loan Modification Agreement.

“Other Loans” means one or more Classes of Loans that result from a Loan
Modification Agreement.

“Other Taxes” means any and all present or future recording, stamp, documentary,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“Parent” means Denali Holding.

“Parent Entity” means any Person that is a direct or indirect parent of the
Company.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section
9.04(c)(iii).

“Participating Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations thereof and
all applications for letters patent of the United States or the equivalent
thereof in any other country, including registrations and pending applications
in the United States Patent and Trademark Office or any similar offices in any
other country, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition Transaction; provided that (a) with
respect to each such Acquisition Transaction, all actions required to be taken
with respect to any such newly created or acquired Subsidiary (including each
subsidiary thereof) in order to satisfy the requirements set forth in the
definition of the term “Guarantee Requirement” to the extent applicable shall
have been taken (or arrangements for the taking of such actions after the
consummation of the Permitted Acquisition shall have been made that are
reasonably satisfactory to the Administrative Agent) (unless such newly created
or acquired Subsidiary is designated as an Unrestricted Subsidiary pursuant to
Section 5.15 or is otherwise an Excluded Subsidiary) and (b) after giving effect
to any such purchase or other acquisition, no Event of Default under clause (a),
(b), (h) or (i) of Section 7.01 shall have occurred and be continuing.

 

-29-



--------------------------------------------------------------------------------

“Permitted Amendment” means an amendment to this Agreement and, if applicable
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to all, or any portion of, the Loans and/or Commitments of any Class
of the Accepting Lenders and, in connection therewith, (a) a change in the
Applicable Rate with respect to the Loans and/or Commitments of such Accepting
Lenders and/or (b) a change in the fees payable to, or the inclusion of new fees
to be payable to, such Accepting Lenders and/or (c) additional covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of such Loan Modification Offer (it being understood that to the extent
that any financial maintenance covenant is added for the benefit of any such
Loans and/or Commitments, no consent shall be required by the Administrative
Agent or any of the Lenders if such financial maintenance covenant is either (i)
also added for the benefit of any corresponding Loans remaining outstanding
after the issuance or incurrence of such Loans and/or Commitments or (ii) only
applicable after the Latest Maturity Date at the time of such Loan Modification
Offer).

“Permitted Bridge Refinancing” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of all or any portion
of Indebtedness of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other amounts paid, and fees and expenses
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) the Liens securing such Permitted Bridge Refinancing do not
extend to additional property, other than, in the case of any Permitted Bridge
Refinancing of the Margin Bridge Facility, up to 43,025,308 shares of class A
common stock of VMware, (c) the Indebtedness resulting from such modification,
refinancing, refunding, renewal, or extension (i) has a final maturity date of,
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended and (ii) has terms and conditions
(excluding pricing, interest rate margins, rate floors, discounts, fees,
premiums, prepayment or redemption, subject to clause (b), collateral provisions
(including any covenants or other restrictions related specifically thereto) and
other provisions set forth in the Margin Bridge Facility and the VMware Note
Facility, in each case as in effect on the Effective Date) that are not
materially more favorable (when taken as a whole) to the lenders or investors
providing such Indebtedness than the terms and conditions of this Agreement
(when taken as a whole) and (d) the obligors in respect of the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
are the obligors in respect of the Indebtedness being modified, refinancing,
refunded, renewed or extended. For the avoidance of doubt, it is understood that
a Permitted Bridge Refinancing may constitute a portion of an issuance of
Indebtedness in excess of the amount of such Permitted Bridge Refinancing;
provided that such excess amount is otherwise permitted to be incurred under
Section 6.01. For the avoidance of doubt, it is understood and agreed that a
Permitted Bridge Refinancing includes successive Permitted Bridge Refinancings
of the same Indebtedness.

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments or other governmental charges that are not
overdue for a period of more than 60 days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(b) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or construction contractors’ Liens and other similar
Liens arising in the ordinary course of business that secure amounts not overdue
for a period of more than 30 days or, if more than 60 days overdue, are unfiled
and no other action has been taken to enforce such Liens or that are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP, in each case so long as such Liens do
not individually or in the aggregate have a Material Adverse Effect;

 

-30-



--------------------------------------------------------------------------------

(c) Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) insurance
carriers providing property, casualty or liability insurance to Holdings, any
Intermediate Parent, the Company, any Borrower or any Restricted Subsidiary or
otherwise supporting the payment of items set forth in the foregoing clause (i);

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts and leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds, bankers’ acceptance
facilities and other obligations of a like nature (including those to secure
health, safety and environmental obligations) and obligations in respect of
letters of credit, bank guarantees or similar instruments that have been posted
to support the same, incurred in the ordinary course of business or consistent
with past practices;

(e) easements, rights-of-way, restrictions, encroachments, protrusions, zoning
restrictions and other similar encumbrances and minor title defects affecting
real property that, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of Holdings, the Company, the
Borrowers and the Restricted Subsidiaries, taken as a whole;

(f) Liens securing, or otherwise arising from, judgments not constituting an
Event of Default under Section 7.01(j);

(g) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Company or any of its
Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments,
provided that such Lien secures only the obligations of the Company or such
subsidiaries in respect of such letter of credit to the extent such obligations
are permitted by Section 6.01;

(h) rights of set-off, banker’s lien, netting agreements and other Liens arising
by operation of law or by of the terms of documents of banks or other financial
institutions in relation to the maintenance of administration of deposit
accounts, securities accounts, cash management arrangements or in connection
with the issuance of letters of credit, bank guarantees or other similar
instruments; and

(i) Liens arising from precautionary Uniform Commercial Code financing
statements or any similar filings made in respect of operating leases entered
into by the Company or any of its subsidiaries.

“Permitted First Priority Refinancing Debt” has the meaning assigned to such
term in the Credit Facilities Credit Agreement.

“Permitted Holder” means (a) the Sponsors, (b) the Management Investors and
their Permitted Transferees and (c) any group of which the Persons described in
clauses (a) and/or (b) are members and any other member of such group; provided
that the Persons described in clauses (a) and (b), without giving effect to the
existence of such group or any other group, collectively own, directly or
indirectly, Voting Equity Interests in Parent representing a majority of the
aggregate votes entitled to vote for the election of directors of Parent having
a majority of the aggregate votes on the Board of Directors of Parent owned by
such group.

“Permitted Holdings Debt” has the meaning assigned to such term in Section
6.01(a)(xviii).

“Permitted Investments” means any of the following, to the extent owned by the
Company, any Borrower or any Restricted Subsidiary:

(a) dollars, euro, pounds, Australian dollars, Canadian dollars, Yuan or such
other currencies held by it from time to time in the ordinary course of
business;

 

-31-



--------------------------------------------------------------------------------

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, having average maturities of not more than 24 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States or such member nation of the European Union is pledged in support
thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least (x) $250,000,000 in the case of U.S. banks and
(y) $100,000,000 (or the dollar equivalent as of the date of determination) in
the case of non-U.S. banks (any such bank meeting the requirements of clause (i)
or (ii) above being an “Approved Bank”), in each case with average maturities of
not more than 12 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 24 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with an Approved Bank, a
bank or trust company (including any of the Lenders) or recognized securities
dealer, in each case, having capital and surplus in excess of (i) $250,000,000
in the case of U.S. banks and (ii) $100,000,000 (or the dollar equivalent as of
the date of determination) in the case of non-U.S. banks, in each case, for
direct obligations issued by or fully guaranteed or insured by the government or
any agency or instrumentality of (i) the United States or (ii) any member nation
of the European Union rated A (or the equivalent thereof) or better by S&P and
A2 (or the equivalent thereof) or better by Moody’s, in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a Fair Market Value of at least
100% of the amount of the repurchase obligations;

(f) marketable short-term money market and similar highly liquid funds either
(i) having assets in excess of (x) $250,000,000 in the case of U.S. banks or
other U.S. financial institutions and (y) $100,000,000 (or the dollar equivalent
as of the date of determination) in the case of non-U.S. banks or other non-U.S.
financial institutions or (ii) having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, or by any political subdivision or taxing authority of any
such state, commonwealth or territory having an investment grade rating from
either S&P or Moody’s (or the equivalent thereof);

(h) investments with average maturities of 24 months or less from the date of
acquisition in mutual funds rated A (or the equivalent thereof) or better by S&P
or A2 (or the equivalent thereof) or better by Moody’s;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction;

(j) investments, classified in accordance with GAAP as current assets, in money
market investment programs that are registered under the Investment Company Act
of 1940 or that are administered by financial institutions having capital of at
least $250,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such investments are of the character, quality
and maturity described in clauses (a) through (i) of this definition;

 

-32-



--------------------------------------------------------------------------------

(k) with respect to any Foreign Subsidiary: (i) obligations of the national
government of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business, provided such country is a
member of the Organization for Economic Cooperation and Development, in each
case maturing within one year after the date of investment therein, (ii)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business, provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least “A-2” or the equivalent thereof or from Moody’s is
at least “P-2” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”), and in each case with maturities of not more than 24 months from
the date of acquisition and (iii) the equivalent of demand deposit accounts
which are maintained with an Approved Foreign Bank; and

(l) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (k) above.

“Permitted Receivables Financing” means, collectively, (a)(i) with respect to
receivables of the type supporting the ABS Facilities or otherwise constituting
DFS Financing Assets, any term securitizations, receivables securitizations or
other financing transactions with respect to DFS Financing Assets (including any
factoring program), and (ii) with respect to receivables (including, without
limitation, trade and lease receivables) not of the type supporting the ABS
Facilities and not otherwise constituting DFS Financing Assets, term
securitizations, other receivables securitizations or other similar financings
(including any factoring program) in an aggregate outstanding amount under this
clause (a)(ii) not to exceed the greater of $4,000,000,000 and 40% of
Consolidated EBITDA for the last Test Period (the “Permitted Receivables
Financing Cap”) (provided that with respect to Permitted Receivables Financings
incurred in the form of a factoring program under this clause (a)(ii), the
outstanding amount of such Permitted Receivables Financing for the purposes of
this definition shall be deemed to be equal to the Permitted Receivables Net
Investment for the last Test Period) so long as, in the case of each of clause
(a)(i) and (a)(ii), such financings are non-recourse to Holdings, the Company
and their Restricted Subsidiaries (except for (A) recourse to any Foreign
Subsidiaries, (B) any customary limited recourse that is no more expansive in
any material respect than the recourse under the ABS Facilities (as in effect on
the Effective Date) , (C) any performance undertaking or Guarantee that is no
more extensive in any material respect than the “Performance Undertakings” (as
defined in the ABS Facilities as of the Effective Date) provided by the Company
(as in effect on the Effective Date) in connection with the ABS Facilities, (D)
an unsecured parent Guarantee by Holdings, any Intermediate Parent, the Company
or the Borrowers or (E) an unsecured parent Guarantee by a Restricted Subsidiary
that is a parent company of the Foreign Subsidiary referred to in the foregoing
clause (A) (other than a Borrower or any other Domestic Subsidiary) of
obligations of Foreign Subsidiaries, and in each case , reasonable extensions
thereof) (any parent guarantee pursuant to clause (D) or (E), a “Receivables
Guarantee”), (b)(i) the ABS Facilities and (ii) any modifications, refinancings,
renewals, replacements or extension thereof; provided that, in the case of this
clause (b)(ii), the terms of the applicable ABS Facility, after giving effect to
any modifications, refinancings, renewals, replacements or extension thereof
would satisfy the requirements set forth in clause (a)(i) above and (c) the
financings and factoring facilities described on Schedule 1.01(c) hereto and any
modifications, refinancings, renewals, replacements or extensions thereof;
provided that any recourse to Holdings, the Company and the Restricted
Subsidiaries is not expanded in any material respect by any such modification,
refinancing, renewal, replacement or extension and the aggregate outstanding
amount of such facilities is not increased in excess of the amount set forth on
Schedule 1.01(c) hereto, in each case, except to the extent such recourse or
increase would otherwise be permitted by clause (a) above (and is deemed a usage
thereof).

“Permitted Receivables Financing Cap” has the meaning assigned to such term in
the definition of the term “Permitted Receivables Financing.”

“Permitted Receivables Net Investment” means the aggregate cash amount paid by
the purchasers under any Permitted Receivables Financing in the form of a
factoring program in connection with their purchase of accounts receivable and
customary related assets or interests therein, as the same may be reduced from
time to time by collections with respect to such accounts receivable and related
assets or otherwise in accordance with the terms of such Permitted Receivables
Financing (but excluding any such collections used to make payments of
commissions, discounts, yield and other fees and charges incurred in connection
with any Permitted Receivables Financing in the form of a factoring program
which are payable to any Person other than the Company, a Borrower or a
Restricted Subsidiary).

 

-33-



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of all or any portion of
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts paid, and fees and expenses incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing revolving commitments unutilized
thereunder to the extent that the portion of any existing and unutilized
revolving commitment being refinanced was permitted to be drawn under Section
6.01 and Section 6.02 of this Agreement immediately prior to such refinancing
(other than by reference to a Permitted Refinancing) and such drawing shall be
deemed to have been made, (b) other than with respect to a Permitted Refinancing
in respect of Indebtedness permitted pursuant to clauses (v), (vii) and (xxvii)
of Section 6.01(a), Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Guaranteed Obligations, Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Guaranteed Obligations on terms at least as favorable to
the Lenders as those contained in the documentation governing the Indebtedness
being modified, refinanced, refunded, renewed or extended, (d) immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (e) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is permitted pursuant to Section 6.01(a)(ii), (xxi), (xxii)
or (xxi), (i) the terms and conditions (excluding as to subordination, interest
rate (including whether such interest is payable in cash or in kind), rate
floors, fees, discounts and premiums) of Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are, taken as a
whole, are not materially more favorable to the investors providing such
Indebtedness than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended (except for covenants or other
provisions applicable to periods after the Latest Maturity Date at the time such
Indebtedness is incurred) (it being understood that, to the extent that any
financial maintenance covenant is added for the benefit of any such Permitted
Refinancing, the terms shall not be considered materially more favorable if such
financial maintenance covenant is either (A) also added for the benefit of any
corresponding Loans remaining outstanding after the issuance or incurrence of
such Permitted Refinancing or (B) only applicable after the Latest Maturity Date
at the time of such refinancing); provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to such modification, refinancing, refunding, renewal or extension, together
with a reasonably detailed description of the material terms and conditions of
such resulting Indebtedness or drafts of the documentation relating thereto,
stating that the Company has determined in good faith that such terms and
conditions satisfy the foregoing requirement, shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Company within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees) and (ii) the primary obligor in respect of,
and/or the Persons (if any) that Guarantee, the Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are the primary
obligor in respect of, and/or Persons (if any) that Guaranteed the Indebtedness
being modified, refinanced, refunded, renewed or extended and (f) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
permitted pursuant to Section 6.01(a)(xix) or (xxvi), (i) the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
shall be on market terms at the time of issuance; provided that no financial
maintenance covenant shall be added for the benefit of any such Permitted
Refinancing unless such financial maintenance covenant is either (A) also added
for the benefit of any Loans remaining outstanding after the issuance or
incurrence of such Permitted Refinancing or (B) only applicable after the Latest
Maturity Date at the time of such refinancing) and (ii) the primary obligor in
respect of, and/or the Persons (if any) that Guarantee, the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
are the primary obligor in respect of, and/or Persons (if any) that Guaranteed
the Indebtedness being modified, refinanced, refunded, renewed or extended. For
the avoidance of doubt, it is understood that a Permitted Refinancing may
constitute a portion of an issuance of Indebtedness in excess of the amount of
such Permitted Refinancing; provided that such excess amount is otherwise
permitted to be incurred under Section 6.01. For the avoidance of doubt, it is
understood and agreed that a Permitted Refinancing includes successive Permitted
Refinancings of the same Indebtedness.

 

-34-



--------------------------------------------------------------------------------

“Permitted Second Priority Refinancing Debt” has the meaning assigned to such
term in the Credit Facilities Credit Agreement.

“Permitted Transferees” means, with respect to any Person that is a natural
person (and any Permitted Transferee of such Person), (a) such Person’s
Immediate Family Members, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants and (b) without
duplication with any of the foregoing, such Person’s heirs, executors and/or
administrators upon the death of such Person and any other Person who was an
Affiliate of such Person upon the death of such Person and who, upon such death,
directly or indirectly owned Equity Interests in Holdings or Parent.

“Permitted Unsecured Refinancing Debt” has the meaning assigned to such term in
the Credit Facilities Credit Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which a Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 5.01.

“Pledged VMware Share Return” has the meaning assigned to such term in Section
5.15.

“Pledged VMware Shares” means those certain 77,033,442 shares of Class B common
stock of VMware pledged as collateral for the VMware Note Facility or any
Permitted Bridge Refinancing thereof.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date on which such Specified Transaction is consummated
and ending on the last day of the eighth full consecutive fiscal quarter of the
Company immediately following the date on which such Specified Transaction is
consummated.

“Prepayment Event” means:

(a) any sale, transfer or other Disposition of any property or asset of the
Company, any Borrower or any of the Restricted Subsidiaries pursuant to clauses
(k), (l) and (o) of Section 6.05 other than Dispositions (i) resulting in
aggregate Net Proceeds not exceeding $25,000,000 in the case of any single
transaction or series of related transactions or (ii) of any or all of the
Equity Interests in VMware); or

(b) the incurrence by the Company, any Borrower or any of the Restricted
Subsidiaries of any Indebtedness, other than Indebtedness permitted under
Section 6.01 (other than a refinancing of the Loans) or permitted by the
Required Lenders pursuant to Section 9.02.

“Present Fair Saleable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Company and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

“primary obligor” has the meaning assigned to such term in the definition of
“Guarantee.”

“Pro Forma Adjustment” means, for any Test Period, any adjustment to
Consolidated EBITDA made in accordance with clause (b) of the definition of that
term.

 

-35-



--------------------------------------------------------------------------------

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis, that
(a) to the extent applicable, the Pro Forma Adjustment shall have been made and
(b) all Specified Transactions and the following transactions in connection
therewith that have been made during the applicable period of measurement or
subsequent to such period and prior to or simultaneously with the event for
which the calculation is made shall be deemed to have occurred as of the first
day of the applicable period of measurement in such test, financial ratio or
covenant: (i) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (A) in the case
of a Disposition of all or substantially all Equity Interests in any subsidiary
of Holdings or any division, product line, or facility used for operations of
Holdings, the Company, any Borrower or any of the Restricted Subsidiaries, shall
be excluded, and (B) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction,” shall be included, (ii)
any retirement of Indebtedness, (iii) any Indebtedness incurred or assumed by
Holdings, the Company, any Borrower or any of the Restricted Subsidiaries in
connection therewith (but without giving effect to any simultaneous incurrence
of any Indebtedness pursuant to any fixed dollar basket or Consolidated EBITDA
grower basket) and if such Indebtedness has a floating or formula rate, shall
have an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination and (iv)
Available Cash shall be calculated on the date of the consummation of the
Specified Transaction after giving pro forma effect to such Specified
Transaction (other than, for the avoidance of doubt, the cash proceeds of any
Indebtedness the incurrence of which is a Specified Transaction or that is
incurred to finance such Specified Transaction); provided that, without limiting
the application of the Pro Forma Adjustment pursuant to clause (a) above, the
foregoing pro forma adjustments may be applied to any such test, financial ratio
or covenant solely to the extent that such adjustments are consistent with the
definition of “Consolidated EBITDA” (and subject to the provisions set forth in
clause (b) thereof) and give effect to events (including cost savings, operating
expense reductions and synergies) that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on Holdings, the Company,
any Borrower and any of the Restricted Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of “Pro Forma
Adjustment.”

“Pro Forma Disposal Adjustment” means, for any four-quarter period that includes
all or a portion of a fiscal quarter included in any Post-Transaction Period
with respect to any Sold Entity or Business, the pro forma increase or decrease
in Consolidated EBITDA projected by the Company in good faith as a result of
contractual arrangements between the Company or any Restricted Subsidiary
entered into with such Sold Entity or Business at the time of its disposal or
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four-quarter period prior to its
disposal.

“Pro Forma Entity” means any Acquired Entity or Business or any Converted
Restricted Subsidiary.

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(c).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Lender” has the meaning specified in Section 5.01.

“Purchasing Borrower Party” means Holdings or any subsidiary of Holdings.

“Qualified Equity Interests” means Equity Interests in Holdings or any parent of
Holdings other than Disqualified Equity Interests.

“Qualifying Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Rating” means the Company’s public corporate credit rating from each of S&P and
Moody’s.

“Ratio Debt Non-Guarantor Sublimit” has the meaning assigned to such term in
Section 6.01(a)(xix).

“Receivables Guarantee” has the meaning assigned to such term in the definition
of “Permitted Receivables Financing.”

 

-36-



--------------------------------------------------------------------------------

“Receivables Subsidiary” means (a) Dell Asset Revolving Trust-B, Dell Revolving
Transferor L.L.C. and Dell Conduit Funding-B L.L.C and (b) any other Special
Purpose Entity established in connection with a Permitted Receivables Financing.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having substantially the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) and including the environment within any building or other
structure.

“Removal Effective Date” has the meaning assigned to such term in Article VIII.

“Required Lenders” means, at any time, Lenders having Loans representing more
than 50% of the aggregate outstanding Loans at such time; provided that (a) the
Loans of the Borrowers or any Affiliate thereof (other than an Affiliated Debt
Fund) and (b) whenever there are one or more Defaulting Lenders, the total
outstanding Loans of each Defaulting Lender, shall, in each case of clauses (a)
and (b), be excluded purposes of making a determination of Required Lenders.

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Resignation Effective Date” has the meaning assigned to such term in Article
VIII.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, sole member, managing member or general partner thereof, and as to
any document delivered on the Effective Date or thereafter pursuant to the
definition of the term “Guarantee Requirement,” any secretary or assistant
secretary of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Cash Award” means the cash award received upon exchange of
Restricted Stock Units in the Restricted Stock Unit Exchange Offer that will pay
an amount equal to the per share merger consideration set forth in the
Acquisition Agreement upon vesting.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
any Borrower, any other Restricted Subsidiary, the Company or any Intermediate
Parent, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in Holdings, the Company, any Intermediate Parent, any Borrower or any
Restricted Subsidiary or any option, warrant or other right to acquire any such
Equity Interests.

 

-37-



--------------------------------------------------------------------------------

“Restricted Stock Unit” means any restricted stock unit or performance based
unit of the Target awarded pursuant to a Target Stock Plan that is outstanding
immediately prior to the consummation of the Acquisition.

“Restricted Stock Unit Exchange Offer” means the exchange offer by the Target
pursuant to Schedule TO under the Exchange Act to exchange for Restricted Stock
Units granted and outstanding under the Target Stock Plans for (a) Restricted
Cash Awards that will pay an amount equal to the per share merger consideration
set forth in the Acquisition Agreement upon vesting and (b) options to purchase
common stock of Parent.

“Restricted Subsidiary” means any IPCo and any Subsidiary other than an
Unrestricted Subsidiary.

“Revolving/Consumer Receivables Facility” means the transactions contemplated
from time to time in the “Transaction Documents” as defined in that certain Note
Purchase Agreement, dated as of the October 29, 2013, by and among, DFS, as the
servicer and administrator, Dell Asset Revolving Trust-B, as the issuer, Dell
Revolving Transferor L.L.C., as the transferor, Dell Revolver Company L.P., as
the seller, Bank of America, N.A., as administrative agent, the financial
institutions party thereto and the other agents party thereto.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Company, any Borrower or any other Restricted Subsidiary
(a) sells, transfers or otherwise disposes of any property, real or personal,
whether now owned or hereafter acquired, and (b) as part of such transaction,
thereafter rents or leases such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold,
transferred or disposed of.

“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Anniversary” has the meaning assigned to such term in the definition of
the term “Applicable Rate.”

“Secured Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Secured Debt as of such date to (b) Consolidated EBITDA for the Test Period as
of such date

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or other
Indebtedness, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Significant Subsidiary” means any Restricted Subsidiary that, or any group of
Restricted Subsidiaries that, taken together, as of the last day of the fiscal
quarter of Holdings most recently ended for which financial statements are
available, had revenues or total assets for such quarter in excess of 10.0% of
the consolidated revenues or total assets, as applicable, of Holdings for such
quarter; provided that solely for purposes of Section 7.01(h) and (i), each
Restricted Subsidiary forming part of such group is subject to an Event of
Default under one or more of such Sections.

“Similar Business” means any business conducted or proposed to be conducted by
Holdings, the Company, the Borrowers and the Restricted Subsidiaries on the
Effective Date or any business that is similar, reasonably related, synergistic,
incidental, or ancillary thereto.

“Sold Entity or Business” has the meaning given such term in the definition of
“Consolidated EBITDA.”

 

-38-



--------------------------------------------------------------------------------

“Solicited Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.11(a)(ii)(D) substantially in the form of Exhibit M.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit N, submitted following an
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

“Solvent” means (a) the Fair Value of the assets of the Company and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(b) the Present Fair Saleable Value of the assets of the Company and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(c) the Company and its Subsidiaries on a consolidated basis taken as a whole
after consummation of the Transactions is a going concern and has sufficient
capital to reasonably ensure that it will continue to be a going concern for the
period from the date hereof through the Latest Maturity Date taking into account
the nature of, and the needs and anticipated needs for capital of, the
particular business or businesses conducted or to be conducted by the Company
and its Subsidiaries on a consolidated basis as reflected in the projected
financial statements and in light of the anticipated credit capacity and (d) for
the period from the date hereof through the Latest Maturity Date, the Company
and its Subsidiaries on a consolidated basis taken as a whole will have
sufficient assets and cash flow to pay their Liabilities as those liabilities
mature or (in the case of contingent Liabilities) otherwise become payable, in
light of business conducted or anticipated to be conducted by the Company and
its Subsidiaries as reflected in the projected financial statements and in light
of the anticipated credit capacity.

“Special Purpose Entity” means a direct or indirect subsidiary of Holdings,
whose organizational documents contain restrictions on its purpose and
activities and impose requirements intended to preserve its separateness from
Holdings and/or one or more Subsidiaries of Holdings.

“Specified Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(B).

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

“Specified Discount Prepayment Notice” means an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to Section
2.11(a)(ii)(B) substantially in the form of Exhibit I.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit J, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

“Specified Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(B).

“Specified Representations” means the following: (a) the representations made by
the Target in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that Holdings (or its Affiliates) has the right
(taking into account applicable cure provisions) to terminate its obligations
under the Acquisition Agreement or to decline to consummate the Acquisition (in
each case, in accordance with the terms of the Acquisition Agreement), in each
case, as a result of a breach of such representations in the Acquisition
Agreement and (b) the representations and warranties of Holdings, the Company,
the Target and the Borrowers set forth in Section 3.01 (with respect to
Holdings, the Company, the Target and the Borrowers), Section 3.02 (with respect
to the entering into, borrowing under, guaranteeing under, and performance of
the Loan Documents), Section 3.03(b)(i) (with respect to the entering into,
borrowing under, guaranteeing under, and performance of the Loan Documents),
Section 3.07(a), Section 3.08, Section 3.14, Section 3.16, Section 3.18(a), and
Section 3.18(b).

 

-39-



--------------------------------------------------------------------------------

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
subsidiary designation or other event that by the terms of the Loan Documents
requires “Pro Forma Compliance” with a test or covenant hereunder or requires
such test or covenant to be calculated on a “Pro Forma Basis.”

“Sponsor” means each of (a) Michael S. Dell and his Affiliates (other than
portfolio companies), related estate planning and charitable trusts and vehicles
and his family members, and upon Michael S. Dell’s death, (i) any Person who was
an Affiliate of Michael S. Dell upon his death, and that upon his death directly
or indirectly owned Equity Interest in Holdings or Parent and (ii) Michael S.
Dell’s heirs, executors and/or administrators, (b) MSD Partners, L.P., its
Affiliates and any funds, partnerships or other co-investment vehicles managed,
advised or controlled by the foregoing or their respective Affiliates (other
than Holdings and its subsidiaries or any portfolio company) and (c) Silver Lake
Partners III, L.P., its Affiliates and any funds, partnerships or other
co-investment vehicles managed, advised or controlled by the foregoing or their
respective Affiliates (other than Holdings and its Subsidiaries or any portfolio
company).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date one Business Day prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“SPV” has the meaning assigned to such term in Section 9.04(e).

“Starter Basket” has the meaning assigned to such term in the definition of
“Available Amount.”

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors, and if any Lender is
required to comply with the requirements of The Bank of England and/or the
Prudential Regulation Authority (or any authority that replaces any of the
functions thereof) or the requirements of the European Central
Bank. Eurocurrency Loans shall be deemed to be subject to such reserve, liquid
asset or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Submitted Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“Submitted Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

-40-



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Loan Party” means (a) each Subsidiary (other than a Borrower) that
is a party to the Guarantee Agreement (b) EMC IPCo and (c) any other Domestic
Subsidiary of a Borrower that may be designated by such Borrower (by way of
delivering to the Administrative Agent a supplement to the Guarantee Agreement
duly executed by such Subsidiary) in its sole discretion from time to time to be
a guarantor in respect of the Guaranteed Obligations, whereupon such Subsidiary
shall be obligated to comply with the other requirements of Section 5.11 as if
it were newly acquired; provided that, after giving effect to such designation
such subsidiary cannot be subsequently designated as a non-Guarantor unless such
designation is permitted by Article VI of this Agreement (including without
limitation, compliance with any limitations on the incurrence of Indebtedness by
non-Guarantor Restricted Subsidiaries).

“Successor Borrower” has the meaning assigned to such term in Section 6.03(d).

“Successor Holdings” has the meaning assigned to such term in Section 6.03(e).

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Takeout Margin Loan” means any margin loan at an Unrestricted Subsidiary
secured solely by the Pledged VMware Shares, up to 43,025,308 shares of class A
common stock of VMware (plus any additional Equity Interests of VMware
contributed to the relevant Unrestricted Subsidiary pursuant to Section 6.04(n),
Error! Reference source not found. or Error! Reference source not found.) and
other collateral related thereto or customary for similar facilities (excluding
for the avoidance of doubt, any Collateral) which refinanced the Margin Bridge
Facility or any Permitted Bridge Refinancing thereof.

“Target” has the meaning assigned to such term in the preamble hereto.

“Target Stock Plans” means, collectively, the EMC Corporation 1985 Stock Option
Plan (as amended June 7, 2002), the 1992 EMC Corporation Stock Option Plan for
Directors (as amended January 27, 2005), the EMC Corporation 1993 Stock Option
Plan (as amended June 7, 2002), the EMC Corporation 2001 Stock Option Plan (as
amended April 29, 2010), the EMC Corporation Amended and Restated 2003 Stock
Plan (as amended and restated as of April 30, 2015), the Avamar Technologies,
Inc. 2000 Equity Incentive Plan (as amended and restated as of February 20,
2002, and further amended as of April 1, 2003, July 21, 2004, May 6, 2005 and
February 9, 2006), the Aveksa, Inc. 2005 Equity Incentive Plan, the BusinessEdge
Solutions, Inc. Amended and Restated 1999 Stock Incentive Plan, the Fundamental
Software, Inc. 2000 Stock Option / Stock Issuance Plan, the Data Domain, Inc.
2002 Stock Plan, the Data Domain, Inc. 2007 Equity Incentive Plan, the DSSD,
Inc. 2013 Equity Incentive Plan (as

 

-41-



--------------------------------------------------------------------------------

amended), the FastScale Technology, Inc. 2006 Stock Incentive Plan, the
Greenplum, Inc. 2006 Stock Plan (as amended November 26, 2007), the Iomega
Corporation 1997 Stock Incentive Plan, the Iomega Corporation 2007 Stock
Incentive Plan, the Isilon Systems, Inc. 2006 Equity Incentive Plan (as amended
and restated April 12, 2010), the Kashya Israel Ltd. 2003 Stock Plan, the Kazeon
Systems, Inc. 2003 Stock Plan (as amended September 20, 2006, December 13, 2006
and November 14, 2007), the Likewise Software, Inc. 2004 Stock Plan (as amended
April 15, 2010), the Maginatics, Inc. 2010 Stock Incentive Plan, the NetWitness
Acquisition Corp. 2006 Equity Incentive Plan, the nLayers Ltd. 2003 Share Option
Plan, the nLayers Ltd. US Appendix to the 2003 Share Option Plan, the Pi
Corporation 2006 Stock Plan, the PassMark Security, Inc. 2004 Stock Plan, the
ScaleIO, Inc. 2011 Stock Incentive Plan, the Silver Tail Systems, Inc. 2008
Stock Plan, the Spanning Cloud Apps, Inc. Amended and Restated 2011 Stock Plan,
the Tablus, Inc. 2006 Stock Plan, the TwinStrata, Inc. 2008 Stock Option and
Purchase Plan, the Virtustream Group Holdings, Inc. 2009 Equity Incentive Plan
(as amended December 15, 2009, January 15, 2010, December 14, 2011, March 14,
2012 and April 21, 2014), the SysDm, Inc. 2003 Stock Option/Stock Issuance Plan,
the Amended and Restated Stock Option Plan for Xtreme Labs Inc., the XtremIO
Ltd. Amended and Restated 2010 US Share Option Plan and the XtremIO Ltd. 2010
Israeli Share Option Plan.

“Tax Group” has the meaning assigned to such term in Section 6.08(a)(vii)(A).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term/Commercial Receivables Facility” means the transactions contemplated from
time to time in the “Transaction Documents” as defined in that certain Loan and
Servicing Agreement, dated as of October 29, 2013, by and among, Dell Conduit
Funding–B L.L.C., as the borrower, Bank of America, N.A., as administrative
agent, DFS, as the servicer, the financial institutions party thereto and the
other agents party thereto.

“Termination Date” means the date on which (a) all Commitments shall have been
terminated and (b) all Guaranteed Obligations (other than in respect of
contingent indemnification and contingent expense reimbursement claims not then
due) have been paid in full.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Company ending on or prior to such date
for which financial statements have been (or were required to have been)
delivered pursuant to Section 5.01(a) or 5.01(b); provided that prior to the
first date financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b), the Test Period in effect shall be the period of four consecutive
fiscal quarters of the Company ended April 29, 2016.

“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Consolidated EBITDA for the Test Period as of such
date.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, brand names, corporate names, company names, business names, fictitious
business names, trade styles, trade dress, domain names, logos, other source or
business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations thereof, and all
registration and applications filed in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof, (b)
all goodwill associated therewith or symbolized thereby and (c) all other
assets, rights and interests that uniquely reflect or embody such goodwill.

“Transactions” has the meaning assigned to such term in the Credit Facilities
Credit Agreement.

“Transaction Costs” means any fees or expenses incurred or paid by the Sponsors,
Merger Sub, Parent, Holdings, the Company, any Borrower, any Subsidiary or the
Target or any of its subsidiaries in connection with the Transactions (and the
Original Transactions), this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

 

-42-



--------------------------------------------------------------------------------

“Transformative Acquisition” means any acquisition by the Company, any Borrower
or any Restricted Subsidiary that is either (a) not permitted by the terms of
this Agreement immediately prior to the consummation of such acquisition or (b)
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, but would not provide the Company and its Restricted
Subsidiaries with adequate flexibility under the this Agreement for the
continuation and/or expansion of the combined operations following such
consummation, as determined by the Company acting in good faith.

“Transformative Disposition” means any Disposition by the Company, any Borrower
or any Restricted Subsidiary that is either (a) not permitted by the terms of
this Agreement immediately prior to the consummation of such Disposition or (b)
permitted by the terms of this Agreement immediately prior to the consummation
of such Disposition, but would not provide the Company and its Restricted
Subsidiaries with a durable capital structure following such consummation, as
determined by the Company acting in good faith.

“Type,” when used in reference to any Loan or Borrowing, refers to the manner in
which interest on such Loan, or on the Loans comprising such Borrowing, is
determined.

“Unaudited Financial Statements” means the financial statements referenced in
Section 3.04(b).

“Unrestricted Subsidiary” means (a) any Grandfathered Unrestricted Subsidiary
(unless designated as a Restricted Subsidiary by the Company), (b) any
Subsidiary (other than the Company or a Borrower) designated by the Company as
an Unrestricted Subsidiary pursuant to Section 5.15 subsequent to the Effective
Date and (c) any Subsidiary of any such Unrestricted Subsidiary.

“Unsecured Notes” means, collectively, (a) $1,625,000,000 aggregate principal
amount of senior unsecured notes due 2021 and (b) $1,625,000,000 aggregate
principal amount of senior unsecured notes due 2024.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(e).

“VCE” means VCE Company, LLC, a Delaware limited liability company.

“VCE IPCo” means VCE IP Holding Company LLC, a Delaware limited liability
company and wholly owned direct subsidiary of Holdings.

VMware” means VMware, Inc., a Delaware corporation.

“VMware Note Facility” means the facility pursuant to that certain VMware Note
Credit Agreement, dated as of the date hereof, by and among the Target, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent, the lenders
party thereto and the other agents party thereto, in an aggregate principal
amount not to exceed $1,500,000,000.

“VMware Notes” means each of (a) the $680,000,000 Promissory Note due May 1,
2018, issued by VMware in favor of Target, (b) the $550,000,000 Promissory Note,
due May 1, 2020, issued by VMware in favor of Target and (c) the $270,000,000
Promissory Note due December 1, 2022, issued by VMware in favor of Target.

“Voting Equity Interests” means Equity Interests that are entitled to vote
generally for the election of directors to the Board of Directors of the issuer
thereof. Shares of preferred stock that have the right to elect one or more
directors to the Board of Directors of the issuer thereof only upon the
occurrence of a breach or default by such issuer thereunder shall not be
considered Voting Equity Interests as long as the directors that may be elected
to the Board of Directors of the issuer upon the occurrence of such a breach or
default represent a minority of the aggregate voting power of all directors of
Board of Directors of the issuer. The percentage of Voting Equity Interests of
any issuer thereof beneficially owned by a Person shall be determined by
reference to the percentage of the aggregate voting power of all Voting Equity
Interests of such issuer that are represented by the Voting Equity Interests
beneficially owned by such Person.

 

-43-



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“wholly-owned subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more wholly-owned subsidiaries of such Person or
by such Person and one or more wholly-owned subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. federal withholding tax, any other withholding agent, if
applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., an “Asset Sale Bridge Loan”) or by Type (e.g., a “Eurocurrency Loan”) or
by Class and Type (e.g., a “Eurocurrency Asset Sale Bridge Loan”). Borrowings
also may be classified and referred to by Class (e.g., an “Asset Sale Bridge
Borrowing”) or by Type (e.g., an “Asset Sale Bridge Borrowing”) or by Class and
Type (e.g., a “Eurocurrency Asset Sale Bridge Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement (including this Agreement and the other Loan
Documents), instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP.

 

-44-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test contained in this Agreement, the Total Leverage Ratio,
the Secured Leverage Ratio and the Interest Coverage Ratio shall be calculated
on a Pro Forma Basis to give effect to all Specified Transactions (including the
Transactions) that have been made during the applicable period of measurement or
subsequent to such period and prior to or simultaneously with the event for
which the calculation is made.

(c) Where reference is made to “the Company, the Borrowers and the Restricted
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of the Company other than the Borrowers and
the Restricted Subsidiaries; provided that so long as Holdings holds the Equity
Interests of the Company and the IPCos, any calculations or measure shall be
determined hereunder with respect to Holdings (including, without limitation,
Consolidated EBITDA, Consolidated Interest Expense, Consolidated Net Income,
Consolidated Total Assets, Consolidated Total Debt, Permitted Receivables
Financing, Total Leverage Ratio, the Secured Leverage Ratio and the Interest
Coverage Ratio) on a consolidated basis, which consolidation shall only include
the Company, the Borrowers and the Restricted Subsidiaries (including the IPCos
so long as they are Restricted Subsidiaries).

(d) In the event that the Company elects to prepare its financial statements in
accordance with IFRS and such election results in a change in the method of
calculation of financial covenants, standards or terms (collectively, the
“Accounting Changes”) in this Agreement, the Company and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any
computation of the Total Leverage Ratio, the Secured Leverage Ratio and the
Interest Coverage Ratio) so as to reflect equitably the Accounting Changes with
the desired result that the criteria for evaluating the Company’s financial
condition shall be substantially the same after such change as if such change
had not been made. Until such time as such an amendment shall have been executed
and delivered by the Company, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed in accordance with GAAP (as determined in good faith
by a Responsible Officer of the Company) (it being agreed that the
reconciliation between GAAP and IFRS used in such determination shall be made
available to Lenders) as if such change had not occurred.

SECTION 1.05 Effectuation of Transactions. All references herein to Holdings,
the Company, the Borrowers and their subsidiaries shall be deemed to be
references to such Persons, and all the representations and warranties of
Holdings, the Company, the Borrowers and the other Loan Parties contained in
this Agreement and the other Loan Documents shall be deemed made, in each case,
after giving effect to the Acquisition and the other Transactions to occur on
the Effective Date, unless the context otherwise requires.

SECTION 1.06 Currency Translation; Rates.

(a) For purposes of any determination under Article V, Article VI or Article VII
or any determination under any other provision of this Agreement expressly
requiring the use of a current exchange rate, all amounts incurred, outstanding
or proposed to be incurred or outstanding in currencies other than dollars shall
be translated into dollars at the Spot Rate (rounded to the nearest currency
unit, with 0.5 or more of a currency unit being rounded upward); provided,
however, that for purposes of determining compliance with Article VI with
respect to the amount of any Indebtedness, Investment, Disposition or Restricted
Payment in a currency other than dollars, no Default or Event of Default shall
be deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred or
Disposition or Restricted Payment made; provided, further, that, for the
avoidance of doubt, the foregoing provisions of this Section 1.06 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred or Disposition or Restricted
Payment made at any time under such Sections. For purposes of any determination
of Consolidated Total Debt, amounts in currencies other than dollars shall be
translated into dollars at the currency exchange rates used in preparing the
most recently delivered financial statements pursuant to Section 5.01(a) or
(b). Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify with the Company’s consent (such consent not to be unreasonably
withheld) to appropriately reflect a change in currency of any country and any
relevant market conventions or practices relating to such change in currency.

 

-45-



--------------------------------------------------------------------------------

(b) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, except as expressly provided herein.

SECTION 1.07 Limited Condition Transactions.

In connection with any action being taken solely in connection with a Limited
Condition Transaction, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of the Interest Coverage Ratio, the Total Leverage Ratio or the
Secured Leverage Ratio;

(ii) determining the accuracy of representations and warranties and/or whether a
Default or Event of Default shall have occurred and be continuing (or any subset
of Defaults or Events of Default); or

(iii) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated EBITDA or Consolidated Total
Assets or by reference to the Available Amount or the Available Equity Amount);

in each case, at the option of the Company (the Company’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCA
Election”), with such option to be exercised on or prior to the date of
execution of the definitive agreements related to such Limited Condition
Transaction, the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCA Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness or Liens and the use of proceeds thereof) as if they
had occurred at the beginning of the most recent Test Period ending prior to the
LCA Test Date, the Company could have taken such action on the relevant LCA Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.

For the avoidance of doubt, if the Company has made an LCA Election and any of
the ratios or baskets for which compliance was determined or tested as of the
LCA Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Consolidated EBITDA of the Company or
the Person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations; however,
if any ratios improve or baskets increase as a result of such fluctuations, such
improved ratios or baskets may be utilized. If the Company has made an LCA
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of the incurrence ratios subject to the LCA Election on
or following the relevant LCA Test Date and prior to the earlier of (i) the date
on which such Limited Condition Transaction is consummated or (ii) the date that
the definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness or Liens and the use of proceeds thereof) have
been consummated.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions set forth
herein each Lender agrees to make an Asset Sale Bridge Loan to the Borrower on
the Effective Date denominated in dollars in a principal amount not exceeding
its Asset Sale Bridge Commitment. Amounts repaid or prepaid in respect of Asset
Sale Bridge Loans may not be reborrowed.

 

-46-



--------------------------------------------------------------------------------

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder, provided that the Commitments of the Lenders are
several and, other than as expressly provided herein with respect to a
Defaulting Lender, no Lender shall be responsible for any other Lender’s failure
to make Loans as required hereby.

(b) Each Borrowing made prior to the First Anniversary shall be comprised
entirely of Fixed Rate Loans and each borrowing made thereafter shall be
comprised entirely of Eurocurrency Loans. Each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of such Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) Borrowings of more than one Type and Class may be outstanding at the same
time.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the applicable
Borrower shall notify the Administrative Agent of such request by telephone
(a)(x) in the case of a Borrowing to be made on or after the First Anniversary,
not later than 2:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of a Borrowing to be made
prior to the First Anniversary, not later than 11:00 a.m., New York City time,
on the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and shall be delivered by hand delivery, facsimile or other
electronic transmission to the Administrative Agent and shall be signed by the
applicable Borrower. Each such Borrowing Request shall specify the following
information:

(i) whether the requested Borrowing is to be an Asset Bridge Borrowing or a
Borrowing of any other Class (specifying the Class thereof);

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) [Reserved];

(v) the initial Interest Period to be applicable thereto on the date of such
Borrowing if on or after the First Anniversary, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(vi) the location and number of such Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no Interest Period is specified for Borrowings made on or after the First
Anniversary, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the applicable Class of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested
Borrowing. For Borrowings made prior to the First Anniversary, which shall
automatically convert to Eurocurrency Borrowings on the First Anniversary, the
applicable Borrower may select an Interest Period in accordance with Section
2.07 to be effective on the First Anniversary; provided that if no such
selection is made, the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration effective on the First Anniversary.

 

-47-



--------------------------------------------------------------------------------

SECTION 2.04 [Reserved].

SECTION 2.05 [Reserved].

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in dollars by 2:00
p.m., New York City time, to the Applicable Account of the Administrative Agent
most-recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrowers by promptly
crediting the amounts so received, in like funds, to an account of the Borrowers
designated by the Borrowers in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption and in its sole discretion, make available to a
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender agrees to pay to the Administrative Agent an amount
equal to such share on demand of the Administrative Agent. If such Lender does
not pay such corresponding amount forthwith upon demand of the Administrative
Agent therefor, the Administrative Agent shall promptly notify the applicable
Borrower, and the applicable Borrower agrees to pay such corresponding amount to
the Administrative Agent forthwith on demand. The Administrative Agent shall
also be entitled to recover from such Lender or applicable Borrower interest on
such corresponding amount, for each day from and including the date such amount
is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, if such
Borrowing is denominated in dollars, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, the rate reasonably determined
by the Administrative Agent to be its cost of funding such amount, or (ii) in
the case of such Borrower, the interest rate applicable to such Borrowing in
accordance with Section 2.13. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

(c) Obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and, other than as
expressly provided herein with respect to a Defaulting Lender, no Lender shall
be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.03(c).

SECTION 2.07 Interest Period Elections.

(a) Each Borrowing (i) which is outstanding on the First Anniversary shall
automatically convert to a Eurocurrency Borrowing on the First Anniversary and
(ii) made on or after the First Anniversary shall constitute a Eurocurrency
Borrowing as of the date of the Borrowing, in each case with an initial Interest
Period as specified in such Borrowing Request or otherwise designated by Section
2.03. Thereafter, each Borrower may elect Interest Periods therefor, as provided
in this Section. Each Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone not later than
2:00 p.m., New York City time, three Business Days before the date of the
proposed effective date of such election. Each such telephonic Interest Period
Election Request shall be irrevocable and confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Interest Period Election Request signed by the applicable Borrower.

 

-48-



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Period Election Request shall specify
the following information:

(i) the effective date of the election made pursuant to such Interest Period
Election Request, which shall be a Business Day;

(ii) the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period.”

(d) Promptly following receipt of an Interest Period Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Period
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Asset Sale Bridge Commitments shall
terminate upon the earlier of (i) 5:00 p.m., New York City time, on the
Effective Date and (ii) 11:59 p.m., New York City time, on December 16, 2016.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000.

(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) Each Borrower, jointly and severally, hereby unconditionally promises to pay
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Asset Sale Bridge Loan of such Lender on the Asset Sale
Bridge Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect

 

-49-



--------------------------------------------------------------------------------

the obligation of the Borrowers to pay any amounts due hereunder in accordance
with the terms of this Agreement. In the event of any inconsistency between the
entries made pursuant to paragraphs (b) and (c) of this Section, the accounts
maintained by the Administrative Agent pursuant to paragraph (c) of this Section
shall control.

(e) Any Lender may request through the Administrative Agent that Loans of any
Class made by it be evidenced by a promissory note. In such event, the Borrowers
shall execute and deliver to such Lender a promissory note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form provided by the Administrative Agent and
approved by the Borrowers.

SECTION 2.10 [Reserved].

SECTION 2.11 Prepayment of Loans.

(a) (i) The Borrower shall have the right, upon notice to the Administrative
Agent, to prepay the Loans in whole or in part from time to time without premium
or penalty; provided, however, that such notice must be received by the
Administrative Agent not later than three Business Days prior to any date of
prepayment.

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, a Borrower may
prepay the outstanding Loans on the following basis:

(A) Each Borrower shall have the right to make a voluntary prepayment of Loans
at a discount to par (such prepayment, the “Discounted Loan Prepayment”)
pursuant to a Borrower Offer of Specified Discount Prepayment, Borrower
Solicitation of Discount Range Prepayment Offers or Borrower Solicitation of
Discounted Prepayment Offers, in each case made in accordance with this Section
2.11(a)(ii); provided that the Borrowers shall not initiate any action under
this Section 2.11(a)(ii) in order to make a Discounted Loan Prepayment with
respect to any Class unless (I) at least ten (10) Business Days shall have
passed since the consummation of the most recent Discounted Loan Prepayment with
respect to such Class as a result of a prepayment made by the Borrowers on the
applicable Discounted Prepayment Effective Date; or (II) at least three (3)
Business Days shall have passed since the date the Borrowers were notified that
no Lender was willing to accept any prepayment of any Loan and/or Other Loan at
the Specified Discount, within the Discount Range or at any discount to par
value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of the applicable Borrower’s election not to accept
any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, a Borrower may from time
to time offer to make a Discounted Loan Prepayment by providing the Auction
Agent with three (3) Business Days’ notice in the form of a Specified Discount
Prepayment Notice; provided that (I) any such offer shall be made available, at
the sole discretion of the Borrowers, to each Lender and/or each Lender with
respect to any Class of Loans on an individual tranche basis, (II) any such
offer shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) with respect to each applicable tranche,
the tranche or tranches of Loans subject to such offer and the specific
percentage discount to par (the “Specified Discount”) of such Loans to be
prepaid (it being understood that different Specified Discounts and/or Specified
Discount Prepayment Amounts may be offered with respect to different tranches of
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $10,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each relevant Lender with a copy of such Specified
Discount Prepayment Notice and a form of the Specified Discount Prepayment
Response to be completed and returned by each such Lender to the Auction Agent
(or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Lenders
(the “Specified Discount Prepayment Response Date”).

(2) Each relevant Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its relevant then outstanding Loans
at the Specified Discount and, if so (such accepting Lender, a

 

-50-



--------------------------------------------------------------------------------

“Discount Prepayment Accepting Lender”), the amount and the tranches of such
Lender’s Loans to be prepaid at such offered discount. Each acceptance of a
Discounted Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the Borrowers
will make prepayment of outstanding Loans pursuant to this paragraph (B) to each
Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and tranches of Loans specified in such Lender’s Specified
Discount Prepayment Response given pursuant to subsection (2); provided that, if
the aggregate principal amount of Loans accepted for prepayment by all Discount
Prepayment Accepting Lenders exceeds the Specified Discount Prepayment Amount,
such prepayment shall be made pro-rata among the Discount Prepayment Accepting
Lenders in accordance with the respective principal amounts accepted to be
prepaid by each such Discount Prepayment Accepting Lender and the Auction Agent
(in consultation with the Borrowers and subject to rounding requirements of the
Auction Agent made in its reasonable discretion) will calculate such proration
(the “Specified Discount Proration”). The Auction Agent shall promptly, and in
any case within three (3) Business Days following the Specified Discount
Prepayment Response Date, notify (I) the Borrowers of the respective Lenders’
responses to such offer, the Discounted Prepayment Effective Date and the
aggregate principal amount of the Discounted Loan Prepayment and the tranches to
be prepaid, (II) each Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Loans to be prepaid at the
Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Loans of such Lender to be prepaid at the
Specified Discount on such date. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the Borrowers and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrowers shall be due and payable by the
Borrowers on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, a Borrower may from time
to time solicit Discount Range Prepayment Offers by providing the Auction Agent
with three (3) Business Days’ notice in the form of a Discount Range Prepayment
Notice; provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrowers, to each Lender and/or each Lender with respect to
any Class of Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Loans (the
“Discount Range Prepayment Amount”), the tranche or tranches of Loans subject to
such offer and the maximum and minimum percentage discounts to par (the
“Discount Range”) of the principal amount of such Loans with respect to each
relevant tranche of Loans willing to be prepaid by a Borrower (it being
understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Loans and, in such
an event, each such offer will be treated as a separate offer pursuant to the
terms of this Section), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $10,000,000 and whole increments of $1,000,000
in excess thereof and (IV) each such solicitation by the Borrowers shall remain
outstanding through the Discount Range Prepayment Response Date. The Auction
Agent will promptly provide each relevant Lender with a copy of such Discount
Range Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding relevant Lender to the Auction Agent (or its delegate)
by no later than 5:00 p.m., New York time, on the third Business Day after the
date of delivery of such notice to the relevant Lenders (the “Discount Range
Prepayment Response Date”). Each relevant Lender’s Discount Range Prepayment
Offer shall be irrevocable and shall specify a discount to par within the
Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Loans of the applicable
tranche or tranches and the maximum aggregate principal amount and tranches of
such Lender’s Loans (the “Submitted Amount”) such Lender is willing to have
prepaid at the Submitted Discount. Any Lender whose Discount Range Prepayment
Offer is not received by the Auction Agent by the Discount Range Prepayment
Response Date shall be deemed to have declined to accept a Discounted Loan
Prepayment of any of its Loans at any discount to their par value within the
Discount Range.

 

-51-



--------------------------------------------------------------------------------

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrowers and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The Borrowers agree to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts. Each Lender that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the Borrowers will prepay the
respective outstanding Loans of each Participating Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment
of the principal amount of the relevant Loans for those Participating Lenders
whose Submitted Discount is a discount to par greater than or equal to the
Applicable Discount (the “Identified Participating Lenders”) shall be made
pro-rata among the Identified Participating Lenders in accordance with the
Submitted Amount of each such Identified Participating Lender and the Auction
Agent (in consultation with the Borrowers and subject to rounding requirements
of the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) the Borrowers of the respective Lenders’
responses to such solicitation, the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount of the Discounted Loan
Prepayment and the tranches to be prepaid, (II) each Lender of the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount and tranches of Loans to be prepaid at the Applicable Discount on such
date, (III) each Participating Lender of the aggregate principal amount and
tranches of such Lender to be prepaid at the Applicable Discount on such date,
and (z) if applicable, each Identified Participating Lender of the Discount
Range Proration. Each determination by the Auction Agent of the amounts stated
in the foregoing notices to the Borrowers and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the applicable Borrower shall be due and payable by such Borrower
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, the Borrowers may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrowers, to each Lender and/or each
Lender with respect to any Class of Loans on an individual tranche basis, (II)
any such notice shall specify the maximum aggregate dollar amount of the Loans
(the “Solicited Discounted Prepayment Amount”) and the tranche or tranches of
Loans the applicable Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Loans and, in such an event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by such Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each relevant Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., New York time on the third

 

-52-



--------------------------------------------------------------------------------

Business Day after the date of delivery of such notice to the relevant Lenders
(the “Solicited Discounted Prepayment Response Date”). Each Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Lender is willing to allow prepayment of its then
outstanding Loan and the maximum aggregate principal amount and tranches of such
Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Loans at any
discount.

(2) The Auction Agent shall promptly provide the Borrowers with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrowers shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrowers (the
“Acceptable Discount”), if any. If the Borrowers elect to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Borrowers from the Auction
Agent of a copy of all Solicited Discounted Prepayment Offers pursuant to the
first sentence of this subsection (2) (the “Acceptance Date”), the Borrowers
shall submit an Acceptance and Prepayment Notice to the Auction Agent setting
forth the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrowers by the Acceptance Date, the
Borrowers shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrowers and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Loans (the “Acceptable Prepayment
Amount”) to be prepaid by the Borrowers at the Acceptable Discount in accordance
with this Section 2.11(a)(ii)(D)). If the Borrowers elect to accept any
Acceptable Discount, then the Borrowers agree to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”). The
Borrowers will prepay outstanding Loans pursuant to this subsection (D) to each
Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (in consultation with the Borrowers and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the Borrowers of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Loans and the tranches to be prepaid to be
prepaid at the Applicable Discount on such date, (III) each Qualifying Lender of
the aggregate principal amount and the tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to each Borrower
and Lenders shall be conclusive and binding for all purposes absent manifest
error. The payment amount specified in such notice to each Borrower shall be due
and payable by the applicable Borrower on the Discounted Prepayment Effective
Date in accordance with subsection (F) below (subject to subsection (J) below).

 

-53-



--------------------------------------------------------------------------------

(E) In connection with any Discounted Loan Prepayment, the Borrowers and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Prepayment, the payment of customary fees and expenses
from the Borrowers in connection therewith.

(F) If any Loan is prepaid in accordance with paragraphs (B) through (D) above,
the applicable Borrower shall prepay such Loans on the Discounted Prepayment
Effective Date. Such Borrower shall make such prepayment to the Auction Agent,
for the account of the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, at the Administrative Agent’s
Office in immediately available funds not later than 11:00 a.m., New York City
time, on the Discounted Prepayment Effective Date and all such prepayments shall
be applied to the remaining principal installments of the relevant tranche of
Loans on a pro rata basis across such installments. The Loans so prepaid shall
be accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Loans pursuant to this Section 2.11(a)(ii) shall
be paid to the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable. The aggregate principal amount of the
tranches and installments of the relevant Loans outstanding shall be deemed
reduced by the full par value of the aggregate principal amount of the tranches
of Loans prepaid on the Discounted Prepayment Effective Date in any Discounted
Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent, with the
provisions in this Section 2.11(a)(ii), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Borrower
or Borrowers.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.11(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrowers and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this Section
2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.11(a)(ii) as well as
activities of the Auction Agent.

(J) The Borrowers shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to this
subclause (J), any failure by the Borrowers to make any prepayment to a Lender,
as applicable, pursuant to this Section 2.11(a)(ii) shall not constitute a
Default or Event of Default under Section 7.01 or otherwise).

Notwithstanding anything to contrary, the provisions of this Section 2.11(a)(ii)
shall permit any transaction permitted by such section to be conducted on a
Class by Class basis and on a non-pro rata basis across Classes (but not within
a single Class), in each case, as selected by the Company.

(b) [Reserved].

 

-54-



--------------------------------------------------------------------------------

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Company, any Borrower or any of its Restricted
Subsidiaries in respect of any Prepayment Event, the Borrowers shall, within ten
Business Days after such Net Proceeds are received (or, in the case of a
Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event,” on the date of such Prepayment Event), prepay Loan
Borrowings in an aggregate amount equal to 100% of the amount of such Net
Proceeds.

(d) [Reserved].

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrowers shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section. In the event of any mandatory prepayment of Loan
Borrowings made at a time when Loan Borrowings of more than one Class remain
outstanding, unless the terms of such Loans provide otherwise, such prepayment
shall be applied pro rata among such Classes. In the absence of a designation by
the Borrowers as described in the preceding provisions of this paragraph of the
Type of Borrowing of any Class, the Administrative Agent shall make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.16.

(f) The Borrowers shall notify the Administrative Agent of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an Fixed Rate Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that a notice of optional
prepayment may state that such notice is conditional upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of some other identifiable event or
condition, in which case such notice of prepayment may be revoked by the
Borrowers (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13. At the Borrowers’
election in connection with any prepayment pursuant to this Section 2.11, such
prepayment shall not be applied to any Loan of a Defaulting Lender and shall be
allocated ratably among the relevant non-Defaulting Lenders.

(g) Notwithstanding any other provisions of Section 2.11(c), (A) to the extent
that any of or all the Net Proceeds of any Prepayment Event set forth in clause
(a) of the definition thereof by a Foreign Subsidiary giving rise to a
prepayment pursuant to Section 2.11(c) (a “Foreign Prepayment Event”) are
prohibited or delayed by any Requirement of Law from being repatriated to a
Borrower, the portion of such Net Proceeds so affected will not be required to
be applied to repay Loans at the times provided in Section 2.11(c), and such
amounts may be retained by the applicable Foreign Subsidiary so long, but only
so long, as the applicable Requirement of Law will not permit repatriation to a
Borrower (the Borrowers hereby agreeing to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
Requirement of Law to permit such repatriation), and once such repatriation of
any of such affected Net Proceeds is permitted under the applicable Requirement
of Law, such repatriation will be promptly effected and such repatriated Net
Proceeds will be promptly (and in any event not later than three Business Days
after such repatriation) applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Loans pursuant to Section
2.11(c), and (B) to the extent that and for so long as a Borrower has determined
in good faith that repatriation of any of or all the Net Proceeds of any Foreign
Prepayment Event would have a material adverse tax consequence (taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation) with respect to such Net Proceeds, the Net Proceeds so
affected will not be required to be applied to repay Loans at the times provided
in Section 2.11(c), and such amounts may be retained by the applicable Foreign
Subsidiary; provided that when such Borrower determines in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Prepayment Event
would no longer have a material adverse tax consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Proceeds, such Net Proceeds shall be
promptly (and in any event not later than three Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to Section 2.11(c), as
applicable.

 

-55-



--------------------------------------------------------------------------------

SECTION 2.12 Fees. The Company agrees to pay to the Administrative Agent, for
its own account, an agency fee payable in the amount and at the times separately
agreed upon between Company and the Administrative Agent.

SECTION 2.13 Interest.

(a) All Loans shall constitute Fixed Rate Loans prior to the First Anniversary
and shall bear interest at 4.875% per annum.

(b) All Loans shall constitute Eurocurrency Loans on and after the First
Anniversary and shall bear interest at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing, plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, during the
continuance of an Event of Default under clauses (a), (b), (h) or (i) of Section
7.01, such overdue amount shall bear interest, after as well as before judgment,
at a rate per annum equal to (i) in the case of overdue principal of any Loan,
2.00% per annum plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
amount, 2.00% per annum plus the rate applicable to such Loans as provided in
the preceding paragraphs of this Section; provided that no amount shall be
payable pursuant to this Section 2.13(c) to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender; provided, further, that no amounts shall
accrue pursuant to this Section 2.13(c) on any overdue amount or other amount
payable to a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand and (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.

(e) All computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.18, bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

SECTION 2.14 Alternate Rate of Interest. If at least two Business Days prior to
the commencement of any Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period (in each case with respect to the
Loans impacted by this clause (b) or clause (a) above, “Impacted Loans”),

the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, the Administrative
Agent, the Required Lenders and the Borrowers shall negotiate in good faith to
amend the definition of “LIBO Rate” and other applicable provisions to preserve
the original intent thereof in light of such change.

 

-56-



--------------------------------------------------------------------------------

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than with respect to Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender; or

(iii) subject any Lender to any Taxes on its Loans, Commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

and the result of any of the foregoing shall be to increase the actual cost to
such Lender of making or maintaining any Eurocurrency Loan (or of maintaining
its obligation to make any such Loan) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then, from time to time upon request of such Lender, the
Borrowers will pay to such Lender, such additional amount or amounts as will
compensate such Lender, for such increased costs actually incurred or reduction
actually suffered, provided that to the extent any such costs or reductions are
incurred by any Lender as a result of any requests, rules, guidelines or
directives enacted or promulgated under the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and Basel III after the Effective Date, then
such Lender shall be compensated pursuant to this Section 2.15(a) only to the
extent such Lender is imposing such charges on similarly situated borrowers
under the other syndicated credit facilities that such Lender is a lender
under. Notwithstanding the foregoing, this paragraph (a) will not apply to (A)
Indemnified Taxes or Other Taxes or (B) Excluded Taxes.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity requirements), then, from time to time upon
request of such Lender, the Borrowers will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction actually suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company in reasonable detail, as the case
may be, as specified in paragraph (a) or (b) of this Section delivered to the
Borrowers shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within 15 Business
Days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the failure to borrow, convert, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(e) and is revoked in accordance
therewith) or (c) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrowers pursuant to Section 2.19 or Section 9.02(c), then, in

 

-57-



--------------------------------------------------------------------------------

any such event, the Borrowers shall, after receipt of a written request by any
Lender affected by any such event (which request shall set forth in reasonable
detail the basis for requesting such amount), compensate each Lender for the
actual loss, cost and expense attributable to such event. For purposes of
calculating amounts payable by the Borrowers to the Lenders under this Section
2.16, each Lender shall be deemed to have funded each Eurocurrency Loan made by
it at the Adjusted LIBO Rate for such Loan by a matching deposit or other
borrowing for a comparable amount and for a comparable period, whether or not
such Eurocurrency Loan was in fact so funded. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section delivered to the Borrowers shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 15 Business Days after receipt of such
demand. Notwithstanding the foregoing, this Section 2.16 will not apply to
losses, costs or expenses resulting from Taxes, as to which Section 2.17 shall
govern.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, provided that if the applicable Withholding Agent shall be
required by applicable Requirements of Law to deduct any Taxes from such
payments, then (i) the applicable Withholding Agent shall make such deductions,
(ii) the applicable Withholding Agent shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable
Requirements of Law and (iii) if the Tax in question is an Indemnified Tax or
Other Tax, the amount payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions have been made (including
deductions applicable to additional amounts payable under this Section 2.17) the
Administrative Agent or the relevant Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made.

(b) Without limiting the provisions of paragraph (a) above, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Requirements of Law.

(c) The Borrowers shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, and any Other Taxes (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.17) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrowers by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority pursuant to this Section 2.17, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Each Lender shall deliver to the Borrowers and the Administrative Agent at
the time or times prescribed by law and reasonably requested by the Borrowers or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Requirements of Law and such other documentation
reasonably requested by the Borrowers or the Administrative Agent (i) as will
permit such payments to be made without, or at a reduced rate of, withholding or
(ii) as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to withholding or information reporting
requirements. Each Lender shall, whenever a lapse or time or change in
circumstances renders such documentation obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrowers and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrowers or the Administrative Agent) or promptly
notify the Borrowers and the Administrative Agent in writing of its inability to
do so.

 

-58-



--------------------------------------------------------------------------------

Without limiting the foregoing:

(1) Each Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrowers and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrowers or the
Administrative Agent) two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding.

(2) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrowers or
the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, (x) two properly
completed and duly signed certificates substantially in the form of Exhibit P-1,
P-2, P-3 and P-4, as applicable, (any such certificate, a “U.S. Tax Compliance
Certificate”) and (y) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), two properly completed and
duly signed original copies of Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E,
U.S. Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 2.17(e) if such beneficial owner were a Lender, as
applicable (provided that, if the Lender is a partnership for U.S. federal
income tax purposes (and not a participating Lender) and one or more direct or
indirect partners are claiming the portfolio interest exemption, the U.S. Tax
Compliance Certificate may be provided by such Lender on behalf of such direct
or indirect partner(s)), or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws as a basis for claiming a
complete exemption from, or a reduction in, U.S. federal withholding tax on any
payments to such Lender under the Loan Documents, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made.

(3) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or any Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or a
Borrower or the Administrative Agent as may be necessary for the Borrowers and
the Administrative Agent to comply with their obligations under FATCA , to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and, if necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (3), “FATCA”
shall include any amendments made to FATCA after the date hereof.

 

-59-



--------------------------------------------------------------------------------

Notwithstanding any other provisions of this clause (e), a Lender shall not be
required to deliver any form or other documentation that such Lender is not
legally eligible to deliver.

(f) If a Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which indemnification has been demanded hereunder, the
Administrative Agent or the relevant Lender, as applicable, shall use
commercially reasonable efforts to cooperate with such Borrower in a reasonable
challenge of such Taxes if so requested by a Borrower; provided that (a) the
Administrative Agent or such Lender determines in its reasonable discretion that
it would not be subject to any unreimbursed third party cost or expense or
otherwise be prejudiced by cooperating in such challenge, (b) such Borrower pays
all related expenses of the Administrative Agent or such Lender, as applicable
and (c) such Borrower indemnifies the Administrative Agent or such Lender, as
applicable, for any liabilities or other costs incurred by such party in
connection with such challenge. The Administrative Agent or such Lender shall
claim any refund that it determines is reasonably available to it, unless it
concludes in its reasonable discretion that it would be adversely affected by
making such a claim. If the Administrative Agent or such Lender receives a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that such
Borrower, upon the request of the Administrative Agent or such Lender, agrees
promptly to repay the amount paid over to the such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. The
Administrative Agent or such Lender, as the case may be, shall, at a Borrower’s
request, provide such Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that the Administrative Agent or such Lender may
delete any information therein that the Administrative Agent or such Lender
deems confidential). Notwithstanding anything to the contrary, this Section
2.17(f) shall not be construed to require the Administrative Agent or any Lender
to make available its Tax returns (or any other information relating to Taxes
which it deems confidential to any Loan Party or any other Person).

(g) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(h) In addition, if applicable, in the case of any successor Administrative
Agent appointed pursuant to Article VIII that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code, such successor
Administrative Agent shall deliver to the Borrowers (x) prior to the first date
on or after the date on which such Administrative Agent becomes a successor
Administrative Agent pursuant to Article VIII on which payment by the Borrowers
is due hereunder, as applicable, two copies of a properly completed and executed
IRS Form W-8IMY certifying that such successor Administrative Agent is a U.S.
branch and intends to be treated as a U.S. person for purposes of withholding
under Chapter 3 of the Code pursuant to Section 1.1441-1(b)(2)(iv) or Section
1.441- 1T(b)(2)(iv), as applicable, of the United States Treasury Regulations
and (y) on or before the date on which any such previously delivered
documentation expires or becomes obsolete or invalid, after the occurrence of
any event requiring a change in the most recent documentation previously
delivered by it to the Borrowers, and from time to time if reasonably requested
by the Borrowers, two further copies of such documentation.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Each Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating

 

-60-



--------------------------------------------------------------------------------

interest thereon. All such payments shall be made to such account as may be
specified by the Administrative Agent, except that payments pursuant to Sections
2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto
and payments pursuant to other Loan Documents shall be made to the Persons
specified therein. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment (other than payments on the
Eurocurrency Loans) under any Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day. If any payment on a Eurocurrency Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
payment of principal pursuant to the preceding two sentences, interest thereon
shall be payable at the then applicable rate for the period of such
extension. All payments or prepayments of any Loan shall be made in the currency
in which such Loan is denominated, all payments of accrued interest payable on a
Loan shall be made in dollars, and all other payments under each Loan Document
shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all applicable amounts of principal, interest
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of applicable interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the applicable amounts of interest
and fees then due to such parties, and (ii) second, towards payment of
applicable principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of a given Class resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans of such Class and
accrued interest thereon than the proportion received by any other Lender with
outstanding Loans of the same Class, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of such Class of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
of such Class; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Company or the
Borrowers pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from existence of a Defaulting
Lender), (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant (including a Purchasing Borrower Party) or (C) any disproportionate
payment obtained by a Lender of any Class as a result of the extension by
Lenders of the maturity date or expiration date of some but not all Loans or
Commitments of that Class or any increase in the Applicable Rate in respect of
Loans of Lenders that have consented to any such extension. The Company and the
Borrowers consent to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Company or the Borrowers
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of the Company or the Borrowers, as
applicable, in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Company
or the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Company
or the Borrowers will not make such payment, the Administrative Agent may assume
that the Company or the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption and in its sole
discretion, distribute to the Lenders the amount due. In such event, if the
Company or the Borrowers have not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

-61-



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(a), Section 2.06(b), Section 2.06(c), Section 2.18(d)
or Section 9.03(c), then the Administrative Agent may, in its discretion and in
the order determined by the Administrative Agent (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Section until all such unsatisfied obligations are fully
paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
that gives rise to the operation of Section 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder affected by such event, or to assign and delegate
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or Section 2.17 or mitigate the applicability of Section 2.23, as the case
may be, and (ii) would not subject such Lender to any unreimbursed cost or
expense reasonably deemed by such Lender to be material and would not be
inconsistent with the internal policies of, or otherwise be disadvantageous in
any material economic, legal or regulatory respect to, such Lender.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.23, (ii) the Company or the Borrowers are required to pay any
additional amount to any Lender or to any Governmental Authority for the account
of any Lender pursuant to Section 2.17, or (iii) any Lender becomes a Defaulting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender or an Affiliated Lender,
if a Lender accepts such assignment and delegation), provided that (A) the
Company shall have received the prior written consent of the Administrative
Agent to the extent such consent would be required under Section 9.04(b) for an
assignment of Loans or Commitments, as applicable, which consent shall not
unreasonably be withheld or delayed, (B) such Lender shall have received payment
of an amount equal to the then market value of the outstanding principal of its
Loans, accrued but unpaid interest thereon, accrued but unpaid fees and all
other amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
Borrowers (in the case of all other amounts), (C) the Borrowers or such assignee
shall have paid (unless waived) to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b)(ii) and (D) in the case of any such
assignment resulting from a claim for compensation under Section 2.15, payment
required to be made pursuant to Section 2.17 or a notice given under Section
2.23, such assignment will result in a material reduction in such compensation
or payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise (including as a result of any action taken by such Lender under
paragraph (a) above), the circumstances entitling the Company to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

SECTION 2.20 [Reserved].

SECTION 2.21 [Reserved].

SECTION 2.22 Defaulting Lenders.

(a) General. Notwithstanding anything to the contrary contained in this
Agreement (except as set forth in Section 9.19), if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

 

-62-



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Subject to the last sentence of Section 2.11(e),
any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to an Administrative Agent by that
Defaulting Lender pursuant to Section 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Loan Party as a result of any judgment of a
court of competent jurisdiction obtained by any Loan Party against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.

(b) Defaulting Lender Cure. If the Borrowers and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders,
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company or the Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.23 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, any obligation of such Lender to
make or continue Eurocurrency Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrowers shall, upon three Business Days’ notice from such Lender (with
a copy to the Administrative Agent), prepay Eurocurrency Loans either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurocurrency Loans, and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Adjusted LIBO Rate, the Administrative Agent, the Required
Lenders and the Borrowers shall negotiate in good faith to amend the definition
of “LIBO Rate” and other applicable provisions to preserve the original intent
thereof during the period of such suspension . Each Lender agrees to notify the
Administrative Agent and the Borrowers in writing promptly upon becoming aware
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Adjusted LIBO Rate. Upon any prepayment or conversion
pursuant to this Section 2.23, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.

SECTION 2.24 Loan Modification Offers.

(a) At any time after the Effective Date, the Borrowers may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to effect one or more Permitted Amendments relating to such Affected
Class pursuant to procedures reasonably specified by the Administrative Agent
and reasonably acceptable to the Borrowers (including mechanics to permit
conversions, cashless rollovers and exchanges by Lenders and other repayments
and reborrowings of Loans of Accepting Lenders or Non-Accepting Lenders replaced
in accordance with this Section 2.24). Such notice shall set forth (i) the terms
and

 

-63-



--------------------------------------------------------------------------------

conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective. Permitted Amendments shall
become effective only with respect to the Loans and Commitments of the Lenders
of the Affected Class that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans and Commitments of such Affected Class as to
which such Lender’s acceptance has been made.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by Holdings, the Company, each Borrower, each
applicable Accepting Lender and the Administrative Agent; provided that no
Permitted Amendment shall become effective unless Holdings, the Company and the
Borrowers shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and other
documents as shall be reasonably requested by the Administrative Agent in
connection therewith. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Each Loan
Modification Agreement may, without the consent of any Lender other than the
applicable Accepting Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.24,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder.

(c) If, in connection with any proposed Loan Modification Offer, any Lender
declines to consent to such Loan Modification Offer on the terms and by the
deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrowers may, on notice to the Administrative
Agent and the Non-Accepting Lender, replace such Non-Accepting Lender in whole
or in part by causing such Lender to (and such Lender shall be obligated to)
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all or any part of its interests, rights
and obligations under this Agreement in respect of the Loans and Commitments of
the Affected Class to one or more Eligible Assignees (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrowers to find a replacement Lender; provided, further, that (a) the
applicable assignee shall have agreed to provide Loans and/or Commitments on the
terms set forth in the applicable Permitted Amendment, (b) such Non-Accepting
Lender shall have received payment of an amount equal to the outstanding
principal of the Loans of the Affected Class assigned by it pursuant to this
Section 2.24(c), accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) and (c) unless waived, the
Company or such Eligible Assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b).

(d) No rollover, conversion or exchange (or other repayment or termination) of
Loans or Commitments pursuant to any Loan Modification Agreement in accordance
with this Section 2.24 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

(e) Notwithstanding anything to the contrary, this Section 2.24 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Holdings, the Company and each Borrower represents and warrants to the
Lenders as of the Effective Date that:

SECTION 3.01 Organization; Powers. Each of Holdings, the Company, each Borrower
and each Restricted Subsidiary is (a) duly organized, validly existing and in
good standing (to the extent such concept exists in the relevant jurisdictions)
under the laws of the jurisdiction of its organization, (b) has the corporate or
other organizational power and authority to carry on its business as now
conducted and to execute, deliver and perform its obligations under each Loan
Document to which it is a party and, (c) is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required,
except in the case of clause (a) (other than with respect to any Loan Party),
clause (b) (other than with respect to Holdings, the Company and the Borrowers)
and clause (c), where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

-64-



--------------------------------------------------------------------------------

SECTION 3.02 Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by each of Holdings, the Company and the
Borrowers and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of Holdings, the Company,
the Borrowers or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) the Organizational
Documents of Holdings, the Company or any other Loan Party, or (ii) any
Requirements of Law applicable to Holdings, the Company or any Restricted
Subsidiary, (c) will not violate or result in a default under any indenture or
other agreement or instrument binding upon Holdings, the Company or any other
Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by
Holdings, the Company, any Borrower or any Restricted Subsidiary, or give rise
to a right of, or result in, termination, cancellation or acceleration of any
obligation thereunder, and (d) will not result in the creation or imposition of
any Lien on any asset of Holdings, the Company, any Borrower or any Restricted
Subsidiary, except (in the case of each of clauses (a), (b)(ii) and (c)) to the
extent that the failure to obtain or make such consent, approval, registration,
filing or action, or such violation, default or right as the case may be,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly indicated therein, including the notes thereto, and (ii) fairly
present in all material respects the financial condition of the Target and its
consolidated subsidiaries and the Company and its consolidated subsidiaries, as
applicable, as of the respective dates thereof and the consolidated results of
their operations for the respective periods then ended in accordance with GAAP
consistently applied during the periods referred to therein, except as otherwise
expressly indicated therein, including the notes thereto.

(b) The unaudited consolidated statements of financial position of (i) the
Target and its subsidiaries at March 31, 2016 and the unaudited consolidated
statements of income, comprehensive income and cash flows for the three month
period ended March 31, 2016 and (ii) the Company and its consolidated
subsidiaries, at March 31, 2016 and the unaudited consolidated statements of
income, comprehensive income and cash flows for the three month period ended
March 31, 2016, in each case, (A) were prepared in accordance with GAAP
consistently applied during the periods referred to therein, except as otherwise
expressly indicated therein, including the notes thereto, and (B) fairly present
in all material respects the financial condition of the Target and its
subsidiaries and the Company and its consolidated subsidiaries, as applicable,
as of the date thereof and for such three month periods, subject, in the case of
clauses (A) and (B), to the absence of footnotes and to normal year-end audit
adjustments and to any other adjustments described therein.

(c) Holdings has heretofore furnished to the Lead Arrangers the pro forma
consolidated balance sheet as of April 29, 2016 and the pro forma consolidated
statements of operations for year ended January 29, 2016, in each case of the
Company and its Subsidiaries (such pro forma balance sheet and statements of
operations, the “Pro Forma Financial Statements”), which have been prepared
giving effect to the Transactions as if such transactions had occurred on such
date or at the beginning of such period, as the case may be. The Pro Forma
Financial Statements have been prepared in good faith, based on assumptions
believed by Holdings to be reasonable as of the date of delivery thereof.

(d) Since the Effective Date, there has been no Material Adverse Effect.

 

-65-



--------------------------------------------------------------------------------

SECTION 3.05 Properties. Each of Holdings, the Company, each Borrower and each
Restricted Subsidiary has good title to, or valid leasehold interests in, all
its real and personal property material to its business, if any, (i) free and
clear of all Liens except for Liens permitted by Section 6.02 and (ii) except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or as proposed to be conducted or to utilize
such properties for their intended purposes, in each case, except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Holdings, the
Company or any Borrower, threatened in writing against or affecting Holdings,
the Company, any Borrower or any Restricted Subsidiary that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Company, any Borrower or any Restricted Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of Holdings, the Company or any
Borrower, become subject to any Environmental Liability, (iii) has received
written notice of any claim with respect to any Environmental Liability or (iv)
has, to the knowledge of Holdings, the Company or any Borrower, any basis to
reasonably expect that Holdings, the Company, any Borrower or any Restricted
Subsidiary will become subject to any Environmental Liability.

SECTION 3.07 Compliance with Laws and Agreements. Each of Holdings, the Company,
each Borrower and each Restricted Subsidiary is in compliance with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property and (c) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (b) and (c) of this
Section, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08 Investment Company Status. None of Holdings, the Company, any
Borrower or any other Loan Party is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended from
time to time.

SECTION 3.09 Taxes. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, Holdings, the Company,
each Borrower and each Restricted Subsidiary (a) have timely filed or caused to
be filed all Tax returns required to have been filed and (b) have paid or caused
to be paid all Taxes required to have been paid (whether or not shown on a Tax
return) including in their capacity as tax withholding agents, except any Taxes
(i) that are not overdue by more than 30 days or (ii) that are being contested
in good faith by appropriate proceedings, provided that Holdings, the Company,
such Borrower or such Restricted Subsidiary, as the case may be, has set aside
on its books adequate reserves therefor in accordance with GAAP.

SECTION 3.10 ERISA.

(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other federal or state laws.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred during the five year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur, (ii)
no Plan has failed to satisfy the minimum funding standard (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived, (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA), (iv) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan and (v) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

 

-66-



--------------------------------------------------------------------------------

SECTION 3.11 Disclosure. As of the Effective Date, no reports, financial
statements, certificates or other written information furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the negotiation of any Loan Document or delivered thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading, provided that, with respect to
projected financial information, Holdings, the Company and the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed by them to be reasonable at the time delivered and, if such
projected financial information was delivered prior to the Effective Date, as of
the Effective Date, it being understood that any such projected financial
information may vary from actual results and such variations could be material.

SECTION 3.12 Subsidiaries. As of the Effective Date, Schedule 3.12 sets forth
the name of, and the ownership interest of Holdings, the Company and each
Subsidiary in, each Subsidiary (and with respect to Holdings, each IPCo).

SECTION 3.13 Intellectual Property; Licenses, Etc. Each of Holdings, the
Company, each Borrower and each Restricted Subsidiary owns, licenses or
possesses the right to use, all of the rights to Intellectual Property that are
reasonably necessary for the operation of its business as currently conducted,
and, without conflict with the rights of any Person, except to the extent such
conflicts, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Holdings, the Company, any Borrower or any
Restricted Subsidiary do not, in the operation of their businesses as currently
conducted, infringe upon any Intellectual Property rights held by any Person
except for such infringements, individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the Intellectual Property owned by Holdings, the Company, any
Borrower or any of the Restricted Subsidiaries is pending or, to the knowledge
of Holdings and any Borrower, threatened in writing against Holdings, the
Company, any Borrower or any Restricted Subsidiary, which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

SECTION 3.14 Solvency. On the Effective Date, immediately after the consummation
of the Transactions to occur on the Effective Date, the Company and its
Subsidiaries are, on a consolidated basis after giving effect to the
Transactions, Solvent.

SECTION 3.15 Senior Indebtedness. The Guaranteed Obligations constitute “Senior
Indebtedness” (or any comparable term) under and as defined in the documentation
governing any Junior Financing.

SECTION 3.16 Federal Reserve Regulations. None of Holdings, the Company, the
Borrower or any Restricted Subsidiary is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of the Loans will be used, directly or indirectly, to purchase
or carry any margin stock or to refinance any Indebtedness originally incurred
for such purpose, or for any other purpose that entails a violation (including
on the part of any Lender) of the provisions of Regulations U or X of the Board
of Governors.

SECTION 3.17 Use of Proceeds. The Borrowers will use the proceeds of the Loans
to finance the Transactions and pay Transaction Costs.

SECTION 3.18 PATRIOT Act, OFAC and FCPA.

(a) The Company will not, directly or indirectly, use the proceeds of the
transaction, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, for the purpose of
funding (i) any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, or
(ii) any other transaction that will result in a violation by any
Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

 

-67-



--------------------------------------------------------------------------------

(b) The Company, the Borrowers and the Restricted Subsidiaries will not use the
proceeds of the Loans directly, or, to the knowledge of the Company, indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”).

(c) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, to the knowledge of the
Company, none of Holdings, the Company, the Borrowers or the Restricted
Subsidiaries has, in the past three years, committed a violation of applicable
regulations of the United States Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”), Title III of the USA Patriot Act or the FCPA.

(d) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, none of Holdings, the Company,
the Borrowers, the Restricted Subsidiaries, or, to the knowledge of the Company,
no director, officer, employee or agent thereof is an individual or entity
currently on OFAC’ s list of Specifically Designated Nationals and Blocked
Persons, nor is Holdings, the Company, any Borrower or any Restricted Subsidiary
located, organized or resident in a country or territory that is the subject of
Sanctions.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with Section
9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed counterpart
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of (i)
Simpson Thacher & Bartlett LLP, New York, Delaware, Texas and California counsel
for the Loan Parties and (ii) Skadden, Arps, Slate, Meagher & Flom, LLP,
Massachusetts counsel for the Loan Parties. The Company hereby requests such
counsel to deliver such opinions.

(c) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Effective Date, substantially in the form of Exhibit G with
appropriate insertions, executed by any Responsible Officer of such Loan Party,
and including or attaching the documents referred to in paragraph (d) of this
Section.

(d) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents to which
it is a party, certified as of the Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate (to the extent
such concept exists) from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation.

 

-68-



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Joint Bookrunners and Holdings to be due and
payable on or prior to the Effective Date, including, to the extent invoiced at
least three Business Days prior to the Effective Date (except as otherwise
reasonably agreed by the Company), reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party under any Loan Document.

(f) The Guarantee Requirement shall have been satisfied.

(g) Since October 12, 2015, there shall not have been any event, development,
circumstance, change, effect or occurrence that, individually or in the
aggregate, has, or would reasonably be expected to have, a Material Adverse
Effect (as defined in the Acquisition Agreement).

(h) The Joint Bookrunners shall have received the (i) Pro Forma Financial
Statements, (ii) Audited Financial Statements and (iii) Unaudited Financial
Statements.

(i) The Specified Representations shall be accurate in all material respects on
and as of the Effective Date.

(j) The Acquisition shall have been consummated, or substantially simultaneously
with the initial funding of Loans on the Effective Date, shall be consummated,
in all material respects in accordance with the Acquisition Agreement (without
giving effect to any amendments, supplements, waivers or other modifications to
or of the Acquisition Agreement that are materially adverse to the interests of
the Lenders or the Joint Bookrunners in their capacities as such, except to the
extent that the Joint Bookrunners have consented thereto).

(k) The Equity Financing shall have been made, or substantially simultaneously
with the initial Borrowings hereunder, shall be made.

(l) Substantially simultaneously with the initial Borrowing hereunder and the
consummation of the Acquisition, the Effective Date Refinancing shall be
consummated.

(m) The Administrative Agent shall have received a certificate from the chief
financial officer of the Company certifying that the Company and its
Subsidiaries on a consolidated basis after giving effect to the Transactions are
Solvent.

(n) The Administrative Agent and the Joint Bookrunners shall have received all
documentation at least three Business Days prior to the Effective Date and other
information about the Loan Parties that shall have been reasonably requested in
writing at least 10 Business Days prior to the Effective Date and that the
Administrative Agent or the Joint Bookrunners have reasonably determined is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation Title III of the USA Patriot Act.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Termination Date shall have occurred, each of Holdings, the Company
and each Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information.

(a) The Company will furnish to the Administrative Agent, on behalf of each
Lender, beginning with the fiscal year ending February 3, 2017 and thereafter,
on or before the date on which such financial statements are required or
permitted to be filed with the SEC (or, if such financial statements are not
required to be filed with the

 

-69-



--------------------------------------------------------------------------------

SEC, on or before the date that is 90 days (or, 120 days for the fiscal year
ending February 3, 2017) after the end of each such fiscal year of the Company),
audited consolidated statements of financial position and audited consolidated
statements of income, comprehensive income, stockholders’ equity and cash flows
of the Company as of the end of and for such year, and related notes thereto,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by PricewaterhouseCoopers LLP, Deloitte LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit (other than any exception or
explanatory paragraph, but not a qualification, that is expressly solely with
respect to, or expressly resulting solely from, (A) an upcoming maturity date of
any Indebtedness occurring within one year from the time such opinion is
delivered or (B) any potential inability to satisfy a financial maintenance
covenant on a future date or in a future period)) to the effect that such
consolidated financial statements present fairly in all material respects the
financial position and results of operations and cash flows of the Company and
its Subsidiaries as of the end of and for such year on a consolidated basis in
accordance with GAAP consistently applied;

(b) commencing with the financial statements for the fiscal quarter ending July
29, 2016, on or before the date on which such financial statements are required
or permitted to be filed with the SEC with respect to each of the first three
fiscal quarters of each fiscal year of the Company (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each such fiscal quarter (or, in the case of
financial statements for the fiscal quarters ending on July 29, 2016, October
28, 2016 and May 5, 2017, on or before the date that is 60 days after the end of
such fiscal quarter)), unaudited consolidated statements of financial position
and unaudited consolidated statements of income, comprehensive income and cash
flows of the Company as of the end of and for such fiscal quarter (except in the
case of cash flows) and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the statement of financial position, as of the
end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial position and results of
operations and cash flows of the Company and the Subsidiaries as of the end of
and for such fiscal quarter (except in the case of cash flows) and such portion
of the fiscal year on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) simultaneously with the delivery of each set of consolidated financial
statements referred to in paragraphs (a) and (b) above, the related
consolidating financial statements reflecting adjustments necessary to eliminate
the accounts of Unrestricted Subsidiaries (if any) from such consolidated
financial statements;

(d) not later than five days after any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth the Total Leverage Ratio as of the most recently
ended Test Period;

(e) prior to an IPO, not later than 90 days after the commencement of each
fiscal year of the Borrower, a detailed consolidated budget for the Company and
its Subsidiaries for such fiscal year (including a projected consolidated
statement of financial position and consolidated statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the material assumptions used for purposes of preparing such budget);
provided that if the Ratings Conditions is satisfied at such time, the Borrowers
shall only be required to deliver a consolidated statement of income pursuant to
this Section 5.01(e);

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and registration statements (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) filed by Holdings, any IPCo, the Company or
any Subsidiary (or, after an IPO, Parent) with the SEC or with any national
securities exchange;

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company, any
Borrower or any Restricted Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent on its own behalf or on behalf of any
Lender may reasonably request in writing; and

 

-70-



--------------------------------------------------------------------------------

(h) to the extent provided in connection with the Notes, the management’s
discussion and analysis in the form provided to the holders of the Notes
promptly after the same is delivered to the holders thereof.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Company and its Subsidiaries by furnishing (A) the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Company (or a parent company thereof) filed
with the SEC or with a similar regulatory authority in a foreign jurisdiction or
(B) the applicable financial statements of Holdings (or any Intermediate Parent
or any direct or indirect parent of Holdings); provided that to the extent such
information relates to a parent of the Company, such information is accompanied
by consolidating information, which may be unaudited, that explains in
reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to the Company and its
Subsidiaries on a stand-alone basis, on the other hand, and to the extent such
information is in lieu of information required to be provided under Section
5.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP, Deloitte LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(other than any exception or explanatory paragraph, but not a qualification,
that is expressly solely with respect to, or expressly resulting solely from,
(i) an upcoming maturity date of any Indebtedness occurring within one year from
the time such opinion is delivered or (ii) any potential inability to satisfy a
financial maintenance covenant on a future date or in a future period).

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the earlier of the date (A) on which the Company posts
such documents, or provides a link thereto, on the Company’s website on the
Internet or (B) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Company
shall deliver such documents to the Administrative Agent upon its reasonable
request until a written notice to cease delivering such documents is given by
the Administrative Agent and (ii) the Company shall notify the Administrative
Agent (by telecopier or electronic mail) of the posting of any such documents
and upon its reasonable request, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or
maintain paper copies of the documents referred to above, and each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.

Each of the Company and the Borrowers hereby acknowledges that (a) the
Administrative Agent and/or the Joint Bookrunners will make available to the
Lenders materials and/or information provided by or on behalf of the Company and
the Borrowers hereunder (collectively, “Company Materials”) by posting the
Company Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Company or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Company and the
Borrowers hereby agree that they will, upon an Administrative Agent’s reasonable
request, identify that portion of the Company Materials that may be distributed
to the Public Lenders and that (i) all such Company Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Company Materials “PUBLIC,” the Company and the Borrowers shall be deemed to
have authorized the Administrative Agent, the Joint Bookrunners and the Lenders
to treat such Company Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Company, the Borrowers or their respective securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Company Materials constitute Information, they shall be treated as set
forth in Section 9.12); (iii) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (iv) the Administrative Agent and the Joint
Bookrunners shall be entitled to treat any Company Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Other than as set forth in the immediately
preceding sentence, the Borrowers shall be under no obligation to mark any
Borrower Materials “PUBLIC.”

 

-71-



--------------------------------------------------------------------------------

SECTION 5.02 Notices of Material Events. Promptly after any Responsible Officer
of Holdings, the Company or any Borrower obtains actual knowledge thereof,
Holdings, the Company or such Borrower will furnish to the Administrative Agent
(for distribution to each Lender through the Administrative Agent) written
notice of the following:

(a) the occurrence of any Default; and

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of Holdings, the Company, any
Borrower or any of its Subsidiaries, affecting the Company, any Borrower or any
of its Subsidiaries or the receipt of a written notice of an Environmental
Liability or the occurrence of an ERISA Event, in each case, that could
reasonably be expected to result in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Company or a Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

SECTION 5.03 [Reserved].

SECTION 5.04 Existence; Conduct of Business. Each of Holdings, the Company and
each Borrower will, and will cause each Restricted Subsidiary to, do or cause to
be done all things necessary to obtain, preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises and Intellectual Property material to the conduct of its business, in
each case (other than the preservation of the existence of Holdings, the Company
and each Borrower) to the extent that the failure to do so could reasonably be
expected to have a Material Adverse Effect, provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 or any Disposition permitted by Section 6.05.

SECTION 5.05 Payment of Taxes, Etc. Each of Holdings, the Company and each
Borrower will, and will cause each Restricted Subsidiary to, pay its obligations
in respect of Taxes before the same shall become delinquent or in default,
except where the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 5.06 Maintenance of Properties. Each of Holdings, the Company and each
Borrower will, and will cause each Restricted Subsidiary to, keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

SECTION 5.07 Insurance. Each of Holdings, the Company and each Borrower will,
and will cause each Restricted Subsidiary to, maintain, with insurance companies
that Holdings, the Company and each Borrower believe (in the good faith judgment
of the management of Holdings, the Company and such Borrower) are financially
sound and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts (after giving effect to any self-insurance
which Holdings, the Company and such Borrower believes (in the good faith
judgment of management of Holdings, the Company and such Borrower) is reasonable
and prudent in light of the size and nature of its business) and against at
least such risks (and with such risk retentions) as Holdings, the Company and
such Borrower believe (in the good faith judgment of the management of Holdings,
the Company and such Borrower) are reasonable and prudent in light of the size
and nature of its business; and will furnish to the Lenders, upon written
request from an Administrative Agent, information presented in reasonable detail
as to the insurance so carried.

SECTION 5.08 Books and Records; Inspection and Audit Rights. Each of Holdings,
the Company and each Borrower will, and will cause each Restricted Subsidiary
to, maintain proper books of record and account in which entries that are full,
true and correct in all material respects and are in conformity with GAAP (or
applicable local standards) consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, the Company, the Borrowers or the Restricted Subsidiaries, as the case
may be. Each of Holdings, the Company and each Borrower will, and will cause the
Restricted Subsidiaries to, permit any

 

-72-



--------------------------------------------------------------------------------

representatives designated by an Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that, excluding
any such visits and inspections during the continuation of an Event of Default,
only the Administrative Agent (acting jointly) on behalf of the Lenders may
exercise visitation and inspection rights of the Administrative Agent and the
Lenders under this Section 5.08 and the Administrative Agent shall not exercise
such rights more often than one time during any calendar year absent the
existence of an Event of Default, which visitation and inspection shall be at
the reasonable expense of the Borrower; provided, further that (a) when an Event
of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice and (b) the Administrative Agent and
the Lenders shall give Holdings, the Company and the Borrowers the opportunity
to participate in any discussions with Holdings’, the Company’s or the
Borrowers’ independent public accountants.

SECTION 5.09 Compliance with Laws. Each of Holdings, the Company and each
Borrower will, and will cause each Restricted Subsidiary to, comply with its
Organizational Documents and all Requirements of Law with respect to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.10 Use of Proceeds . The Borrowers will use the proceeds of the Loans
drawn on the Effective Date, together with cash on hand of the Company and its
Subsidiaries, on the Effective Date to, directly or indirectly finance a portion
of the Transactions.

SECTION 5.11 Additional Subsidiaries. If any additional Restricted Subsidiary or
Intermediate Parent is formed or acquired after the Effective Date, Holdings or
the Borrowers will, within 90 days after such newly formed or acquired
Restricted Subsidiary is formed or acquired (unless such Restricted Subsidiary
is an Excluded Subsidiary), notify the Administrative Agent thereof, and all
actions (if any) required to be taken with respect to such newly formed or
acquired Restricted Subsidiary or Intermediate Parent in order to satisfy the
Guarantee Requirement shall have been taken with respect to such Restricted
Subsidiary or Intermediate Parent within 90 days after such notice (or such
longer period as the Administrative Agent shall reasonably agree).

SECTION 5.12 Further Assurances. Each of Holdings, the Company and each Borrower
will, and will cause each Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), that may be required
under any applicable law and that the Administrative Agent or the Required
Lenders may reasonably request, to cause the Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties.

SECTION 5.13 Ratings. Each of Holdings, the Company and the Borrowers will use
commercially reasonable efforts to cause (a) the Company to continuously have a
Rating from each of S&P and Moody’s (but not to maintain a specific Rating) and
(b) the credit facilities made available under this Agreement to be continuously
rated by each of S&P and Moody’s (but not to maintain a specific rating).

SECTION 5.14 Certain Post-Closing Obligations. As promptly as practicable, and
in any event within the time periods after the Effective Date specified in
Schedule 5.14 or such later date as the Administrative Agent reasonably agrees
to in writing, including to reasonably accommodate circumstances unforeseen on
the Effective Date, Holdings, the Company, each Borrower and each other Loan
Party shall deliver the documents or take the actions specified on Schedule 5.14
that would have been required to be delivered or taken on the Effective Date but
for the proviso to Section 4.01(f), in each case except to the extent otherwise
agreed by the Administrative Agent.

SECTION 5.15 Designation of Subsidiaries. Any Borrower or the Company may at any
time after the Effective Date designate any Restricted Subsidiary (other than a
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that immediately before and after such
designation on a Pro Forma Basis as of the end of the most recent Test Period,
no Event of Default under clauses (a), (b), (h) or (i) of Section 7.01 shall
have occurred and be continuing. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Effective Date shall constitute an Investment
by the Company therein at the date of designation in an

 

-73-



--------------------------------------------------------------------------------

amount equal to the Fair Market Value of the Company’s or its Subsidiary’s (as
applicable) investment therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Company in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value at the date of such designation of the Company’s or its
Subsidiary’s (as applicable) Investment in such Subsidiary.

To the extent that each of the Margin Bridge Facility and any Permitted Bridge
Refinancing thereof and any Takeout Margin Loan have been repaid in full and the
collateral theretofore released, the Company shall cause the Pledged VMware
Shares and any class A common stock of VMware pledged to secure the Permitted
Bridge Refinancing of the Margin Bridge Facility or the Takeout Margin Loan, as
applicable, to be distributed to the Company or one of its Restricted
Subsidiaries or the Subsidiary holding such shares shall be re-designated, or
merged with, a Restricted Subsidiary of the Company (the “Pledged VMware Share
Return”).

SECTION 5.16 Change in Business. Holdings, the Company, the Borrowers and the
Restricted Subsidiaries, taken as a whole, will not fundamentally and
substantively alter the character of their business, taken as a whole, from the
business conducted by them on the Effective Date and other business activities
which are extensions thereof or otherwise incidental, complementary, reasonably
related or ancillary to any of the foregoing.

SECTION 5.17 Changes in Fiscal Periods. The Company shall not make any change in
its fiscal year; provided, however, that the Company may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, the Company
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

ARTICLE VI

NEGATIVE COVENANTS

Until the Termination Date shall have occurred, each of Holdings, the Company
and each Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness; Certain Equity Securities.

(a) Holdings, any Intermediate Parent, the Company and the Borrowers will not,
and will not permit any Restricted Subsidiary or Intermediate Parent to, create,
incur, assume or permit to exist any Indebtedness, except:

(i) Indebtedness of Holdings, the Company, the Borrowers and the Restricted
Subsidiaries under the Loan Documents (including any Indebtedness incurred
pursuant to Section 2.24);

(ii) Indebtedness (A) outstanding on the date hereof and listed on Schedule 6.01
and any Permitted Refinancing thereof, (B) that is intercompany Indebtedness
outstanding on the date hereof, (C) under the Notes and any Permitted
Refinancing thereof, (D) under the Margin Bridge Facility, and any Permitted
Bridge Refinancing thereof, (E) under the VMware Note Facility and any Permitted
Bridge Refinancing thereof, and (F) under the Credit Facilities outstanding on
the Closing Date and any Permitted Refinancing and any Incremental Facility (as
defined in the Credit Facilities Credit Agreement as in effect on the date
hereof) permitted under the Credit Facilities as in effect on the date hereof
and any Permitted Refinancing thereof;

(iii) Guarantees by Holdings, any Intermediate Parent, the Company, the
Borrowers and the Restricted Subsidiaries in respect of Indebtedness of the
Company, any Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) such Guarantee is otherwise permitted by Section
6.04, (B) no Guarantee by any Restricted Subsidiary of any Junior Financing (as
defined in the Credit Facilities Credit Agreement as in effect on the date
hereof) shall be permitted unless such Restricted Subsidiary

 

-74-



--------------------------------------------------------------------------------

shall have also provided a Guarantee of the Guaranteed Obligations pursuant to
the Guarantee Agreement and (C) if the Indebtedness being Guaranteed is
subordinated to the Guaranteed Obligations, such Guarantee shall be subordinated
to the Guarantee of the Guaranteed Obligations on terms at least as favorable to
the Lenders as those contained in the subordination of such Indebtedness;

(iv) Indebtedness of any Intermediate Parent, the Company, any Borrower or of
any Restricted Subsidiary owing to any other Restricted Subsidiary, the Company,
any Borrower, Holdings or any Intermediate Parent to the extent permitted by
Section 6.04; provided that all such Indebtedness of any Loan Party owing to any
Restricted Subsidiary that is not a Loan Party shall be subordinated to the
Guaranteed Obligations (to the extent any such Indebtedness is outstanding at
any time after the date that is 30 days after the Effective Date or such later
date as the Administrative Agent may reasonably agree) (but only to the extent
permitted by applicable law and not giving rise to material adverse Tax
consequences) on terms (A) at least as favorable to the Lenders as those set
forth in the form of intercompany note attached as Exhibit H or (B) otherwise
reasonably satisfactory to the Administrative Agent;

(v) (A) Indebtedness (including Capital Lease Obligations) of the Company, any
Borrower or any of the Restricted Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets
(whether through the direct purchase of property or any Person owning such
property); provided that such Indebtedness is incurred concurrently with or
within 270 days after the applicable acquisition, construction, repair,
replacement or improvement, and (B) any Permitted Refinancing of any
Indebtedness set forth in the immediately preceding subclause (A); provided
further that, at the time of any such incurrence of Indebtedness and after
giving Pro Forma Effect thereto and the use of the proceeds thereof, the
aggregate principal amount of Indebtedness that is outstanding in reliance on
this clause (v) shall not exceed the greater of $2,250,000,000 and 22.5% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

(vi) Indebtedness in respect of Swap Agreements (other than Swap Agreement
entered into for speculative purposes);

(vii) (A) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Company, a Borrower or a Restricted Subsidiary) after the date
hereof as a result of a Permitted Acquisition, or Indebtedness of any Person
that is assumed by the Company, any Borrower or any Restricted Subsidiary in
connection with an acquisition of assets by the Company, a Borrower or such
Restricted Subsidiary in a Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition;
provided further that either (1) the Interest Coverage Ratio after giving Pro
Forma Effect to the assumption of such Indebtedness and such Permitted
Acquisition is either (x) equal to or greater than 2.0 to 1.0 or (y) equal to or
greater than the Interest Coverage Ratio immediately prior to the incurrence of
such Indebtedness and such Permitted Acquisition for the most recently ended
Test Period as of such time or (2) the Total Leverage Ratio after giving Pro
Forma Effect to the assumption of such Indebtedness and such Permitted
Acquisition is either (x) equal to or less than 5.0 to 1.0 or (y) equal to or
less than the Total Leverage Ratio immediately prior to the incurrence of such
Indebtedness and such Permitted Acquisition for the most recently ended Test
Period as of such time and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing subclause (A);

(viii) Indebtedness in respect of Permitted Receivables Financings;

(ix) Indebtedness representing deferred compensation to employees of Holdings,
any Intermediate Parent, the Company, the Borrowers and the Restricted
Subsidiaries incurred in the ordinary course of business;

(x) Indebtedness consisting of unsecured promissory notes issued by any Loan
Party to current or former officers, directors and employees or their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests in Holdings (or any direct or indirect parent thereof)
permitted by Section 6.08(a);

 

-75-



--------------------------------------------------------------------------------

(xi) Indebtedness constituting indemnification obligations or obligations in
respect of purchase price or other similar adjustments (including earnout or
similar obligations) incurred in connection with the Transactions or any
Permitted Acquisition, any other Investment or any Disposition, in each case
permitted under this Agreement;

(xii) Indebtedness consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with the Transactions, the
Original Transactions or any Permitted Acquisition or other Investment permitted
hereunder;

(xiii) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements and Indebtedness
arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds, (including
Indebtedness owed on a short term basis of no longer than 30 days to banks and
other financial institutions incurred in the ordinary course of business of the
Company, the Borrowers and their Restricted Subsidiaries with such banks or
financial institutions that arises in connection with ordinary banking
arrangements to manage cash balances of the Company, the Borrowers and their
Restricted Subsidiaries);

(xiv) Indebtedness of the Company, the Borrowers and the Restricted
Subsidiaries; provided that at the time of the incurrence thereof and after
giving Pro Forma Effect thereto, the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (xiv) shall not exceed the greater of
$3,250,000,000 and 32.5% of Consolidated EBITDA for the most recently ended Test
Period as of such time; provided, further, that the aggregate principal amount
of Indebtedness of which the primary obligor or a guarantor is a Restricted
Subsidiary that is not a Loan Party outstanding in reliance on this clause (xiv)
shall not exceed, at the time of incurrence thereof and after giving Pro Forma
Effect thereto, the greater of $1,250,000,000 and 12.5% of Consolidated EBITDA
for the most recently ended Test Period as of such time;

(xv) Indebtedness consisting of (A) the financing of insurance premiums or (B)
take-or-pay obligations contained in supply arrangements, in each case in the
ordinary course of business;

(xvi) (A) Indebtedness incurred by the Company, any Borrower or any of the
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created, or related to
obligations or liabilities incurred, in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other reimbursement-type obligations regarding workers compensation claims
and (B) Indebtedness of Holdings, the Company, any Borrower or any of the
Restricted Subsidiaries as an account party in respect of letters of credit,
bank guarantees or similar instruments in favor of suppliers, customers or other
creditors issued in the ordinary course of business; provided that the aggregate
principal amount of Indebtedness outstanding in reliance on this clause (B)
shall not exceed, at the time of incurrence thereof and after giving Pro Forma
Effect thereto, the sum of (x) the greater of $1,000,000,000 and 10.0% of
Consolidated EBITDA for the most recently ended Test Period as of such time and
(y) the amount of any Letter of Credit Debt Basket Increase pursuant to Section
9.04(b)(ii) of the Credit Facilities Credit Agreement as in effect on the date
hereof;

(xvii) obligations in respect of performance, bid, appeal and surety bonds and
performance, bankers’ acceptance facilities and completion guarantees and
similar obligations provided by the Company, the Borrowers or any of the
Restricted Subsidiaries or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business or consistent with past practice;

(xviii) unsecured Indebtedness of Holdings or any Intermediate Parent
(“Permitted Holdings Debt”) (A) that is not subject to any Guarantee by any
subsidiary thereof, (B) that will not mature prior to the date that is 91 days
after the Latest Maturity Date in effect on the date of issuance or incurrence
thereof, (C) that has no scheduled amortization or payments, repurchases or
redemptions of principal (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirements of subclause (E) below), (D) that permits payments of interest or
other amounts in

 

-76-



--------------------------------------------------------------------------------

respect of the principal thereof to be paid in kind rather than in cash, (E)
that has mandatory prepayment, repurchase or redemption, covenant, default and
remedy provisions customary for senior or senior subordinated discount notes of
an issuer that is the parent of a borrower under senior secured credit
facilities, and in any event, with respect to covenant, default and remedy
provisions, no more restrictive (taken as a whole) than those set forth in this
Agreement (other than provisions customary for senior or senior subordinated
discount notes of a holding company); provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the issuance or incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
applicable Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless an Administrative Agent
notifies such Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) and (F) that any such Indebtedness of Holdings is
subordinated in right of payment to its Guarantee under the Guarantee Agreement;
provided further that any such Indebtedness shall constitute Permitted Holdings
Debt only if immediately after giving effect to the issuance or incurrence
thereof, no Event of Default shall have occurred and be continuing;

(xix) (A) Indebtedness of the Company, any Borrower or any of the Restricted
Subsidiaries; provided that after giving effect to the incurrence of such
Indebtedness on a Pro Forma Basis, either (i) the Interest Coverage Ratio is
greater than or equal to 2.0 to 1.0 or (ii) the Total Leverage Ratio is less
than or equal to 5.0 to 1.0, and (B) any Permitted Refinancing of Indebtedness
incurred pursuant to the foregoing subclause (A); provided, further, that the
aggregate principal amount of Indebtedness of which the primary obligor or a
guarantor is a Restricted Subsidiary that is not a Loan Party outstanding in
reliance on this clause (xix), together with Indebtedness incurred in reliance
on the Acquisition Debt Non-Guarantor Sublimit, shall not exceed, at the time of
incurrence thereof and after giving Pro Forma Effect thereto, the greater of
$1,250,000,000 and 12.5% of Consolidated EBITDA for the most recently ended Test
Period as of such time (the “Ratio Debt Non-Guarantor Sublimit”);

(xx) Indebtedness supported by a letter of credit issued pursuant to any letter
of credit, bank guarantee or similar instrument permitted by this Section
6.01(a), in a principal amount not to exceed the face amount of such letter of
credit, bank guarantee or such other instrument;

(xxi) [reserved];

(xxii) [reserved];

(xxiii) Indebtedness permitted by Section 6.01(a)(xxiii) of the Credit
Facilities Credit Agreement as in effect on the date hereof;

(xxiv) additional Indebtedness in an aggregate principal amount, measured at the
time of incurrence and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, not to exceed 100% of the aggregate amount of direct or
indirect equity investments in cash or Permitted Investments in the form of
common Equity Interests or Qualified Equity Interests (excluding, for the
avoidance of doubt, any Cure Amounts) received by the Company or any Parent
Entity (to the extent contributed to the Company in the form of common Equity
Interests or Qualified Equity Interests) to the extent not included within the
Available Equity Amount or applied to increase any other basket hereunder;

(xxv) (A) Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate principal amount of Indebtedness of which the
primary obligor or a guarantor is a Restricted Subsidiary that is not a Loan
Party outstanding in reliance on this clause (xxv) shall not exceed, at the time
of incurrence thereof and after giving Pro Forma Effect thereto, the greater of
$1,000,000,000 and 10% of Consolidated EBITDA for the most recently ended Test
Period as of such time and (B) Indebtedness that is secured solely by, has a
full right of set-off with respect to, or is otherwise fully supported by
Foreign Cash in an aggregate principal amount not to exceed such amount of
Foreign Cash;

 

-77-



--------------------------------------------------------------------------------

(xxvi) (A) Indebtedness incurred to finance a Permitted Acquisition; provided
that either (i) the Interest Coverage Ratio after giving Pro Forma Effect to the
incurrence of such Indebtedness and such Permitted Acquisition is either (x)
equal to or greater than 2.0 to 1.0 or (y) equal to or greater than the Interest
Coverage Ratio immediately prior to the incurrence of such Indebtedness and such
Permitted Acquisition for the most recently ended Test Period as of such time or
(ii) the Total Leverage Ratio after giving Pro Forma Effect to the incurrence of
such Indebtedness and such Permitted Acquisition is either (x) equal to or less
than 5.0 to 1.0 or (y) equal to or less than the Total Leverage Ratio
immediately prior to the incurrence of such Indebtedness and such Permitted
Acquisition for the most recently ended Test Period as of such time and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing clause
(A); provided, further, that the aggregate principal amount of Indebtedness of
which the primary obligor or a guarantor is a Restricted Subsidiary that is not
a Loan Party outstanding in reliance on this clause (xxvi), together with
Indebtedness incurred in reliance on the Ratio Debt Non-Guarantor Sublimit,
shall not exceed, at the time of incurrence thereof and after giving Pro Forma
Effect thereto, the greater of $1,250,000,000 and 12.5% of Consolidated EBITDA
for the most recently ended Test Period as of such time (the “Acquisition Debt
Non-Guarantor Sublimit”).

(xxvii) Indebtedness in the form of Capital Lease Obligations arising out of any
Sale Leaseback and any Permitted Refinancing thereof;

(xxviii) additional unsecured Indebtedness of any Foreign Subsidiary in respect
of financing the purchase or origination of DFS Financing Assets; provided that
the aggregate principal amount of Indebtedness outstanding in reliance on this
clause (xxviii) shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $500,000,000 and 5% of
Consolidated EBITDA for the most recently ended Test Period as of such time;

(xxix) Indebtedness arising from the taking of deposits by a Restricted
Subsidiary that constitutes a regulated bank; and

(xxx) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxix) above.

(b) Holdings and each Intermediate Parent will not create, incur, assume or
permit to exist any Indebtedness except Indebtedness created under Section
6.01(a)(i), (iii), (iv), (vi), (ix), (x), (xi), (xii), (xiii) and (xviii) and
all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the foregoing clauses.

(c) Neither Holdings, the Company nor any Borrower will, nor will they permit
any Restricted Subsidiary or Intermediate Parent to, issue any preferred Equity
Interests or any Disqualified Equity Interests, except (A) in the case of
Holdings, preferred Equity Interests that are Qualified Equity Interests and (B)
in the case of the Company, any Borrower or any Restricted Subsidiary or
Intermediate Parent, (x) preferred Equity Interests or Disqualified Equity
Interests issued to and held by Holdings, the Company, any Borrower or any
Restricted Subsidiary and (y) in the case of the Borrowers and Restricted
Subsidiaries only, preferred Equity Interests (other than Disqualified Equity
Interests) issued to and held by joint venture partners after the Effective Date
(“JV Preferred Equity Interests”); provided that in the case of this clause (y),
any such issuance of JV Preferred Equity Interests shall be deemed to be an
incurrence of Indebtedness and subject to the provisions set forth in Section
6.01(a) and (b).

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a)(i)through (a)(xxx) above, the Company
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) and will only
be required to include the amount and type of such Indebtedness in one or more
of the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (a)(i).

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness or Disqualified Equity
Interests will not be deemed to be an incurrence of Indebtedness or Disqualified
Equity Interests for purposes of this covenant.

 

-78-



--------------------------------------------------------------------------------

SECTION 6.02 Liens. Neither Holdings, the Company nor any Borrower will, nor
will they permit any Restricted Subsidiary or Intermediate Parent to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

(i) Liens created under the (i) the Loan Documents and (ii) the Credit
Facilities Loan Documents in respect of Indebtedness permitted to be incurred
under Section 6.01(a)(ii)(F);

(ii) Permitted Encumbrances;

(iii) Liens existing on Effective Date; provided that any Lien securing
Indebtedness or other obligations in excess of $5,000,000 individually shall
only be permitted if set forth on Schedule 6.02, and any modifications,
replacements, renewals or extensions thereof; provided that (A) such modified,
replacement, renewal or extension Lien does not extend to any additional
property other than (i) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (ii) proceeds and products thereof,
and (B) the obligations secured or benefited by such modified, replacement,
renewal or extension Lien are permitted by Section 6.01;

(iv) Liens securing Indebtedness permitted under Section 6.01(a)(v) or (xxvii);
provided that (A) such Liens attach concurrently with or within 270 days after
the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, except for accessions to such property and the proceeds and the
products thereof, and any lease of such property (including accessions thereto)
and the proceeds and products thereof and (C) with respect to Capital Lease
Obligations, such Liens do not at any time extend to or cover any assets (except
for accessions to or proceeds of such assets) other than the assets subject to
such Capital Lease Obligations; provided, further, that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

(v) leases, licenses, subleases or sublicenses granted to others that do not (A)
interfere in any material respect with the business of Holdings, the Company,
the Borrowers and the Restricted Subsidiaries, taken as a whole or (B) secure
any Indebtedness;

(vi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(vii) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (B) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;

(viii) Liens (A) on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or otherwise in
connection with any escrow arrangements with respect to any such Investment or
any Disposition permitted under Section 6.05 (including any letter of intent or
purchase agreement with respect to such Investment or Disposition) or (B)
consisting of an agreement to dispose of any property in a Disposition permitted
under Section 6.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(ix) Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of such Restricted Subsidiary or another
Restricted Subsidiary that is not a Loan Party, in each case permitted under
Section 6.01;

 

-79-



--------------------------------------------------------------------------------

(x) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Loan Party, Liens granted by a Restricted Subsidiary that is not a Loan
Party in favor of Restricted Subsidiary that is not a Loan Party and Liens
granted by a Loan Party in favor of any other Loan Party;

(xi) Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (including by the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary), in each case after the date hereof (other than Liens on
the Equity Interests of any Person that becomes a Restricted Subsidiary);
provided that (A) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (B) such Lien does not extend
to or cover any other assets or property (other than, with respect to such
Person, any replacements of such property or assets and additions and
accessions, proceeds and products thereto, after-acquired property subject to a
Lien securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require or
include, pursuant to their terms at such time, a pledge of after-acquired
property of such Person, and the proceeds and the products thereof and customary
security deposits in respect thereof and in the case of multiple financings of
equipment provided by any lender, other equipment financed by such lender, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (C) the Indebtedness secured thereby is permitted under
Section 6.01(a)(v) or (vii);

(xii) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Company, any
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

(xiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods by any of the Company, any
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under clause (e) of the definition of the term “Permitted
Investments”;

(xv) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(xvi) Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of Holdings, any Intermediate Parent, the Company,
the Borrowers and the Restricted Subsidiaries or (C) relating to purchase orders
and other agreements entered into with customers of the Company, any Borrower or
any Restricted Subsidiary in the ordinary course of business;

(xvii) ground leases in respect of real property on which facilities owned or
leased by the Company, any Borrower or any of the Restricted Subsidiaries are
located;

(xviii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xix) (i) Liens on the Collateral (A) securing Incremental Equivalent Debt, (B)
securing Indebtedness permitted pursuant to Section 6.01(a)(xix) or (C) securing
Indebtedness permitted pursuant to Section 6.01(a)(ii)(C) (with respect to First
Lien Notes only), (ii) Liens on the Pledged VMware Shares and any proceeds
thereof securing the Margin Bridge Facility, Liens on the VMware Notes or any
proceeds thereof securing the VMware Note Facility or any Permitted Bridge
Refinancing thereof, and (iii) Liens on Foreign Cash securing Indebtedness
permitted pursuant to Section 6.01(a)(xxv)(B); provided that in the case of
clauses (A) and (B) above, on a Pro Forma Basis, the Secured Leverage Ratio is
less than or equal to 3.75 to 1.0;

 

-80-



--------------------------------------------------------------------------------

(xx) other Liens; provided that at the time of incurrence of the obligations
secured thereby (after giving Pro Forma Effect to any such obligations) the
aggregate outstanding face amount of obligations secured by Liens existing in
reliance on this clause (xx) shall not exceed the greater of $1,500,000,000 and
15% of Consolidated EBITDA for the Test Period then last ended;

(xxi) Liens on cash and Permitted Investments used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

(xxii) Liens on DFS Financing Assets, other receivables and related assets
incurred in connection with Permitted Receivables Financings;

(xxiii) (A) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof and (B) Liens on specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment, or storage of such inventory or other
goods in the ordinary course of business;

(xxiv) Liens on cash or Permitted Investments securing Swap Agreements in the
ordinary course of business in accordance with applicable Requirements of Law;

(xxv) Liens on deposits taken by a Restricted Subsidiary that constitutes a
regulated bank incurred in connection with the taking of such deposits;

(xxvi) Liens on equipment of the Company, the Borrowers or any Restricted
Subsidiary granted in the ordinary course of business to the Company’s, the
Borrowers’ or such Restricted Subsidiary’s client at which such equipment is
located;

(xxvii) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of such Person in the ordinary course of business; and

(xxviii) (A) Liens on Equity Interests in joint ventures; provided that any such
Lien is in favor of a creditor of such joint venture and such creditor is not an
Affiliate of any partner to such joint venture and (B) purchase options, call,
and similar rights of, and restrictions for the benefit of, a third party with
respect to Equity Interests held by Holdings or any Restricted Subsidiary in
joint ventures.

SECTION 6.03 Fundamental Changes; Holding Companies. Neither Holdings, the
Company nor any Borrower will, nor will they permit any Restricted Subsidiary or
Intermediate Parent to, merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that:

(a) any Restricted Subsidiary (other than a Borrower) may merge, consolidate or
amalgamate with (i) a Borrower; provided that a Borrower shall be the continuing
or surviving Person, (ii) the Company; provided that (A) the Company shall be
the continuing or surviving Person and (B) the Company shall have less than or
equal to $2,000,000,000 of Consolidated Total Debt for which it is the direct
obligor after giving effect to such merger, amalgamation or consolidation or
(iii) one or more other Restricted Subsidiaries of the Company (other than a
Borrower); provided that when any Subsidiary Loan Party is merging or
amalgamating with another Restricted Subsidiary either (A) the continuing or
surviving Person shall be a Subsidiary Loan Party or (B) if the continuing or
surviving Person is not a Subsidiary Loan Party, the acquisition of such
Subsidiary Loan Party by such surviving Restricted Subsidiary is permitted under
Section 6.04;

 

-81-



--------------------------------------------------------------------------------

(b) any Restricted Subsidiary (other than a Borrower) may liquidate or dissolve
or change its legal form if the Company determines in good faith that such
action is in the best interests of Holdings, the Company, the Borrowers and the
Restricted Subsidiaries and is not materially disadvantageous to the Lenders;

(c) the Company or any Restricted Subsidiary (other than a Borrower) may make a
Disposition of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then either (A) the transferee
must be a Loan Party, (B) to the extent constituting an Investment, such
Investment must be an Investment in a Restricted Subsidiary that is not a Loan
Party permitted by Section 6.04 or (C) to the extent constituting a Disposition
to a Restricted Subsidiary that is not a Loan Party, such Disposition is for
Fair Market Value and any promissory note or other non-cash consideration
received in respect thereof is an Investment in a Restricted Subsidiary that is
not a Loan Party permitted by Section 6.04;

(d) a Borrower may merge, amalgamate or consolidate with any other Person;
provided that (A) a Borrower shall be the continuing or surviving Person or (B)
if the Person formed by or surviving any such merger, amalgamation or
consolidation is not a Borrower (any such Person, the “Successor Borrower”), (1)
a Successor Borrower shall be an entity organized or existing under the laws of
the United States or any political subdivision thereof, (2) a Successor Borrower
shall expressly assume all the obligations of such Borrower under this Agreement
and the other Loan Documents to which such Borrower is a party pursuant to a
supplement hereto or thereto in form and substance reasonably satisfactory to
the Administrative Agent, (3) each Loan Party other than such Borrower, unless
it is the other party to such merger or consolidation, amalgamation or
consolidation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of the Guaranteed Obligations shall apply to a Successor Borrower’s
obligations under this Agreement and (4) such Borrower shall have delivered to
the Administrative Agent a certificate of a Responsible Officer and an opinion
of counsel, each stating that such merger, amalgamation or consolidation
complies with this Agreement; provided, further, that (x) if such Person is not
a Loan Party, no Event of Default exists after giving effect to such merger or
consolidation, (y) if such Person is the Company, the Company shall have less
than or equal to $2,000,000,000 of Consolidated Total Debt for which it is the
direct obligor prior to giving effect to such merger, amalgamation or
consolidation and (z) if the foregoing requirements are satisfied, a Successor
Borrower will succeed to, and be substituted for, such Borrower under this
Agreement and the other Loan Documents; provided, further, that such Borrower
agrees to provide any documentation and other information about such Successor
Borrower as shall have been reasonably requested in writing by any Lender
through an Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including Title III
of the USA Patriot Act;

(e) Holdings or any Intermediate Parent may merge, amalgamate or consolidate
with any other Person (other than the Company or a Borrower), so long as no
Event of Default exists after giving effect to such merger, amalgamation or
consolidation; provided that (A) Holdings or Intermediate Parent, as applicable,
shall be the continuing or surviving Person or (B) if the Person formed by or
surviving any such merger, amalgamation or consolidation is not Holdings or
Intermediate Parent, as applicable, or is a Person into which Holdings or
Intermediate Parent, as applicable, has been liquidated (any such Person, the
“Successor Holdings”), (1) the Successor Holdings shall expressly assume all the
obligations of Holdings or Intermediate Parent, as applicable, under this
Agreement and the other Loan Documents to which Holdings or Intermediate Parent,
as applicable, is a party pursuant to a supplement hereto or thereto in form and
substance reasonably satisfactory to the Administrative Agent, (2) each Loan
Party other than Holdings or Intermediate Parent, as applicable, unless it is
the other party to such merger, amalgamation or consolidation, shall have
reaffirmed, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, that its Guarantee of the Guaranteed
Obligations shall apply to the Successor Holdings’ obligations under this
Agreement, (3) the Successor Holdings shall, immediately following such merger,
amalgamation or consolidation, directly or indirectly own all Subsidiaries owned
by Holdings or Intermediate Parent, as applicable, immediately prior to such
transaction, (4) Holdings or Intermediate Parent, as applicable, shall have
delivered to the Administrative Agent a certificate of a Responsible Officer and
an opinion of counsel, each stating that such merger or consolidation complies
with this Agreement and (5)

 

 

-82-



--------------------------------------------------------------------------------

Holdings or Intermediate Parent, as applicable, may not merge, amalgamate or
consolidate with any Subsidiary Guarantor if any Permitted Holdings Debt is then
outstanding unless the Interest Coverage Ratio is greater than or equal to 2.0
to 1.00 on a Pro Forma Basis; provided, further, that if the foregoing
requirements are satisfied, the Successor Holdings will succeed to, and be
substituted for, Holdings or Intermediate Parent, as applicable, under this
Agreement and the other Loan Documents; provided, further, that the Company and
each Borrower agree to provide any documentation and other information about the
Successor Holdings as shall have been reasonably requested in writing by any the
Lender through an Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including Title III
of the USA Patriot Act;

(f) any Restricted Subsidiary (other than a Borrower) may merge, consolidate or
amalgamate with any other Person in order to effect an Investment permitted
pursuant to Section 6.04; provided that the continuing or surviving Person shall
be a Restricted Subsidiary, which together with each of the Restricted
Subsidiaries, shall have complied with the requirements of Sections 5.11 and
5.12;

(g) Holdings, the Company, the Borrowers and the Restricted Subsidiaries may
consummate the Transactions; and

(h) any Restricted Subsidiary (other than a Borrower) may effect a merger,
dissolution, liquidation consolidation or amalgamation to effect a Disposition
permitted pursuant to Section 6.05.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. Neither
Holdings, the Company nor any Borrower will, nor will they permit any Restricted
Subsidiary or Intermediate Parent to, make or hold any Investment, except:

(a) Permitted Investments at the time such Permitted Investment is made;

(b) loans or advances to officers, directors and employees of Holdings, the
Company, the Borrowers and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests in Holdings (or any direct or indirect parent thereof)
(provided that the amount of such loans and advances made in cash to such Person
shall be contributed to the Company or a Borrower in cash as common equity or
Qualified Equity Interests) and (iii) for purposes not described in the
foregoing clauses (i) and (ii); provided that at the time of incurrence thereof
and after giving Pro Forma Effect thereto, the aggregate principal amount
outstanding in reliance on this clause (iii) shall not exceed $250,000,000;

(c) Investments by Holdings, any Intermediate Parent, the Company, any Borrower
or any Restricted Subsidiary in any of Holdings, any Intermediate Parent, the
Company, any Borrower or any Restricted Subsidiary; provided that, in the case
of any Investment by a Loan Party in a Restricted Subsidiary that is not a Loan
Party, no Event of Default shall have occurred and be continuing or would result
therefrom;

(d) Investments consisting of prepayments to suppliers in the ordinary course of
business;

(e) Investments consisting of extensions of trade credit in the ordinary course
of business;

(f) Investments (i) existing or contemplated on the date hereof and set forth on
Schedule 6.04(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the date hereof by Holdings,
the Company, any Borrower or any Restricted Subsidiary in the Company, any
Borrower or any Restricted Subsidiary and any modification, renewal or extension
thereof; provided that the amount of the original Investment is not increased
except by the terms of such Investment to the extent as set forth on Schedule
6.04(f) or as otherwise permitted by this Section 6.04;

 

-83-



--------------------------------------------------------------------------------

(g) Investments in Swap Agreements permitted under Section 6.01;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 6.05;

(i) Permitted Acquisitions;

(j) the Transactions (including, without limitation, (i) the designation of the
Grandfathered Unrestricted Subsidiaries and (ii) the contribution of VMware
common stock contemplated in the definition of “Grandfathered Unrestricted
Subsidiaries”) and the Original Transactions;

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers,
from financially troubled account debtors or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(m) loans and advances to Holdings (or any direct or indirect parent thereof) or
any Intermediate Parent in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to Holdings (or
such parent) or such Intermediate Parent in accordance with Section 6.08(a);

(n) other Investments and other acquisitions; provided that at the time any such
Investment or other acquisition is made, the aggregate outstanding amount of all
Investments made in reliance on this clause (n) together with the aggregate
amount of all consideration paid in connection with all other acquisitions made
in reliance on this clause (n) (including the aggregate principal amount of all
Indebtedness assumed in connection with any such other acquisition), shall not
exceed the sum of (A) the greater of $3,750,000,000 and 37.5% of Consolidated
EBITDA for the most recently ended Test Period after giving Pro Forma Effect to
the making of such Investment or other acquisition, plus (B) so long as
immediately after giving effect to any such Investment no Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing, the Available
Amount that is Not Otherwise Applied as in effect immediately prior to the time
of making of such Investment, plus (C) the Available Equity Amount that is Not
Otherwise Applied as in effect immediately prior to the time of making of such
Investment;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments and other acquisitions to the extent that payment for such
Investments is made with Qualified Equity Interests (excluding Cure Amounts) of
Holdings (or any direct or indirect parent thereof); provided that (i) such
amounts used pursuant to this clause (p) shall not increase the Available Equity
Amount or be applied to increase any other basket hereunder and (ii) any amounts
used for such an Investment or other acquisition that are not Qualified Equity
Interests of Holdings (or any direct or indirect parent thereof) shall otherwise
be permitted pursuant to this Section 6.04;

(q) Investments of a Subsidiary acquired after the Effective Date or of a Person
merged or consolidated with any Subsidiary in accordance with this Section and
Section 6.03 after the Effective Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(r) non-cash Investments in connection with tax planning and reorganization
activities;

 

-84-



--------------------------------------------------------------------------------

(s) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(s)) under Section 6.01, 6.02, 6.03, 6.05 and 6.08, respectively, in
each case, other than by reference to this Section 6.04(s);

(t) additional Investments; provided that after giving effect to such Investment
(A) on a Pro Forma Basis, the Total Leverage Ratio is less than or equal to 4.50
to 1.0 and (B) there is no continuing Event of Default;

(u) contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the Company
or a Borrower;

(v) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses or leases of other assets, intellectual property, or other rights, in
each case in the ordinary course of business;

(w) Investments in Subsidiaries in the form of DFS Financing Assets, other
receivables and related assets required in connection with a Permitted
Receivables Financing (including the contribution or lending of cash and cash
equivalents to Subsidiaries to finance the purchase of such assets from the
Company, any Borrower or other Restricted Subsidiaries or to otherwise fund
required reserves);

(x) DFS Financing Assets originated by the Company, any Borrower and/or the
Subsidiaries;

(y) Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant to
the definition of “Unrestricted Subsidiary”;

(z) any Investment in a Similar Business; provided that at the time any such
Investment is made, the aggregate outstanding amount of all Investments made in
reliance on this clause (z) together with the aggregate amount of all
consideration paid in connection with all other acquisitions made in reliance on
this clause (z), shall not exceed the greater of (A) $2,500,000,000 and (B) 25%
of Consolidated EBITDA for the most recently ended Test Period after giving Pro
Forma Effect to the making of such Investment; and

(aa) Investments in Unrestricted Subsidiaries; provided that at the time any
such Investment is made, the aggregate outstanding amount of all Investments
made in reliance on this clause (aa) together with the aggregate amount of all
consideration paid in connection with all other acquisitions made in reliance on
this clause (aa), shall not exceed the greater of (A) $1,250,000,000 and (B)
12.5% of Consolidated EBITDA for the most recently ended Test Period after
giving Pro Forma Effect to the making of such Investment.

For purposes of determining compliance with this Section 6.04, in the event that
a proposed Investment (or portion thereof) meets the criteria of clauses (a)
through (aa) above, the Borrowers will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such Investment (or portion thereof) between such clauses (a)
through (aa), in a manner that otherwise complies with this Section 6.04.

SECTION 6.05 Asset Sales.

(a) Neither Holdings, the Company nor any Borrower will, nor will they permit
any Restricted Subsidiary or Intermediate Parent, to, (i) sell, transfer, lease,
license or otherwise dispose of any asset, including any Equity Interest owned
by it or (ii) permit any Restricted Subsidiary to issue any additional Equity
Interest in such Restricted Subsidiary (other than issuing directors’ qualifying
shares, nominal shares issued to foreign nationals to the extent required by
applicable Requirements of Law and other than issuing Equity Interests to
Holdings, the Company, a Borrower or a Restricted Subsidiary in compliance with
Section 6.04(c)) (each, a “Disposition”), except:

 

-85-



--------------------------------------------------------------------------------

(b) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful, or economically practicable to maintain, in
the conduct of the business of Holdings, any Intermediate Parent, the Company,
the Borrowers and the Restricted Subsidiaries (including allowing any
registration or application for registration of any Intellectual Property that
is no longer used or useful, or economically practicable to maintain, to lapse
or go abandoned or be invalidated);

(c) Dispositions of inventory and other assets in the ordinary course of
business;

(d) [reserved];

(e) Dispositions of property to the Company, a Borrower or a Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then either (i) the transferee must be a Loan Party, (ii) to the extent
constituting an Investment, such Investment must be an Investment in a
Restricted Subsidiary that is not a Loan Party permitted by Section 6.04 or
(iii) to the extent constituting a Disposition to a Restricted Subsidiary that
is not a Loan Party, such Disposition is for Fair Market Value and any
promissory note or other non-cash consideration received in respect thereof is
an Investment in a Restricted Subsidiary that is not a Loan Party permitted by
Section 6.04;

(f) Dispositions permitted by Section 6.03, Investments permitted by Section
6.04, Restricted Payments permitted by Section 6.08, Liens permitted by Section
6.02, in each case, other than by reference to this Section 6.05(f);

(g) any issuance, sale or pledge of Equity Interests in, or Indebtedness, or
other securities of, an Unrestricted Subsidiary (other than VMware);

(h) Dispositions of Permitted Investments;

(i) Dispositions of (A) accounts receivable in connection with the collection or
compromise thereof (including sales to factors or other third parties) and (B)
receivables, DFS Financing Assets and related assets pursuant to any Permitted
Receivables Financing;

(j) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and that do not materially interfere with the business of Holdings, the
Company, the Borrowers and the Restricted Subsidiaries, taken as a whole;

(k) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(l) Dispositions of property to Persons other than Holdings, the Company, any
Borrower or any of the Restricted Subsidiaries (including (x) the sale or
issuance of Equity Interests in a Restricted Subsidiary and (y) any Sale
Leaseback) not otherwise permitted under this Section 6.05; provided that (i)
such Disposition is made for Fair Market Value and (ii) with respect to any
Disposition or series of related Dispositions pursuant to this clause (l) for a
purchase price in excess of the greater of $100,000,000 and 1% of Consolidated
EBITDA for the most recently ended Test Period, for all transactions permitted
pursuant to this clause (l) since the Effective Date, the Company, a Borrower or
a Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Permitted Investments; provided, however, that for the
purposes of this clause (ii), (A) the greater of the principal amount and
carrying value of any liabilities (as reflected on the most recent balance sheet
of the Company (or a Parent Entity) provided hereunder or in the footnotes
thereto), or if incurred, accrued or increased subsequent to the date of such
balance sheet, such liabilities that would have been reflected on the balance
sheet of the Company (or Parent Entity) or in the footnotes thereto if such
incurrence, accrual or increase had taken place on or prior to the date of such
balance sheet, as determined in good faith by the Company) of the Company, such
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the Guaranteed Obligations, that are assumed by the
transferee of any such assets (or are otherwise extinguished in connection with
the transactions relating to such Disposition) pursuant to a written agreement
which releases the Company, such Borrower or such

 

-86-



--------------------------------------------------------------------------------

Restricted Subsidiary from such liabilities, (B) any securities received by
Holdings, any Intermediate Parent, the Company, such Borrower or such Restricted
Subsidiary from such transferee that are converted by the Company, such Borrower
or such Restricted Subsidiary into cash or Permitted Investments (to the extent
of the cash or Permitted Investments received) within 180 days following the
closing of the applicable Disposition, shall be deemed to be cash and (C) any
Designated Non-Cash Consideration received by Holdings, any Intermediate Parent,
the Company, such Borrower or such Restricted Subsidiary in respect of such
Disposition having an aggregate Fair Market Value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (k) that is
at that time outstanding, not in excess (at the time of receipt of such
Designated Non-Cash Consideration) of 5% of Consolidated Total Assets for the
most recently ended Test Period as of the time of receipt of such Designated
Non-Cash Consideration, with the Fair Market Value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash;

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(n) Dispositions of any assets (including Equity Interests) (A) acquired in
connection with any Permitted Acquisition or other Investment permitted
hereunder, which assets are not used or useful to the core or principal business
of the Company, the Borrowers and the Restricted Subsidiaries and (B) made to
obtain the approval of any applicable antitrust authority in connection with a
Permitted Acquisition;

(o) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property arising from foreclosure or similar action
or that have been subject to a casualty to the respective insurer of such real
property as part of an insurance settlement;

(p) [reserved];

(q) the sale or discount (with or without recourse) (including by way of
assignment or participation) of DFS Financing Assets or other receivables
(including, without limitation, trade and lease receivables) and related assets
in connection with a Permitted Receivables Financing; and

(r) the unwinding of any Swap Obligations or Cash Management Obligations.

SECTION 6.06 Holdings Covenant. Holdings and any Intermediate Parent will not
conduct, transact or otherwise engage in any business or operations other than
(i) the ownership and/or acquisition of the Equity Interests of the Company, any
Intermediate Parent, any IPCo and any wholly-owned subsidiary of Holdings formed
in contemplation of an IPO to become the entity which consummates an IPO, (ii)
the maintenance of its legal existence, including the ability to incur fees,
costs and expenses relating to such maintenance, (iii) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings, the Company and the Borrowers, (iv) the performance of its
obligations under and in connection with the Loan Documents, any documentation
governing any Indebtedness or Guarantee permitted to be incurred or made by it
under Article VI, the Acquisition Agreement, the Transactions, the other
agreements contemplated by the Acquisition Agreement and the other agreements
contemplated hereby and thereby, (v) equity financing activities, including any
public offering of its common stock or any other issuance or registration of its
Equity Interests for sale or resale not prohibited by this Agreement, including
the costs, fees and expenses related thereto including the formation of one or
more “shell” companies to facilitate any such offering or issuance, (vi) any
transaction that Holdings or any Intermediate Parent is permitted to enter into
or consummate under Article VI (including, but not limited to, the making of any
Restricted Payment permitted by Section 6.08 or holding of any cash or Permitted
Investments received in connection with Restricted Payments made in accordance
with Section 6.08 pending application thereof in the manner contemplated by
Section 6.04, the incurrence of any Indebtedness permitted to be incurred by it
under Section 6.01 and the making of (and activities as necessary to consummate)
any Investment permitted to be made by it under Section 6.04), (vii) incurring
fees, costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes, (viii)
providing indemnification to officers and directors and as otherwise permitted
in Section 6.09, (ix) activities incidental to the consummation of the
Transactions ,(x) activities incidental to the ownership of any IPCo and (xi)
activities incidental to the businesses or activities described in clauses (i)
to (x) of this paragraph.

 

-87-



--------------------------------------------------------------------------------

No IPCo will conduct, transact or otherwise engage in any business or operations
other than (i) the ownership of Intellectual Property, (ii) the maintenance of
its legal existence, including the ability to incur fees, costs and expenses
relating to such maintenance, (iii) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings, the
Company and the Borrowers, (iv) the performance of its obligations under and in
connection with the Loan Documents, any documentation governing any Indebtedness
or Guarantee permitted to be incurred or made by it under Article VI as a
Restricted Subsidiary, the Acquisition Agreement, the Transactions, the other
agreements contemplated by the Acquisition Agreement, the other agreements
contemplated hereby and thereby, the IPCo Distribution Agreements and the IPCo
License Agreements, (v) any transaction that IPCo is permitted to enter into or
consummate under Article VI as a Restricted Subsidiary, (vi) incurring fees,
costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes, (vii)
activities incidental to the consummation of the Transactions and (viii)
activities incidental to the businesses or activities described in clauses (i)
to (vii) of this paragraph. For the avoidance of doubt, nothing in this
Agreement or any other Loan Document shall prohibit any IPCo, Target, Holdings
or any other Loan Party or Restricted Subsidiary party thereto from engaging in
or consummating any transactions or performing any obligations under the IPCo
Distribution Agreements or IPCo License Agreements.

SECTION 6.07 Negative Pledge. Holdings, the Company and the Borrowers will not,
and will not permit any Restricted Subsidiary or Intermediate Parent to enter
into any agreement, instrument, deed or lease that prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired, for the benefit of the Guaranteed Parties with respect to
the Guaranteed Obligations or under the Loan Documents; provided that the
foregoing shall not apply to restrictions and conditions imposed by:

(a) (i) Requirements of Law, (ii) any Loan Document, (iii) the Existing Notes,
(iv) the Notes, (v) the Credit Facilities, the Margin Bridge Facility and the
VMware Note Facility, (vi) any documentation relating to any Permitted
Receivables Financing, (vii) any documentation governing Incremental Equivalent
Debt, (viii) any documentation governing Permitted Unsecured Refinancing Debt,
Permitted First Priority Refinancing Debt or Permitted Second Priority
Refinancing Debt and (ix) any documentation governing any Permitted Refinancing
or any Permitted Bridge Refinancing incurred to refinance any such Indebtedness
referenced in clauses (i) through (viii) above; provided that with respect to
Indebtedness referenced in (A) clauses (viii) and (ix) above, such restrictions
shall be no more restrictive in any material respect than the restrictions and
conditions in the Loan Documents or, in the case of Junior Financing, are market
terms at the time of issuance and (B) clause (viii) above, such restrictions
shall not expand the scope in any material respect of any such restriction or
condition contained in the Indebtedness being refinanced;

(b) customary restrictions and conditions existing on the Effective Date and any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;

(c) restrictions and conditions contained in agreements relating to the sale of
a Subsidiary or any assets pending such sale; provided that such restrictions
and conditions apply only to the Subsidiary or assets that is or are to be sold
and such sale is permitted hereunder;

(d) customary provisions in leases, licenses and other contracts restricting the
assignment thereof;

(e) restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
property securing by such Indebtedness;

(f) any restrictions or conditions set forth in any agreement in effect at any
time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Company, any Borrower or any Restricted
Subsidiary;

 

-88-



--------------------------------------------------------------------------------

(g) restrictions or conditions in any Indebtedness permitted pursuant to Section
6.01 that is incurred or assumed by Restricted Subsidiaries that are not Loan
Parties to the extent such restrictions or conditions are no more restrictive in
any material respect than the restrictions and conditions in the Loan Documents
or, in the case of Junior Financing, are market terms at the time of issuance
and are imposed solely on such Restricted Subsidiary and its Subsidiaries;

(h) restrictions on cash (or Permitted Investments) or other deposits imposed by
agreements entered into in the ordinary course of business (or other
restrictions on cash or deposits constituting Permitted Encumbrances);

(i) restrictions set forth on Schedule 6.07 and any extension, renewal,
amendment, modification or replacement thereof, except to the extent any such
amendment, modification or replacement expands the scope of any such restriction
or condition;

(j) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted by Section 6.02 and applicable
solely to such joint venture and entered into in the ordinary course of
business; and

(k) customary net worth provisions contained in real property leases entered
into by Subsidiaries, so long as the Company has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of the Company and its Subsidiaries to meet their ongoing obligations.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) Neither Holdings, the Company nor any Borrower will, nor will they permit
any Restricted Subsidiary, to pay or make, directly or indirectly, any
Restricted Payment, except:

(i) Each Borrower and each Restricted Subsidiary may make Restricted Payments to
the Company, a Borrower or any other Restricted Subsidiary; provided that in the
case of any such Restricted Payment by a Restricted Subsidiary that is not a
wholly-owned Subsidiary of a Borrower, such Restricted Payment is made to the
Company, such Borrower, any Restricted Subsidiary and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests;

(ii) payments or distributions to satisfy dissenters’ or appraisal rights,
pursuant to or in connection with a consolidation, amalgamation, merger or
transfer of assets that complies with Section 6.03;

(iii) Holdings, any Intermediate Parent and the Company may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person;

(iv) Restricted Payments made in connection with or in order to consummate (a)
the Transactions (including, without limitation, (A) cash payments to holders of
Equity Interests under Target Stock Plans as provided by the Acquisition
Agreement, (B) cash payments to holders of Restricted Cash Awards upon vesting,
(C) Restricted Payments (x) to direct and indirect parent companies of the
Company to finance a portion of the consideration for the Acquisition and (y) to
holders of Equity Interests of the Target (immediately prior to giving effect to
the Acquisition) in connection with, or as a result of, their exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto, in each case, with respect to the
Transactions and (D) other dividends by the Target that have a record date
before the Effective Date, but a payment date on or after the Effective Date, to
the extent contemplated by the Acquisition Agreement) and/or (b) the Original
Transactions (including those transactions set forth in clauses (A) through (D)
of Section 6.08(a)(iv) of the Existing Term Loan Credit Agreement);

 

-89-



--------------------------------------------------------------------------------

(v) repurchases of Equity Interests in Holdings (or Restricted Payments by
Holdings to allow repurchases of Equity Interest in any direct or indirect
parent of Holdings) or the Company deemed to occur upon exercise of stock
options or warrants or other incentive interests if such Equity Interests
represent a portion of the exercise price of such stock options or warrants or
other incentive interest;

(vi) Restricted Payments to Holdings which Holdings may use to redeem, acquire,
retire or repurchase its Equity Interests (or any options, warrants, restricted
stock units or stock appreciation rights issued with respect to any of such
Equity Interests) (or make Restricted Payments to allow any of Holdings’ direct
or indirect parent companies to so redeem, retire, acquire or repurchase their
Equity Interests) held by current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees) of
Holdings (or any direct or indirect parent thereof), the Company, the Borrowers
and the Restricted Subsidiaries, upon the death, disability, retirement or
termination of employment of any such Person or otherwise in accordance with any
stock option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement; provided that the aggregate amount of Restricted Payments permitted
by this clause (vi) after the Effective Date, together with the aggregate amount
of loans and advances to Holdings made pursuant to Section 6.04(m) in lieu
thereof, shall not exceed the sum of (A) the greater of $250,000,000 and 2.5% of
Consolidated EBITDA for the most recently ended Test Period in any fiscal year
of the Company, (B) the amount in any fiscal year equal to the cash proceeds of
key man life insurance policies received by the Company, the Borrowers or the
Restricted Subsidiaries after the Effective Date and (C) the cash proceeds from
the sale of Equity Interests (other than Disqualified Equity Interests) of the
Company or Holdings (to the extent contributed to the Company in the form of
common Equity Interests or Qualified Equity Interests) and, to the extent
contributed to the Company, the cash proceeds from the sale of Equity Interests
of any direct or indirect Parent Entity or management investment vehicle, in
each case to any future, present or former employees, directors, managers or
consultants of Holdings, any of its Subsidiaries or any direct or indirect
Parent Entity or management investment vehicle that occurs after the Effective
Date, to the extent the cash proceeds from the sale of such Equity Interests are
contributed to the Company in the form of common Equity Interests or Qualified
Equity Interests and are not Cure Amounts and have not otherwise been applied to
the payment of Restricted Payments by virtue of the Available Equity Amount or
are otherwise applied to increase any other basket hereunder; provided that any
unused portion of the preceding basket calculated pursuant to clauses (A) and
(B) above for any fiscal year may be carried forward to succeeding fiscal years;

(vii) any Intermediate Parent or the Company may make Restricted Payments in
cash to Holdings and any Intermediate Parent and, where applicable, Holdings and
such Intermediate Parent may make Restricted Payments in cash:

(A) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay (or to make Restricted Payments to allow any direct or indirect parent of
Holdings to pay), for any taxable period for which the Company and/or any of its
Subsidiaries are members of a consolidated, combined or unitary tax group for
U.S. federal and/or applicable state, local or foreign income Tax purposes of
which a direct or indirect parent of the Company is the common parent (a “Tax
Group”), the portion of any U.S. federal, state, local or foreign Taxes (as
applicable) of such Tax Group for such taxable period that are attributable to
the income of the Company and/or its Subsidiaries; provided that Restricted
Payments made pursuant to this clause (a)(vii)(A) shall not exceed the Tax
liability that the Company and/or its Subsidiaries (as applicable) would have
incurred were such Taxes determined as if such entity(ies) were a stand-alone
taxpayer or a stand-alone group; and provided, further, that Restricted Payments
under this subclause (A) in respect of any Taxes attributable to the income of
any Unrestricted Subsidiaries of the Company may be made only to the extent that
such Unrestricted Subsidiaries have made cash payments for such purpose to
Company or its Restricted Subsidiaries;

 

-90-



--------------------------------------------------------------------------------

(B) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay (or to make Restricted Payments to allow any direct or indirect parent of
Holdings to pay) (1) its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting, tax reporting and similar expenses payable to
third parties) that are reasonable and customary and incurred in the ordinary
course of business, (2) any reasonable and customary indemnification claims made
by directors or officers of Holdings (or any parent thereof or any Intermediate
Parent) attributable to the ownership or operations of Holdings, the Company,
the Borrowers and the Restricted Subsidiaries, (3) fees and expenses (x) due and
payable by any of the Company, the Borrowers and the Restricted Subsidiaries and
(y) otherwise permitted to be paid by the Company, the Borrowers and the
Restricted Subsidiaries under this Agreement and (4) payments that would
otherwise be permitted to be paid directly by the Company, the Borrowers or the
Restricted Subsidiaries pursuant to Section 6.09(iii) or (x);

(C) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay (or to make Restricted Payments to allow any direct or indirect parent of
Holdings to pay) franchise and similar Taxes, and other fees and expenses,
required to maintain its organizational existence;

(D) the proceeds of which shall be used by Holdings to make Restricted Payments
permitted by Section 6.08(a)(iv) or Section 6.08(a)(vi);

(E) to finance any Investment permitted to be made pursuant to Section 6.04
other than Section 6.04(m); provided that (1) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment and (2)
Holdings or any Intermediate Parent shall, immediately following the closing
thereof, cause (x) all property acquired (whether assets or Equity Interests but
not including any loans or advances made pursuant to Section 6.04(b)) to be
contributed to the Company, the Borrowers or the Restricted Subsidiaries or (y)
the Person formed or acquired to merge into or consolidate with the Company, the
Borrowers or any of the Restricted Subsidiaries to the extent such merger,
amalgamation or consolidation is permitted in Section 6.03) in order to
consummate such Investment, in each case in accordance with the requirements of
Sections 5.11 and 5.12;

(F) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the Company, the
Borrowers and the Restricted Subsidiaries; and

(G) the proceeds of which shall be used by Holdings or any Intermediate Parent
to pay (or to make Restricted Payments to allow any direct or indirect parent
thereof to pay) fees and expenses related to any equity offering, debt offering
or other non-ordinary course transaction not prohibited by this Agreement
(whether or not such offering or other transaction is successful);

(viii) in addition to the foregoing Restricted Payments, the Borrowers and any
Intermediate Parent may make additional Restricted Payments to any Intermediate
Parent and Holdings, the proceeds of which may be utilized by Holdings to make
additional Restricted Payments or by Holdings or by any Intermediate Parent to
make any payments in respect of any Permitted Holdings Debt, in an aggregate
amount, when taken together with the aggregate amount of (1) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings made pursuant to Section 6.08(b)(iv) and (2) loans and advances to
Holdings made pursuant to Section 6.04(m) in lieu of Restricted Payments
permitted by this clause (viii), not to exceed the sum of (A) an amount at the
time of making any such Restricted Payment and together with any other
Restricted Payment made utilizing this clause (A) not to exceed the greater of
$1,000,000,000 and 10% of Consolidated EBITDA for the most recently ended Test
Period after giving Pro Forma Effect to the making of such Restricted Payment
plus (B) so long as no Event of Default shall have occurred and be continuing
(or, in the case of the use of the Starter Basket that is Not Otherwise Applied,
no Event of Default under Section 7.01(a), (b), (h) or (i)), the Available
Amount that is Not Otherwise Applied plus (C) the Available Equity Amount that
is Not Otherwise Applied;

 

-91-



--------------------------------------------------------------------------------

(ix) redemptions in whole or in part of any of its Equity Interests for another
class of its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests; provided that such
new Equity Interests contain terms and provisions at least as advantageous to
the Lenders in all respects material to their interests as those contained in
the Equity Interests redeemed thereby;

(x) payments made or expected to be made in respect of withholding or similar
Taxes payable by any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options, the vesting of restricted stock and restricted stock units, and the
payment of Restricted Cash Awards;

(xi) Holdings or the Company may (a) pay cash in lieu of fractional Equity
Interests in connection with any dividend, split or combination thereof or any
Permitted Acquisition (or other similar Investment) and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(xii) the declaration and payment of Restricted Payment on Holdings’ or the
Company’s common stock (or the payment of Restricted Payments to any direct or
indirect parent company of Holdings to fund a payment of dividends on such
company’s common stock), following consummation of an IPO, of up to sum of (a)
6.0% per annum of the net cash proceeds of such IPO received by or contributed
to Parent, other than public offerings with respect to Parent’s common stock
registered on Form S-8 and (b) 7.0% of the market capitalization of Parent at
the time of such IPO;

(xiii) payments made or expected to be made by Holdings, the Company, any
Borrower or any Restricted Subsidiary in respect of withholding or similar taxes
payable upon exercise of Equity Interests by any future, present or former
employee, director, officer, manager or consultant (or their respective
controlled Affiliates, Immediate Family Members or Permitted Transferees) and
any repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants or required withholding or similar taxes;

(xiv) additional Restricted Payments; provided that after giving effect to such
Restricted Payment (A) on a Pro Forma Basis, the Total Leverage Ratio is less
than or equal to 3.75 to 1.0 and (B) there is no continuing Event of Default;

(xv) the distribution, by dividend or otherwise, of shares of Equity Interests
of, or Indebtedness owed to Holdings, the Company, a Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than (A) Unrestricted
Subsidiaries, the primary assets of which are Permitted Investments or (B)
Equity Interests of VMware); and

(xvi) the declaration and payment of dividends in respect of JV Preferred Equity
Interests issued in accordance with Section 6.01 to the extent such dividends
are included in the calculation of Consolidated Interest Expense.

For purposes of determining compliance with this Section 6.08(a), in the event
that a proposed Restricted Payment (or a portion thereof) meets the criteria of
clauses (i) through (xvi) above, the Borrowers will be entitled to classify or
later reclassify (based on circumstances existing on the date of such
reclassification) such Restricted Payment (or portion thereof) between such
clauses (i) through (xvi), in a manner that otherwise complies with this Section
6.08(a).

 

-92-



--------------------------------------------------------------------------------

(b) Neither Holdings, the Company nor any Borrower will, nor will they permit
any Restricted Subsidiary to, make or pay, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Junior Financing, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Junior Financing,
except:

(i) payment of regularly scheduled interest and principal payments as, in the
form of payment and when due in respect of any Indebtedness, other than payments
in respect of any Junior Financing prohibited by the subordination provisions
thereof;

(ii) refinancings of Junior Indebtedness with proceeds of other Junior
Indebtedness permitted to be incurred under Section 6.01;

(iii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parent companies or any Intermediate Parent;

(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, when taken together with the aggregate amount of (1) Restricted Payments
made pursuant to Section 6.08(a)(viii)(A) and (2) loans and advances to Holdings
made pursuant to Section 6.04(m) in lieu of Restricted Payments permitted by
this clause (iv) not to exceed the sum of (A) an amount at the time of making
any such Restricted Payment and together with any other Restricted Payment made
utilizing this subclause (A) not to exceed the greater of $1,000,000,000 and 10%
of Consolidated EBITDA for the most recently ended Test Period after giving Pro
Forma Effect to the making of such prepayment, redemption, purchase, defeasance
or other payment plus (B) so long as no Event of Default shall have occurred and
be continuing or would result therefrom (or, in the case of the use of the
Starter Basket that is Not Otherwise Applied, no Event of Default under Section
7.01(a), (b), (h) or (i)), the Available Amount that is Not Otherwise Applied
plus (C) the Available Equity Amount that is Not Otherwise Applied;

(v) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity; provided that
after giving effect to such Restricted Payment (A) on a Pro Forma Basis, the
Total Leverage Ratio is less than or equal to 3.75 to 1.0 and (B) there is no
continuing Event of Default.

For purposes of determining compliance with this Section 6.08(b), in the event
that any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Junior Financing,
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Junior Financing (or a portion thereof) meets the criteria of clauses (i)
through (vi) above, the Borrowers will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such payment (or portion thereof) between such clauses (i)
through (vi), in a manner that otherwise complies with this Section 6.08(b).

(c) Neither Holdings, the Company nor any Borrower will, nor will they permit
any Restricted Subsidiary or Intermediate Parent to, amend or modify any
documentation governing any Junior Financing, in each case if the effect of such
amendment or modification (when taken as a whole) is materially adverse to the
Lenders.

Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 6.08 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, purchase, defeasance or other
payment within 60 days after the date of declaration thereof or the giving of
such irrevocable notice, as applicable, if at the date of declaration or the
giving of such notice such payment would have complied with the provisions of
this Agreement.

SECTION 6.09 Transactions with Affiliates. Neither Holdings, the Company, nor
any Borrower will, nor will they permit any Restricted Subsidiary or
Intermediate Parent to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions respect thereto with, any of its
Affiliates, except:

 

-93-



--------------------------------------------------------------------------------

(i) (A) transactions with Holdings, the Company, any Borrower, any Intermediate
Parent or any Restricted Subsidiary and (B) transactions involving aggregate
payments or consideration of less than the greater of $250,000,000 and 2.5% of
Consolidated EBITDA for the most recently ended Test Period prior to such
transaction;

(ii) on terms substantially as favorable to Holdings, the Company, such
Borrower, such Intermediate Parent or such Restricted Subsidiary as would be
obtainable by such Person at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate;

(iii) the Transactions, the Original Transactions and the payment of fees and
expenses related to the Transactions (including loans and advances pursuant to
Sections 6.04(b) and 6.04(o)) and/or the Original Transactions;

(iv) issuances of Equity Interests of Holdings, the Company or a Borrower to the
extent otherwise permitted by this Agreement;

(v) employment and severance arrangements (including salary or guaranteed
payments and bonuses) between Holdings, the Company, any Borrower, any
Intermediate Parent and the Restricted Subsidiaries and their respective
officers and employees in the ordinary course of business or otherwise in
connection with the Transactions or the Original Transactions;

(vi) payments by Holdings (and any direct or indirect parent thereof), the
Company, the Borrowers and the Restricted Subsidiaries pursuant to tax sharing
agreements among Holdings (and any such parent thereof), any Intermediate
Parent, the Company, any Borrowers and the Restricted Subsidiaries on customary
terms to the extent attributable to the ownership or operation of the Company,
the Borrowers and the Restricted Subsidiaries, to the extent payments are
permitted by Section 6.08;

(vii) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of Holdings
(or any direct or indirect parent company thereof), the Company, any Borrowers,
any Intermediate Parent and the Restricted Subsidiaries in the ordinary course
of business to the extent attributable to the ownership or operation of
Holdings, any Intermediate Parent, the Company, the Borrowers and the Restricted
Subsidiaries;

(viii) transactions pursuant to permitted agreements in existence or
contemplated on the Effective Date and set forth on Schedule 6.09 or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect;

(ix) Restricted Payments permitted under Section 6.08;

(x) customary payments by Holdings, any Intermediate Parent, the Company, the
Borrowers and any of the Restricted Subsidiaries made for any financial
advisory, consulting, financing, underwriting or placement services or in
respect of other investment banking activities (including in connection with
acquisitions, divestitures or financings), which payments are approved by the
majority of the members of the Board of Directors or a majority of the
disinterested members of the Board of Directors of such Person in good faith;

(xi) the issuance or transfer of Equity Interests (other than Disqualified
Equity Interests) of Holdings to any Permitted Holder or to any former, current
or future director, manager, officer, employee or consultant (or any Affiliate
of any of the foregoing) of the Company, any Borrower, any of the Subsidiaries
or any direct or indirect parent thereof; and

(xii) transactions in connection with any Permitted Receivables Financing.

 

-94-



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable and in the currency required hereunder,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Section)
payable under any Loan Document, when and as the same shall become due and
payable and in the currency required hereunder, and such failure shall continue
unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Company, any Borrower or any of the Restricted Subsidiaries in or
in connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made, and such incorrect
representation or warranty (if curable, including by a restatement of any
relevant financial statements) shall remain incorrect for a period of 30 days
after notice thereof from the Administrative Agent to the Borrowers;

(d) Holdings, the Company, any Borrower or any of the Restricted Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in Sections 5.02(a), 5.04 (with respect to the existence of the Company or a
Borrower) or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from an Administrative
Agent to the Company;

(f) Holdings, the Company, any Borrower or any of the Restricted Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to any applicable grace period);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (ii) termination events or
similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event) or (iii) any breach or default that is (I) remedied by
Holdings, the Company, the Borrowers or the applicable Restricted Subsidiary or
(II) waived (including in the form of amendment) by the required holders of the
applicable item of Indebtedness, in either case, prior to the acceleration of
Loans and Commitments pursuant to this Article VII;

 

 

-95-



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of Holdings, the Company, any Borrower or any
Significant Subsidiary or its debts, or of a material part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, examiner, sequestrator, conservator or similar official for Holdings,
the Company, any Borrower or any Significant Subsidiary or for a material part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed or unstayed for 60 days or an order or decree approving or ordering
any of the foregoing shall be entered;

(i) Holdings, the Company, any Borrower or any Significant Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
court protection, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Section, (iii) apply for or consent to the appointment of a receiver,
trustee, examiner, custodian, sequestrator, conservator or similar official for
Holdings, the Company, any Borrower or any Significant Subsidiary or for a
material part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors;

(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $750,000,000 (to the extent not covered by insurance or
indemnities as to which the applicable insurance company or third party has not
denied its obligation) shall be rendered against Holdings, the Company, any
Borrower, any of the Restricted Subsidiaries or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any judgment creditor shall
legally attach or levy upon assets of such Loan Party that are material to the
businesses and operations of Holdings, the Company, the Borrowers and the
Restricted Subsidiaries, taken as a whole, to enforce any such judgment;

(k) (i) an ERISA Event occurs that has resulted or could reasonably be expected
to result in liability of any Loan Party under Title IV of ERISA in an aggregate
amount that could reasonably be expected to result in a Material Adverse Effect,
or (ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount that could reasonably be expected to result in a
Material Adverse Effect;

(l) [Reserved];

(m) any material provision of any Loan Document or any Guarantee of the
Guaranteed Obligations shall for any reason be asserted by any Loan Party not to
be a legal, valid and binding obligation of any Loan Party thereto other than as
expressly permitted hereunder or thereunder;

(n) any Guarantees of the Guaranteed Obligations by Holdings, the Company, the
Borrower or Subsidiary Loan Party pursuant to the Guarantee Agreement shall
cease to be in full force and effect (in each case, other than in accordance
with the terms of the Loan Documents);

(o) a Change in Control shall occur;

then, and in every such event (other than an event with respect to Holdings, the
Company or a Borrower described in paragraph (h) or (i) of this Article), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders, shall, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the applicable Commitments, and thereupon the Commitments
shall terminate immediately and (ii) declare the applicable Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Company or any Borrower accrued hereunder, shall become due
and payable immediately, in each case, without presentment, demand, protest or
other notice of

 

-96-



--------------------------------------------------------------------------------

any kind, all of which are hereby waived by the Company and the Borrowers; and
in case of any event with respect to Holdings or a Borrower described in
paragraph (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Company and the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company and the Borrowers.

SECTION 7.02 [Reserved].

SECTION 7.03 [Reserved].

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints JPMorgan Chase Bank, N.A. to
serve as the Administrative Agent under the Loan Documents and authorizes the
Administrative Agent to take such actions and exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Holdings, the Company, any Borrower or any other
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in the Loan Documents);
provided that the Administrative Agent shall not be required to take any action
that, in its opinion, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Holdings, the Company, any Borrower, any other
Subsidiary or any other Affiliate of any of the foregoing that is communicated
to or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by Holdings, the
Company, any Borrower, a Lender and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

 

-97-



--------------------------------------------------------------------------------

Any assignor of a Loan or seller of a participation hereunder shall be entitled
to rely conclusively on a representation of the assignee Lender or Participant
in the relevant Assignment and Assumption or participation agreement, as
applicable, that such assignee or purchaser is an Eligible Assignee. No Agent
shall be responsible or have any liability for, or have any duty to ascertain,
inquire into, monitor or enforce, compliance with the provisions hereof relating
to Disqualified Lenders. Without limiting the generality of the foregoing, no
Agent shall (x) be obligated to ascertain, monitor or inquire as to whether any
Lender or Participant or prospective Lender or Participant is a Disqualified
Lender or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information
to, any Disqualified Lender.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (including, if applicable, a Responsible Officer or Financial
Officer of such Person). The Administrative Agent also may rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (including, if
applicable, a Financial Officer or a Responsible Officer of such Person). The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company or a Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, an Administrative Agent may resign upon 30 days’
notice to the applicable Lenders and the Company. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
Company’s consent (unless an Event of Default under Section 7.01(a), (b), (h) or
(i) has occurred and is continuing), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then such retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative
Agent, which shall be an Approved Bank with an office in New York, New York, or
an Affiliate of any such Approved Bank (the date upon which the retiring
Administrative Agent is replaced, the “Resignation Effective Date”).

If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders and the Company may, to the extent permitted by applicable law,
by notice in writing to such Person remove such Person as the Administrative
Agent and, with the consent of the Company, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to such retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through such Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the

 

-98-



--------------------------------------------------------------------------------

Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder and under the other Loan Documents as set forth
in this Section. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Joint Bookrunner or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Joint Bookrunner or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or Loan Modification Agreement pursuant to which it shall become
a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date.

No Lender shall have any right individually to enforce any Guarantee of the
Guaranteed Obligations, it being understood and agreed that all powers, rights
and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Lenders in accordance with the terms
thereof. Each Lender, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Guarantees of the Guaranteed Obligations, to
have agreed to the foregoing provisions.

Notwithstanding anything herein to the contrary, neither any Joint Bookrunner
nor any Person named on the cover page of this Agreement as a Lead Arranger
shall have any duties or obligations under this Agreement or any other Loan
Document (except in its capacity, as applicable, as a Lender), but all such
Persons shall have the benefit of the indemnities provided for hereunder,
including under Section 9.03, fully as if named as an indemnitee or indemnified
person therein and irrespective of whether the indemnified losses, claims,
damages, liabilities and/or related expenses arise out of, in connection with or
as a result of matters arising prior to, on or after the effective date of any
Loan Document.

To the extent required by any applicable Requirements of Law, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. Without limiting or expanding the provisions of
Section 2.17, each Lender shall, and does hereby, indemnify the Administrative
Agent against, and shall make payable in respect thereof within 30 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for an Administrative Agent) incurred by or asserted against the
Administrative Agent by the U.S. Internal Revenue Service or any other
Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other obligations under any Loan Document.

 

-99-



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, e-mail or other electronic transmission, as follows:

(a) If to Holdings, [                        ];

(b) If to the Company or a Borrower, to [                                    ];

(c) If to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
[                        ];

(d) If to any other Lender, to it at its address (or fax number or email
address) set forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax or other electronic
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

Holdings, the Company and the Borrowers may change their address, email or
facsimile number for notices and other communications hereunder by notice to the
Administrative Agent, the Administrative Agent may change its address, email or
facsimile number for notices and other communications hereunder by notice to
Holdings, the Company and the Borrower and the Lenders may change their address,
email or facsimile number for notices and other communications hereunder by
notice to the Administrative Agent. Notices and other communications to the
Lenders hereunder may also be delivered or furnished by electronic transmission
(including email and Internet or intranet websites) pursuant to procedures
reasonably approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic transmission.

Each Borrower hereby appoints the Company as its agent for all purposes relevant
to this Agreement and each of the other Loan Documents, including the giving and
receipt of notices, it being understood that the Borrowers will receive the
proceeds of the initial Loans on the Effective Date. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by a Borrower shall be valid and effective
if given or taken by the Company, whether or not any Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to the Borrowers.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on any Borrower or Holdings in any case
shall entitle the Company, any Borrower or Holdings to any other or further
notice or demand in similar or other circumstances.

 

-100-



--------------------------------------------------------------------------------

(b) Except as expressly provided herein, neither any Loan Document nor any
provision thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Company, the Borrowers, the Administrative Agent (to the extent
that such waiver, amendment or modification does not affect the rights, duties,
privileges or obligations of the Administrative Agent under this Agreement, the
Administrative Agent shall execute such waiver, amendment or other modification
to the extent approved by the Required Lenders) and the Required Lenders or, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders, provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (it being understood that
a waiver of any Default, Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender), (ii) reduce the principal amount of any Loan (it
being understood that a waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute a
reduction or forgiveness in principal) or reduce the rate of interest thereon,
or reduce any fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby, provided that only the consent of the
Required Lenders shall be necessary to waive any obligation of the Borrowers to
pay default interest pursuant to Section 2.13(c), (iii) postpone the maturity of
any Loan (it being understood that a waiver of any Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension of any maturity date), or the date of any scheduled
amortization payment of the principal amount of any Loan, as applicable, under
the applicable Loan Modification Agreement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender directly and adversely affected
thereby), (iv) change any of the provisions of this Section without the written
consent of each Lender directly and adversely affected thereby, provided that
any such change which is in favor of a Class of Lenders holding Loans maturing
after the maturity of other Classes of Lenders (and only takes effect after the
maturity of such other Classes of Loans or Commitments) will require the written
consent of the Required Lenders with respect to each Class directly and
adversely affected thereby, (v) lower the percentage set forth in the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), (vi) release all or substantially all the
value of the Guarantees under the Guarantee Agreement (except as expressly
provided in the Loan Documents) without the written consent of each Lender
(other than a Defaulting Lender), (vii) [Reserved] or (viii) change the currency
in which any Loan is denominated, without the written consent of each Lender
directly affected thereby; provided, further, that (A) no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent without the prior written consent of the Administrative Agent, including,
without limitation, any amendment of this Section, (B) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by Holdings, the Company, the Borrowers and the Administrative
Agent to cure any ambiguity, omission, mistake, error, defect or inconsistency
and (C) any waiver, amendment or modification of this Agreement that by its
terms affects the rights or duties under this Agreement of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into solely by Holdings, Intermediate Parent, the Borrowers, the
Administrative Agent and the requisite percentage in interest of the affected
Class of Lenders stating that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time. Notwithstanding the foregoing, (a) this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings, the Company and the Borrowers (i) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders on
substantially the same basis as the Lenders prior to such inclusion, (b) this
Agreement and other Loan Documents may be amended or supplemented by an
agreement or agreements in writing entered into by the Administrative Agent and
Holdings, the Company, the Borrowers or any Loan Party as to which such
agreement or agreements is to apply, without the need to obtain the consent of
any Lender, to include “parallel debt” or similar provisions and (c) upon notice
thereof by the Company to the Administrative Agent with respect to

 

-101-



--------------------------------------------------------------------------------

the inclusion of any previously absent financial maintenance covenant, this
Agreement shall be amended by an agreement in writing entered into by the
Borrowers and the Administrative Agent without the need to obtain the consent of
any Lender to include such covenant on the date of the incurrence of the
applicable Indebtedness to the extent required by the terms of such definition
or section.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, so long as any Lender that is
acting as the Administrative Agent is not a Non-Consenting Lender, the Company
may, at its sole expense and effort, upon notice to such Non-Consenting Lender
and the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),
provided that (a) the Company shall have received the prior written consent of
the Administrative Agent to the extent such consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable, which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts (including
any amounts under Section 2.11(a)(i)), payable to it hereunder from the Eligible
Assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (c) unless waived,
the Company or such Eligible Assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 9.04(b).

(d) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, Loans of any Lender that is at the time a Defaulting Lender shall
not have any voting or approval rights under the Loan Documents and shall be
excluded in determining whether all Lenders (or all Lenders of a Class), all
affected Lenders (or all affected Lenders of a Class) or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to this Section 9.02); provided that (i) the
Commitment of any Defaulting Lender may not be increased or extended nor the
amounts owed to such Lender reduced or the final maturity thereof extended,
without the consent of such Lender and (ii) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

(e) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender (other than an Affiliated Debt Fund) hereby
agrees that, if a proceeding under the United States Bankruptcy Code or any
other Federal, state or foreign bankruptcy, insolvency, receivership or similar
law shall be commenced by or against any Borrower or any other Loan Party at a
time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Loans held by such Affiliated
Lender in any manner in the Administrative Agent’s sole discretion, unless the
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Loans held by it as the
Administrative Agent directs; provided that such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Guaranteed Obligations held by such Affiliated Lender in a manner that is
less favorable in any material respect to such Affiliated Lender than the
proposed treatment of similar Guaranteed Obligations held by Lenders that are
not Affiliates of the Borrowers.

(f) [Reserved]

(g) [Reserved]

 

-102-



--------------------------------------------------------------------------------

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Company or the Borrowers shall pay, if the Effective Date occurs, (i)
all reasonable and documented or invoiced out of pocket expenses incurred by the
Administrative Agent and its Affiliates (without duplication), including the
reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP and to
the extent reasonably determined by the Administrative Agent to be necessary,
one local counsel in each applicable jurisdiction or otherwise retained with the
Borrowers’ consent for the Administrative Agent, and to the extent retained with
the Borrowers’ consent, consultants, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof and (ii) all reasonable and documented or invoiced out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of counsel for the Administrative Agent and the
Lenders, in connection with the enforcement or protection of their respective
rights in connection with the Loan Documents, including their respective rights
under this Section, or in connection with the Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that such counsel shall be
limited to one lead counsel and one local counsel in each applicable
jurisdiction and, in the case of a conflict of interest, one additional counsel
per affected party.

(b) The Company and the Borrowers shall indemnify each Agent, each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and reasonable and documented or
invoiced out-of-pocket fees and expenses of one counsel and one local counsel in
each applicable jurisdiction (and, in the case of a conflict of interest, where
the Indemnitee affected by such conflict notifies the Company of the existence
of such conflict and thereafter retains its own counsel, one additional counsel)
for all Indemnitees (which may include a single special counsel acting in
multiple jurisdictions), incurred by or asserted against any Indemnitee by any
third party or by Holdings, the Company, a Borrower, any IPCo or any Subsidiary
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) to the extent in any way arising from or relating to
any of the foregoing, any actual or alleged presence or Release of Hazardous
Materials on, at or from any property currently or formerly owned or operated by
Holdings, the Company, any Borrower or any Restricted Subsidiary, or any other
Environmental Liability, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Holdings, the Company, a Borrower, any IPCo or any Subsidiary and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (i) are determined by a court of
competent jurisdiction by final, non-appealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of, or a material breach
of the Loan Documents by, such Indemnitee or its Related Parties or (ii) any
dispute between and among indemnified persons that does not involve an act or
omission by Holdings, the Company, any Borrower or any of the Restricted
Subsidiaries except that each Agent, the Lead Arrangers and the Joint
Bookrunners shall be indemnified in their capacities as such to the extent that
none of the exceptions set forth in clause (i) applies to such Person at such
time.

(c) To the extent that the Company or any Borrower fails to pay any amount
required to be paid by it to an Administrative Agent under paragraph (a) or (b)
of this Section, and without limiting the Company’s and any Borrower’s
obligation to do so, each Lender severally agrees to pay to the Administrative
Agent such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the aggregate outstanding Loans at the time. The obligations of the Lenders
under this paragraph (c) are subject to the last sentence of Section 2.02(a)
(which shall apply mutatis mutandis to the Lenders’ obligations under this
paragraph (c)).

(d) To the fullest extent permitted by applicable law, none of Holdings, the
Company or any Borrower shall assert, and each hereby waives, any claim against
any Indemnitee (i) for any damages arising from the use by others of information
or other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
damages are determined by a court of competent jurisdiction by final,
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of, or a breach of the Loan Documents by, such Indemnitee or its
Related Parties, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated thereby, the Transactions, any Loan or the
use of the proceeds thereof.

 

-103-



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than 10
Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void), (ii) no assignment shall be made to any
Defaulting Lender or any of its Subsidiaries, or any Persons who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii) and (iii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraphs (b)(ii) and (g) below,
any Lender may assign to one or more Eligible Assignees (provided that for the
purposes of this provision, Disqualified Lenders shall be deemed to be Eligible
Assignees unless a list of Disqualified Lenders has been made available to all
Lenders by the Company) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent of (A) the Company (such
consent (except with respect to assignments to competitors of the Company) not
to be unreasonably withheld or delayed), provided that no consent of the Company
shall be required for an assignment (1) by a Lender to any Lender or an
Affiliate of any Lender or (2) if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing, by a Lender to any other
assignee; and provided, further, that the Company shall have the right to
withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Company would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority and (B)
the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of a Loan to a Lender, an Affiliate of a Lender or an Approved
Fund or to the Company or any Affiliate thereof. Notwithstanding anything in
this Section 9.04 to the contrary, if any Person the consent of which is
required by this paragraph with respect to any assignment of Loans has not given
the Administrative Agent written notice of its objection to such assignment
within 10 Business Days after written notice to such Person, such Person shall
be deemed to have consented to such assignment.

(ii) Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
trade date specified in the Assignment and Assumption with respect to such
assignment or, if no trade date is so specified, as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000, unless the Company and
the Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed), provided that no such consent of the Company shall be
required if an Event of Default under Section 7.01(a), (b), (h) or (i) has
occurred and is continuing, (B) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this subclause (B) shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans,
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (which shall include a
representation by the assignee that it meets all the requirements to be an
Eligible Assignee), together (unless waived by the Administrative Agent) with a
processing and recordation fee of $3,500, provided that assignments made
pursuant to Section 2.19(b) or Section 9.02(c) shall not require the signature
of the assigning Lender to become effective;

 

-104-



--------------------------------------------------------------------------------

provided further that such recordation fee shall not be payable in the case of
assignments by any Affiliate of the Joint Bookrunners and (D) the assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent any tax
forms required by Section 2.17(e) and an Administrative Questionnaire in which
the assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrowers, the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16, 2.17 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(c)(i) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Company and the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it, each Affiliated Lender Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and Holdings, the Company, the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the Company
at any reasonable time and from time to time upon reasonable prior
notice. Notwithstanding the foregoing, in no event shall the Administrative
Agent be obligated to ascertain, monitor or inquire as to whether any Lender is
an Affiliated Lender, nor shall the Administrative Agent be obligated to monitor
the aggregate amount of the Loans held by Affiliated Lenders.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (b).

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other Persons (other than to
a Person that is not an Eligible Assignee; provided that for the purposes of
this provision, Disqualified Lenders shall be deemed to be Eligible Assignees
unless a list of Disqualified Lenders has been made available to all Lenders by
the Company) (a “Participant”), provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Holdings, the Company, the

 

-105-



--------------------------------------------------------------------------------

Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents, provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that directly and adversely
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.18(b) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the applicable
Borrower’s prior consent (not to be unreasonably withheld or delayed).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”), provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments,
Loans or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary in connection with a Tax audit or other
proceeding to establish that such Commitment, Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive (absent
manifest error), and each Person whose name is recorded in the Participant
Register pursuant to the terms hereof shall be treated as a Participant for all
purposes of this Agreement, notwithstanding notice to the contrary

(d) Any Lender may, without the consent of the Company, the Borrowers or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest, provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement, provided that (i)
nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrowers
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrowers and the
Administrative Agent) providing liquidity or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.

 

-106-



--------------------------------------------------------------------------------

(f) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to the Affiliated Lenders, subject to the
following limitations:

(1) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of Borrowings, notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
provided, however, that the foregoing provisions of this clause will not apply
to the Affiliated Debt Funds;

(2) for purposes of any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 9.02), or, subject to Section
9.02(d), any plan of reorganization pursuant to the U.S. Bankruptcy Code, that
in either case does not require the consent of each Lender or each affected
Lender or does not adversely affect such Affiliated Lender in any material
respect as compared to other Lenders, Affiliated Lenders will be deemed to have
voted in the same proportion as the Lenders that are not Affiliated Lenders
voting on such matter; and each Affiliated Lender hereby acknowledges, agrees
and consents that if, for any reason, its vote to accept or reject any plan
pursuant to the U.S. Bankruptcy Code is not deemed to have been so voted, then
such vote will be (x) deemed not to be in good faith and (y) “designated”
pursuant to Section 1126(e) of the U.S. Bankruptcy Code such that the vote is
not counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of the U.S. Bankruptcy Code;
provided that Affiliated Debt Funds will not be subject to such voting
limitations and will be entitled to vote as any other Lender;

(3) the aggregate principal amount of Loans purchased by assignment pursuant to
this Section 9.04 and held at any one time by Affiliated Lenders (other than
Affiliated Debt Funds) may not exceed 30% of the outstanding principal amount of
all Loans calculated at the time such Loans are purchased (such percentage, the
“Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap, the assignment
of such excess amount will be void ab initio;

(4) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit B hereto (an “Affiliated Lender
Assignment and Assumption”); provided that each Affiliated Lender agrees to
notify the Administrative Agent and the Borrower promptly (and in any event
within 10 Business Days) if it acquires any Person who is also a Lender, and
each Lender agrees to notify the Administrative Agent and the Borrower promptly
(and in any event within 10 Business Days) if it becomes an Affiliated Lender.

Notwithstanding anything in Section 9.02 or the definition of “Required Lenders”
to the contrary, for purposes of determining whether the Required Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, the aggregate amount of Loans held
by any Affiliated Debt Funds shall be deemed to be not outstanding to the extent
in excess of 49.9% of the amount required for all purposes of calculating
whether the Required Lenders have taken any actions.

Each Affiliated Lender by its acquisition of any Loans outstanding hereunder
will be deemed to have waived any right it may otherwise have had to bring any
action in connection with such Loans against the Administrative Agent, in its
capacity as such, and will be deemed to have acknowledged and agreed that the
Administrative Agent shall have any liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.

 

-107-



--------------------------------------------------------------------------------

(g) Assignments of Loans to any Purchasing Borrower Party shall be permitted
through open market purchases and/or “Dutch auctions”, so long as any offer to
purchase or take by assignment (other than through open market purchases) by
such Purchasing Borrower Party shall have been made to all Lenders, so long as
(i) no Event of Default has occurred and is continuing and (ii) the Loans
purchased are immediately cancelled.

(h) Upon any contribution of Loans to a Borrower or any Restricted Subsidiary
and upon any purchase of Loans by a Purchasing Borrower Party, (A) the aggregate
principal amount (calculated on the face amount thereof) of such Loans shall
automatically be cancelled and retired by the Borrowers on the date of such
contribution or purchase (and, if requested by the Administrative Agent, with
respect to a contribution of Loans, any applicable contributing Lender shall
execute and deliver to the Administrative Agent an Assignment and Assumption, or
such other form as may be reasonably requested by the Administrative Agent, in
respect thereof pursuant to which the respective Lender assigns its interest in
such Loans to the Borrowers for immediate cancellation) and (B) the
Administrative Agent shall record such cancellation or retirement in the
Register.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default under Section 7.01(a), (b),
(h) or (i) shall have occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender to or for
the credit or the account of a Borrower against any of and all the obligations
of the Borrowers then due and owing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such Indebtedness. The applicable Lender shall notify the Company and the
Administrative Agent of such setoff and application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.

 

-108-



--------------------------------------------------------------------------------

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that any
Agent or any Lender may otherwise have to bring any action or proceeding
relating to any Loan Document against Holdings, the Company, the Borrowers or
their respective properties in the courts of any jurisdiction.

(c) Each of parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.

(a) Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to their and their Affiliates’ directors, officers,
employees, trustees and agents, including accountants, legal counsel and other
agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and any failure
of such Persons to comply with this Section 9.12 shall constitute a breach of
this Section 9.12 by the Administrative Agent or the relevant Lender, as
applicable), (b) (x) to the extent requested by any regulatory authority,
required by applicable law or by any subpoena or similar legal process or (y)
necessary in connection with the exercise of remedies; provided that, (i) in
each

 

-109-



--------------------------------------------------------------------------------

case, unless specifically prohibited by applicable law or court order, each
Lender and the Administrative Agent shall notify the Company of any request by
any governmental agency or representative thereof (other than any such request
in connection with an examination of the financial condition of such Lender by
such governmental agency or other routine examinations of such Lender by such
governmental agency) for disclosure of any such non-public information prior to
disclosure of such information and (ii) in the case of clause (y) only, each
Lender and the Administrative Agent shall use its reasonable best efforts to
ensure that such Information is kept confidential in connection with the
exercise of such remedies, and provided, further, that in no event shall any
Lender or the Administrative Agent be obligated or required to return any
materials furnished by Holdings, the Company, any Borrower or any of their
Subsidiaries, (c) to any other party to this Agreement, (d) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any Swap Agreement relating to any Loan Party or their Subsidiaries and its
obligations under the Loan Documents, (e) with the consent of the Company, in
the case of Information provided by Holdings, the Company, any Borrower, any
IPCo or any other Subsidiary, (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than Holdings, the Company or any
Borrower or (g) to any ratings agency or the CUSIP Service Bureau on a
confidential basis. In addition, each of the Administrative Agent and the
Lenders may disclose the existence of this Agreement and publicly available
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments and the Borrowings hereunder. For the
purposes of this Section, “Information” means all information received from
Holdings, the Company, any IPCo or any Borrower relating to Holdings, the
Company, any Borrower, any IPCo, any Subsidiary or their business, other than
any such information that is available to the Administrative Agent, or any
Lender on a non-confidential basis prior to disclosure by Holdings, the Company
or any Borrower. Notwithstanding the foregoing, any Lender may provide the list
of Disqualified Lenders to any potential assignee or participant on a
confidential basis for the purpose of verifying whether such Person is a
Disqualified Lender. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS, THE BORROWERS, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY
THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWERS, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13 USA Patriot Act. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of Title III of the USA Patriot Act, it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Title III of the
USA Patriot Act.

 

-110-



--------------------------------------------------------------------------------

SECTION 9.14 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Company and the Borrowers in respect of any sum due
to any party hereto or any holder of any obligation owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Company and the Borrowers
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss. The obligations of the
Borrowers under this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

SECTION 9.15 Release of Guarantees. A Loan Party shall automatically be released
from its obligations under the Loan Documents, (1) upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Restricted Subsidiary (including pursuant to a merger
with a Subsidiary that is not a Loan Party or a designation as an Unrestricted
Subsidiary), (2) upon the request of the Borrowers, in connection with a
transaction permitted under this Agreement, as a result of which such Subsidiary
Loan party ceases to be a wholly-owned Subsidiary or (3) any concurrent release
of such Loan Party under the Credit Facilities Credit Agreement (other than in
the case of a refinancing of Indebtedness under the Credit Facilities Credit
Agreement). Upon the effectiveness of any written consent to the release of any
Loan Party from its Guarantee under the Guarantee Agreement pursuant to Section
9.02, such guarantee shall be automatically released. Upon the occurrence of the
Termination Date, all obligations under the Loan Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

SECTION 9.16 No Fiduciary Relationship. Each of Holdings, the Company and each
Borrower, on behalf of itself and its subsidiaries, agrees that in connection
with all aspects of the transactions contemplated hereby and any communications
in connection therewith, Holdings, the Company, the Borrowers, the other
Subsidiaries and their Affiliates, on the one hand, and the Agents, the Lenders
and their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agents, the Lenders or their respective Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications.

SECTION 9.17 Effectiveness of the Mergers. (a) The Target shall have no rights
or obligations hereunder until the consummation of the Acquisition and the
Merger, and any representations and warranties of the Target hereunder shall not
become effective until such time. Upon consummation of the Acquisition, the
Target succeed to all the rights and obligations of Merger Sub under this
Agreement and the other Loan Documents to which it is a party and all
representations and warranties of the Target shall become effective as of the
date hereof, without any further action by any Person and (b) Merger Co. shall
have no rights or obligations hereunder until the consummation of Merger 2, and
any representations and warranties of the Merger Co. hereunder shall not become
effective until such time. Upon consummation of Merger 2, Merger Co. shall
succeed to all the rights and obligations of Dell International under this
Agreement and the other Loan Documents to which it is a party and all
representations and warranties of Merger Co. shall become effective as of such
time, without any further action by any Person.

 

-111-



--------------------------------------------------------------------------------

SECTION 9.18 Obligations Joint and Several. Notwithstanding anything herein or
in any Loan Document to the contrary, prior to the consummation of the Merger,
the Borrowers shall be severally but not jointly liable for their respective
portions of any and all Guaranteed Obligations. Immediately after the
consummation of each Merger, the Borrowers shall have joint and several
liability in respect of all Guaranteed Obligations, without regard to any
defense (other than the defense that payment in full has been made), setoff or
counterclaim which may at any time be available to or be asserted by any other
Loan Party against the Lenders, or by any other circumstance whatsoever (with or
without notice to or knowledge of the Borrowers) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrowers’
liability hereunder, in bankruptcy or in any other instance, and the Guaranteed
Obligations of the Borrowers hereunder shall not be conditioned or contingent
upon the pursuit by the Lenders or any other person at any time of any right or
remedy against the Borrowers or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any Guarantee therefor or right of offset with respect thereto. The Borrowers
hereby acknowledge that this Agreement is the independent and several obligation
of each Borrower (regardless of which Borrower shall have delivered a request
for borrowings under Section 2.03) and may be enforced against each Borrower
separately, whether or not enforcement of any right or remedy hereunder has been
sought against any other Borrower. Each Borrower hereby expressly waives, with
respect to any of the Loans made to any other Borrower hereunder and any of the
amounts owing hereunder by such other Loan Parties in respect of such Loans,
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent or any Lender exhaust any
right, power or remedy or proceed against such other Loan Parties under this
Agreement or any other agreement or instrument referred to herein or against any
other person under any other guarantee of, or security for, any of such amounts
owing hereunder.

SECTION 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 

-112-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DENALI INTERMEDIATE INC. By:  

/s/ Janet B. Wright

  Name: Janet B. Wright   Title:   Vice President and Assistant Secretary DELL
INTERNATIONAL LLC By:  

/s/ Janet B. Wright

  Name: Janet B. Wright   Title:   Vice President and Assistant Secretary DELL
INC. By:  

/s/ Janet B. Wright

  Name: Janet B. Wright   Title:   Vice President and Assistant Secretary
UNIVERSAL ACQUISITION CO. By:  

/s/ Janet B. Wright

  Name: Janet B. Wright   Title:   Vice President and Assistant Secretary

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby confirms that, as the result of the merger of Universal
Acquisition Co. with the undersigned, it hereby assumes all of the rights and
obligations of Universal Acquisition Co. under this Agreement (in furtherance
of, and not in lieu of, any assumption or deemed assumption as a matter of law)
and hereby is joined to this Agreement as a Borrower. EMC CORPORATION By:  

/s/ Janet B. Wright

  Name: Janet B. Wright  

Title:   Senior Vice President and Assistant

            Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby confirms that, upon and as a result of the merger of Dell
International LLC with the undersigned, it will assume all of the rights and
obligations of Dell International LLC under this Agreement (in furtherance of,
and not in lieu of, any assumption or deemed assumption as a matter of law) and
will be joined to this Agreement as a Borrower.

NEW DELL INTERNATIONAL LLC

By: DELL INC., its sole member

By:

 

/s/ Janet B. Wright

 

Name: Janet B. Wright

 

Title:   Vice President and Assistant Secretary

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:

 

/s/ Judith E. Smith

 

Name:

 

Judith E. Smith

 

Title:

 

Authorized Signatory

By:

 

/s/ D. Andrew Maletta

 

Name:

 

D. Andrew Maletta

 

Title:

 

Authorized Signatory

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

/s/ Bruce S. Borden

 

Name:

 

Bruce S. Borden

 

Title:

 

Executive Director

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:

 

/s/ Bruce S. Borden

 

Name:

 

Bruce S. Borden

 

Title:

 

Executive Director

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:

 

/s/ David H. Strickert

 

Name:

 

David H. Strickert

 

Title:

 

Managing Director

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

 

/s/ Craig J. Malloy

 

Name:

 

Craig J. Malloy

 

Title:

 

Director

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as a Lender

By:

 

/s/ James M. Walsh

 

Name:

 

James M. Walsh

 

Title:

 

Managing Director & Vice President

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC

as Lender

By:

 

/s/ Charles D. Johnston

 

Name:

 

Charles D. Johnston

 

Title:

 

Authorized Signatory

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as a Lender

By:

 

/s/ Anca Trifan

 

Name:

 

Anca Trifan

 

Title:

 

Managing Director

By:

 

/s/ Peter Cucchiara

 

Name:

 

Peter Cucchiara

 

Title:

 

Vice President

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:

 

/s/ Christian Gutierrez

 

Name:

 

Christian Gutierrez

 

Title:

 

Authorized Signatory

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION

as a Lender

By:

 

/s/ Robert Lipps

 

Name:

 

Robert Lipps

 

Title:

 

Managing Director

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:

 

/s/ Julien Pecoud-Bouvet

 

Name:

 

Julien PECOUD-BOUVET

 

Title:

 

Vice President

By:

 

/s/ Gregoire Poussard

 

Name:

 

Gregoire POUSSARD

 

Title:

 

Vice President

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO – MITSUBISHI UFJ, LTD, as a Lender

By:

 

/s/ Lillian Kim

 

Name:

 

Lillian Kim

 

Title:

 

Director

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:

 

/s/ Diane Emanuel

 

Name:

 

Diane Emanuel

 

Title:

 

Managing Director

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as a Lender

By:

 

/s/ Johnathan Logan

 

Name:

 

Johnathan Logan

 

Title:

 

Director

SG AMERICAS SECURITIES, LLC

as a Lender

By:

 

/s/ Richard Knowlton

 

Name:

 

Richard Knowlton

 

Title:

 

Managing Director

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender,

By:

 

/s/ Daniel Guevara

 

Name:

 

Daniel Guevara

 

Title:

 

Authorized Signatory

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS, LLC,

as a Lender

By:

 

/s/ Lee Olive

 

Name:

 

Lee Olive

 

Title:

 

Managing Director

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK,

as a Lender,

By:

 

/s/ Steven Aloupis

 

Name:

 

Steven Aloupis A2388

 

Title:

 

Managing Director

   

Loan Syndications

   

Standard Chartered Bank

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH,

as a Lender

By:  

/s/ Tom H.S. Kang

 

Name:

 

Tom H.S. Kang

 

Title:

 

Corporates North America

By:  

/s/ Justin Hull

 

Name:

 

Justin Hull

 

Title:

 

Corporates North America

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

Bank of China, New York Branch,

as a Lender

By:

 

/s/ Haifeng Xu

 

Name:

 

Haifeng Xu

 

Title:

 

Executive Vice President

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender

By:

 

/s/ Cristina Cignoli

 

Name:

 

Cristina Cignoli

 

Title:

 

Director

By:

 

/s/ Cara Younger

 

Name:

 

Cara Younger

 

Title:

 

Director

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender

By:

 

/s/ Robert Grillo

 

Name:

 

Robert Grillo

 

Title:

 

Director

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Lender,

By:

 

/s/ Glen Mastey

 

Name:

 

Glen Mastey

 

Title:

 

Managing Director

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

SANTANDER BANK, N.A.,

as a Lender

By:

 

/s/ William Maag

 

Name:

 

William Maag

 

Title:

 

Managing Director

 

[Dell – Asset Sale Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01(a)

Excluded Subsidiaries

None



--------------------------------------------------------------------------------

Schedule 1.01(b)

[Reserved]



--------------------------------------------------------------------------------

Schedule 1.01(c)

Existing Receivables Financing

Factoring with Wells Fargo:

 

  •   Financing Agreement, dated November 10, 2006, among Dell Marketing, LP,
Dell Federal Systems LP, and Castle Pines Capital, LLC, as amended

 

  •   Dell Vendor Agreement (Canada) between Dell Canada Inc. and Wells Fargo
Capital Finance Corporation Canada

Factoring of Best Buy Receivables:

 

  •   Supplier Agreement, dated June 26, 2012, between Dell Marketing LP and
Citibank NA.

Factoring with IBM Global Finance:

 

  •   Strategic Distribution Channel Financing Services Agreement, dated as of
July 8, 2008, between Dell Inc. and International Business Machines Corporation.

 

  •   IGF Participation Agreement , dated July 8, 2008, between Dell Inc. and
and International Business Machines Corporation.

Factoring with GE:

 

  •   General Agreement for Purchase, Sale and Servicing of Accounts, by and
between Dell Global BV, Singapore Branch and GE Capital Bank Limited, as
amended.

 

  •   Receivables Purchase Agreement, dated September 24, 2015, between Dell
(China) Company Limited and GE Commercial Factoring Company Limited.

Monetary obligations under the above agreements are as follows:

 

   

USD $

  N Amer     EMEA     APJ     Latam     Global  

Channel Finance Initiatives

  Wells Fargo (WF)   $ 75,547,812.20      $ —       $ —       $ —       $
75,547,812.20      GE   $ —       $ 162,599,770.72      $ 68,961,258.01      $
—       $ 231,561,028.73      IGM Global Finance (IGF)   $ 31,689,055.21      $
368,598,434.82      $ 230,870,298.56      $ 35,583,038.35      $ 666,740,826.94
     Total   $ 107,236,867.41      $ 531,198,205.54      $ 299,831,556.57      $
35,583,038.35      $ 973,849,667.87   

Retail Initiatives

  Best Buy   $ 75,000,000.00            $ 75,000,000.00   

Trade A/R

  IGF   $ 50,000,000.00            $ 50,000,000.00   

PRF Total

    $ 232,236,867      $ 531,198,206      $ 299,831,557      $ 35,583,038      $
1,098,849,668   



--------------------------------------------------------------------------------

Schedule 1.01(d)

[Reserved]



--------------------------------------------------------------------------------

Schedule 2.01(a)

Asset Sale Bridge Commitments

 

Lender

   Commitment Amount  

Credit Suisse AG, Cayman Islands Branch

   $ 301,132,568.20   

JPMorgan Chase Bank, N.A.

   $ 268,196,193.55   

Bank of America, N.A.

   $ 268,196,193.54   

Barclays Bank PLC

   $ 268,196,193.54   

Citicorp North America, Inc.

   $ 268,196,193.54   

Goldman Sachs Lending Partners LLC

   $ 268,196,193.54   

Deutsche Bank AG, Cayman Islands Branch

   $ 131,745,498.59   

Royal Bank of Canada

   $ 108,219,516.69   

HSBC Bank USA, National Association

   $ 67,500,000.00   

BNP Paribas

   $ 55,000,000.00   

The Bank of Tokyo – Mitsubishi UFJ, Ltd.

   $ 39,722,222.22   

The Bank of Nova Scotia

   $ 27,500,000.00   

Societe Generale

   $ 25,911,111.11   

Mizuho Bank, Ltd.

   $ 18,768,650.38   

Nomura Corporate Funding Americas, LLC

   $ 16,683,244.77   

Standard Chartered Bank

   $ 13,555,136.38   

Commerzbank AG, New York Branch

   $ 11,000,000.00   

Bank of China, New York Branch

   $ 11,000,000.00   

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ 10,427,027.98   

Australia and New Zealand Banking Group Limited

   $ 10,427,027.98   

Fifth Third Bank

   $ 6,256,216.79   

Santander Bank, N.A.

   $ 4,170,811.20      

 

 

 

Total

   $ 2,200,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Schedule 3.05

[Reserved]



--------------------------------------------------------------------------------

Schedule 3.12

 

Name

  

Jurisdiction

 

Parent(s)

  

Ownership Interest

 

Denali Intermediate Inc.

   Delaware  

Denali Holding Inc.

     100 % 

 

U.S. Subsidiaries:

 

       

Name

  

Jurisdiction

 

Parent(s)

  

Ownership Interest

 

Aelita Software Corporation

   Delaware  

Dell Software Inc.

     100 % 

ASAP Software Express, Inc.

   Illinois  

Dell International L.L.C.

     100 % 

Aventail LLC

   Delaware  

Dell Software Inc.

     100 % 

BakBone Software Inc.

   California  

Dell Software Inc.

     100 % 

Boomi, Inc.

   Delaware  

Dell Marketing L.P.

     100 % 

Bracknell Boulevard (Block C) LLC

   Delaware  

Dell Asia B.V.

     100 % 

Bracknell Boulevard (Block D) LLC

   Delaware  

Dell Asia B.V.

     100 % 

Credant Technologies, Inc.

   Delaware  

Dell Marketing L.P.

     100 % 

Credant Technologies International, Inc.

   Delaware  

Credant Technologies, Inc.

     100 % 

DCC Executive Security Inc.

   Delaware  

Dell Systems Corporation

     100 % 

Dell America Latina Corp.

   Delaware  

Dell International L.L.C.

     100 % 

Dell Asset Revolving Trust-B

   Delaware  

Dell Revolving Transferor L.L.C.

     100 % 

Dell Asset Syndication L.L.C.

   Delaware  

Dell Equipment Funding LP

     100 % 

Dell Colombia Inc.

   Delaware  

Dell International L.L.C.

     100 % 

Dell Computer Holdings L.P.

   Texas  

Dell International L.L.C.

Dell DFS Corporation

    


 

99


1

% 


% 

Dell Conduit Funding-B LLC

   Delaware  

Dell Equipment Funding L.P.

     100 % 

Dell Depositor L.L.C

   Delaware  

Dell Equipment Funding L.P.

     100 % 

Dell DFS Corporation

   Delaware  

Dell International L.L.C.

     100 % 

Dell DFS Holdings L.L.C.

   Delaware  

Dell DFS Holdings Kft.

     100 % 

Dell Equipment Finance Trust 2014-1

   Delaware  

Dell Depositor L.L.C.

     100 % 

Dell Equipment Finance Trust 2015-1

   Delaware  

Dell Depositor L.L.C.

     100 % 

Dell Equipment Finance Trust 2015-2

   Delaware     

Dell Equipment Finance Trust 2016-1

   Delaware  

Dell Depositor L.L.C.

     100 % 

Dell Equipment Funding L.P.

   Delaware  

Dell Equipment GP L.L.C.

Dell Funding L.L.C.

    


 

1


99

% 


% 

Dell Equipment GP L.L.C.

   Delaware  

Dell Funding L.L.C.

     100 % 

Dell Federal Systems Corporation

   Delaware  

Dell International L.L.C.  

     100 % 



--------------------------------------------------------------------------------

Dell Federal Systems GP L.L.C.

     Delaware     

Dell Federal Systems Corporation

     100 % 

Dell Federal Systems L.P.

     Texas     

Dell Federal Systems GP L.L.C.

Dell Federal Systems LP L.L.C.

    


 

1


99

% 


% 

Dell Federal Systems LP L.L.C.

     Delaware     

Dell Federal Systems Corporation

     100 % 

Dell Financial Services L.L.C.

     Delaware     

Dell DFS Corporation

Dell DFS Holdings L.L.C.

    


 

51


49

% 


% 

Dell Funding L.L.C.

     Nevada     

Dell DFS Corporation

     100 % 

Dell Global Holdings IV L.L.C.

     Delaware     

DIH VII C.V.

     100 % 

Dell Global Holdings L.L.C.

     Delaware     

Dell Inc.

     100 % 

Dell Global Holdings VII L.L.C.

     Delaware     

Dell International L.L.C.

     100 % 

Dell Global Holdings X L.L.C.

     Delaware     

Dell International L.L.C.

     100 % 

Dell Inc.

     Delaware     

Denali Intermediate Inc.

     100 % 

Dell International L.L.C.

[Note: Following the Effective Date will be merged into New Dell International
LLC and cease to exist]

     Delaware     

Dell Inc.

Dell Marketing L.P.

Dell Software Inc.

    


 

 

96.19


2.31

1.49

% 


% 

% 

Dell Marketing Corporation

     Delaware     

Dell International L.L.C.

     100 % 

Dell Marketing GP L.L.C.

     Delaware     

Dell Marketing Corporation

     100 % 

Dell Marketing L.P.

     Texas     

Dell Marketing GP L.L.C.

     1 %       Dell Marketing LP L.L.C.      99 % 

Dell Marketing LP L.L.C.

     Delaware     

Dell Marketing Corporation

     100 % 

Dell Product and Process Innovation Services Corp.

     Delaware     

Dell Systems Corporation

     100 % 

Dell Products Corporation

     Delaware     

Dell International L.L.C.

     100 % 

Dell Products GP L.L.C.

     Delaware     

Dell Products Corporation

     100 % 

Dell Products L.P.

     Texas     

Dell Products GP L.L.C.

Dell Products LP L.L.C.

    


 

1


99

% 


% 

Dell Products LP L.L.C.

     Delaware     

Dell Products Corporation  

     100 % 



--------------------------------------------------------------------------------

Dell Protective Services Inc.

     Delaware     

Dell International L.L.C.

     100 % 

Dell Receivables Corporation

     Delaware     

Dell International L.L.C.

     100 % 

Dell Receivables GP L.L.C.

     Delaware     

Dell Receivables Corporation

     100 % 

Dell Receivables L.P.

    
Texas
  
 

Dell Receivables GP L.L.C.

Dell Receivables LP L.L.C.

    


 

1


99

% 


% 

Dell Receivables LP L.L.C.

     Delaware     

Dell Receivables Corporation

     100 % 

Dell Revolver Company L.P.

    
Delaware
  
 

Dell Revolver Funding L.L.C.

Dell Revolver GP L.L.C.

    


 

99.99


0.01

% 


% 

Dell Revolver Funding L.L.C.

     Nevada     

Dell DFS Corporation

     100 % 

Dell Revolver GP L.L.C.

     Delaware     

Dell Revolver Funding L.L.C.

     100 % 

Dell Revolving Transferor L.L.C.

     Delaware     

Dell Revolver Company L.P.

     100 % 

Dell Services Federal Government, Inc.

     Virginia     

Dell Systems Corporation

     100 % 

Dell Software Inc.

     Delaware     

Dell Inc.

     100 % 

Dell Systems Applications Solutions, Inc.

     Delaware     

Dell Systems TSI (Hungary)

     100 % 

Dell Systems Communicatios Services, Inc.

     Delaware     

Dell Systems Corporation

     100 % 

Dell Systems Corporation

     Texas     

Dell International L.L.C.

     100 % 

Dell USA Corporation

     Delaware     

Dell International L.L.C.

     100 % 

Dell USA GP L.L.C.

     Delaware     

Dell USA Corporation

     100 % 

Dell USA L.P.

    
Texas
  
 

Dell USA GP L.L.C.

Dell USA LP L.L.C.

    


 

1


99

% 


% 

Dell USA LP L.L.C.

     Delaware     

Dell USA Corporation

     100 % 

Dell World Trade Corporation

     Delaware     

Dell International L.L.C.

     100 % 

Dell World Trade GP L.L.C.

     Delaware     

Dell World Trade Corporation

     100 % 



--------------------------------------------------------------------------------

Dell World Trade L.P.

   Texas  

Dell World Trade GP L.L.C.

Dell World Trade LP L.L.C.

    


 

1


99

% 


% 

Dell World Trade LP L.L.C.

   Delaware  

Dell World Trade Corporation

     100 % 

Denali Finance Corp.

   Delaware  

Dell International L.L.C.

     100 % 

Denali Holding Inc.

   Delaware     

Diamond 1 Finance Corporation

   Delaware  

Dell International LLC

     100 % 

Diamond 2 Finance Corporation

   Delaware  

Dell International LLC

     100 % 

EMC IP Holding Company LLC

   Delaware  

Denali Intermediate Inc.

     100 % 

Enstratius, Inc.

   Delaware  

Dell Software Inc.

     100 % 

Force10 Networks Global, Inc.

   Delaware  

Force10 Networks, Inc.

     100 % 

Force10 Networks International, Inc.

   Delaware  

Force10 Networks Global, Inc.

     100 % 

Force10 Networks, Inc.

   Delaware  

Dell Marketing L.P.

     100 % 

License Technologies Group, Inc.

   Delaware  

ASAP Software Express, Inc.

     100 % 

New Dell International LLC1

   Delaware  

Dell Inc.

     100 % 

PrSM Corporation

   Tennessee  

Dell Services Federal Government, Inc.

     100 % 

PSC GP Corporation

   Delaware  

Dell Systems Corporation

     100 % 

PSC Healthcare Software, Inc.

   Delaware  

Dell Systems Corporation

     100 % 

PSC LP Corporation

   Delaware  

Dell Systems Corporation

     100 % 

PSC Management Limited Partnership

   Texas  

PSC GP Corporation

PSC LP Corporation

    


 

1


99

% 


% 

QTZ L.L.C.

   Delaware  

Dell Products L.P.

     100 % 

Quest Holding Company, LLC

   California  

Dell Software Inc.

     100 % 

Quest Software Public Sector, Inc.

   Delaware  

Dell Software Inc.

     100 % 

ScriptLogic Corporation

   Delaware  

Dell Software Inc.

     100 % 

SecureWorks Corp.

   Delaware  

Dell Marketing L.P.

Other Individual Stockholders

    


 

98.49


1.5

% 


% 

SecureWorks, Inc.

   Georgia  

SecureWorks Corp.

     100 % 

StatSoft Holdings, Inc.

   Delaware  

StatSoft, Inc.

     100 % 

 

 

1  Entity to change name to “Dell International L.L.C.” following Effective
Date.



--------------------------------------------------------------------------------

StatSoft, Inc.

   Delaware  

Dell Software Inc.

     100 % 

Transaction Applications Group, Inc.

   Nebraska  

Dell Systems Corporation

     100 % 

U.S. Services L.L.C.

   Delaware  

Dell Marketing LP

     100 % 

VCE IP Holding Company LLC

   Delaware  

Denali Intermediate Inc.

     100 % 

Wyse International L.L.C.

   Delaware  

Dell Global B.V.

     100 % 

Wyse Technology L.L.C.

   Delaware  

Dell Marketing L.P.

     100 % 

Universal Acquisition Co.

[Note: on Effective Date will be merged into EMC Corporation and cease to exist]

   Delaware  

Denali Holding Inc.

     100 % 

EMC Corporation

   Massachussets  

Dell Inc.

    


 
 
 

100


[Note: Assumes
completion
of Merger]

% 


  
  
  

900 West Park Drive LLC

   Delaware  

EMC Corporation

     100 % 

Configuresoft International Holdings, Inc.

   Delaware  

EMC Corporation

     100 % 

Data Domain Bermuda L.L.C.

   Delaware  

EMC International Company

     100 % 

Data Domain International III LLC

   Delaware  

EMC International Company

     100 % 

Data Domain LLC

   Delaware  

EMC International U.S. Holdings, Inc.

     100 % 

Data General International, Inc.

   Delaware  

EMC Corporation

     100 % 

EMC Cloud Services LLC

   Delaware  

EMC Corporation

     100 % 

EMC Corporation of Canada

   Canada  

EMC Corporation

EMC (Benelux) B.V.

    


 

56.103631


43.896369

% 


% 

EMC Global Holdings Inc.

   Massachusetts  

EMC Australia Pty Limited

     100 % 

EMC International U.S. Holdings, Inc.

   Delaware  

EMC International Company

     100 % 

EMC Investment Corporation

   Delaware  

EMC Corporation

     100 % 

EMC Puerto Rico, Inc.

   Delaware  

EMC Corporation

     100 % 

EMC South Street Investments LLC

   Delaware  

EMC Corporation

     100 % 

Evolutionary Corporation

   Delaware  

EMC Corporation

     100 % 

Flanders Road Holdings LLC

   Delaware  

EMC Corporation

     100 % 

Iomega Latin America, Inc.

   Delaware  

Iomega LLC

     100 % 

Iomega LLC

   Delaware  

EMC Corporation

     100 % 

Isilon Systems International LLC

   Delaware  

EMC Ireland Holdings

     100 % 

Isilon Systems LLC

   Delaware  

EMC International U.S. Holdings, Inc.

     100 % 

iWave Software LLC

   Texas  

EMC Corporation

     100 % 

Likewise Software LLC

   Delaware  

Isilon Systems LLC

     100 % 

Maginatics LLC

   Delaware  

EMC Corporation

     100 % 

Mozy, Inc.

   Delaware  

EMC Corporation

     100 % 

NBT Investment Partners LLC

   Delaware  

EMC Corporation

     100 % 

NetWitness International LLC

   Delaware  

EMC Ireland Holdings

     100 % 

Newfound Investment Partners LLC

   Delaware  

EMC Corporation

     100 % 

Pivotal Software, Inc.

   Delaware  

EMC Corporation

     90 % 

RSA Federal LLC

   Delaware  

RSA Security LLC

     100 % 

RSA Security LLC

   Delaware  

EMC International U.S. Holdings, Inc.

     100 % 



--------------------------------------------------------------------------------

RSA Ventures I, L.P.

     Delaware     

RSA Partners I, L.P.

     100 % 

ScaleIO LLC

     Delaware     

EMC Corporation

     100 % 

Slice of Lime, LLC

     Delaware     

Pivotal Software, Inc.

     100 % 

Spanning Cloud Apps LLC

     Delaware     

Mozy, Inc.

     100 % 

VCE Company, LLC

     Delaware     

EMC Corporation

Evolutionary Corporation

Vmware Inc.

Cisco Systems, Inc.

    


 

 

 

69.23


17.77

3

10

% 


  

% 

% 

Virtustream Canada Holdings, Inc.

     Canada     

Virtustream Limited

  

Virtustream DCS, LLC

     Delaware     

Virtustream, Inc.

     100 % 

Virtustream Group Holdings, Inc.

     Delaware     

EMC Corporation

     100 % 

Virtustream, Inc.

     Delaware     

Virtustream Group Holdings, Inc.

     100 % 

Virtustream Security Solutions, LLC

     Delaware     

Virtustream Group Holdings, Inc.

     100 % 

Vmware Inc.

     Delaware     

EMC Corporation

     80 % 

Woodland Street Partners, Inc.

     Delaware     

EMC Corporation

     100 % 

Non-U.S. Subsidiaries:

 

       

Americas International:

 

       

Name

  

Jurisdiction

   

Parent(s)

  

Ownership

 

Dell Canada Inc.

     Ontario, Canada     

Dell International

L.L.C.

     100 % 

Dell Computadores do Brasil Ltda.

     Brazil     

Dell Global International B.V.

Dell Global B.V.

    


 

99.9995


0.0005

% 


% 

Dell Computer de Chile Ltda.

     Chile     

Dell Inc.

     0.1 % 

Dell Computer Services de Mexico S.A. de C.V.

     Mexico     

Dell International L.L.C.

Dell Systems Corporation

Dell Inc.

    


 

 

93.933


5.93

0.009

% 


% 

% 

     Dell (PS) Investment B.V.      0.002 %       Force10 Networks Global, Inc.
    


 

0.002


0.147

% 


% 

     Force10 Networks, Inc.      0.11 % 

Dell Costa Rica S.A. (fka Alienware Latin America, S.A.)

     Costa Rica     

Dell Marketing L.P. (Alienware Corporation)

     100 % 



--------------------------------------------------------------------------------

Dell El Salvador Ltda.

     El Salvador     

Dell International L.L.C.

Dell Inc.

    


 

99


1

% 


% 

SonicWALL Mexico, S de R.L. de C.V.

    
Mexico
  
 

SonicWALL B.V.

SonicWALL AG

    


 

99


1

% 


% 

Werner Colombia S.A.S.

     Colombia     

Dell Software Inc.

     100 % 

EMC Computer Systems Argentina S.A.

     Argentina     

EMC Benelux B.V.

     95 % 

EMC Group 1 Limited (“New Bermuda Co1”)

     Bermuda     

EMC Corporation

     100 % 

EMC Group 2 (“New Bermuda Co2”)

     Bermuda     

EMC Group 1 Limited

     100 % 

EMC Group 3 (“Bermuda Co3”)

     Bermuda     

EMC International Company

     100 % 

EMC Group 4 (“Bermuda Co4”)

     Bermuda     

EMC Group 1 Limited

     100 % 

EMC Group 5 Limited (“Bermuda Co5”)

     Bermuda     

EMC Group 1 Limited

     100 % 

Pivotal Group 1 Limited

     Bermuda     

Pivotal Software, Inc.

     100 % 

Pivotal Group 2

     Bermuda     

Pivotal Group 1 Limited

     100 % 

EMC BRASIL SERVIÇOS DE TI LTDA.

     Brazil     

EMC (Benelux) B.V.

     10 % 

EMC Computer-Systems Brasil Ltda.

     Brazil     

EMC (Benelux) B.V.

     86.07 % 

Pivotal Brasil Consultoria em Tecnologia da Informação Ltda.

     Brazil     

Pivotal Software

     99.98 % 

EMC Chile S.A.

     Chile     

Data General

     99.7663 % 

EMC Information Systems Colombia Ltda.

     Colombia     

EMC (Benelux) B.V.

EMC Ireland Holdings

    


 

99.9


0.01

% 


% 

EMC Computer Systems Mexico, S.A. de CV

     Mexico     

EMC Corporation

EMC Investment Corporation

    


 

99.99


0.01

% 


% 

EMC Mexico Servicios, SA de CV

     Mexico     

EMC Computer Systems Mexico, SA de CV

EMC Investment Corporation

    

 

 

99.99

 

.01

% 

 

% 

EMC del Peru, S.A.

     Peru     

EMC Ireland Holdings

     100 % 

Dell Financial Services Canada Limited

     Alberta, Canada     

Dell Canada Inc.

     100 % 

Dell Guatemala Ltda.

    
Guatemala
  
 

Dell International L.L.C.

Dell World Trade L.P.

    


 

99


1

% 


% 

Dell Latinoamerica, S. de R.L.

     Panama     

Dell lnc.

Dell International L.L.C.

    


 

1


99

% 


% 

Dell Leasing Mexico S. de RL de C.V.

     Mexico     

Dell Global B.V.

Dell International Holdings VIII B.V.

    


 

99.99


0.0000017

% 


% 



--------------------------------------------------------------------------------

Dell Leasing Mexico Services S. de RL de C.V.

     Mexico     

Dell Global B.V.

Dell International Holdings VIII B.V.

    


 

99


1

% 


% 

Dell Mexico, S.A. de C.V.

    
Mexico
  
 

Dell International L.L.C.

Dell USA L.P.

Dell Products L.P.

Dell Marketing L.P.

    


 

 

 

9996


0.010

0.010

0.020

% 


% 

% 

% 

Dell Panama S. de R.L.

    
Panama
  
 

Dell International L.L.C.

Dell Inc.

    


 

99


1

% 


% 

Dell Perú S.A.C.

     Peru     

Dell International L.L.C.

Dell Inc.

    


 

0.1


99.9

% 


% 

Dell Puerto Rico Corp.

     Puerto Rico     

Dell International L.L.C.

     100 % 

Dell Software Canada Inc.

     Canada     

Dell Canada Inc.

     100 % 

Dell Software Ltda.

    
Brazil
  
 

Dell Software Inc.

Quest Holding Company, LLC

    


 

99.99


0.009

% 


% 

Dell Technology Services Inc. S.R.L.

     Costa Rica     

Dell International L.L.C.

     100 %2 

Elbert Mx, S. de R.L. de C.V.

     Mexico     

Dell Software Inc.

Juan Francisco Aguilar de la Vega

    


 

99.96


0.033

% 


% 

Elbert S.A.

     Argentina     

Dell America Latina Corp.

Dell Software Inc.

    


 

5


95

% 


% 

Elbert Software S.A.

     Panama     

Dell Software Inc.

     100 % 

Elbert Software Chile SpA

     Chile     

Dell Software Inc.

     100 % 

 

 

2  In Liquidation



--------------------------------------------------------------------------------

Europe, Middle East & Africa

 

Name

  

Jurisdiction

  

Parent(s)

  

Ownership

 

BakBone Software GmbH

   Germany   

BakBone Software Limited

     100 %3 

BakBone Software Limited

   United Kingdom   

Dell Software (UK) Ltd.

     100 % 

Bracknell Boulevard Management Company Limited

   United Kingdom   

Dell Corporation Limited

The Prudential Assurance Company Ltd.

    

 

 

70.88

 

29.11

% 

 

% 

Charonware s.r.o.

   Czech Republic   

Dell Software Inc.

     100 % 

Credant Technologies GmbH

   Germany   

Credant Technologies

International, Inc.

     100 % 

Dell (PS) Limited

   Ireland   

Dell Systems (UK) Ltd.

     100 % 

Dell (Switzerland) GmbH

   Switzerland   

Dell International Holdings Kft

     100 % 

Dell A.B.

   Sweden   

Dell International L.L.C.

     100 % 

Dell A.S.

   Norway   

Dell International

Holdings IX B.V.

     100 % 

Dell A/S

   Denmark   

Dell International L.L.C.

     100 % 

Dell Asia B.V.

   Netherlands   

Dell Global Holdings III B.V.

     100 % 

Dell Bank International Designated Activity Company

   Spain   

No Shareholders Listed in Blueprint

  

Dell B.V.

   Netherlands   

Dell International Holdings VIII B.V.

     100 % 

Dell Computer (Proprietary) Ltd

   South Africa   

Dell International Holdings VIII B.V.

     100 % 

Dell Computer EEIG

   United Kingdom   

Dell Corporation Limited

Dell Products

Dell Direct

Dell B.V.

Dell N.V.

Dell A/S

Dell A.B.

Dell S.A. (France)

Dell Computer S.A.

Dell S.p.A.

Dell GmbH

Dell Sp.z o.o

    


 
 
 
 
 
 
 
 
 
 
 

N/A


N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A
N/A

  


  
  
  
  
  
  
  
  
  
  
  

 

 

3  In Liquidation



--------------------------------------------------------------------------------

Dell Computer S.A.

  

Spain

  

Dell International L.L.C.

     99.99 %       

Dell Corporation Limited

     0.01 % 

Dell Computer spol. S.r.o.

  

Czech Republic

  

Dell Global Holdings II B.V.

     98.6302 %       

Dell International L.L.C.

     1.3698 % 

Dell Corporation Limited

  

United Kingdom

  

Dell International
Holdings IX B.V.

     100 % 

Dell DFS Holdings Kft.

  

Hungary

  

Dell DFS Corporation

     100 % 

Dell Direct

  

Ireland

  

Dell Products (Europe) B.V.

     99.99991693 %       

Dell International

Holdings VIII B.V.

     0.00008307 % 

Dell Distribution Maroc (Succ)

  

Morocco

  

Dell Emerging Markets (EMEA) Limited

     100 % 

Dell Emerging Markets (EMEA) Limited

  

United Kingdom

  

Dell International Holdings IX B.V.

     100 % 

Dell FZ–LLC

  

U.A.E.

  

Dell International L.L.C.

     100 % 

Dell FZ–Dubai Branch -

  

U.A.E.

  

No Shareholders Listed in Blueprint

  

Dell Gesellschaft m.b.H

  

Austria

  

Dell International L.L.C.

     100 % 

Dell Global B.V.

  

Netherlands

  

Dell Products (Europe) B.V.

     100 % 

Dell Global Holdings II B.V.

  

Netherlands

  

Dell Products (Europe)

     100 % 

Dell Global Holdings III B.V.

  

Netherlands

  

Dell Global B.V.

     100 % 

Dell Global International B.V.

  

Netherlands

  

Dell Asia B.V.

     100 % 

Dell GmbH

  

Germany

  

Dell International Holdings IX B.V.

     100 % 

Dell Halle GmbH

  

Germany

  

Dell International Holdings IX B.V.

     100 % 

Dell Hungary

Technology Solutions Trade LLC

  

Hungary

  

Dell Global Holdings II B.V.

     100 % 

Dell III – Comercio de

Computadores, Unipessoal LDA

  

Portugal

  

Dell International L.L.C.

     100 % 

Dell International Holdings IX B.V.

  

Netherlands

  

Dell International Holdings VIII B.V.

     100 % 

Dell International Holdings Kft.

  

Hungary

  

Dell Global Holdings VII LLC

Dell International L.L.C.

    

 

 

4.6

 

95.4

% 

 

% 

Dell International Holdings SAS

  

France

  

Dell International Holdings X B.V.

     100 % 

Dell International Holdings VIII B.V.

  

Netherlands

  

Dell International Holdings XII Coöperatief U.A

     100 % 

Dell International Holdings X B.V.

  

Netherlands

  

Dell International Holdings VIII B.V.

     100 % 



--------------------------------------------------------------------------------

Dell International

Holdings XII Coöperatief U.A.

  

Netherlands

  

DIH VII C.V.

Dell Global Holdings IV L.L.C.

    


 

90


10

% 


% 

Dell International Services SRL

  

Romania

  

Dell (PS) Systems Investments B.V.

     100 % 

Dell LLC

  

Russia

  

Dell Global Holdings II B.V.

     99 %       

Dell Global Holdings III B.V.

     1 % 

Dell Morocco SAS

  

Morocco

  

Dell Global B.V.

     99 %       

Dell Technology Products and Services S.A.

     1 % 

Dell N.V.

  

Belgium

  

Dell International Holdings VIII B.V.

     99.95968 %       

Dell B.V.

     0.04032 % 

Dell Products

  

Ireland

  

Dell Global B.V.

     99 %       

Dell International Holdings VIII B.V.

     1 % 

Dell Products (Europe) B.V.

  

Netherlands

  

Dell International Holdings VIII B.V.

     100 % 

Dell Products (Poland)

Sp. z o.o

  

Poland

  

Dell Global B.V.

     99.99 %       

Dell International Holdings VIII B.V.

     0.01 % 

Dell Products Manufacturing Ltd.

  

Ireland

  

Dell Global B.V.

     100 % 

Dell S.A.

  

Switzerland

  

Dell International L.L.C.

     100 % 

Dell S.A.

  

France

  

Dell B.V.

     0.00085512 %       

Dell Corporation Limited

     0.00085512 %       

Dell Direct

     0.00085512 %       

Dell Global B.V.

     0.00085512 %       

Dell International Holdings SAS

     99.99486925 %       

Dell N.V.

     0.00085512 %       

Dell Products

     0.00085512 % 

Dell S.p.A.

  

Italy

  

Dell Global Holdings II B.V.

     100 % 

Dell s.r.o.

  

Slovakia

  

Dell Global Holdings III B.V.

     99.98605 %       

Dell International L.L.C.

     0.01395 % 



--------------------------------------------------------------------------------

Dell S.a.r.l.

  

Luxembourg

  

Dell International Holdings IX B.V.

     99.99596774 %       

Dell International Holdings VIII B.V.

     0.00403226 % 

Dell SAS

  

Morocco

  

Dell Products (Europe) B.V.

     99 %       

Dell Direct

     1 % 

Dell Services GmbH

  

Germany

  

Dell Global B.V.

     100 % 

Dell Software AB

  

Sweden

  

Dell Software International Limited

     100 % 

Dell Software ApS

  

Denmark

  

Dell Software International Limited

     100 % 

Dell Software AS

  

Norway

  

Dell Software International Limited

     100 % 

Dell Software B.V.

  

Netherlands

  

Dell Software International Limited

     100 % 

Dell Software BVBA

  

Belgium

  

Dell Software International Limited

Dell Software Company Limited

    

 

 

99.94

 

0.053

% 

 

% 

Dell Software Company Limited

  

Jersey (Non-resident Irish)

  

Dell International L.L.C.

     100 % 

Dell Software Europe Limited

  

United Kingdom

  

Dell Software International Limited

     100 % 

Dell Software Europe Limited

  

Ireland

  

Dell Software International Limited

     100 % 

Dell Software Gmbh

  

Germany

  

Dell Software

International Limited Limited

     100 % 

Dell Software International Limited

  

Ireland

  

Dell Software Company Limited

     100 % 

Dell Software LLC

  

Russia

  

Dell Software International Limited

     99.9 %       

Dell Software (UK) Ltd.

     0.1 % 

Dell Software (Pty) Limited

  

South Africa  

  

Dell Software Company Limited

     100 % 



--------------------------------------------------------------------------------

Dell Software Sarl

  

France

  

Dell Software International Limited

     100 % 

Dell Software SL

  

Spain

  

Dell Software International Limited

     100 % 

Dell Software sp. z.o.o.

  

Poland

  

Dell Software Company Limited

     100 % 

Dell Software SRL Unipersonale

  

Italy

  

Dell Software International Limited (fka QS Ireland Ltd.)

     100 % 

Dell Software s.r.o.

  

Slovakia

  

Dell Software Company Limited

Dell Software International Limited

    

 

 

85

 

15

% 

 

% 

Dell Software Switzerland Gmbh

  

Switzerland

  

Dell Software International Limited

     100 % 

Dell Software (UK) Ltd.

  

United Kingdom

  

Dell Software International Limited

     100 % 

Dell Solutions (UK) Limited

  

United Kingdom

  

Dell Corporation Limited

     100 % 

Dell Sp.z o.o.

  

Poland

  

Dell Global Holdings II B.V.

     100 % 

Dell Systems TSI (Hungary)

  

Hungary

  

Dell International Services India Private Limited

     100 % 

Dell Systems (TSI) Mauritius Private Limited

  

Mauritius

  

Dell (PS) TSI (Netherlands) B.V.

     100 % 

Dell Taiwan B.V.

  

Netherlands

  

Dell B.V.

     100 % 

Dell Technology S.R.L.

  

Romania

  

Dell Global B.V.

Dell Products (Europe) B.V.

    


 

95


5

% 


% 

Dell Technology &

Solutions (Nigeria) Limited

  

Nigeria

  

Dell Global Holdings II B.V.

    

 

99

 

% 

 

     

Dell Global Holdings III B.V.

     1 % 

Dell Technology & Solutions Israel Ltd.

  

Israel

  

Dell Global Holdings II B.V.

    

 

100

 

% 

 

Dell Technology &

Solutions Ltd. (fka Original Solutions Limited)

  

Ireland

  

Dell Global B.V.

     100 % 

Dell Technology Products and Services S.A

  

Greece

  

Dell Global Holdings III B.V.

Dell Corporation Limited  

    


 

 

99.99826087


0.00173913

 

% 


% 

 



--------------------------------------------------------------------------------

Dell Teknoloji Limited Sirketi

  

Turkey

  

Dell Global Holdings II B.V.

Dell Global Holdings III B.V.

    


 

99.5


0.50

% 


% 

DFS B.V.

  

Netherlands

  

Dell Global B.V.

     100 % 

DIH VII C.V.

  

Netherlands

  

Dell Global Holdings VII L.L.C.

     0.78766667 %       

Dell International, LLC

     99.21233333 % 

DIH VIII C.V.

  

Netherlands

  

Dell Global Holdings L.L.C.

     19.9 %       

Dell Inc.

     80.1 % 

DIH X C.V.

  

Netherlands

  

Dell International LLC

     64.3 %       

Dell Global Holdings X L.L.C.

     35.7% LP   

LLC Dell Ukraine

  

Ukraine

  

Dell Global Holdings II B.V.

     99 %       

Dell Global Holdings III B.V.

     1 % 

OptiGrowth Capital Sarl (fka Quest Capital Sarl)

  

Luxemburg

  

Dell Software Company Limited

     100 % 

Oy Dell A.B.

  

Finland

  

Dell International L.L.C.

     100 % 

PassGo Technologies Ltd

  

United Kingdom

  

Dell Software International Limited (fka QS Ireland Ltd.)

     100 % 

Dell Systems (UK) Ltd.

  

United Kingdom

  

Dell Global B.V.

     100 % 

Dell Systems Europe Limited

  

United Kingdom

  

Dell Global B.V.

     100 % 

Dell (PS) Investments B.V.

  

Netherlands

  

Dell Systems Corporation

Dell Products (Europe) B.V.

    


 

99.80


0.20

% 


% 

Dell Systems TSI (Hungary) LLC

  

Hungary

  

Dell International Services India Private Limited

     100 % 

DellSystems TSI (Mauritius) Pvt. Ltd.

  

Mauritius

  

Dell Systems TSI (Netherlands) B.V.

     100 % 

Dell (PS) TSI (Netherlands) B.V.

  

Netherlands

  

Dell (PS) Investments B.V.

     100 % 

Q.S.I. Quest Software Israel Limited

  

Israel

  

Dell Software International Limited (fka QS Ireland Ltd.)

     100 % 

Quest Holdings Sarl

  

Luxemburg

  

Dell Software Company Limited

     100 % 

SecureWorks Europe Limited

  

United Kingdom

  

Secureworks Inc.

     100 % 



--------------------------------------------------------------------------------

SecureWorks Europe S.R.L.

  

Romania

  

Secureworks Inc.

Secureworks Corp.

    


 

95


5

% 


% 

SecureWorks SAS

  

France

  

SecureWorks Inc.

     100 % 

SonicWALL AG

  

Switzerland

  

Dell Software Inc.

     100 % 

SonicWALL B.V.

  

Netherlands

  

Dell Software Inc.

     100 % 

StatSoft CR s.r.o.

  

Czech Republic

  

Statsoft, Inc.

     100 % 

Symlabs Desenvolvimento de Software, S.A.

  

Portugal

  

Dell Software International Limited

     100 % 

Wyse Technology (UK), LTD

  

United Kingdom

  

Wyse Technology International B.V.

     100 % 

Wyse Technology Gmbh

  

Germany

  

Wyse Technology International B.V.

     100 % 

Wyse Technology International B.V.

  

Netherlands

  

Wyse International L.L.C.

     100 % 

EMC Computer Systems Austria GmbH

  

Austria

  

EMC Information Systems International

     100 % 

EMC Information Systems N.V.

  

Belgium

  

EMC Computer Systems Benelux B.V.

     100 % 

Virtustream Bulgaria EOOD

  

Bulgaria

  

Virtustream Limited

     100 % 

ECM Software Group Limited

  

Cyprus

  

EMC (Benelux) B.V.

EMC Ireland Holdings

    


 

99.9


.01

% 


% 

EMC Czech Republic s.r.o.

  

Czech Republic

  

EMC Ireland Holdings

EMC (Benelux) B.V.

    


 

50


50

% 


% 

EMC Computer Systems Danmark A/S

  

Denmark

  

EMC Ireland Holdings

     100 % 

EMC Egypt Service Center Limited

  

Egypt

  

EMC International Company

     99.07 % 

EMC Computer-Systems OY

  

Finland

  

EMC Ireland Holdings

     100 % 

EMC Computer Systems France

  

France

  

EMC (Benelux) B.V.

     100 % 

Pivotal France

  

France

  

Pivotal Software International

     100 % 

VCE Solutions S.A.S.

  

France

  

VCE Technology Solutions Limited

     100 % 

EMC Deutschland GmbH

  

Germany

  

EMC Ireland Holdings

     100 % 

GoPivotal Deutschland GmbH

  

Germany

  

Pivotal Software International

     100 % 



--------------------------------------------------------------------------------

VCE Technology Solutions GmbH

  

Germany

  

VCE Technology Solutions Limited

     100 % 

Virtustream Germany GmbH

  

Germany

  

Virtustream Limited

     100 % 

Information Systems EMC Greece S.A.

  

Greece

  

EMC (Benelux) B.V

Juergen Weimann

    


 

99.5


0.05

% 


% 

EMC Hungary Trading and Servicing Ltd.

  

Hungary

  

EMC (Benelux) B.V.

     100 % 

Adstebe Limited (formerly Network IE, Limited) (Virtustream)

  

Ireland

  

Network I, Ltd. UK

     100 % 

EMC (Benelux) B.V

  

Netherlands

  

EMC Ireland Holdings

     100 % 

EMC Information Systems International (“OpCo”)

  

Ireland

  

EMC International Company

    


 

99.99


0.01

% 


% 

EMC Information Systems Management Limited

  

Ireland

  

EMC (Benelux) B.V.

     100 % 

EMC International Company (“New IRNR”)

  

Ireland

  

EMC Group 1

EMC Group 2

    


 

17.32


80.26

% 


% 

EMC Ireland Holdings

  

Ireland

  

EMC International Company

EMC Group 3

    


 

99.99


0.01

% 


% 

Mozy Holdings Limited (FNA Decho Technology Holding Limited)

  

Ireland

  

Mozy, Inc.

     100 % 

Mozy International Limited (FNA Decho Technology International Limited)

  

Ireland

  

Mozy Holdings Limited

     100 % 

Pivotal Software International

  

Ireland

  

Pivotal Software International Holdings

     99 % 

Pivotal Software International Holdings

  

Ireland

  

Pivotal Group 1 Limited

Pivotal Group 2

    


 

99


1.0

% 


% 

VCE Technology Solutions Limited

  

Ireland

  

EMC Information Systems International

     1.0 % 

Virtustream Cloud Services Ireland Unlimited Company

  

Ireland

  

Virtustream Ireland Limited

     100 % 

Virtustream Ireland Limited

  

Ireland

  

Virtustream Limited

     100 % 



--------------------------------------------------------------------------------

EMC Computer Storage Systems (Sales & Services) Ltd

  

Israel

  

EMC Ireland Holdings

     100 % 

EMC Israel Advanced Information Technologies Ltd. (FNA RSA Security Israel
Limited)

  

Israel

  

EMC International Company

     100 % 

EMC Israel Development Center, Ltd.

  

Israel

  

EMC Corporation

EMC (Benelux) B.V.

    


 

99.80


0.20

  


% 

GoPivotal Israel Ltd.

  

Israel

  

Pivotal Software International

     100 % 

More I.T. Resources Ltd.

  

Israel

  

EMC Israel Advanced Information Technologies Ltd.

     100 % 

nLayers Ltd.

  

Israel

  

EMC (Benelux) B.V.

     100 % 

ScaleIO, Ltd. (Formerly named: Scale I.O. Ltd.)

  

Israel

  

ScaleIO LLC

     100 % 

XtremIO Ltd.

  

Israel

  

EMC Israel Advanced Information Technologies Ltd.

     100 % 

GoPivotal Italia S.r.l.

  

Italy

  

Pivotal Software International

     100 % 

EMC Computer Systems Italia S.p.A.

  

Italy

  

EMC Ireland Holdings

     100 % 

Virtustream Limited

  

Jersey (Channel Islands)

  

Virtustream, Inc.

     100 % 

EMC Information Systems Kazakhstan LLP

  

Kazakhstan

  

EMC Software Group Limited

     100 % 

Virtustream LT UAB

  

Lithuania

  

Virtustream, Inc.

     100 % 

EMC Luxembourg PSF S.à r.l.

  

Luxembourg

  

EMC Ireland Holdings

     100 % 

EMC Information Systems Malta Limited

  

Malta

  

EMC Information Systems International

     52.61 % 

EMC Information Systems Morocco Limited

  

Morocco

  

EMC Ireland Holdings

     100 % 

EMC Computer Systems (Benelux) B.V.

  

Netherlands

  

EMC (Benelux) B.V.

     100 % 

GoPivotal Netherlands B.V.

  

Netherlands

  

Pivotal Software International

     100 % 



--------------------------------------------------------------------------------

VCE Solutions B.V.

  

Netherlands

  

VCE Technology Solutions Limited

     100 % 

X-Hive Corporation B.V.

  

Netherlands

  

EMC (Benelux) B.V.

     100 % 

EMC Information Systems Nigeria Limited

  

Nigeria

  

EMC (Benelux) B.V.

Mohammed Amin

    


 

99.99


0.01

% 


% 

EMC Computer-Systems AS

  

Norway

  

EMC Information Systems Management Limited

     100 % 

EMC Information Systems Nigeria Limited

  

Nigeria

  

EMC (Benelux) B.V.

Mohammed Amin

    


 

99.99


0.01

% 


% 

EMC Computer-Systems AS

  

Norway

  

EMC Information Systems Management Limited

     100 % 

EMC Computer Systems Poland Sp. Z.o.o.

  

Poland

  

EMC (Benelux) B.V.

EMC Ireland Holdings

    


 

98.75


1.25

% 


% 

Documentum Services
Russia Limited

  

Russia

  

EMC Software Group Limited

     100 % 

EMC Information Systems CIS

  

Russia

  

EMC Ireland Holdings

     100 % 

EMC Research and Development Centre

  

Russia

  

EMC Ireland Holdings

EMC St. Petersburg Development Centre.

    


 

99


1

% 


% 

EMC St. Petersburg Development Centre

  

Russia

  

EMC Corporation

     100 % 

EMC Computer Systems (S A) (Pty) Ltd

  

South Africa

  

EMC (Benelux) B.V.

     100 % 

EMC Computer Systems Spain, S.A.U.

  

Spain

  

EMC Ireland Holdings

     100 % 

GoPivotal Spain, S.L.

  

Spain

  

Pivotal Software International

     100 % 

EMC Information Systems Sweden AB

  

Sweden

  

EMC Ireland Holdings

     100 % 

EMC Computer Systems AG

  

Switzerland

  

EMC Ireland Holdings

     100 % 



--------------------------------------------------------------------------------

Virtustream Switzerland Sàrl

  

Switzerland

  

Virtustream Limited

     100 % 

EMC Computer Systems Bilgisayar Sistemleri Ticaret A.S.

  

Turkey

  

EMC (Benelux) B.V.

Denis G. Cashman

William J. Teuber, Jr.

Paul T. Dacier

David I. Goulden

    


 

 

 

 

99.996


0.001

0.001

0.001

0.001

% 


% 

% 

% 

% 

VCE Technology Solutions Limited Dubai (Branch)

  

UAE

  

VCE Technology Solutions Limited

     100 % 

GoPivotal (UK) Limited

(FNA Pivotal Labs (UK) Limited)

  

UK

  

Pivotal Software International

     100 % 

EMC Information Systems Ukraine

  

Ukraine

  

EMC Software Group Limited

     100 % 

Virtustream FZ LLC

  

United Arab Emirates

  

Virtustream UK Limited

     100 % 

Cloud Credo Limited (Pivotal acquired)

  

United Kingdom

  

Cohpack Limited

     100 % 

Cohpack Limited (Pivotal acquired)

  

United Kingdom

  

GoPivotal (UK) Limited

     100 % 

Conchango (Holdings) Limited

  

United Kingdom

  

Cochango Limited

     100 % 

Conchango Limited

  

United Kingdom

  

EMC Computer Systems (UK) Limited

     100 % 

EMC Computer Systems (UK) Limited

  

United Kingdom

  

EMC Ireland Holdings

     100 % 

EMC Consulting (UK) Limited

  

United Kingdom

  

Conchango (Holdings) Limited

     100 % 

EMC Europe Limited

  

United Kingdom

  

EMC (Benelux) B.V.

     100 % 

Network I Limited (Virtustream)

  

United Kingdom

  

Virtustream UK Limited

     100 % 

Stayup.io Limited (Pivotal acquired)

  

United Kingdom

  

GoPivotal (UK) Limited

Cloud Credo Limited

    


 

50


50

% 


% 

VCE Solutions Ltd.

  

United Kingdom

  

VCE Technology Solutions Limited

     100 % 



--------------------------------------------------------------------------------

Virtustream Finance Holdings Limited

  

United Kingdom

  

Virtustream Finance Limited

     100 % 

Virtustream Finance Limited

  

United Kingdom

  

Virtustream, Inc.

     100 % 

Virtustream UK Limited

  

United Kingdom

  

Virtustream Limited

     100 % 

Virtustream UK Technologies Limited

  

United Kingdom

  

Virtustream UK Limited

     100 % 



--------------------------------------------------------------------------------

Asia-Pacific & Japan:

 

Name

  

Jurisdiction

    

Parent(s)

  

Ownership Interest

 

BakBone Software India Pvt. Ltd.

     India      

BakBone Software Inc.

Dell Software Japan, Ltd.

    


 

0.01


99.9

% 


% 

BearingPoint Management Consulting (Shanghai) Ltd.

     China      

Dell Systems TSI (Mauritius) Pvt. Ltd.

     100 % 

Dell (Chengdu) Company Limited

     China      

Dell Asia Holdings Pte. Ltd.

     100 % 

Dell (China) Company Limited

     China      

Dell Asia Holdings Pte. Ltd.

     100 % 

Dell (Xiamen) Company Limited

     China      

Dell Asia Holdings Pte. Ltd.

     100 % 

Dell Asia Holdings Pte. Ltd.

     Singapore      

Dell Global Holdings III B.V.

     100 % 

Dell Asia Pacific Sdn. Bhd.

     Malaysia      

Dell Global B.V.

     100 % 

Dell Australia Pty. Limited

     Australia      

Dell Inc.

     33.333 %        Dell International L.L.C.      66.667 % 

Dell Corporation (Thailand) Co., Ltd.

     Thailand      

Dell International L.L.C.

Janet Bawcom Wright

Jesse Michael Bruff

    


 

 

100


0.0062

0.0062

% 


% 

% 

Dell Global Business Center Sdn. Bhd.

     Malaysia      

Dell Global B.V.

     100 % 

Dell Hong Kong Limited

     Hong Kong      

Dell International L.L.C.

Dell Inc.

    


 

99


1

% 


% 

Dell Business Process Solutions India Private Limited

     India      

Dell International Holdings VIII B.V.

Dell (PS) Investments B.V.

Dell Systems (TSI) Mauritius

Private Limited

    


 

 

0.000015


13.33

86.66985

% 


% 

% 

Dell Information Technology (Kunshan) Company Limited

     China      

Dell Asia Holdings Pte. Ltd

     100 % 

Dell International Inc.

     Korea      

Dell International L.L.C.

     100 % 

Dell International Services India

Private Limited (f.k.a. Perot Systems TSI (India) Private Limited)

     India      

Perot Systems TSI (Mauritius) Pvt. Ltd.

Dell International L.L.C.

Dell (PS) Investments B.V.

Dell International Holdings VIII B.V.

Dell Marketing L.P.

Force10 Networks Global Inc.

Wyse Technology International B.V.

Wyse Technology L.L.C.

Dell Global B.V.

    


 

 

 

 

 

 

 

 

48.54


31.55

12.26

0.000013

0.022

4.09

0.000006

1.35

2.1702

% 


% 

% 

% 

% 

% 

% 

% 

% 



--------------------------------------------------------------------------------

Dell International Services Philippines, Inc.

     Philippines      

Dell International L.L.C.

    


 

0.0045


common

% 


4 

      Dell (PS)Investments B.V.     


 

5.78


common

% 


  

      Dell Global B.V.     


 

21.74


preferred

% 


  

      Dell International L.L.C.     


 

72.47


preferred

%% 


  

Dell Japan Inc.

     Japan      

Dell International L.L.C.

     100 % 

Dell New Zealand Limited

     New Zealand      

Dell International L.L.C.

     100 % 

Dell Procurement (Xiamen) Company Limited

     China      

Dell Asia Holdings Pte. Ltd.

     100 % 

Dell Sales Malaysia Sdn Bhd

     Malaysia      

Dell Global B.V.

     100 % 

Dell Services (China) Company Limited

     China      

Dell Asia Holdings Pte. Ltd.

     100 % 

Dell Services Pte. Ltd. (f/k/a Perot Systems (Singapore) Pte. Ltd.)

     Singapore      

Dell Global B.V.

     100 % 

Dell Singapore Pte. Ltd.5

     Singapore      

Dell International L.L.C.

     100 % 

Dell Software India Private Limited (fka QSFT India Private Ltd. Inc.)

     India      

Dell Software Company Limited

     5 %       

Dell Software International Limited (fka QS Ireland Ltd.)

     95 % 

Dell Software New Zealand Limited (fka Quest New Zealand Ltd (fka Aftermail NZ))

     New Zealand      

Dell Software International Limited (fka QS Ireland Ltd.)

     100 % 

Dell Software (Zhuhai) Company

Limited (fka Quest Software (Zhuhai) Ltd. (fka Lecco Tech China))

     China      

Dell Asia Holdings Pte. Ltd.

     100 % 

Dell Software (Beijing) Company Limited (fka Quest Software Beijing Company
Limited)

     China      

Dell Software Hong Kong Limited

     100 % 

Dell Software Hong Kong Limited (fka Quest Software Greater China Limited)

     Hong Kong      

Dell Software International Limited (fka QS Ireland Ltd.)

     100 % 

Dell Software Japan, Ltd (fka Quest Software Japan Ltd)

     Japan      

BakBone Software Inc.

     100 % 

Dell Software Korea Ltd. (fka Quest Software Korea Ltd.)

     South Korea      

Dell Software International Limited (fka QS Ireland Ltd.)

     100 % 

Dell Software Pty. Ltd. (fka Quest Software Pty. Ltd.)

     Australia      

Dell Software Inc.

     100 % 

Dell Software Sdn. Bhd. (fka Quest Software Sales Sdn Bhd)

     Malaysia      

Dell Software International Limited (fka QS Ireland Ltd.)

     100 % 

Dell Software Singapore Pte. Ltd. (fka Quest Software Singapore Pte. Ltd.)

     Singapore      

Dell Software International Limited (fka QS Ireland Ltd.)

     100 % 

Dell Software (Thailand) Co., Ltd.

     Thailand      

Dell Software Inc.

Worawut Krairit

Kedrasa Luengruengtip

Nipa Pakdeechanuan

    


 

 

 

99.92


0.025

0.025

0.025

% 


% 

% 

% 

 

 

4  Remaining equity interests are 0.00000046% of common holding each of the
following: Teo Soon Peng, Venkata Ramana Bobba, Andre Navato, Jr., Christoper
San Diego Papa, Janet Bawcom Wright.

5  In liquidation



--------------------------------------------------------------------------------

Dell Software Taiwan Ltd.

     Taiwan      

No Shareholders Listed in Blueprint

  

Dell Systems Philippines Inc.

     Philippines      

Dell (PS) Investments B.V.

Everlene Lee

Adnre Navato

Elaine Patricia Reyes

Chrstianne Salonga

Melissa Angela Velarde

    


 

 

 

 

 

99.99


0.00000605

0.00000605

0.00000605

0.00000605

0.00000605

% 


% 

% 

% 

% 

% 

Dell Trading (Kunshan) Company Limited

     China      

Dell Asia Holdings Ptd. Ltd.

     100 % 

Force10 Networks (Shanghai) Ltd.

     China      

Force10 Networks Singapore Pte. Ltd.

     100 %6 

Force10 Networks Singapore Pte. Ltd.

     Singapore      

Force10 Networks International, Inc.

     100 % 

Ocarina Networks India Pvt. Ltd.

     India      

Dell Products L.P.

Dell Systems (TSI) Mauritius Private Limited

    


 

99.99


0.010

% 


% 

Perot Systems (Shanghai) Consulting Co., Limited

     China      

Dell Systems TSI (Mauritius) Pvt. Ltd

     100 % 

Perot Systems India Foundation

     India         

PT Dell Indonesia

     Indonesia      

Dell Global Holdings II B.V.

     99 %        Dell International Holdings IX B.V.      1 % 

SecureWorks India Private Limited

     India      

SecureWorks Inc.

SecureWorks Corp.

    


 

99.99


0.0083

% 


% 

SecureWorks Australia Pty. Ltd.

     Australia      

SecureWorks Inc.

     100 % 

SecureWorks Japan K.K.

     Japan      

SecureWorks Inc.

     100 % 

SonicWall Services Private Limited

     India      

SonicWALL B.V.

     99.9 %        Dell Software Inc.      .1 % 

SonicWALL Shanghai Limited

     China      

SonicWALL B.V.

     100 % 

StatSoft Israel Limited

     Israel      

StatSoft, Inc.

Amrami Baruch

    


 

99


1

% 


% 

StatSoft Pacific Pty. Ltd.

     Australia      

StatSoft, Inc.

     100 % 

Werner Japan K.K.

     Japan      

Dell Software International Limited

     100 % 

Wyse Technology (Beijing) Co. Ltd

     China      

Wyse Technology China (HK) Limited

     100 %7 

Wyse Technology China (HK) Limited

     Hong Kong      

Wyse Technology L.L.C.

     100 % 

EMC Australia Pty Limited

     Australia      

EMC Ireland Holdings

     100 % 

Pivotal Labs Sydney Pty Ltd

     Australia      

Telstra Corporation

Pivotal Software Australia Pty. Limited

    


 

20


80

% 


% 

 

 

 

6  In Liquidation

7  In Liquidation



--------------------------------------------------------------------------------

Pivotal Software Australia Pty Limited

   Australia   

Pivotal Software International

     100 % 

VCE Technologies Pty Ltd

   Australia   

VCE Technology Solutions Limited

     100 % 

Virtustream Cloud Services Australia Pty Limited

   Australia   

Virtustream Limited

     100 % 

EMC Computer Systems (China) Co., Ltd.

   China   

EMC Computer Systems (FE) Limited

     100 % 

EMC Information Technology Research & Development (Beijing) Co., Ltd.

   China   

EMC (Benelux) B.V.

     100 % 

EMC Information Technology Research & Development (Chengdu) Co., Ltd.

   China   

EMC Ireland Holdings

     100 % 

EMC Information Technology Research & Development (Shanghai) Co., Ltd.

   China   

EMC (Benelux) B.V.

     100 % 

Pivotal Technology (Beijing) Co.,Ltd.

   China   

Pivotal Software International

     100 % 

Sichuan An Cheng Security Technology Co.(* RSA Joint Venture)

   China   

EMC International Company

     90 % 

EMC Computer Systems (FE) Limited

   Hong Kong   

EMC Ireland Holdings

     100 % 

Data Domain Data Storage India Private Limited

   India   

EMC Computer Systems (South Asia) Pte. Ltd.

     99 % 

Decho Technology India Private Limited8

   India   

Mozy, Inc.

     99.99 % 

EMC IT Solutions India Private Limited

   India   

EMC Ireland Holdings

EMC International Company

    


 

99.9291


0.07

% 


% 

EMC Software and Services India Private Limited

   India   

EMC Corporation

EMC Ireland Holdings

    


 

94


5.6828

% 


% 

EMC Technology India Private Limited

   India   

EMC Corporation

EMC (Benelux) B.V.

    


 

99.998


0.002

% 


% 

GoPivotal Software India Private Limited

   India   

Pivotal Software International

GoPivotal (UK) Limited

    


 

99.99


0.01

% 


% 

Isilon Systems India Private Ltd.

   India   

EMC Computer Systems (South Asia) Pte, Ltd.

EMC Computer Systems (Malaysia) Sdn. Bhd.

    


 

99.99


0.01

% 


% 

Virtustream Security Private Limited

   India   

Virtustream Group Holings, Inc.

     99.99 % 

 

 

8  In liquidation.



--------------------------------------------------------------------------------

PT. EMC Information Systems

   Indonesia   

EMC Ireland Holdings

EMC (Benelux) B.V.

    


 

99


1

% 


% 

EMC Japan K.K.

   Japan   

EMC Ireland Holdings

     100 % 

Pivotal Japan K.K.

   Japan   

Pivotal Software International

     100 % 

VCE Technology Solutions K.K.

   Japan   

VCE Technology Solutions Limited

     100 % 

EMC Computer Systems (Malaysia) Sdn. Bhd.

   Malaysia   

EMC (Benelux) B.V.

     100 % 

EMC New Zealand Corporation Limited

   New Zealand   

EMC Ireland Holdings

     100 % 

EMC Computer Systems Philippines, Inc.

   Philippines   

EMC (Benelux) B.V.

Paul T. Dacier

Denis G. Cashman

Hector A. Martinez

    


 

 

 

99.99375


0.00125

0.00125

0.00125

% 


% 

% 

% 

EMC Computer Systems (South Asia) Pte. Ltd.

   Singapore   

EMC (Benelux) B.V.

     100 % 

GoPivotal Singapore Pte. Limited

   Singapore   

Pivotal Software International

     100 % 

VCE Solutions Pte. Ltd

   Singapore   

VCE Technology Solutions Limited

     100 % 

EMC Information Systems Pakistan (Private) Limited

   Pakistan   

EMC Information Systems International

     98 % 

EMC Information Systems (Thailand) Limited

   Thailand   

EMC Corporation

EMC Global Holdings

EMC Ireland Holdings

Data General International, Inc.

EMC Computer Systems (FE) Limited

EMC Investment Corporation

    


 

 

 

 

 

99.5


0.1

0.1

0.1

0.1

0.1

% 


% 

% 

% 

% 

% 

Hankook EMC Computer Systems Chusik Hoesa

   South Korea   

EMC (Benelux) B.V.

     100 % 



--------------------------------------------------------------------------------

Schedule 5.14

Certain Post-Closing Obligations

[To be completed by counsel.]



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

1.    Existing Letters of Credit (to be rolled over to Credit Agreement)

 

Account Party

  

L/C Issuer

  

Beneficiary

   Letter of Credit
Amount (USD)  

DELL INC

   Deutsche Bank -LONDON    EMIRATES PETROLEUM PRODUCTS CO    $ 34,309.80   

DELL INC

   Deutsche Bank -LONDON    EMIRATES PETROLEUM PRODUCTS CO    $ 34,309.80   

DELL INC

   Deutsche Bank -LONDON    DUBAI HEALTH AUTHORITY    $ 393,423.40   

DELL INC

   Deutsche Bank -LONDON    ALIA ABDULSALAM ALRAFI    $ 164,367.09   

DELL INC

   Deutsche Bank -LONDON    UAE MINISTRY OF ECONOMY    $ 13,615.00   

DELL INC

   Deutsche Bank -LONDON    DUBAI HEALTH AUTHORITY    $ 50,375.50   

DELL INC

   Deutsche Bank -LONDON    SWISS VAT AUTHORITY    $ 256,025.00   

DELL INC

   Deutsche Bank -LONDON    SWISS AUTHORITIES    $ 1,953,982.80   

DELL INC

   Deutsche Bank -LONDON    SAIR GROUP EN LIQUIDATION    $ 94,860.33   

DELL INC

   Deutsche Bank -LONDON    SACHBEARBEITERIN ZAZ    $ 51,205.00   

DELL INC

   Deutsche Bank -LONDON    CANTON OF GENEVA    $ 153,615.00   

DELL INC

   Deutsche Bank -LONDON    CERN    $ 97,742.66   

DELL INC

   Deutsche Bank -LONDON    CERN    $ 6,316.57   

DELL INC

   Deutsche Bank -LONDON    CERN    $ 8,979.14   

DELL INC

   Deutsche Bank -LONDON    KLP ORESTAD 5H A/S    $ 408,585.10   

DELL INC

   Deutsche Bank -LONDON    BELASTINGDIEMST AMSTERDAM    $ 786,240.00   

DELL INC

   Deutsche Bank -LONDON    BELASTINGDIENST AMSTERDAM    $ 505,440.00   

DELL INC

   Deutsche Bank -LONDON    FONDS VOOR BEROEPSZIEKTEN    $ 1,381.54   

DELL INC

   Deutsche Bank -LONDON    REKENHOF    $ 7,143.55   

DELL INC

   Deutsche Bank -LONDON    PROVINCIE WEST-VLAARDEREN    $ 21,228.48   

DELL INC

   Deutsche Bank -LONDON    C.H.U. DE CHARLEROI    $ 12,804.48   

DELL INC

   Deutsche Bank -LONDON    REGIE DER GEBOUWEN    $ 9,513.50   

DELL INC

   Deutsche Bank -LONDON    PROVINCIE ANTWERPEN    $ 22,744.80   



--------------------------------------------------------------------------------

DELL INC

   Deutsche Bank -LONDON    DEFENSIE    $ 14,770.08   

DELL INC

   Deutsche Bank -LONDON    REKENHOF    $ 11,591.42   

DELL INC

   Deutsche Bank -LONDON    HOGESCHOOL    $ 3,290.98   

DELL INC

   Deutsche Bank -LONDON    REGIE DER GEBOUWEN    $ 5,065.63   

DELL INC

   Deutsche Bank -LONDON    REGIE DEER GEBOUWEN    $ 8,491.39   

DELL INC

   Deutsche Bank -LONDON    UZ GENT    $ 43,647.55   

DELL INC

   Deutsche Bank -LONDON    GLTT    $ 2,706.91   

DELL INC

   Deutsche Bank -LONDON    PROVINCIE ANTWERPEN    $ 6,514.56   

DELL INC

   Deutsche Bank -LONDON    UZ GENT    $ 4,043.52   

DELL INC

   Deutsche Bank -LONDON    STAD GENK    $ 5,919.26   

DELL INC

   Deutsche Bank -LONDON    CFL LUXEMBOURG    $ 2,100.38   

DELL INC

   Deutsche Bank -LONDON    DEFENSIE    $ 73,771.78   

DELL INC

   Deutsche Bank -LONDON    MINISTERIE VAN HET BRUSSELS    $ 314.50   

DELL INC

   Deutsche Bank -LONDON    MINISTERIE VAN HET BRUSSELS    $ 718.85   

DELL INC

   Deutsche Bank -LONDON    FONDS VOOR BEROEPSZIEKTEN    $ 5,144.26   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIE    $ 5,359.91   

DELL INC

   Deutsche Bank -LONDON    FONDS VOOR BEROEPSZIEKTEN    $ 1,493.86   

DELL INC

   Deutsche Bank -LONDON    DIGIPOLIS    $ 21,060.00   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIEN    $ 51,543.65   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIEN    $ 63,144.06   

DELL INC

   Deutsche Bank -LONDON    RIJKSDIENST VOOR    $ 14,129.86   

DELL INC

   Deutsche Bank -LONDON    KANSELARIJ    $ 1,291.68   

DELL INC

   Deutsche Bank -LONDON    HET KONINKLIJK PALEIS    $ 2,751.84   

DELL INC

   Deutsche Bank -LONDON    KANSELARIJ VAN DE EERSTE MINISTER    $ 1,875.74   

DELL INC

   Deutsche Bank -LONDON    STAD GENK    $ 3,398.80   

DELL INC

   Deutsche Bank -LONDON    MUNICIPALITY OF PATRAS    $ 8,985.60   

DELL INC

   Deutsche Bank -LONDON    PREFECTURE OF EAST ATTIKI    $ 2,302.56   



--------------------------------------------------------------------------------

DELL INC

   Deutsche Bank -LONDON    FONDS VOOR ARBEIDSONGEVALLEN    $ 572.83   

DELL INC

   Deutsche Bank -LONDON    HOGESCHOOL ANTWERPEN    $ 2,661.98   

DELL INC

   Deutsche Bank -LONDON    GEMEENTE OUD-TURNHOUT    $ 2,437.34   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCE    $ 33,931.87   

DELL INC

   Deutsche Bank -LONDON    ZIEKENHUIS OOST-LIMBURG    $ 5,616.00   

DELL INC

   Deutsche Bank -LONDON    PUBLIC POWER CORPORATION    $ 38,660.54   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIEN    $ 26,350.27   

DELL INC

   Deutsche Bank -LONDON    FONDS VOOR BEROEPSZIEKTEN    $ 2,527.20   

DELL INC

   Deutsche Bank -LONDON    KANSELARIJ VAN DE EERSTE MINISTER    $ 1,392.77   

DELL INC

   Deutsche Bank -LONDON    STAD GENK    $ 7,817.47   

DELL INC

   Deutsche Bank -LONDON    BORG FEDERALE POLITIE    $ 12,804.48   

DELL INC

   Deutsche Bank -LONDON    GENERAL HOSPITAL OF HERAKLEION    $ 1,432.08   

DELL INC

   Deutsche Bank -LONDON    UNIVERSITY GENERAL    $ 3,205.61   

DELL INC

   Deutsche Bank -LONDON    DIGIPOLIS    $ 32,426.78   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIEN    $ 439,238.59   

DELL INC

   Deutsche Bank -LONDON    REPRESENTATION PERMANENTE DE LA    $ 356.05   

DELL INC

   Deutsche Bank -LONDON    NMBS HOLDING    $ 53,396.93   

DELL INC

   Deutsche Bank -LONDON    FONDS DES MALADIES    $ 3,762.72   

DELL INC

   Deutsche Bank -LONDON    GEMEENTEBESTUUR KNOKKE-HEIST    $ 12,692.16   

DELL INC

   Deutsche Bank -LONDON    GEMEENTE NAZARETH    $ 1,831.41   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIER    $ 4,661.28   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIER    $ 4,524.25   

DELL INC

   Deutsche Bank -LONDON    GENERAL HOSPITAL OF ATHENS    $ 555.98   

DELL INC

   Deutsche Bank -LONDON    INFRABEL NV    $ 158,090.40   

DELL INC

   Deutsche Bank -LONDON    GEMEENTE OUD-TURNHOUT    $ 482.98   

DELL INC

   Deutsche Bank -LONDON    HCC UTRECHT    $ 1,460,160.00   

DELL INC

   Deutsche Bank -LONDON    PROVINCIE WEST VLAANDEEN    $ 6,963.84   



--------------------------------------------------------------------------------

DELL INC

   Deutsche Bank -LONDON    PROVINCIE WEST VLAANDEEN    $ 11,557.73   

DELL INC

   Deutsche Bank -LONDON    SOPRIMA SA    $ 29,979.33   

DELL INC

   Deutsche Bank -LONDON    GREEK PARLIAMENT    $ 6,869.15   

DELL INC

   Deutsche Bank -LONDON    IGRETEC    $ 10,479.46   

DELL INC

   Deutsche Bank -LONDON    NERA    $ 124,001.28   

DELL INC

   Deutsche Bank -LONDON    PUBLIC ELECTRICITY COMPANY    $ 112.32   

DELL INC

   Deutsche Bank -LONDON    RESEARCH CENTER UNIVERSITY    $ 2,883.86   

DELL INC

   Deutsche Bank -LONDON    PUBLIC ELECTRICITY COMPANY    $ 1,572.48   

DELL INC

   Deutsche Bank -LONDON    OPAL 54. GMBH, C/O TOBIS KUGLER    $ 653,028.48   

DELL INC

   Deutsche Bank -LONDON    HELLENIC REPUBLIC    $ 5,483.63   

DELL INC

   Deutsche Bank -LONDON    ATHENS STOCK EXCHANGE S.A.    $ 17,971.20   

DELL INC

   Deutsche Bank -LONDON    CONSIP SPA    $ 533,800.80   

DELL INC

   Deutsche Bank -LONDON    LARGE TAXPAYERS CENTRAL DIVISION OF    $
23,051,331.92   

DELL INC

   Deutsche Bank -LONDON    SOCIAL MULTICENTER    $ 1,214.18   

DELL INC

   Deutsche Bank -LONDON    HELLENIC REPUBLIC    $ 2,972.66   

DELL INC

   Deutsche Bank -LONDON    SUPREME SCHOOL OF ART    $ 3,610.23   

DELL INC

   Deutsche Bank -LONDON    EUROPEAN COMMISSION    $ 190,944.00   

DELL INC

   Deutsche Bank -LONDON    PARLIAMENT OF GREECE    $ 988.42   

DELL INC

   Deutsche Bank -LONDON    ORGANIZATION OF TRANSPORTATION    $ 2,471.04   

DELL INC

   Deutsche Bank -LONDON    ETNIC    $ 42,120.00   

DELL INC

   Deutsche Bank -LONDON    MINISTRY OF EDUCATION    $ 449.28   

DELL INC

   Deutsche Bank -LONDON    HELLENIC AIR FORCE    $ 1,010.88   

DELL INC

   Deutsche Bank -LONDON    STAD NINOVE    $ 3,369.60   

DELL INC

   Deutsche Bank -LONDON    CENTER OF EDUCATION    $ 2,584.71   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIEN    $ 41,021.51   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIEN    $ 13,658.11   

DELL INC

   Deutsche Bank -LONDON    PROVINCIE LIMBURG    $ 1,095.12   



--------------------------------------------------------------------------------

DELL INC

   Deutsche Bank -LONDON    MINISTRY OF EDUCATION    $ 249.35   

DELL INC

   Deutsche Bank -LONDON    INTERCOMMUNALE OPDRACHTHOUDENDE    $ 16,915.39   

DELL INC

   Deutsche Bank -LONDON    CHU CHALEROI    $ 19,212.34   

DELL INC

   Deutsche Bank -LONDON    VILLE DE CHARLEROI    $ 4,311.96   

DELL INC

   Deutsche Bank -LONDON    GEMEENTE OVERPELT    $ 6,907.68   

DELL INC

   Deutsche Bank -LONDON    STADT WOLFSBURG FACHBEREICH IT    $ 21,466.60   

DELL INC

   Deutsche Bank -LONDON    FMO FLUGHAFEN MUNSTER    $ 97,707.17   

DELL INC

   Deutsche Bank -LONDON    TERNA SP.A    $ 224,640.00   

DELL INC

   Deutsche Bank -LONDON    PRESIDENZA DEL CONSIGLIO DEL    $ 37,439.63   

DELL INC

   Deutsche Bank -LONDON    PRESIDENZA DEL CONSIGLIO DEI    $ 65,519.63   

DELL INC

   Deutsche Bank -LONDON    PRESIDENZA DEL CONSIGLIO    $ 187,198.13   

DELL INC

   Deutsche Bank -LONDON    PRESIDENZA DEL CONSIGLIO    $ 327,598.13   

DELL INC

   Deutsche Bank -LONDON    DEPOSITO-EN CONSIGNATIEKAS    $ 1,606.18   

DELL INC

   Deutsche Bank -LONDON    THE HELLENIC TELECOMMUNICATIONS    $ 28,931.39   

DELL INC

   Deutsche Bank -LONDON    RECHENZENTRUM DER FINANZVERWALTUR    $ 39,611.51   

DELL INC

   Deutsche Bank -LONDON    DEPOSITO-EN CONSIGNATIEKAS    $ 1,201.82   

DELL INC

   Deutsche Bank -LONDON    COMMERZ REAL    $ 822,643.27   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIEN    $ 62,416.22   

DELL INC

   Deutsche Bank -LONDON    PROVINCIE LIMBURG    $ 1,477.01   

DELL INC

   Deutsche Bank -LONDON    DEPOSITO-EN CONSIGNATIEKAS    $ 17,488.22   

DELL INC

   Deutsche Bank -LONDON    FOD BUITENLANDSE ZAKEN -    $ 1,606.18   

DELL INC

   Deutsche Bank -LONDON    FOD BUITENLANDSE ZAKEN    $ 1,606.18   

DELL INC

   Deutsche Bank -LONDON    FOD BUITENLANDSE ZAKEN    $ 7,413.12   

DELL INC

   Deutsche Bank -LONDON    PROVINCIE WEST - VLAANDEREN    $ 11,603.31   

DELL INC

   Deutsche Bank -LONDON    INFRABEL N.V.    $ 2,178.46   

DELL INC

   Deutsche Bank -LONDON    DEPOSITO-EN CONSIGNATIEKAS    $ 8,693.57   

DELL INC

   Deutsche Bank -LONDON    TERNA S.P.A.    $ 30,663.36   



--------------------------------------------------------------------------------

DELL INC

   Deutsche Bank -LONDON    TERNA S.P.A    $ 123,552.00   

DELL INC

   Deutsche Bank -LONDON    DEPOSITO-EN CONSIGNATIEKAS    $ 19,515.60   

DELL INC

   Deutsche Bank -LONDON    KANSELARIJ VAN DE EERSTE MINISTER    $ 1,718.50   

DELL INC

   Deutsche Bank -LONDON    CENTRE INFORMATIQUE POUR LE REGIONB    $ 230,494.97
  

DELL INC

   Deutsche Bank -LONDON    THE AGROTIKI INSURANCE    $ 19,706.54   

DELL INC

   Deutsche Bank -LONDON    deposito-en consignatiekas    $ 9,828.00   

DELL INC

   Deutsche Bank -LONDON    DEPOSITO-EN CONSIGNATIEKAS    $ 22,306.75   

DELL INC

   Deutsche Bank -LONDON    VILLE DE CHARLEROI    $ 2,347.49   

DELL INC

   Deutsche Bank -LONDON    VILLE DE CHARLEROI    $ 1,471.39   

DELL INC

   Deutsche Bank -LONDON    KANSELARIJ VAN DE EERSTE MINISTER    $ 1,471.39   

DELL INC

   Deutsche Bank -LONDON    DEPOSITO EN-CONSIGNATIEKAS    $ 1,785.89   

DELL INC

   Deutsche Bank -LONDON    DIGIPOLIS ANTWERPEN    $ 56,160.00   

DELL INC

   Deutsche Bank -LONDON    CONNECT BUSINESS PARK SA    $ 284,896.31   

DELL INC

   Deutsche Bank -LONDON    SHB INNOVATIVE FONDSKONZEPTE GMBH    $ 51,891.84   

DELL INC

   Deutsche Bank -LONDON    RINKE TREUHAND GMBH    $ 10,160,027.05   

DELL INC

   Deutsche Bank -LONDON    VLAAMSE GEMEENSCHAPSCOMMISSIE    $ 8,754.15   

DELL INC

   Deutsche Bank -LONDON    DEPOSITO-EN CONSIGNATIEKAS    $ 6,907.68   

DELL INC

   Deutsche Bank -LONDON    PASS    $ 715.48   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIEN    $ 312,283.30   

DELL INC

   Deutsche Bank -LONDON    VIVAQUA    $ 7,331.13   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIEN    $ 15,736.03   

DELL INC

   Deutsche Bank -LONDON    NORDCAPITAL IMMOBILIENFONDS    $ 352,500.25   

DELL INC

   Deutsche Bank -LONDON    ENEL SERVIZI S.R.L    $ 1,151,280.00   

DELL INC

   Deutsche Bank -LONDON    HELLENIC TELECOMMUNICATIONS    $ 170,726.40   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIEN    $ 40,614.91   

DELL INC

   Deutsche Bank -LONDON    VILLE DE CHARLEROI    $ 10,344.67   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIEN    $ 3,931.20   



--------------------------------------------------------------------------------

DELL INC

   Deutsche Bank -LONDON    VLAAMSE OVERHEID   $ 8,932.96   

DELL INC

   Deutsche Bank -LONDON    Vlaamse Overheid, Agentschap   $ 3,178.66   

DELL INC

   Deutsche Bank -LONDON    FOD FINANCIEN   $ 22,273.06   

DELL INC

   Deutsche Bank -LONDON    HELLENIC TELECOMMUNICATIONS   $ 37,065.60   

DELL INC

   Deutsche Bank -LONDON    Spettabile   $ 3,568,736.12   

DELL INC

   Deutsche Bank -LONDON    UNIVERSIDAD ALCALA DE HENARES   $ 2,150.15   

DELL INC

   Deutsche Bank -LONDON    COMPLEXO HOSPITALARIO UNIVERSITARIO   $ 13,697.42   

DELL INC

   Deutsche Bank -LONDON    COMPLEXO HOSPITALARIO UNIVERSITARIO   $ 15,919.34   

DELL INC

   Deutsche Bank -LONDON    VZW ASSOCIATE KU LEUVEN   $ 5,616.00   

DELL INC

   Deutsche Bank -LONDON    MUTUA UNIVERSAL-MUGENAT   $ 5,477.05   

DELL INC

   Deutsche Bank -LONDON    AGENZIA DELLE ENTRATE—DIREZIONE   $ 12,577.59   

DELL INC

   Deutsche Bank -LONDON    VZW ASSOCIATE KU LEUVEN   $ 13,478.40   

DELL INC

   Deutsche Bank -LONDON    VZW ASSOCIATE KU LEUVEN   $ 6,739.20   

DELL INC

   Deutsche Bank -LONDON    EPRINSA DIPUTACION DE CORDOBA   $ 341.44   

DELL INC

   Deutsche Bank -LONDON    ADIF (ADMINISTRADOR DE   $ 3,356.40   

DELL INC

   Deutsche Bank -LONDON    BARCELONA SUPERCOMPUTING CENTER -   $ 3,676.40   

DELL INC

   Deutsche Bank -LONDON    VZW ASSOCIATE KU LEUVEN   $ 5,616.00   

DELL INC

   Deutsche Bank -LONDON    INTERVENCION GENERAL DE LA   $ 1,053.92   

DELL INC

   Deutsche Bank -LONDON    COMMERZ REAL INVESTMENTGESELLSCHAFT   $ 493,644.01
  

DELL INC

   Deutsche Bank -LONDON    SOLRED, S.A.   $ 20,217.60   

DELL INC

   Deutsche Bank -LONDON    UNIVERSIDAD REY JUAN CARLOS   $ 13,923.96   

DELL INC

   Deutsche Bank -LONDON    INIA   $ 1,945.78   

DELL INC

   Deutsche Bank -LONDON    MINISTERIO DE LA PRESIDENCIA   $ 1,252.37   

DELL INC

   Deutsche Bank -LONDON    SECCION ECONOMICA FINANCIERA DE LA   $ 8,237.73   

DELL INC

   Deutsche Bank -LONDON    AYUNTAMIENTO DE GUADALAJARA   $ 3,295.44   

DELL INC

   Deutsche Bank -LONDON    DIRECCION GENERAL DE ARMAMENTO Y   $ 39,997.65   

DELL INC

   Deutsche Bank -LONDON    SOCIETE NATIONALE DES CHEMINS DE   $ 18,454.18   



--------------------------------------------------------------------------------

DELL INC

   Deutsche Bank -LONDON    UNIVERSIDAD DE LEON   $ 1,212.69   

DELL INC

   Deutsche Bank -LONDON    CIMNE   $ 3,547.69   

DELL INC

   Deutsche Bank -LONDON    COMMERZ REAL INVESTMENTGESELLSCHAFT   $ 493,644.01
  

DELL INC

   Deutsche Bank -LONDON    TERNE RETE ITALIA SPA   $ 168,480.00   

DELL INC

   Deutsche Bank -LONDON    MINISTERIO DE LA PRESIDENCIA   $ 3,211.28   

DELL INC

   Deutsche Bank -LONDON    ADIF (ADMINISTRADOR DE   $ 4,725.86   

DELL INC

   Deutsche Bank -LONDON    Universite Catholique de Louvain la   $ 67,392.00   

DELL INC

   Deutsche Bank -LONDON    INTERVENCION GENERAL DE   $ 1,082.30   

DELL INC

   Deutsche Bank -LONDON    UNIDAD DE CONTRATACION   $ 9,852.15   

DELL INC

   Deutsche Bank -LONDON    UNIVERSIDAD AUTONOMA DE MADRID   $ 6,065.28   

DELL INC

   Deutsche Bank -LONDON    SCPI ACCIMMO PIERRE Chef de file   $ 352,841.21   

DELL INC

   Deutsche Bank -LONDON    Universite Catholique de Louvain la   $ 8,210.59   

DELL INC

   Deutsche Bank -LONDON    DIRECCION GENERAL DE   $ 67,392.00   

DELL INC

   Deutsche Bank -LONDON    CIC NANOGUNE consolider   $ 5,591.65   

DELL INC

   Deutsche Bank -LONDON    IFEMA   $ 2,363.77   

DELL INC

   Deutsche Bank -LONDON    MINISTERIO DE FOMENTO SUBDIRECCION   $ 5,257.86   

DELL INC

   Deutsche Bank -LONDON    UNIVERSIDAD DEL PAIS VASCO   $ 10,695.05   

DELL INC

   Deutsche Bank -LONDON    UNIVERSIDAD DEL PAIS VASCO   $ 19,382.23   

DELL INC

   Deutsche Bank -LONDON    UNIVERSIDAD DEL PAIS VASCO   $ 25,128.52   

DELL INC

   Deutsche Bank -LONDON    UNIVERSIDAD DEL PAIS VASCO   $ 56,470.42   

DELL INC

   Deutsche Bank -LONDON    MUTUA UNIVERSAL-MUGENAT-MUTUA   $ 129,410.96   

DELL INC

   Deutsche Bank -LONDON    EMPRESA MUNICIPAL DE TRANSPORTES   $ 4,212.00   

DELL INC

   Deutsche Bank -LONDON    Provincie Antwerpen   $ 14,040.00   

DELL INC

   Deutsche Bank -LONDON    GEMEL TESUA INVESTMENTS LIMITED   $ 169,468.97   

DELL INC

   Deutsche Bank -LONDON    ISRAEL GOVERNMENT   $ 26,623.00   

DELL INC

   Deutsche Bank -LONDON    TAX AUTHORITIES IN NORWAY   $ 1,209,600.00   

DELL INC

   Deutsche Bank -LONDON    Storebrand Hoffsvein AS   $ 146,448.57   



--------------------------------------------------------------------------------

DELL INC

   Deutsche Bank -LONDON    DIRECTOR OF CUSTOMS CHAMBER IN LODZ   $ 64,175.00   

DELL INC

   Deutsche Bank -LONDON    HAMAD MEDICAL CORPORATION (HMC)   $ 12,278,535.36   

DELL INC

   Deutsche Bank -LONDON    ASPIRE ZONE   $ 302,203.00   

DELL INC

   Deutsche Bank -LONDON    Primary Health Care Corporation   $ 137,365.00   

DELL INC

   Deutsche Bank -LONDON    RAI’DAH INVESTMENT COMPANY (RIC)   $ 22,194.94   

DELL INC

   Deutsche Bank -LONDON    TULLVERKET   $ 2,343.80   

DELL INC

   Deutsche Bank -LONDON    Singapore Telecommunications Limite   $ 18,475.25   

DELL INC

   Deutsche Bank -LONDON    TURK TELEKOM MUDURLUGU   $ 5,665.98   

DELL INC

   Deutsche Bank -LONDON    LR PODIL PLAZA LLC   $ 24,820.35   

DELL INC

   Deutsche Bank -LONDON    COMISION NACIONAL DE ENERGIA   $ 129,755.96   

DELL INC

   Deutsche Bank -LONDON    South African Revenue Service   $ 28,323.34   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    The President of India Thru Deputy   $
3,977.48   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Central Depository Services (India)   $
1,151.79   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    CDSL Ventures Ltd   $ 521.18   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre,   $ 16,251.95
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service   $
337.59   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre   $ 94.44   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service   $
92.82   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    President of India, Acting through   $
755.55   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service   $
4,751.34   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre   $ 4,816.67
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service   $
8,382.33   



--------------------------------------------------------------------------------

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    President of India    $ 944.45   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Deputy Commissioner of Commercial    $
6,941,919.17   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Institute of Technology    $
10,266.80   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service    $
6,002.60   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre    $ 1,038.89
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    The Institute of Mathematical Scien    $
2,930.66   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service    $
2,105.25   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 51.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 80.40
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 180.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $
1,005.00   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 567.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 240.30
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 51.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 552.75
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 753.75
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 50.25
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 714.00
  



--------------------------------------------------------------------------------

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $
2,504.78   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $
1,001.91   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 50.10
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 50.10
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 400.77
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $
6,512.42   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 102.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 150.29
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 100.19
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 400.77
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 102.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $
1,001.91   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 250.49
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $
1,502.87   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 400.77
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $
1,502.87   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $
1,001.91   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $
1,502.87   



--------------------------------------------------------------------------------

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $
1,502.87   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 357.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 255.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 102.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 255.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 420.80
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 102.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 306.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 420.80
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 526.01
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 567.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 946.80
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $
1,315.01   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 50.10
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 266.46
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 50.10
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 50.10
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 516.00
  



--------------------------------------------------------------------------------

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 102.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 603.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 567.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 397.50
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 210.41
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 50.10
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 204.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $
1,501.88   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 53.25
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 53.25
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    The President of India,    $ 5,100.00   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service    $
15,332.84   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service    $
916.86   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Institute of Technology    $
5,269.37   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service    $
4,128.17   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    BHARATH ELECTRONICS LIMITED    $ 12,277.50
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Institute of Technology    $
1,606.43   



--------------------------------------------------------------------------------

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service    $
10,785.27   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 263.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 210.41
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $
1,252.40   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $
2,504.78   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 50.10
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 100.19
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 50.10
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 50.10
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 210.41
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 631.20
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 200.39
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 300.57
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 52.61
  



--------------------------------------------------------------------------------

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 105.20
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 105.20
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 210.41
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 841.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 631.20
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service    $
20,329.65   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    The President of India    $ 197.93   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Orissa Computer Application Centre    $
7,722.00   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service    $
6,166.01   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Institute of Technology    $
16,921.77   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre    $ 98.97   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre    $ 6,746.57
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service    $
5,945.07   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service    $
307.47   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Institute of Technology    $
3,363.75   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre    $ 126.42   



--------------------------------------------------------------------------------

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service    $
381.26   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    NTPC Limited,    $ 673,053.42   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $
1,525.41   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 157.80
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 500.96
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 68.48
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $
2,504.78   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $
1,578.02   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $
1,525.41   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 52.61
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 526.01
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 526.01
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    INDIAN INSTITUTE OF TECHNOLOGY    $ 180.23
  



--------------------------------------------------------------------------------

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Centre Service    $
1,679.27   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Stock Exchange of India    $
97,991.28   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Securities Clearing Corp    $
54,284.61   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Institute of Technology    $
287.51   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharat Heavy Electricals Limited    $
5,264.70   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Center    $ 18,026.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Institute of Technology    $
14,347.16   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Center    $ 2,482.52
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Center Service    $
1,147.38   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharat Airtel Limited    $ 119,584.62   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharti Airtel Limited    $ 15,830.76   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharti Airtel Limited    $ 15,300.00   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharti Airtel Limited    $ 28,782.50   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharti Airtel Limited    $ 13,346.82   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharti Airtel Limited    $ 24,907.25   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharti Airtel Limited    $ 11,706.41   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharti Airtel Limited    $ 2,330.19   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharti Airtel Limited    $ 1,820.33   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharti Airtel Limited    $ 1,198.55   



--------------------------------------------------------------------------------

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharti Airtel Limited   $ 4,800.00   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Center Service   $
929.24   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Center Service   $
5,391.09   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    The Jammu and Kashmir Bank Limited   $
2,075.76   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    South Asian University   $ 4,752.00   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Center Service   $
2,195.61   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Center Service   $
1,235.76   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Center for Development of Advance   $
1,029.96   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Institute of Technology   $
2,454.56   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Delhi International Airport (P)   $
86,203.71   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    BSE Limited   $ 4,515.96   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Deputy Commissioner of Commercial   $
7,871,339.81   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    BSE Limited,   $ 314.81   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    BSE Limited   $ 293.96   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Central Depository Services India L   $
977.04   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Institute of Technology   $
2,346.86   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Institute of Technology   $
6,643.16   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Center   $ 1,541.03
  



--------------------------------------------------------------------------------

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharat Petroleum Corporation    $ 4,980.00
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Bharat Petroleum Corporation    $ 8,495.04
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Center for Development of Advance    $
946.35   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Center for Development of Advance    $
1,880.52   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Institute of Technology    $
6,720.50   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Institute of Technology    $
2,993.69   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Stock Exchange of India    $
14,670.00   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Center for Development of Advance    $
493.05   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Center Service    $
1,270.80   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Center Service    $
2,677.98   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    ONGC Mangalore Petrochemicals Ltd    $
4,614.90   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Informatics Center Service    $
2,651.18   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Governor of Tamil Nadu acting thru    $
735,718.47   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 250.49
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $
3,005.73   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $
3,757.17   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 50.10
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 100.19
  



--------------------------------------------------------------------------------

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 250.49
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $
1,502.87   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 50.10
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 400.77
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 50.10
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $
1,502.87   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Institute of Technology    $ 300.57
  

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    The Jammu and Kashmir Bank Limited    $
2,205.39   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Deputy Commissioner of Commercial    $
281,830.49   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    BSE Limited,    $ 5,833.41   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Indian Synthetic Rubber Limited    $
3,232.67   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    Pondicherry University    $ 1,024.74   

DELL INDIA PVT LTD

   Deutsche Bank -BANGALORE BRANCH    National Stock Exchange of India    $
12,225.00   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Amway India Enterprises Private    $
141,053.54   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Bharat Petroleum Corporation Limite    $
6,258.00   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Amway India Enterprises Private    $
2,641.65   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Amway India Enterprises Private    $
20,906.85   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Vidya International Charitable    $
3,952.86   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    IDBI Federal Life Insurance Company    $
3,307.50   



--------------------------------------------------------------------------------

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Center for Development of Advance   $
1,421.25   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    National Institute of Technology   $
172.13   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    National Stock Exchange of India Li   $
24,263.28   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Power Finance Corporation Ltd.   $
3,717.96   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Power Finance Corporation Ltd.   $
2,749.61   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Deputy Commissioner   $ 916,336.28   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Deputy Commissioner   $ 654,329.76   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Deputy Commissioner   $ 53,510.04   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Deputy Commissioner   $ 18,381.81   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Hindustan Petroleum Corporation Ltd   $
102,181.14   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    (n)Code Solutions   $ 125,969.43   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    ISRO Telemetry Tracking and Command   $
47,366.34   

DELL INTERNATIONAL SERV

   Deutsche Bank -BANGALORE BRANCH    Bharat Petroleum Corporation Ltd   $
8,272.17   

DELL INTERNATIONAL

   Deutsche Bank -BANGALORE BRANCH    The President of India   $ 37,500.00   

DELL INTERNATIONAL

   Deutsche Bank -BANGALORE BRANCH    The President of India   $ 3,000.00   

DELL INTERNATIONAL

   Deutsche Bank -BANGALORE BRANCH    PRESIDENT OF INDIA   $ 26,250.00   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The President of India acting   $
5,904,060.17   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The President of India acting throu   $
5,510,481.57   



--------------------------------------------------------------------------------

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    Government of Bihar    $ 7,500.00   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The President of India,    $ 1,500.00   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    Excise & Taxation Officer    $ 750.00   

DELL
INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    EXCISE & TAXATION OFFICER    $ 750.00   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The Assessing Authority    $ 750.00   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The Assistant Excise and Taxation    $
750.00   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The Assistant Excise and Taxation    $
750.00   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The Governor of Kerala acting thru    $
1,125.00   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The President of India    $ 4,407,970.23
  

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The Assessing Authority    $ 750.00   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The President of India,thru    $ 950.63   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The President of India thru    $ 3,977.48
  

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The President of India thru    $ 26,250.00
  

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    Bharti Infratel Limited    $ 46,381.67   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The President of India    $ 28,500.00   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    Assistant Commissioner    $ 3,000.00   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The President of India through the    $
30,000.00   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The President of India    $ 116,812.50   



--------------------------------------------------------------------------------

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The President of India    $ 45,000.00   

DELL INTERNATIONAL SERV.

   Deutsche Bank -BANGALORE BRANCH    The President of India thru    $
105,000.00   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    TRIBUNAL REGIONAL FEDERAL DA    $ 12,421.49
  

DELL INC

   Deutsche Bank -NEW YORK BRANCH    COMPANHIA NACIONAL DE ABASTECIMENTO    $
6,309.63   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    MINISTERIO PUBLICO DO DISTRITO    $
4,269.89   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    MINISTERIO PUBLICO DO DISTRITO    $
3,780.67   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    CONTROLADORIA GERAL DE DISCIPLINA    $
1,552.69   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    CONSELHO REGIONAL DE FARMACIA    $ 776.34
  

DELL INC

   Deutsche Bank -NEW YORK BRANCH    TRIBUNAL REGIONAL FEDERAL DA    $ 12,421.49
  

DELL INC

   Deutsche Bank -NEW YORK BRANCH    CONTROLADORIA E OUVIDORIA GERAL DO    $
388.17   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    SECRETARIA DAS CIDADES E DO    $ 776.34   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    SECRETARIA DE ESTADO DA SEGURANCA    $
776.34   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    MINISTERIO DA JUSTICA    $ 5,258.03   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    TRIBUNAL DE JUSTICA DA BAHIA    $ 4,206.42
  

DELL INC

   Deutsche Bank -NEW YORK BRANCH    ESTADO DO MARANHAO - SECRETARIA    $
1,051.60   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    TRIBUNAL DE JUSTICA DO ESTADO DO    $
3,931.16   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    MINISTERIO DA AGRICULTURA    $ 11,645.15   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    BANCO CENTRAL DO BRASIL    $ 1,650.36   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    SECRETARIA DE SEGURANCA PUBLICA    $
6,694.80   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    SECRETARIA DE SEGURANCA PUBLICA    $
6,764.29   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    TRIBUNAL DE JUSTICA DO ESTADO    $ 6,186.00
  

DELL INC

   Deutsche Bank -NEW YORK BRANCH    TRIBUNAL DE CONTAS DA UNIAO    $ 19,113.19
  

DELL INC

   Deutsche Bank -NEW YORK BRANCH    TRIBUNAL REGIONAL DO TRABALHO DA    $
3,129.95   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    TRIBUNAL REGIONAL FEDERAL DA 1    $
5,690.81   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    SECRETARIA DA RECEITA FEDERAL    $
69,243.61   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    TRIBUNAL REGIONAL FEDERAL DA    $ 6,170.54
  



--------------------------------------------------------------------------------

DELL INC

   Deutsche Bank -NEW YORK BRANCH    AGENCIA DEL AREA ECONOMICA ESPECIAL    $
72,000.00   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    AGENCIA DEL AREA ECONOMICA ESPECIAL    $
38,400.00   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    ACE AMERICAN INSURANCE COMPANY    $
334,000.00   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    NATIONAL UNION FIRE INSURANCE CO OF    $
270,455.00   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    THE TRAVELERS INDEMNITY COMPANY    $
91,000.00   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    LIBERTY MUTUAL INSURANCE COMPANY    $
1,145,643.00   

DELL INC

   Deutsche Bank -NEW YORK BRANCH    KBSII CORPORATE TECHNOLOGY CENTRE,    $
500,000.00   

DELL GLOBAL B.V.

   Deutsche Bank - SINGAPORE BRANCH    THE COMPTROLLER OF CUSTOMS    $
3,643,450.00   

DELL GLOBAL B.V.

   Deutsche Bank - SINGAPORE BRANCH    Ngee Ann Polytechnic    $ 57,479.69   

DELL GLOBAL B.V.

   Deutsche Bank - SINGAPORE BRANCH    PSA Corporation Limited    $ 21,423.87   

DELL GLOBAL B.V.

   Deutsche Bank - SINGAPORE BRANCH    Perpetual Trustee Company Limited    $
1,026,629.85   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSEJERIA OO.PP. Y TRANSPORTES-JUNTA DE
ANDALUCIA    $ 2,676.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AJUNTAMENT DE VILANOVA I LA GELTRU    $
842.94   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE COIN    $ 1,536.56   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD DE ALICANTE    $ 1,262.14   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSELLERIA ECONOMIA. HISENDA I INNOVACIO   
$ 2,997.68   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    RENFE OPERADORA    $ 390.25   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AJUNTAMENT DE BENICASSIM    $ 321.92   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    PARC SANITARI PERE VIRGILI    $ 271.56   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE VILANOVA I LA GELTRU    $
1,685.88   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    ICFO.INSTITUTO DE CIENCIAS FOTONICAS    $
2,854.40   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    RENFE OPERADORA    $ 115.89   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD DE CORDOBA    $ 1,132.84   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE LA CORU    $ 2,292.84   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    GOBIERNO DE CANARIAS-CONSEJERIA EDUCACION
CULTURA Y DEPORTES    $ 3,679.50   



--------------------------------------------------------------------------------

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    GOBIERNO DE CANARIAS(CONSEJERIA DE EMPLEO Y
ASUNTOS SOCIALES   $ 446.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    DIPUTACION DE SORIA   $ 439.76   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSEJERIA DE OBRAS PUBLICAS Y TRANSPORTES  
$ 2,647.30   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD REY JUAN CARLOS   $ 1,891.26   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    ILUSTRE AYUNTAMIENTO VILLA SAN BARTOLOME
TIRAJANA   $ 299.94   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    EMPRESA PUBLICA HOSPITAL ALTO GUADALQUIVIR  
$ 4,683.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSELLERIA DE EDUCACION E ORDENACION
UNIVERSITARIA   $ 1,784.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    REDE FERROVIARIA NACIONAL (REFER EP)   $
1,462.74   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE SANTA POLA   $ 962.47   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    XUNTA DE GALICIA-CONSELLERIA DE MEDIO
AMBIENTE   $ 1,338.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD DE SANTIAGO DE COMPOSTELA   $
1,338.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE MIJAS   $ 5,424.52   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD CORDOBA   $ 1,132.84   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE RIVAS VACIAMADRID   $ 901.19
  

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD DE SANTIAGO DE COMPOSTELA   $
2,453.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE A CORUA   $ 1,204.20   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO RIVAS VACIAMADRID   $ 3,345.00
  

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AJUNTAMENT DE VILANOVA I LA GELTRU   $
1,338.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    REDE FERROVIARIA NACIONAL (REFER EP)   $
3,395.18   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    DEPARTAMENTO DE INTERIOR DEL GOBIERNO VASCO  
$ 3,746.40   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE CACERES   $ 1,917.80   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    ORGANISMO AUTONOMO DE MUSEOS Y CENTROS   $
2,117.37   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    C. PRESIDENCIA ADMINISTRACION PUBLICAS E
XUSTICIA   $ 4,816.80   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    SERVICIO PROVINCIAL RECAUDACION Y GESTION
TRIBUTARIA CADIZ   $ 1,336.31   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE CADIZ   $ 1,338.00   



--------------------------------------------------------------------------------

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE VILLANUEVA DEL PARDILLO    $
1,133.41   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE ALCORCON    $ 2,230.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSITAT JAUME I    $ 587.23   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AGENCIA DE PROTECCI DEL MEDIO URBANO Y
NATURAL    $ 1,566.55   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    INSTITUTO CANARIO DE INVESTIGACIONES AGRARIAS
   $ 920.99   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    RENFE OPERADORA    $ 6,690.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSORCI SANITARI DE TERRASSA    $ 6,620.87
  

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE LA VILLA DE S.BARTOLOME DE
TIRAJANA    $ 267.60   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AJUNTAMENT DE STA COLOMA DE GRAMANET    $
1,338.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE VILLANUEVA DEL PARDILLO    $
2,051.60   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    EMPRESA PUBLICA DE EMERGENCIAS SANITARIAS   
$ 13,357.09   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    DIPUTACION PROVINCIAL DE GUADALAJARA    $
1,003.50   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE LA VILLA DE SAN BARTOLOME DE
TIRAJANA    $ 535.20   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSORCI SANITARI DE TERRASSA    $ 4,014.00
  

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    SERVICIO CANARIO DE EMPLEO    $ 4,460.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSORCI SANITARI DE TERRASSA    $ 4,014.00
  

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSEJERIA DE MEDIOAMBIENTE    $ 5,240.50   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    RENFE OPERADORA    $ 5,575.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    ILUSTRE AYUNTAMIENTO DE LA VILLA DE SAN
BARTOLOME TIRAJANA    $ 401.40   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    ILUSTRE AYUNTAMIENTO DE LA VILLA DE SAN
BARTOLOME TIRAJANA    $ 586.49   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    MANCOMUNIDAD DE MUNICIPIOS DE LA SIERRA DE
CADIZ    $ 952.32   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    ADIF    $ 6,132.50   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE SANTA URSULA    $ 758.20   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AJUNTAMENT DE L’HOSPITALET DE LLOBREGAT    $
1,917.71   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD PABLO OLAVIDE    $ 2,431.59   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE TOTANA    $ 3,345.00   



--------------------------------------------------------------------------------

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE UTEBO   $ 631.09   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSEJERIA DE FOMENTO   $ 8,362.50   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CIEMAT (CENTRO DE INVESTIGACIONES
ENERGETICAS,MEDIOAMBIENTAL   $ 1,279.94   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    PATRONATO DE BIENESTAR SOCIAL   $ 689.67   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE COLMENAREJO   $ 1,025.80   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE COLMENAREJO   $ 981.20   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE MORALZARZAL   $ 980.26   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE SANTA URSULA   $ 1,366.14   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    MANCOMUNIDAD DE MUNICIPIOS DEL BAJO
GUADALQUIVIR   $ 3,130.92   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    DIRECTOR GENERAL DE TELECOMUNICACIONES Y
SOCIEDAD DE LA INFO   $ 5,129.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    TELEVISION AUTONOMICA DE CASTILLA LA MANCHA
S.A   $ 939.10   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE MEDINA DEL CAMPO   $ 1,623.89
  

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    INSTITUTO GALEGO DE MEDICINA TECNICA   $
1,859.24   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AJUNTAMENT DE VILANOVA I LA GELTRU   $ 780.50
  

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE SANTIAGO DE COMPOSTELA   $
3,772.86   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    EMPRESA PUBLICA HOSPITAL DE PONIENTE   $
1,249.87   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    GOBIERNO DE CANTABRIA   $ 1,312.57   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE MEJORADA DEL CAMPO   $ 709.14
  

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSORCI SANITARI DEL MARESME   $ 905.38   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    IDECO S.A   $ 864.93   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE RIVAS VACIAMADRID   $
2,230.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AJUNTAMENT DE VILANOVA I LA GELTRU   $
2,007.00   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSELLERIA PRESIDEN. ADMON PUBLICAS E
XUSTIZA   $ 7,443.74   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    ADIF   $ 5,328.81   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    GOBIERNO DE LAS ISLAS BALEARES   $ 4,906.00
  



--------------------------------------------------------------------------------

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD JAIME I DE CASTELLON    $
16,224.51   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD DE BARCELONA    $ 900.15   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AJUNTAMENT DE VILANOVA I LA GELTRU    $
2,535.06   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    ADIF    $ 2,257.03   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CIPSA - DIPUTACION DE SALAMANCA    $ 1,289.68
  

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    EMPRESA PUBLICA EMERGENCIA SANITARIAS    $
4,525.83   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    ADIF    $ 897.93   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD DE SANTIAGO DE COMPOSTELA    $
6,375.57   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    JUNTA DE ANDALUCIACONSEJERIA DE CULTURA    $
9,226.63   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    PARC SANITARI PERE VIRGILI    $ 3,347.12   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    FUNDACIO PARA O FOMENTO DA CALIDADE INDUSTRIL
E DESENVOLVEME    $ 6,632.33   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    DEF - CONSEJERIA DE MEDIO AMBIENTE    $
6,247.85   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    DEF - GOBIERNO CANARIAS    $ 38,148.35   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    ADIF    $ 1,663.97   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    RENFE OPERADORA    $ 387.56   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE LEON    $ 7,822.70   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO LOGRO    $ 1,087.13   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE LEON    $ 3,112.19   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE SEVILLA    $ 4,085.91   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CIPSA-DIPUTACION DE SALAMANCA    $ 3,548.58
  

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AECID    $ 1,431.96   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    EXCELENTISIMA DIPUTACI DE ZAMORA    $
1,620.65   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    SERVICIO CANARIO DE SALUD    $ 1,659.40   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD DE BARCELONA    $ 2,306.90   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    DIPUTACI DE ZAMORA    $ 961.21   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CIPSA, ORG.AUTO.CENTRO INFORM.PROV.SALAMANCA
   $ 3,322.70   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    SERVICIO ANDALUZ DE SALUD    $ 41,130.12   



--------------------------------------------------------------------------------

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSORCI CENTRE DE SUPERCOMPUTACI ¡ DE
CATALUNYA (CESCA)   $ 3,138.89   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE SALOBRE   $ 1,734.44   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    COMISION NACIONAL DE COMPETENCIA   $ 1,769.18
  

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD PABLO DE OLAVIDE   $ 9,602.17   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD PABLO DE OLAVIDE   $ 1,919.76   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE ARCHIDONA   $ 876.86   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AECID   $ 1,661.07   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AYUNTAMIENTO DE ARCHIDONA   $ 1,461.39   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSELLERIA DINNOVACI ¡ INTERIOR I JUSTICIA  
$ 2,834.33   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    AJUNTAMENT DE SABADELL   $ 3,300.39   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSEJERIA DE EDUCACION JUNTA DE ANDALUCIA  
$ 3,333.94   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    ADIF   $ 2,070.56   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    CONSELLERIA EDUCACION E ORDENACIO
UNIVERS.-XUNTA GALICIA   $ 2,598.52   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    IBERMUTUAMUR MATEPSS N 274   $ 18,934.93   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSITAT JAUME   $ 11,872.27   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD DE MLAGA   $ 3,181.65   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    UNIVERSIDAD DE SANTIAGO DE COMPOSTELA   $
2,040.45   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    ADIF   $ 559.12   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    ADIF   $ 1,235.36   

DELL COMPUTER, S.A.

   Deutsche Bank - Spain Branch    FUNDACION CENTRO DE SUPERCOMPUTACION   $
6,687.37           

 

 

        Total   $ 111,699,051.78           

 

 

 

 

  2. Existing Notes

 

  1. $500 million Senior Notes issued on April 17, 2008, at 5.65% due April 2018
issued by Dell Inc.



--------------------------------------------------------------------------------

  2. $600 million Senior Notes issued on June 15, 2009, at 5.875% due June 2019
issued by Dell Inc.

 

  3. $400 million Senior Notes issued March 31, 2011, at 4.625% due April 2021
issued by Dell Inc.

 

  4. $388 million Senior Notes issued on April 17, 2008, at 6.50% due April 2038
issued by Dell Inc.

 

  5. $265 million Senior Notes issued on September 10, 2010, at 5.40% due
September 2040 issued by Dell Inc.

 

  6. $300 million of Senior Debentures issued on April 27, 1998, at 7.10% due
April 2028 issued by Dell Inc.

 

  7. $2,500 million Senior Notes issued on June 6, 2013, at 1.875% due June 2018
issued by EMC Corporation

 

  8. $2,000 million Senior Notes issued on June 6, 2013, at 2.650% due June 2020
issued by EMC Corporation

 

  9. $1,000 million Senior Notes issued on June 6, 2013, at 3.375% due June 2023
issued by EMC Corporation

 



--------------------------------------------------------------------------------

4. Other Letters of Credit (outside of Credit Agreement)

 

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL COMPUTADORES DO BRASIL LTDA

   FURNAS CENTRAIS ELETRICAS SA    $ 12,260.59   

DELL COMPUTADORES DO BRASIL LTDA

   TRIBUNAL REGIONAL FEDERAL DA    $ 24,911.30   

DELL COMPUTER DE CHILE LIMITADA

   BANCO CENTRAL DE CHILE    $ 21,934.68   

DELL COMPUTER DE CHILE LIMITADA

   MINISTERIO DE RELACIONES EXTERIORES    $ 14,861.60   

DELL COMPUTER DE CHILE LIMITADA

   MINISTERIO DE RELACIONES EXTERIORES    $ 14,571.33   

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 18,443.47   

DELL COMPUTER DE CHILE LIMITADA

   MINISTERIO DE OBRAS PUBLICAS    $ 9,753.04   

DELL COMPUTER DE CHILE LIMITADA

   MINISTERIO DE OBRAS PUBLICAS    $ 9,753.04   

DELL COMPUTER DE CHILE LIMITADA

   MINISTERIO DE RELACIONES EXTERIORES    $ 17,609.62   

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 14,662.00   

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 8,589.00   

DELL COMPUTER DE CHILE LIMITADA

   SERVICIO DE GOBIERNO INTERIOR    $ 23,453.97   

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 43,139.00   

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 30,585.10   

DELL COMPUTER DE CHILE LIMITADA

   DIRECCIÓN DE COMPRAS Y CONTRATACIÓN PÚBLICA    $ 748.22   

DELL COMPUTER DE CHILE LIMITADA

   DIRECCIONE DE CONTABILIDAD DE LA ARMADA    $ 3,997.00   

DELL COMPUTER DE CHILE LIMITADA

   EMPRESA NACIONAL DEL PETROLEO    $ 118,447.00   

DELL COMPUTER DE CHILE LIMITADA

   SUBSECRETARÍA DE TELECOMUNICACIONES    $ 897.87   

DELL COMPUTER DE CHILE LIMITADA

   SUBSECRETARIA DEL MEDIO AMBIENTE    $ 748.22   

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 15,434.00   

DELL COMPUTER DE CHILE LIMITADA

   SUBSSECRETARÍA DE EDUCACIÓN    $ 3,820.23   

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 4,333.84   

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 17,737.37   

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 14,116.00   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 0.84   

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 0.67   

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 1.06   

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 5,380.75   

DELL COMPUTER DE CHILE LIMITADA

   BANCO DEL ESTADO DE CHILE    $ 7,721.91   

DELL COMPUTER DE CHILE LIMITADA

   ESTADO MAYOR CONJUNTO    $ 12,571.00   

DELL COMPUTER DE CHILE LIMITADA

   BANCO CENTRAL DE CHILE    $ 5,985.78   

DELL COMPUTADORES DO BRASIL LTDA

   BANCO JP MORGAN S.A.    $ 24,911.30   

DELL INC

   INTERNET CORPORATION FOR ASSIGNED    $ 25,000.00   

DELL MARKETING LP

   COMMONWEALTH OF VIRGINIA    $ 100,000.00   

DELL PRODUCTS

   INSTITUTO INSULAR DE ATENCION    $ 1,639.31   

DELL COMPUTER, S.A.

   CONSEJ. EDUC.Y CULT. Y DEPORT.- GOBIERNO DE CANARIAS    $ 289,509.41   

DELL CORPORATION LIMITED

   DIRECCION GENERAL DE PATRIMONIO    $ 84,851.25   

DELL CORPORATION LIMITED

   HM REVENUE AND CUSTOMS    $ 182,556.25   

DELL COMPUTER, S.A.

   CEMI(CTRO.MUNIC.INF.AYTO.MADRD    $ 81,457.20   

DELL CORPORATION LIMITED

   DIRECCION GENERAL DEL PATRIMONIO    $ 67,881.00   

DELL CORPORATION LIMITED

   HM REVENUE AND CUSTOMS    $ 219,067.50   

DELL COMPUTER, S.A.

   SUBDIR.GTAL. COMPRAS PATRIM.ES    $ 54,395.31   

DELL CORPORATION LIMITED

   DIRECCION GENERAL DEL PATRIMONIO    $ 50,910.75   

DELL CORPORATION LIMITED

   THE SOUTH AFRICAN INSURANCE    $ 57,033.31   

DELL CORPORATION LIMITED

   MUTUA UNIVERSAL—MUGENAT    $ 38,678.47   

DELL CORPORATION LIMITED

   ENEL ENERGY EUROPESRL    $ 36,895.02   

DELL CORPORATION LIMITED

   FREMAP    $ 29,779.39   

DELL CORPORATION LIMITED

   UNIVERSIDAD DEL PAIS VASCO    $ 29,254.39   

DELL COMPUTER, S.A.

   DELL COMPUTER—SOLRED    $ 28,283.75   

DELL COMPUTER, S.A.

   GENERAUTAT VALENCIANA..C.SANID    $ 23,672.58   

DELL COMPUTER, S.A.

   PRESIDENTE JUNTA DELEGADA COMP    $ 23,172.73   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE BARCELONA    $ 20,398.65   

DELL COMPUTER, S.A.

   MINISTERIO DE HACIENDA    $ 20,398.65   

DELL COMPUTER, S.A.

   AGENCIA EST.ADM. TRIBUTARIA    $ 20,071.01   

DELL COMPUTER, S.A.

   CONSEJ. EDUC.Y CULT. Y DEPORT.- GOBIERNO DE CANARIAS    $ 19,418.10   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL CORPORATION LIMITED

   UNIVERSIDAD DEL PAIS VASCO    $ 19,180.23   

DELL COMPUTER, S.A.

   UNIVERSIDAD NACIONAL DE EDUCAC    $ 16,043.20   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE VALLADOLID    $ 15,759.75   

DELL COMPUTER, S.A.

   GESTOR DE INFRAESTRUCTURAS    $ 15,681.40   

DELL COMPUTER, S.A.

   GOVERN BALEAR    $ 15,461.03   

DELL COMPUTER, S.A.

   SERVICIO GALLEGO DE SALUD (C.H.U. DE VIGO)    $ 15,228.88   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE LA LAGUNA_TFE    $ 14,697.98   

DELL CORPORATION LIMITED

   ADMINISTRADOR DE INFRASTRUCTURAS    $ 13,822.27   

DELL COMPUTER, S.A.

   CIUDAD DE LAS ARTES I DE LAS C    $ 13,594.63   

DELL COMPUTER, S.A.

   JUNTA CASTILLA LA MANCHA    $ 11,559.24   

DELL COMPUTER, S.A.

   CONSELL POLITICA TERRITORIAL    $ 11,349.34   

DELL COMPUTER, S.A.

   GOBIERNO CANARIAS CONSEJ PESCA    $ 10,505.00   

DELL COMPUTER, S.A.

   TRIB ECONOM ADM REGIONAL MAORI    $ 10,272.36   

DELL COMPUTER, S.A.

   AYTO.STA. CRUZ DE TENERIFE    $ 10,240.02   

DELL COMPUTER, S.A.

   CONSEJERIA DE ADMINISTRACIONES PUBLICAS Y POLITICA LOCAL DEL    $ 9,993.72   

DELL COMPUTER, S.A.

   CONSORCIO TRIB.ISLA TENERIFE    $ 9,431.04   

DELL CORPORATION LIMITED

   UNIVERSIDAD DE MALAGA, AVDA JOSE    $ 9,118.68   

DELL COMPUTER, S.A.

   DR.GRAL.DEL PATRIMONIO ESTADO    $ 9,050.80   

DELL COMPUTER, S.A.

   JUNTA DE CASTILLA Y LEON    $ 9,023.08   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE VIGO    $ 8,998.59   

DELL COMPUTER, S.A.

   UNIVERSIDAD CARLOS ILL MADRID    $ 8,728.60   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE VALLADOLID    $ 8,598.26   

DELL COMPUTER, S.A.

   GOBIERNO VASCO DPTO.OE HACIEND    $ 8,071.66   

DELL COMPUTER, S.A.

   CONSORCIO TRIB.ISLA TENERIFE    $ 7,770.11   

DELL COMPUTER, S.A.

   CONSELLERIA DE EDUCACION    $ 7,617.89   

DELL CORPORATION LIMITED

   BARCELONA SUPERCOMPUTING CENTER    $ 7,406.16   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE ZARAGOZA    $ 7,207.53   

DELL COMPUTER, S.A.

   GENERALITAT DE CATALUA    $ 6,799.55   

DELL COMPUTER, S.A.

   EXCMO. CABILDO I. TENERIFE    $ 6,799.55   

DELL COMPUTER, S.A.

   EXCMO.CABILDO INSULAR DE TFE.    $ 6,799.55   

DELL COMPUTER, S.A.

   IGAPE    $ 6,683.43   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE LOGROO    $ 6,391.57   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE PAMPLONA    $ 5,858.30   

DELL COMPUTER, S.A.

   SERV.ANDALUZ SALUD CONSEJER.    $ 5,855.36   

DELL COMPUTER, S.A.

   SERV.ANDALUZ SALUD CONSEJERIA    $ 5,855.36   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL COMPUTER, S.A.

   EUSTAT METRO BILBAO.GOBIERNO V    $ 5,731.86   

DELL CORPORATION LIMITED

   MUTUA UNIVERSAL    $ 5,672.68   

DELL COMPUTER, S.A.

   INSTITLJCION FERIAL DE MADRID    $ 5,666.80   

DELL COMPUTER, S.A.

   UNIVERSITAT DE BARCELONA    $ 5,656.75   

DELL COMPUTER, S.A.

   AJUNTAMENT DE TERRASSA    $ 5,533.90   

DELL COMPUTER, S.A.

   PARLAMENTO DE ANDALUCIA    $ 5,480.54   

DELL CORPORATION LIMITED

   MUTUA UNIVERSAL    $ 5,469.77   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE CANTABRIA    $ 5,430.48   

DELL COMPUTER, S.A.

   CONSELLERIA DE EDUCACION E ORDENACION UNIVERSITARIA    $ 5,413.51   

DELL COMPUTER, S.A.

   HOSPITAL DE PONIENTE DE ALMERA    $ 5,338.85   

DELL COMPUTER, S.A.

   UNIVERSIDAD AUTONOMA DE BARCEL    $ 5,258.10   

DELL CORPORATION LIMITED

   UNIVERSIDAD DE EXTREMADURA    $ 5,231.89   

DELL COMPUTER, S.A.

   CENTRO INFORMATICO MUNICIPAL    $ 5,091.08   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE EL ESPINAR    $ 5,071.84   

DELL COMPUTER, S.A.

   GRAL. AIRE JEFE ESTADO MAY.DEF    $ 4,893.43   

DELL COMPUTER, S.A.

   IFEMA    $ 4,768.05   

DELL CORPORATION LIMITED

   CONSEJERIA DE HACIENDA Y ADMINISTRA    $ 4,525.40   

DELL COMPUTER, S.A.

   INNOVA    $ 4,398.06   

DELL COMPUTER, S.A.

   CONSEJERIA O.P. DE CANARIAS    $ 4,371.84   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE SANTIAGO DE COMPOSTELA    $ 4,247.66   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE MALAGA    $ 4,219.94   

DELL COMPUTER, S.A.

   MADRID MOVILIDAD    $ 4,208.62   

DELL COMPUTER, S.A.

   JUNTA DE ANDALUCIA    $ 4,079.73   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE BURGOS    $ 4,072.86   

DELL COMPUTER, S.A.

   JUNTA DE CASTILLA Y LEON    $ 4,006.88   

DELL CORPORATION LIMITED

   MUTUA UNIVERSAL—MUGENAT    $ 3,966.51   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE ALICANTE    $ 3,905.42   

DELL CORPORATION LIMITED

   FUNDACION IMDEA NETWORKS    $ 3,899.96   

DELL COMPUTER, S.A.

   DIPLITACION PROVINCIAL DE SALAM    $ 3,889.32   

DELL CORPORATION LIMITED

   MINISTERIO DE FOMENTO- SUBDIRECCION    $ 3,755.95   

DELL COMPUTER, S.A.

   HOSPITAL UNIVERSITARIO DE SON DURETA    $ 3,732.78   

DELL COMPUTER, S.A.

   CARTOGRAFICA DE CANARIAS    $ 3,697.59   

DELL COMPUTER, S.A.

   CARTOGRAFICA DE CANARIAS    $ 3,697.59   

DELL COMPUTER, S.A.

   CENTRO INFORMATICO PROV.    $ 3,520.96   

DELL COMPUTER, S.A.

   COMPLEX HOSPITALARI GESMA    $ 3,475.50   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL COMPUTER, S.A.

   EXCMO.AYUNTAMIENTO DE SANTA C    $ 3,399.77   

DELL COMPUTER, S.A.

   JUNTA ANDALUCIA    $ 3,399.77   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE LAS PALMAS    $ 3,394.05   

DELL COMPUTER, S.A.

   PATRONT.RECAUD. PROVINCIAL    $ 3,394.05   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE ZARAGOZA    $ 3,394.05   

DELL CORPORATION LIMITED

   UNIVERSIDAD DE VALLADOLID,    $ 3,354.45   

DELL COMPUTER, S.A.

   EXCMO. AYTO. VELEZ_MALAGA    $ 3,323.91   

DELL COMPUTER, S.A.

   ESC.UNIV.POLITECNICA ALMUNIA    $ 3,307.30   

DELL COMPUTER, S.A.

   COMUNIDAD AUTON.ARAGON    $ 3,294.49   

DELL COMPUTER, S.A.

   CONCELLO DE SANTIAGO    $ 3,258.29   

DELL COMPUTER, S.A.

   UNIVERS.POLITECNICA VALENCIA    $ 3,256.03   

DELL CORPORATION LIMITED

   INSTITUTO DE ASTROFISICA DE    $ 3,187.95   

DELL COMPUTER, S.A.

   UNIVERSIDAD ALITONOMA DE MADRID    $ 3,186.11   

DELL COMPUTER, S.A.

   ORG. AUT. AGUAS DE GALICIA    $ 3,137.69   

DELL COMPUTER, S.A.

   GERENCIA URBANISMO AYTO.SEV.    $ 3,136.10   

DELL CORPORATION LIMITED

   SUMA GESTION TRIBUTARIA    $ 3,060.72   

DELL COMPUTER, S.A.

   INSALUD-AREA 11 DE ATENCION PR    $ 3,038.22   

DELL COMPUTER, S.A.

   JUNTA DE EXTREMADURA    $ 3,027.84   

DELL COMPUTER, S.A.

   TRIBUNAL CONSTITUCIONAL    $ 3,010.19   

DELL COMPUTER, S.A.

   UNIVERSITAT DE VALENCIA    $ 2,984.50   

DELL CORPORATION LIMITED

   UNIVERSIDAD DE SEVILLA    $ 2,935.62   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE MADRID    $ 2,896.60   

DELL COMPUTER, S.A.

   GESTUR TENERIFE S.A.    $ 2,867.92   

DELL COMPUTER, S.A.

   DIPUTACION GENERAL DE ARAGON    $ 2,828.38   

DELL COMPUTER, S.A.

   CABILDO INSULAR DE TENERIFE    $ 2,814.82   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE LOGROO    $ 2,791.18   

DELL COMPUTER, S.A.

   INSTITUTO MADRILEO PARA LA FORMACION    $ 2,719.82   

DELL COMPUTER, S.A.

   CENTRO INFORMATLCO PROVINCIAL    $ 2,703.10   

DELL COMPUTER, S.A.

   UNIVERSITAT DE BARCELONA    $ 2,680.48   

DELL COMPUTER, S.A.

   REGTSA (ORGANISMO AUTONOMO DE RECAUDACIN Y GESTIN TRIBUTAR    $ 2,607.81   

DELL COMPUTER, S.A.

   GOBIERNO CANARIAS CONSEJ PESCA    $ 2,582.44   

DELL CORPORATION LIMITED

   EMPRESA PUBLICA PARA LA GESTION DEL    $ 2,573.26   

DELL COMPUTER, S.A.

   GOBIERNO CANARIAS CONSEJ PESCA    $ 2,530.86   

DELL COMPUTER, S.A.

   UNIVERSIDAD JAUME IDE CASTELL    $ 2,455.04   

DELL CORPORATION LIMITED

   UNIVERSIDADE DA CORUNA    $ 2,434.61   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL COMPUTER, S.A.

   CENTRO INFORMATLCO PROVINCIAL    $ 2,413.59   

DELL COMPUTER, S.A.

   INSALUD    $ 2,389.09   

DELL COMPUTER, S.A.

   !LUSTRE AYUNTAMIENTO DE SAN BA    $ 2,381.99   

DELL CORPORATION LIMITED

   CONSEJERIA DE FOMENTO—JUNTA DE    $ 2,376.23   

DELL COMPUTER, S.A.

   MADRID MOVILIDAD, S.A.    $ 2,362.26   

DELL COMPUTER, S.A.

   CONSELL.INNOVAC.TECNOLOGICA    $ 2,348.59   

DELL CORPORATION LIMITED

   UNIVERSIDAD DE SANTIAGO DE    $ 2,332.84   

DELL COMPUTER, S.A.

   EXCMO. AYUNTAMIENTO DE DOLORES    $ 2,306.27   

DELL COMPUTER, S.A.

   DIPUTACION GENERAL DE ARAGON    $ 2,262.70   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE GIRONA    $ 2,240.04   

DELL COMPUTER, S.A.

   UNIVERSITAT DE GIRONA    $ 2,203.06   

DELL COMPUTER, S.A.

   AYUNTAMIENTO REAL SITIO Y VILLA ARANJUEZ    $ 2,178.53   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE BURGOS    $ 2,149.57   

DELL COMPUTER, S.A.

   UNIVERSITAT ROVIRA I VIRGILI    $ 2,090.49   

DELL COMPUTER, S.A.

   GOBIERNO CANARIAS CONSEJ PESCA    $ 2,052.11   

DELL COMPUTER, S.A.

   CONSELLERIA DA PRESIDENCIA    $ 2,039.87   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE ALMERIA    $ 2,039.87   

DELL COMPUTER, S.A.

   UNIVERS.POLITECNICA VALENCIA    $ 2,036.43   

DELL COMPUTER, S.A.

   JUNTA EXTREMADURA CONSEJ AGRIC    $ 1,983.53   

DELL COMPUTER, S.A.

   JUNTA EXTREMADURA CONSEJERIA A    $ 1,969.66   

DELL COMPUTER, S.A.

   DIPUTACION DE CASTELLON    $ 1,959.50   

DELL COMPUTER, S.A.

   EL TRIBUNAL CONSTITLJCIONAL    $ 1,944.65   

DELL COMPUTER, S.A.

   GESTION SANITARIA DE MALLORCA    $ 1,911.98   

DELL CORPORATION LIMITED

   UNIVERSIDAD POLITECNICA DE VALENCIA    $ 1,904.29   

DELL COMPUTER, S.A.

   JUNTA DE GALICIA    $ 1,903.87   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE GETAFE    $ 1,902.63   

DELL COMPUTER, S.A.

   GOBIERNO VASCO    $ 1,890.27   

DELL COMPUTER, S.A.

   EXCMO AYUNTAMIENTO DE LOGROIO    $ 1,889.28   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE GIRONA    $ 1,852.42   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE RIVAS VACIAMADRID    $ 1,809.71   

DELL CORPORATION LIMITED

   SRA. DIRECTORA ECONOMICO FINANCIERA    $ 1,772.45   

DELL COMPUTER, S.A.

   CONSEJERIA DE INDUSTRIA COMERC    $ 1,749.80   

DELL COMPUTER, S.A.

   AYUNTAMIENTO STA.CRUZ TENERIFE    $ 1,710.77   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL COMPUTER, S.A.

   EL CIPSA • DIPUTACION DE SALAM    $ 1,699.89   

DELL COMPUTER, S.A.

   ORGANISMO AUTONOMO DE RECAUDAC    $ 1,699.89   

DELL COMPUTER, S.A.

   DIPUTACION GENERAL DE ARAGON    $ 1,697.03   

DELL COMPUTER, S.A.

   CABILDO DE TENERIFE    $ 1,674.40   

DELL COMPUTER, S.A.

   GOBIERNO VASCO    $ 1,672.69   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE VELEZ MALAGA    $ 1,668.06   

DELL COMPUTER, S.A.

   ESC.UNIV.POLIT.ALMUNIA DAGODIN    $ 1,653.65   

DELL COMPUTER, S.A.

   UNIVERSITAT DE BARCELONA    $ 1,629.14   

DELL COMPUTER, S.A.

   CONCELLO DE PONTEVEDRA    $ 1,625.75   

DELL COMPUTER, S.A.

   GOBIERNO VASCO    $ 1,597.90   

DELL COMPUTER, S.A.

   JUNTA DE CASTILLA Y LEON.    $ 1,597.90   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE BURJASSOT    $ 1,538.64   

DELL COMPUTER, S.A.

   GOBLERNO VASCO    $ 1,495.08   

DELL COMPUTER, S.A.

   EXCMA. DIPUTACION PROVINCIAL DE PONTEVEDRA    $ 1,489.31   

DELL COMPUTER, S.A.

   IGAPE    $ 1,476.54   

DELL COMPUTER, S.A.

   AYUNTAMIENTO S|C DE TENERIFE    $ 1,427.08   

DELL COMPUTER, S.A.

   RENFE OPERADORA    $ 1,394.00   

DELL COMPUTER, S.A.

   EXCMA.DIPUTACION DE MALAGA    $ 1,359.91   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE CADIZ    $ 1,359.91   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE CADIZ    $ 1,359.91   

DELL COMPUTER, S.A.

   UNOVERSIDAD DE CADIZ    $ 1,359.91   

DELL COMPUTER, S.A.

   UNIVERSIDAD AUTONOMA BARCELONA    $ 1,359.18   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE BARCELONA    $ 1,357.62   

DELL COMPUTER, S.A.

   UNIVERSIDAD POLIT.MADRID    $ 1,346.31   

DELL CORPORATION LIMITED

   UNIVERSIDAD DE VALENCIA    $ 1,338.10   

DELL COMPUTER, S.A.

   LA UNIVERSIDAD DE LA RIOJA    $ 1,332.71   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE DOLORES    $ 1,319.22   

DELL COMPUTER, S.A.

   AYUNTAMENT DE TORRENT    $ 1,310.05   

DELL COMPUTER, S.A.

   GERENCIA MUNICIPAL DE URBANISMO    $ 1,291.27   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE ARGANDA DELRE    $ 1,284.64   

DELL COMPUTER, S.A.

   UNIVERSITAT DE VALENCIA    $ 1,278.46   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE CANTABRIA    $ 1,275.43   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE LOGRONO    $ 1,273.88   

DELL COMPUTER, S.A.

   GOBIERNO DE CANTABRIA    $ 1,267.11   

DELL COMPUTER, S.A.

   ESTUDIO MAYOR DE LA DEFENSA    $ 1,243.14   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE EXTREMADURA    $ 1,216.38   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE LEGANES    $ 1,197.15   

DELL COMPUTER, S.A.

   CABILDO INSULAR DE LANZAROTE    $ 1,194.28   

DELL COMPUTER, S.A.

   IGAPE    $ 1,186.93   

DELL COMPUTER, S.A.

   EL EXCMO.AYUNTAMIENTO DE ARGAN    $ 1,169.52   

DELL COMPUTER, S.A.

   UNIVERSIDAD CARLOS ILL MADRID    $ 1,129.75   

DELL COMPUTER, S.A.

   CONSELLERIA DE PRESIDENCIA    $ 1,129.48   

DELL CORPORATION LIMITED

   INTERVENCION GENERAL DE LA    $ 1,126.34   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE CADIZ    $ 1,108.72   

DELL COMPUTER, S.A.

   EXCMO AYUNTAMIENTO CASTROURDIA    $ 1,082.48   

DELL COMPUTER, S.A.

   GOBIERNO VASCO    $ 1,047.81   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE GRANADA    $ 1,040.84   

DELL COMPUTER, S.A.

   AJUNTAMENT DE BLANES    $ 1,018.22   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE LAS PALMAS    $ 1,014.38   

DELL COMPUTER, S.A.

   ADMINISTRACION PUBLICA DE CATA    $ 996.36   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE SC DE LA PALMA    $ 977.49   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE SAN MARTIN DE LA VEGA    $ 972.96   

DELL COMPUTER, S.A.

   GOBIERNO VASCO    $ 958.74   

DELL COMPUTER, S.A.

   CONSELLERIA DE PLITICA TERRITORIAL OBRAS PUBLICAS E TRANSPOR    $ 950.33   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE DOLORES    $ 941.28   

DELL COMPUTER, S.A.

   CONSORCIO DE TRIBUTOS DE LA IS    $ 932.97   

DELL COMPUTER, S.A.

   CONCELLO DE CERVO    $ 916.68   

DELL COMPUTER, S.A.

   GENERALITAT VALENCIANA    $ 909.46   

DELL COMPUTER, S.A.

   UNIVERSIDAD REY JUAN CARLOS    $ 905.08   

DELL COMPUTER, S.A.

   EXCMA. DIPUTACION DE CIUDAD REAL    $ 904.63   

DELL COMPUTER, S.A.

   EUSKO TRENBIDEAK S.A.    $ 893.43   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE BURJASSOT    $ 885.79   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE ARGANDA DELRE    $ 863.77   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE BURGOS    $ 849.95   

DELL COMPUTER, S.A.

   EXCMA.DIPUT.PROV.LEON    $ 848.51   

DELL COMPUTER, S.A.

   CABILDO DE TENERIFE    $ 842.49   

DELL COMPUTER, S.A.

   AJUNTAMENT VILANOVA I LA GELTR    $ 815.94   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE VALLADOLID    $ 794.21   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE MAIRENA DEL ALJARAFE    $ 791.95   

DELL COMPUTER, S.A.

   UNIYERSIDAD NACIONAL DE EDUCAC    $ 785.90   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL COMPUTER, S.A.

   GOBIERNO DE ARAGON    $ 774.79   

DELL COMPUTER, S.A.

   GOBIERNO DE LA RIOJA    $ 759.28   

DELL COMPUTER, S.A.

   COMPLEJO HOSPITALARIO LA MANCH    $ 746.42   

DELL COMPUTER, S.A.

   ORG. MUSEOS CTRO CABILDO TENERIFE    $ 686.46   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE SALAMANCA    $ 678.32   

DELL COMPUTER, S.A.

   AYUNTAMIENTO VELEZ MALAGA    $ 677.00   

DELL COMPUTER, S.A.

   EXCMO.CABILDO INSULAR TENERIFE    $ 662.84   

DELL COMPUTER, S.A.

   EXCMO AYUNTAMIENTO CIUDAD REAL    $ 660.86   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE LAS PALMAS DE GRAN CANARIA    $ 649.39   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE BURGOS    $ 642.56   

DELL COMPUTER, S.A.

   CABILDO INSULAR DE LANZAROTE    $ 641.95   

DELL COMPUTER, S.A.

   SINDICATURA CUENTAS CASTILLA M    $ 617.64   

DELL COMPUTER, S.A.

   CONSORCIO TRIBUTOS DE TENERIFE    $ 614.83   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE VILLAQUILAMBRE    $ 610.93   

DELL COMPUTER, S.A.

   DIPUTACION PROVINCIAL GRANADA    $ 594.97   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE MADRID    $ 583.58   

DELL COMPUTER, S.A.

   GOBIERNO VASCO.DPTO DE HACIEND    $ 583.11   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE CORDOBA    $ 571.60   

DELL COMPUTER, S.A.

   MINISTERIO DE CIENCIA Y TECNOL    $ 543.94   

DELL COMPUTER, S.A.

   SECRETARIA ESTADO TELECOMUNIC    $ 543.94   

DELL COMPUTER, S.A.

   GOBIERNO VASCO    $ 504.80   

DELL COMPUTER, S.A.

   GENERALITAT VALENCIANA    $ 497.00   

DELL COMPUTER, S.A.

   UNIVERSID.NAC.EDUC.A DISTANCIA    $ 488.74   

DELL COMPUTER, S.A.

   LA UNIVERSIDAD DE LA RIOJA    $ 480.04   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE DOLORES    $ 474.59   

DELL COMPUTER, S.A.

   CONSORCIO TRIBUTOS ISLA TENERI    $ 461.51   

DELL COMPUTER, S.A.

   CONSELL POLIT TERRITORIAL    $ 454.71   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE SANT MATEU    $ 432.04   

DELL COMPUTER, S.A.

   GOBIERNO CANARIAS CONSEJ PESCA    $ 426.58   

DELL COMPUTER, S.A.

   CONSELLERIA DA PRESIDENCIA E A    $ 409.68   

DELL COMPUTER, S.A.

   AYUNTAMINETO DE VILLALAMBRIQUE    $ 407.29   

DELL COMPUTER, S.A.

   CONSEJERIA DE TURISMO DE CANARIAS    $ 407.29   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE CASTROURDIALES    $ 352.72   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE VELEZ MALAGA    $ 338.50   

DELL COMPUTER, S.A.

   EXCMO. CABILDO INSULAR DE LA G    $ 334.12   

DELL COMPUTER, S.A.

   UNIVERSIDAD DE SANTIAGO    $ 318.36   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE TORRENT.    $ 258.07   

DELL COMPUTER, S.A.

   JUNTA EXTREMADURA CONSEJERIA A    $ 241.80   

DELL COMPUTER, S.A.

   AYUNTAMIENTO DE LOGROO    $ 204.25   

DELL COMPUTER, S.A.

   EXCMO. CABILDOINSULAR DELA G    $ 194.37   

DELL COMPUTER, S.A.

   RENFE OPERADORA    $ 192.27   

DELL COMPUTER, S.A.

   CARTOGRAFICA DE CANARIAS GRAFC    $ 174.93   

DELL COMPUTER, S.A.

   GOBIERNO VASCO    $ 115.59   

DELL COMPUTER, S.A.

   SERVILCIO CANARIO DE SALUD    $ 36.16   

DELL COMPUTER, S.A.

   AYUNTAMIENTO MADRID    $ 26.02   

DELL(CHINA) CO.,LTD.

   XIAMEN JINGFA MACHINERY AND ELECTRIC EQUIPMENT TENDERING CO., LTD.    $
138,588.40   

DELL(CHINA) CO.,LTD.

   XIAMEN EDUCATION AND CULTURE BUREAU OF XIANG’AN DISTRICT    $ 12,874.55   

DELL(CHINA) CO.,LTD.

   STATE GRID CORPORATION OF CHINA    $ 153,987.11   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION EQUIPMENT MANAGEMENT STATION OF BAOSHAN DISTRICT    $
56,770.27   

DELL(CHINA) CO.,LTD.

   XIAMEN JINGFA MACHINERY AND ELECTRIC EQUIPMENT TENDERING CO., LTD.    $
15,398.71   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION EQUIPMENT MANAGEMENT STATION OF BAOSHAN DISTRICT    $
7,814.85   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION EQUIPMENT MANAGEMENT STATION OF BAOSHAN DISTRICT    $
3,953.73   

DELL(CHINA) CO.,LTD.

   THE GOVERNMENT PROCUREMENT CENTER OF SHANGHAI MUNICIPALITY    $ 4,619.61   

DELL(CHINA) CO.,LTD.

   SHANGHAI MEDIA GROUP, INC.    $ 26,639.77   

DELL(CHINA) CO.,LTD.

   SHANGHAI MEDIA GROUP, INC.    $ 7,668.56   

DELL(CHINA) CO.,LTD.

   THE GOVERNMENT PROCUREMENT CENTER OF SHANGHAI MUNICIPALITY    $ 4,619.61   

DELL(CHINA) CO.,LTD.

   XIAMEN WANXIANG E-COMMERCE CO., LTD    $ 93,446.31   

DELL(CHINA) CO.,LTD.

   CHINA PETROLEUM & PETROCHEMICAL ENGINEERING INSTITUTE    $ 40,824.35   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL(CHINA) CO.,LTD.

   GUANGDONG MACHINERY & ELECTRIC EQUIPMENT TENDERING CENTER    $ 9,239.23   

DELL(CHINA) CO.,LTD.

   CHINA INTERNATIONAL TENDERING COMPANY    $ 30,797.42   

DELL(CHINA) CO.,LTD.

   SANY GROUP CO., LTD.    $ 6,681.69   

DELL(CHINA) CO.,LTD.

   GUANGDONG MACHINERY & ELECTRIC EQUIPMENT TENDERING CENTER    $ 3,079.74   

DELL(CHINA) CO.,LTD.

   SHANGHAI MACHINERY AND ELECTRIC EQUIPMENT TENDERING COMPANY    $ 21,558.20   

DELL(CHINA) CO.,LTD.

   CHINA PETROLEUM & PETROCHEMICAL ENGINEERING INSTITUTE    $ 3,714.02   

DELL(CHINA) CO.,LTD.

   PORTON FINE CHEMICALS LTD.    $ 5,302.24   

DELL(CHINA) CO.,LTD.

   SEPCOIII ELECTRONIC POWER CONSTRUCTION CORPORATION    $ 7,699.36   

DELL(CHINA) CO.,LTD.

   BEIJING ELECTRIC POWER COMPANY    $ 2,428.77   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION BUREAU OF SONGJIANG DISTRICT    $ 130,648.29   

DELL(CHINA) CO.,LTD.

   GUANGDONG MACHINERY & ELECTRIC EQUIPMENT TENDERING CENTER    $ 4,619.61   

DELL(CHINA) CO.,LTD.

   SUZHOU INDUSTRIAL PARK CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $
2,309,806.67   

DELL(CHINA) CO.,LTD.

   RESEARCH INSTITUTE OF PETROLEUM EXPLORATION & DEVELOPMENT    $ 5,244.42   

DELL(CHINA) CO.,LTD.

   HUADIAN INTERNATIONAL SUPPLIES CO., LTD    $ 56,861.90   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION TECHNOLOGY & FACILITIES DEPARTMENT    $ 10,541.33   

DELL(CHINA) CO.,LTD.

   TENCENT TECHNOLOGY (SHENZHEN) COMPANY LIMITED    $ 42,804.46   

DELL(CHINA) CO.,LTD.

   SHANGHAI MACHINERY AND ELECTRIC EQUIPMENT TENDERING CO., LTD.    $ 15,398.71
  

DELL(CHINA) CO.,LTD.

   GUIZHOU WEST POWER CONSTRUCTION CO. LTD    $ 7,699.36   

DELL(CHINA) CO.,LTD.

   SHANGHAI NOARK ELECTRIC CO., LTD.    $ 4,850.59   

DELL(CHINA) CO.,LTD.

   TENCENT TECHNOLOGY (SHENZHEN) COMPANY LIMITED    $ 6,368.91   

DELL(CHINA) CO.,LTD.

   AVIC INTERNATIONAL TRADE & ECONOMIC DEVELOPMENT LTD.    $ 6,159.48   

DELL(CHINA) CO.,LTD.

   BANK OF BEIJING CO., LTD.    $ 3,115.62   

DELL(CHINA) CO.,LTD.

   GUANGDONG MACHINERY & ELECTRIC EQUIPMENT TENDERING CENTER    $ 3,079.74   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL(CHINA) CO.,LTD.

   JOINTOWN PHARMACEUTICAL GROUP    $ 1,539.87   

DELL(CHINA) CO.,LTD.

   CLP FOR GUIZHOU JINYUAN GROUP CO., LTD    $ 157,270.19   

DELL(CHINA) CO.,LTD.

   TENCENT TECHNOLOGY (SHENZHEN) COMPANY LIMITED    $ 179,935.74   

DELL(CHINA) CO.,LTD.

   CHENGDU CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 10,779,097.79   

DELL(CHINA) CO.,LTD.

   TENCENT TECHNOLOGY (BEIJING) COMPANY LIMITED    $ 14,626.70   

DELL(CHINA) CO.,LTD.

   TENCENT DIGITAL (TIANJIN) COMPANY LIMITED    $ 100,091.62   

DELL(CHINA) CO.,LTD.

   TENCENT TECHNOLOGY (SHENZHEN) COMPANY LIMITED    $ 123,084.72   

DELL(CHINA) CO.,LTD.

   XIAMEN CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 16,938,582.24   

DELL(CHINA) CO.,LTD.

   ANSC-TKS GALVANIZING CO., LTD.    $ 27,500.55   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION EQUIPMENT MANAGEMENT STATION OF BAOSHAN DISTRICT    $
105,572.82   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION EQUIPMENT MANAGEMENT STATION OF BAOSHAN DISTRICT    $
490.91   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION EQUIPMENT MANAGEMENT STATION OF BAOSHAN DISTRICT    $
662.73   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION EQUIPMENT MANAGEMENT STATION OF BAOSHAN DISTRICT    $
2,317.51   

DELL(CHINA) CO.,LTD.

   SHANGHAI MACHINERY AND ELECTRIC EQUIPMENT TENDERING CO., LTD.    $ 5,774.52
  

DELL(CHINA) CO.,LTD.

   STATE GRID MATERIALS CO. LTD    $ 9,239.23   

DELL(CHINA) CO.,LTD.

   STATE GRID MATERIALS CO. LTD    $ 6,159.48   

DELL(CHINA) CO.,LTD.

   STATE GRID MATERIALS CO. LTD    $ 3,079.74   

DELL(CHINA) CO.,LTD.

   ANSC-TKS GALVANIZING CO., LTD.    $ 13,266.30   

DELL(CHINA) CO.,LTD.

   GUANGXI KANGMINGSI INDUSTRIAL POWER CO., LTD    $ 42,917.01   

DELL(CHINA) CO.,LTD.

   WONDERS INFORMATION CO., LTD.    $ 11,208.72   

DELL(CHINA) CO.,LTD.

   CHENGDU CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 16,938,582.24   

DELL(CHINA) CO.,LTD.

   WONDERS INFORMATION CO., LTD.    $ 6,724.62   

DELL(CHINA) CO.,LTD.

   WONDERS INFORMATION CO., LTD.    $ 644.59   

DELL(CHINA) CO.,LTD.

   WONDERS INFORMATION CO., LTD.    $ 4,242.34   

DELL(CHINA) CO.,LTD.

   WONDERS INFORMATION CO., LTD.    $ 7,800.22   

DELL(CHINA) CO.,LTD.

   TENCENT DIGITAL (TIANJIN) COMPANY LIMITED    $ 22,187.82   

DELL(CHINA) CO.,LTD.

   STATE GRID MATERIALS CO. LTD    $ 61,594.84   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL(CHINA) CO.,LTD.

   STATE GRID MATERIALS CO. LTD    $ 30,797.42   

DELL(CHINA) CO.,LTD.

   STATE GRID MATERIALS CO. LTD    $ 123,189.69   

DELL(CHINA) CO.,LTD.

   STATE GRID MATERIALS CO. LTD    $ 123,189.69   

DELL(CHINA) CO.,LTD.

   STATE GRID MATERIALS CO. LTD    $ 123,189.69   

DELL(CHINA) CO.,LTD.

   STATE GRID MATERIALS CO. LTD    $ 123,189.69   

DELL(CHINA) CO.,LTD.

   STATE GRID MATERIALS CO. LTD    $ 123,189.69   

DELL(CHINA) CO.,LTD.

   WONDERS INFORMATION CO., LTD.    $ 2,286.71   

DELL(CHINA) CO.,LTD.

   TENCENT TECHNOLOGY (SHENZHEN) COMPANY LIMITED    $ 88,591.43   

DELL(CHINA) CO.,LTD.

   WONDERS INFORMATION CO., LTD.    $ 8,994.39   

DELL(CHINA) CO.,LTD.

   SONGJIANG CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 6,159,484.45   

DELL(CHINA) CO.,LTD.

   TENCENT TECHNOLOGY (SHENZHEN) COMPANY LIMITED    $ 6,652.24   

DELL(CHINA) CO.,LTD.

   TENCENT TECHNOLOGY (SHENZHEN) COMPANY LIMITED    $ 199,267.10   

DELL(CHINA) CO.,LTD.

   GREAT WALL MOTORS COMPANY LIMITED    $ 11,786.16   

DELL(CHINA) CO.,LTD.

   XIAMEN XIANGYU CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 1,539,871.11
  

DELL(CHINA) CO.,LTD.

   WONDERS INFORMATION CO., LTD.    $ 18,478.45   

DELL(CHINA) CO.,LTD.

   SHANGHAI CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 4,619,613.34   

DELL(CHINA) CO.,LTD.

   CTRIP TRAVELING NETWORK TECHNOLOGY (SHANGHAI) CO., LTD.    $ 22,139.62   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 246,258.31   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION BUREAU OF BAOSHAN DISTRICT CAPITAL CONSTRUCTION FACILITIES
CENTER    $ 884.19   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION BUREAU OF BAOSHAN DISTRICT CAPITAL CONSTRUCTION FACILITIES
CENTER    $ 9,243.85   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION BUREAU OF SONGJIANG DISTRICT    $ 1,450.10   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION BUREAU OF SONGJIANG DISTRICT    $ 202.34   

DELL(CHINA) CO.,LTD.

   TENCENT DIGITAL (TIANJIN) COMPANY LIMITED    $ 30,412.33   

DELL(CHINA) CO.,LTD.

   WONDERS INFORMATION CO., LTD.    $ 7,509.18   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 59,159.15   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 281,067.54   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 33,941.42   

DELL(CHINA) CO.,LTD.

   THE SERVER VITUAL PROJECT OF SHENZHEN STOCK EXCHANGE    $ 2,918.83   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL(CHINA) CO.,LTD.

   XIAMEN WANXIANG E-COMMERCE CO., LTD    $ 224,129.78   

DELL(CHINA) CO.,LTD.

   NANJING CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 10,779,097.79   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 633,495.36   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 288,175.63   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION BUREAU OF SONGJIANG DISTRICT    $ 65,773.59   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 6,974.85   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 97,493.59   

DELL(CHINA) CO.,LTD.

   GREAT WALL MOTORS COMPANY LIMITED TIANJIN HAVAL SUB OFFICE    $ 9,428.45   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 36,542.68   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 252,931.38   

DELL(CHINA) CO.,LTD.

   SHENZHEN SECURITIES COMMUNICATION CO.,LTD.    $ 5,261.59   

DELL(CHINA) CO.,LTD.

   XIAMEN WANXIANG E-COMMERCE CO., LTD    $ 1,227.28   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION BUREAU OF SONGJIANG DISTRICT    $ 10,404.60   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION BUREAU OF SONGJIANG DISTRICT    $ 5,834.11   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION BUREAU OF SONGJIANG DISTRICT    $ 190.64   

DELL(CHINA) CO.,LTD.

   SHANGHAI EDUCATION BUREAU OF SONGJIANG DISTRICT    $ 1,598.39   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 89,907.23   

DELL(CHINA) CO.,LTD.

   NANJING CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 12,318,968.90   

DELL(XIAMEN) CO.,LTD.

   XIAMEN CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 769,935.56   

DELL(XIAMEN) CO.,LTD.

   XIAMEN XIANGYU CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 30,797.42   

DELL(CHINA) CO.,LTD.

   SHENZHEN HUAQIANG NEW CITY DEVELOPMENT CO., LTD.    $ 14,037.71   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 33,808.18   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 514,017.66   

DELL(CHINA) CO.,LTD.

   XIAMEN PEOPLE’S COURT OF HULI DISTRICT    $ 6,761.73   

DELL(CHINA) CO.,LTD.

   CHENGDU CUSTOMS DISTRICT PEOPLE’S REPUBLIC OF CHINA    $ 9,239,226.68   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL(CHINA) CO.,LTD.

   BEIJING ORIENTAL YUHONG WATERPROOF TECHNOLOGY CO., LTD.    $ 27,716.83   

DELL GLOBAL BV (SG BRANCH)

   JAPAN CUSTOMS    $ 35,956,672.21   

DELL GLOBAL BV (SG BRANCH)

   PETRONAS ICT SDN BHD    $ 255,427.84   

DELL GLOBAL BV (SG BRANCH)

   VADS BERHAD    $ 96,554.75   

DELL GLOBAL BV (SG BRANCH)

   NANYANG ACADEMY OF FINE ARTS    $ 7,967.97   

DELL GLOBAL BV (SG BRANCH)

   THE CENTRAL PROVIDENT FUND BOARD    $ 62,256.33   

DELL GLOBAL BV (SG BRANCH)

   DIGITAL REALTY DATAFIRM LLC    $ 123,183.80   

DELL GLOBAL BV (SG BRANCH)

   PETRONAS ICT SDN BHD    $ 50,365.82   

DELL GLOBAL BV (SG BRANCH)

   DIGITAL DEER PARK 2, LLC    $ 171,380.49   

DELL GLOBAL BV (SG BRANCH)

   TENAGA NASIONAL BERHAD    $ 135,376.76   

DELL GLOBAL BV (SG BRANCH)

   NGEE ANN POLYTECHNIC 
TEACHING AND LEARNING CENTRE    $ 80,674.01   

DELL GLOBAL BV (SG BRANCH)

   MINISTRY OF DEFENCE 
DEFENCE SCIENCE AND TECHNOLOGY
AGENCY DEFENCE PROCUREMENT SGD 39,916.85    $ 29,597.63   

DELL GLOBAL BV (SG BRANCH)

   PETRONAS ICT SDN BHD    $ 125,159.64   

DELL GLOBAL BV (SG BRANCH)

   DIGITAL REALTY DATAFIRM LLC    $ 94,004.13   

DELL GLOBAL BV (SG BRANCH)

   DIGITAL REALTY DATAFIRM LLC    $ 135,501.91   

DELL GLOBAL BV (SG BRANCH)

   THE SIAM CEMENT PUBLIC COMPANY LTD    $ 3,588.72   

DELL GLOBAL BV (SG BRANCH)

   PETRONAS ICT TENDER AND CONTRACT CO    $ 510,855.68   

DELL GLOBAL BV (SG BRANCH)

   PRASARANA MALAYSIA BERHAD    $ 25,542.78   

DELL GLOBAL BV (SG BRANCH)

   NANYANG ACADEMY OF FINE ARTS    $ 5,357.21   

DELL GLOBAL BV (SG BRANCH)

   TAVERNESS PROPERTY PTY LTD    $ 128,180.78   

DELL GLOBAL BV (SG BRANCH)

   NANYANG TECHNOLOGICAL UNIVERSITY    $ 33,081.97   

DELL GLOBAL BV (SG BRANCH)

   BANGKOK DUSIT MEDICAL SERVICES PLC    $ 13,835.94   

DELL GLOBAL BV (SG BRANCH)

   TENAGA NASIONAL BERHAD    $ 194,125.16   

DELL GLOBAL BV (SG BRANCH)

   TAX OFFICE IN PESCARA    $ 5,089,570.62   

DELL GLOBAL BV (SG BRANCH)

   PETRONAS ICT SDN BHD    $ 510,855.68   

DELL GLOBAL BV (SG BRANCH)

   AIG GROUP LIMITED    $ 2,900,000.00   

DELL GLOBAL BV (SG BRANCH)

   TAIPEI CUSTOMS    $ 309,195.47   

DELL GLOBAL BV (SG BRANCH)

   TENAGA NASIONAL BERHAD    $ 344,827.59   

DELL GLOBAL BV (SG BRANCH)

   PETRONAS ICT SDN BHD    $ 76,628.35   

DELL GLOBAL BV (SG BRANCH)

   NICE LINK PTY LIMITED    $ 112,469.77   

DELL GLOBAL BV (SG BRANCH)

   MIMOS BERHAD    $ 9,305.49   

DELL GLOBAL BV (SG BRANCH)

   MIMOS BERHAD    $ 1,787.99   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL GLOBAL BV (SG BRANCH)

   TENAGA NASIONAL BERHAD    $ 127,713.92   

DELL GLOBAL BV (SG BRANCH)

   BOUSTEAD NAVAL SHIPYARD SDN    $ 125,828.86   

DELL GLOBAL BV (SG BRANCH)

   BHARAT HEAVY ELECTRICAL LIMITED    $ 169,316.87   

DELL GLOBAL BV (SG BRANCH)

   NGEE ANN POLYTECHNIC 
TEACHING AND LEARNING CENTRE    $ 80,674.01   

DELL SERVICES (CHINA) COMPANY LTD

   ZHONGSHAN ZHONGYUE TINPLATE INDUSTRY CO LTD    $ 6,085.57   

DELL SERVICES (CHINA) COMPANY LTD

   GUANGDONG YUEHAI INVESTMENT FINANCIAL MANAGEMENT CO LTD    $ 41,810.58   

DELL SERVICES (CHINA) COMPANY LTD

   GUANGDONG YUEHAI HOLDING CO LTD    $ 21,721.42   

DELL SERVICES (CHINA) COMPANY LTD

   SHENZHEN JINWEI BEER CO LTD    $ 3,526.30   

DELL SERVICES (CHINA) COMPANY LTD

   UNIONPAY INTERNATIONAL CO LTD    $ 1,709,910.53   

DELL (CHINA) COMPANY LTD

   JIUZHOUTONG PHARMACEUTICAL GROUP CO LTD    $ 38,371.59   

DELL (CHINA) COMPANY LTD

   COURT OF XIAMEN HU LI DISTRICT    $ 69,798.20   

DELL (CHINA) COMPANY LTD

   COURT OF XIAMEN HU LI DISTRICT    $ 18,955.51   

DELL (CHINA) COMPANY LTD

   COURT OF XIAMEN HU LI DISTRICT    $ 33,395.65   

DELL (CHINA) COMPANY LTD

   COURT OF XIAMEN HU LI DISTRICT    $ 118,458.74   

DELL (CHINA) COMPANY LTD

   BAIDU CLOUD CALCULATION TECHNOLOGY (BEIJING) CO LTD    $ 52,817.58   

DELL (CHINA) COMPANY LTD

   FIVE EIGHT CO LTD    $ 2,942.23   

DELL (CHINA) COMPANY LTD

   FIVE EIGHT TECH INFORMATION CO LTD    $ 14,638.32   

DELL INFORMATION TECHNOLOGY (KUNSHAN) COMPANY LTD

   RICHFIT INFORMATION TECHNOLOGY CO., LTD.    $ 166,846.30   

DELL INFORMATION TECHNOLOGY (KUNSHAN) COMPANY LTD

   RICHFIT INFORMATION TECHNOLOGY CO., LTD.    $ 166,846.30   

DELL (CHENGDU) CO LTD

   CHENGDU CUSTOM    $ 76,993.56   

DELL (CHINA) COMPANY LTD

   FIVE EIGHT CO LTD    $ 7,152.09   

DELL (CHINA) COMPANY LTD

   RUI TING NETWORK TECHNOLOGY CO LTD    $ 9,981.83   

DELL (CHINA) COMPANY LTD

   BEIJING FIVE EIGHT INFORMATION TECHNOLOGY CO LTD    $ 1,511.31   

DELL INTL SERVICES IND PVT LTD

   ODISHA PRIMARY EDUCATION    $ 9,029.69   

DELL INTL SERVICES IND PVT LTD

   GOVERNOR OF TAMIL NADU ACTING    $ 1,205,416.22   

DELL INTL SERVICES IND PVT LTD

   AIRCEL LIMITED    $ 3,993.06   

DELL INTL SERVICES IND PVT LTD

   AIRCEL LIMITED    $ 35,974.39   

DELL INTL SERVICES IND PVT LTD

   THE COMMISSIONER OF CUSTOMS    $ 37,623.69   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

DELL INTL SERVICES IND PVT LTD

   SESA STERLIGHT LIMITED    $ 5,818.10   

DELL INTL SERVICES IND PVT LTD

   THE COMMISSIONER OF CUSTOMS    $ 8,478.50   

DELL INTL SERVICES IND PVT LTD

   PRESIDENT OF INDIA ACTING THRU    $ 150,494.75   

DELL INTL SERVICES IND PVT LTD

   PRESIDENT OF INDIA ACTING THRG    $ 150,494.75   

DELL INTL SERVICES IND PVT LTD

   TATA POWER COMPANY LIMITED    $ 17,212.54   

DELL INTL SERVICES IND PVT LTD

   TATA POWER COMPANY LIMITED    $ 4,514.84   

DELL INTL SERVICES IND PVT LTD

   NATIONAL STOCK EXCHANGE OF    $ 11,801.24   

DELL INTL SERVICES IND PVT LTD

   NATIONAL STOCK EXCHANGE OF    $ 45,968.35   

DELL INTL SERVICES IND PVT LTD

   NATIONAL STOCK EXCHANGE OF    $ 23,604.48   

DELL INTL SERVICES IND PVT LTD

   PRESIDENT OF INDIA THROUGH    $ 48,006.32   

DELL INTL SERVICES IND PVT LTD

   BHARAT PETROLEUM CORPORATION    $ 110,352.96   

DELL INTL SERVICES IND PVT LTD

   BHARAT PETROLEUM CORPORATION    $ 73,386.43   

DELL INTL SERVICES IND PVT LTD

   HINDUSTAN PETROLEUM    $ 8,824.64   

DELL INTL SERVICES IND PVT LTD

   NATIONAL STOCK EXCHANGE OF    $ 31,243.33   

DELL INTL SERVICES IND PVT LTD

   SBICAP SECURITIES LIMITED,    $ 24,367.18   

DELL INTL SERVICES IND PVT LTD

   THE COMMISSIONER OF CUSTOMS    $ 233,266.86   

DELL INTL SERVICES IND PVT LTD

   THE COMMISSIONER OF CUSTOMS    $ 71,485.01   

DELL INTL SERVICES IND PVT LTD

   THE COMMISSIONER OF CUSTOMS    $ 61,251.36   

DELL INTL SERVICES IND PVT LTD

   PAWAN COMMUNICATIONS PVT LTD    $ 24,681.24   

DELL INTL SERVICES IND PVT LTD

   THE COMMISSIONER OF CUSTOMS    $ 6,772.26   

DELL TOTAL

      $ 154,154,584.88   



--------------------------------------------------------------------------------

Applicant

  

Beneficiary

   Aggregate Liability
Outstanding for Beneficiary
(USD)  

EMC INFORMATION SYSTEMS NV

   Dominica Pintacuda      10,778.42   

Airwatch Technologies India PVT Limited

   President of India acting through Director Term Cell Bangalore—Dept of
Telecom      149,689.39   

EMC Computer Systems Italia SPA

   MINISTERO DELL’INTERNO      14,615.60   

EMC Computer Systems Italia SPA

   SIP—SOCIETA’ ITALIANA PER L’ESER.TELECOMUNICAZIONI      23,384.97   

EMC Computer Systems Italia SPA

   CONSIP      26,850.80   

EMC Computer Systems Italia SPA

   FONDAZIONE ENASARCO      40,042.30   

EMC Computer Systems Italia SPA

   MINISTERO DELL’INTERNO      45,776.07   

EMC Computer Systems Italia SPA

   MINISTERO DELLA DIFESA      46,769.93   

EMC Computer Systems Italia SPA

   CONSIP      66,062.94   

EMC Computer Systems Italia SPA

   SOGEI SOCIETA’ GENERALE DI INFORMATICA      100,450.46   

EMC Computer Systems Italia SPA

   SIP—SOCIETA’ ITALIANA PER L’ESER.TELECOMUNICAZIONI      227,944.92   

EMC Computer Systems Italia SPA

   NETSIEL SPA      228,003.39   

EMC Computer Systems Italia SPA

   GSE      981,416.12   

J. P.P. Ruigrok

   Chalet XV BV      156,327.82   

EMC

   UNIVERSIDAD COMPLUTENSE DE MADRID      81.06   

EMC

   JUNTA DE ANDALUCIA      200.68   

EMC

   HOSPITAL COSTA DEL SOL      204.69   

EMC

   Renfe Operadora      208.29   

EMC

   MUTUALIDAD GENERAL DE FUNCIONARIOS CIVILES DEL ESTADO (Muface)      340.91   

EMC

   UNIVERSIDAD DE SALAMANCA      489.84   

EMC

   HOSP. COSTA DEL SOL JUNTA ANDALUCIA      495.31   



--------------------------------------------------------------------------------

EMC

   UNIVERSIDAD COMPLUTENSE DE MADRID      506.61   

EMC

   CONSELLER DE SANIDAD      612.31   

EMC

   UNIV COMPLUTENSE      646.32   

EMC

   AENA      668.30   

EMC

   AENA      680.34   

EMC

   CENTR.REG.TRANSF.SANG.GRANADA      726.64   

EMC

   INST.INFORMAT-AYUNT.BARCELON      816.41   

EMC

   AENA      880.11   

EMC

   GERENCIA DE URBANISMO      886.67   

EMC

   SUBDIRECC.GRAL.GESTION ECON Y PATRIMONIAL      916.93   

EMC

   MUTUALIDAD GRAL DE FUNCIONARIOS CIVILES DEL ESTADO      942.27   

EMC

   AENA      993.30   

EMC

   AENA CANARIAS      1,038.27   

EMC

   UNIV SALAMANCA      1,074.94   

EMC

   CONSELLERIA SANIDAD GEN.VALE      1,074.94   

EMC

   AYUNTAMIENTO ALCORCON      1,107.09   

EMC

   SERVICIO DE SALUD DEL PRINC ASTURIAS      1,117.73   

EMC

   AGENCIA DE INFORMATICA DE LA COMUNIDAD DE Madrid      1,123.08   

EMC

   RENFE      1,137.65   

EMC

   HOSP ALTO GUADALQUIVIR      1,147.93   

EMC

   AENA CANARIAS      1,194.40   

EMC

   AENA CANARIAS      1,233.13   

EMC

   MINISTERIO DE JUSTICIA      1,277.10   



--------------------------------------------------------------------------------

EMC

   AENA CANARIAS      1,330.91   

EMC

   SERVICIO EXTREMEÑO DE SALUD      1,349.02   

EMC

   AGENCIA ESTATAL DE LA ADMINISTRACION TRIBUTARIA      1,365.90   

EMC

   MINISTERIO DE SANIDAD      1,404.64   

EMC

   AGENCIA DE INFORMATICA Y COMUNICACIONES DE LA COMUNIDAD DE MADRID     
1,412.68   

EMC

   AENA      1,421.91   

EMC

   HOSPITALES UNIV. VIRGEN DEL ROCIO      1,431.58   

EMC

   HOSPITAL DE PONIENTE      1,455.93   

EMC

   EE PUBLICA HOSP PONIENTE      1,455.93   

EMC

   UNIVERSIDAD DE ALCALA      1,490.77   

EMC

   ADIF      1,542.90   

EMC

   Cabildo de Gran Canaria      1,574.52   

EMC

   CONSEJERIA DE ECONOMIA Y TRABAJO—JUNTA EXTREMADURA      1,600.63   

EMC

   HOSP RAMON Y CAJAL      1,601.40   

EMC

   INSTITUTO NACIONAL DE ESTADISTICA      1,622.09   

EMC

   SERVICIO DE SALUD DEL PRINC ASTURIAS      1,842.91   

EMC

   AYUNTAMENTO DE FUENLABRADA      1,990.96   

EMC

   INSTITUTO DE INFORMATICA DE BARCELONA      1,991.34   

EMC

   GENERALITAT VALENCIANA      2,041.02   

EMC

   FONDO DE GARANTIA SALARIAL      2,100.53   

EMC

   Cabildo de Gran Canaria      2,115.87   

EMC

   ORGANISME DE GESTIO TRIBUTARIA—DIBA      2,134.51   

EMC

   MINISTERIO DEL INTERIOR      2,263.98   



--------------------------------------------------------------------------------

EMC

   S.A.S.      2,285.68   

EMC

   AENA      2,367.43   

EMC

   MINISTERIO DE DEFENSA(SECCION ECONOMICO FINANCIERA)      2,411.72   

EMC

   MINISTERIO CIENCIA Y TECNOLOGIA      2,511.68   

EMC

   MINISTERIO CIENCIA Y TECNOLOGIA      2,716.02   

EMC

   Renfe Operadora      2,817.52   

EMC

   AGENCIA DE INFORMATICA Y COMUNICACIONES DE LA CAM      2,819.33   

EMC

   CENTRO NACIONAL DE INTELIGENCIA      2,838.40   

EMC

   AENA      2,843.82   

EMC

   AENA      2,916.86   

EMC

   INSTITUTO ASTROFISICO DE CANARIAS      2,917.82   

EMC

   CNI      2,969.26   

EMC

   MUFACE      3,010.63   

EMC

   AENA      3,023.09   

EMC

   Direccion General de la Guardia Civil      3,073.58   

EMC

   MINISTERIO CIENCIA Y TECNOLOGIA      3,174.98   

EMC

   JUNTA DE EXTREMADURA      3,179.42   

EMC

   MINISTERIO TRABAJO.TGSS      3,224.44   

EMC

   CONSEJ SALUD JUNTA ANDALUCIA      3,280.35   

EMC

   ADIF      3,329.51   

EMC

   HABILITACION GESTION ECONOMICA (MINISTERIO DEL INTERIOR)      3,371.07   

EMC

   CONSELLERIA DE SANIDAD DE LA GENERALITAT VALENCIANA      3,393.41   

EMC

   MINISTERIO DE ECONOMIA Y HACIENDA      3,403.46   

EMC

   CONSELLERIA DE AGRICULTURA(GENERALITAT VALENCIANA)      3,463.89   



--------------------------------------------------------------------------------

EMC

   HOSPITAL COSTA DEL SOL      3,537.77   

EMC

   JUNTA COM.CASTILLA LA MANCHA      3,600.36   

EMC

   EMPR.PUBL.EMERG.SANITARIAS      3,886.10   

EMC

   GENERALITAT DE CATALUNYA(INSTITUT D’INVESTGACION )      4,043.19   

EMC

   HOSPITAL UNIV.VIRGEN DE LA V.      4,072.03   

EMC

   S.A.S.      4,246.84   

EMC

   XUNTA DE GALICIA      4,261.18   

EMC

   DIPUTACION DE BARCELONA      4,598.75   

EMC

   GOBIERNO DEL PRINC ASTURIAS      4,739.03   

EMC

   AYTO.PARLA      4,788.89   

EMC

   AENA      4,801.82   

EMC

   Informatica del ayuntamiento de Madrid      4,842.63   

EMC

   METRO DE MADRID      5,448.78   

EMC

   METRO DE MADRID      5,448.78   

EMC

   MINISTERIO DE PRESIDENCIA      5,918.04   

EMC

   GERENCIA DE URBANISMO      6,259.13   

EMC

   SERGAS—CHUS      6,756.46   

EMC

   MINISTERIO DE HACIENDA Y ADMINISTRACIONES PUBLICAS      6,922.91   

EMC

   AENA      6,973.06   

EMC

   DIRECCION GENERAL DE LA GUARDIA CIVIL      7,003.61   

EMC

   HOSPITAL DA COSTA, Burela (LUGO)      7,049.47   

EMC

   METRO DE MADRID      7,259.45   

EMC

   COMPLEJO HOSPITALARIO UNIV. DE SANTIAGO      7,423.41   



--------------------------------------------------------------------------------

EMC

   l’Organisme de Gestio Tributaria de la Diputacio de Barcelona      7,498.98
  

EMC

   INSTITUTO NACIONAL DE ESTADISTICA      7,826.82   

EMC

   CONSEJERIA DE SANIDAD(JUNTA DE EXTREMADURA)      8,381.88   

EMC

   AGENCIA DE INFORMATICA Y COMUNICACIONES DE LA CAM      8,402.63   

EMC

   FONDO ESPAÑOL DE GARANTIA AGRARIA(MINISTERIO DE AGRICULTURA)      8,427.42   

EMC

   FUNDACION PARQUE CIENTIFICO UNIVERSIDAD DE VALLADOLID      8,782.66   

EMC

   HOSP.UNIVERSITARIO SAN CECILIO      9,150.83   

EMC

   COMPLEJO HOSP XERAL-CALDE      9,216.82   

EMC

   MINISTERIO DE HACIENDA Y ADMINISTRACIONES PÚBLICAS-JUNTA DE CONTRATACION     
9,635.50   

EMC

   DIPUTACION DE BARCELONA      9,654.35   

EMC

   CONSEJERIA DEL PRINCIPADO DE ASTURIAS      9,762.42   

EMC

   AGENCIA DE INFORMATICA Y COMUNICACIONES DE LA CAM      10,279.77   

EMC

   SUBSECRETARIA DE CULTURA      10,924.38   

EMC

   DIRECCION GRAL DE LA GUARDIA CIVIL      11,319.90   

EMC

   HOSP UNIVERS. SAN CECILIO GRANADA      12,096.88   

EMC

   HOSPITAL SAN CECILIO      12,096.88   

EMC

   Servicio Extremeño de Salud      12,416.54   

EMC

   GOBIERNO DE ARAGON(SRAGONESA DE SERVICIOS TELEMATICOS      13,133.91   

EMC

   MTO DE TRABAJO-SERVICIO PUBLICO DE EMPLEO ESTATAL      13,375.78   



--------------------------------------------------------------------------------

EMC

   INSS      13,711.80   

EMC

   MINISTERIO DE MEDIO AMBIENTE      14,385.31   

EMC

   MINISTERIO DE CULTURA      15,927.18   

EMC

   SERVEI CATALA DE LA SALUT      16,304.82   

EMC

   DIRECCION GENERAL DEL PATRIMONIO DEL ESTADO      16,979.85   

EMC

   GERENCIA REGIONAL DE SALUD DE LA JUNTA DE CASTILLA Y LEÓN      17,350.01   

EMC

   ADMINISTRADOR DE INFRAESTRUCTURAS FERROVIARIAS      17,694.14   

EMC

   INSTITUT MUNICIPAL D´INFORMATICA      17,740.20   

EMC

   SERVICIO PUBLICO DE EMPLEO ESTATAL      18,414.76   

EMC

   CIXTEC      22,413.40   

EMC

   Banco de españa      22,459.27   

EMC

   BANCO DE ESPAÑA      23,090.06   

EMC

   CENTRO NACIONAL DE INTELIGENCIA      28,816.87   

EMC

   Banco de españa      32,656.27   

EMC

   SACYL GERENCIA REGIONAL CASTILLA Y LEON      32,827.71   

EMC

   Banco de españa      34,340.06   

EMC

   CIXTEC      35,119.99   

EMC

   Banco de españa      43,069.70   

EMC

   DIRECCION GENERAL DEL PATRIMONIO DEL ESTADO      50,939.55   

EMC

   DIPUTACION DE BARCELONA      51,076.66   

EMC

   CONS.SANIDAD.GEN.VALENCIANA      51,845.29   

EMC

   DIREC. GRAL DEL INSTITUTO NAC. SEG. SOCIAL      56,543.22   

EMC

   CTTI      59,165.78   



--------------------------------------------------------------------------------

EMC

   ALD      64,523.43   

EMC

   SACYL GERENCIA REGIONAL CASTILLA Y LEON      66,411.14   

EMC

   DIRECCION GRAL DEL PATRIMONIO DEL ESTADO      135,838.80   

EMC

   JUNTA DE ANDALUCIA      156,238.17   

EMC

   GOBIERNO VASCO      167,218.38   

EMC

   FONDO GARANTIA SALARIAL      2,100.53   

EMC

   FONDO GARANTIA SALARIAL      1,567.00   

EMC

   JUNTA DE CONTRATACION MINISTERIO DE INDUSTRIA      2,263.98   

EMC

   INFORMATICA AYUNTAMIENTO DE MADRID      2,891.39   

EMC

   METRO MADRID      8,994.37   

EMC

   GOBIERNO VASCO      22,421.78   

EMC

   DIRECCION GENERAL DE LA POLICIA      4,952.46   

EMC

   METRO MADRID      5,448.78   

EMC

   METRO MADRID      1,374.09   

EMC

   JUNTA DE CASTILLA Y LEON      3,302.41   

EMC

   UNIVERSIDAD DEL PAIS VASCO      41,496.04   

EMC

   CENTRO NACIONAL DE INTELIGENCIA      3,274.35   

EMC

   CENTRO NACIONAL DE INTELIGENCIA      1,739.62   

EMC

   AGENCIA TRIBUTARIA      10,355.84   

EMC

   MUFACE      5,794.70   

EMC

   Servicio Extremeño de Salud      15,848.13   

EMC

   Consorci Mar Parc de Salut de Barcelona      1,492.49   

EMC

   DIPUTACION DE BARCELONA      751.06   

EMC

   MINISTERIO DE JUSTICIA      2,957.74   

EMC

   INSTITUTO NACIONAL DE ESTADISTICA      1,925.65   



--------------------------------------------------------------------------------

EMC

   MINISTERIO DE HACIENDA Y ADMINISTRACIONES PUBLICAS      50,939.55   

EMC

   DIPUTACION DE BARCELONA      16,453.48   

EMC

   Ayuntamiento de Barcelona      3,237.84   

EMC

   Banco de España      8,269.07   

EMC

   Ministerio del Interior      3,344.10   

EMC

   MINISTERIO DE FOMENTO      2,448.91   

EMC

   MINISTERIO DE SANIDAD      4,962.56   

EMC

   Ayuntamiento de Barcelona      2,671.74   

EMC

   Ministerio de Defensa      2,480.24   

EMC

   Organisme de Gestió Tributaria de la Diputacio de Barcelona      36,597.01   

EMC

   Centro Nacional de Inteligencia      4,209.88   

EMC

   Metro de Madrid      5,361.95   

EMC

   Organisme de Gestió Tributaria de la Diputacio de Barcelona      4,206.64   

EMC

   Ministerio de la Presidencia      11,222.61   

EMC

   AGENCIA INFORMATICA COMUNIDAD DE MADRID      5,420.81       MINISTERIO DE
INTERIOR      7,107.86   

EMC

   Fondo de Garantía Salarial      3,029.98   

EMC

   Renfe-Operadora      1,109.44   

EMC

   HOSPITAL VIRGEN DEL ROCIO      5,420.81   

EMC

   MUFACE      8,326.81   

EMC

   Junta de Castilla y León      10,816.49   

EMC

   UPV/EHU      25,100.03   

Pivotal Labs LLC

   841-853 Broadway Associates LLC      176,178.75   

Sitrof Techonologies Inc.

   Newtower Trust Company      12,761.66   

Sitrof Techonologies Inc.

   Newtower Trust Company      12,583.32   

VIRTUSTREAM, INC

   BIG DOG HOLDINGS LLC      500,000.00   

VIRTUSTREAM, INC

   8619 WESTWOOD CENTER, LLC      200,000.00         

 

 

 

EMC TOTAL

      $ 5,116,403.49         

 

 

 



--------------------------------------------------------------------------------

5. Capital Leases

 

Date

   Lessee    Lessor    Net Book Value  

4/10/2014

   Dell Colombia Inc    Finandina Bank    $ 14,370.00   

9/1/2013

   Dell    Ceva    $ 6,066,616.98   

1/1/2013

   Dell    Genco    $ 1,633,387.30   

3/1/2015

   Dell    Syncreon    $ 1,273,497.61   

6/1/2015

   Dell    K&N    $ 728,883.74   

6/1/2015

   Dell    YCH    $ 329,975.57   

7/15/2015

   Dell    YCH    $ 67,338.55   

6/15/2015

   Dell    YCH    $ 25,470.47   

6/15/2015

   Dell    YCH    $ 120,583.81   

5/27/2015

   Dell    Qisda    $ 17,461.71   

6/3/2015

   Dell    Qisda    $ 57,326.48   

7/1/2015

   Dell    Qisda    $ 60,800.00   

12/10/2015

   Dell    Qisda    $ 47,709.15   

12/17/2015

   Dell    Qisda    $ 4,671.92   

2/29/2016

   Dell    Qisda    $ 250,811.45   

4/27/2016

   Dell    Qisda    $ 1,492,640.23   



--------------------------------------------------------------------------------

Date

   Lessee    Lessor    Net Book Value  

8/6/2015

   Dell    TPV    $ 268,925.00   

12/15/2015

   Dell    TPV    $ 133,777.78   

6/1/2015

   Dell    Foxconn    $ 78,225.00   

6/7/2015

   Dell    Foxconn    $ 95,608.33   

6/14/2015

   Dell    Foxconn    $ 57,166.67   

6/15/2015

   Dell    Foxconn    $ 31,661.11   

6/21/2015

   Dell    Foxconn    $ 28,722.22   

9/9/2015

   Dell    Foxconn    $ 77,611.11   

9/11/2015

   Dell    Foxconn    $ 78,833.33   

9/15/2015

   Dell    Foxconn    $ 211,506.94   

9/18/2015

   Dell    Foxconn    $ 83,111.11   

2/17/2016

   Dell    Foxconn    $ 120,000.00   

10/9/2015

   Dell    Celestica    $ 1,471,487.55   

8/30/2013

   Dell    GE (Teradata)    $ 4,042,534.48   

1/30/2015

   Dell    GE (Teradata)    $ 2,381,919.70   

5/1/2013

   Dell    Merkle    $ 157,269.42            

 

 

        Total    $ 21,509,905            

 

 

 

 

6. Earnout Transactions

None



--------------------------------------------------------------------------------

7. Guarantees

Dell

 

Guarantor

  

Beneficiary

   Total Line  

Dell Canada Inc, Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Acrodex Inc    $ 1,000,000   

Dell Canada Inc, Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Acrodex Inc    $ 4,100,000   

Dell Canada Inc, Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Acrodex Inc    $ 2,500,000   

Dell Inc.

   Advanced Data Recovery Services, Inc.    $ 200,000   

Dell Marketing LP, Dell Federal Systems LP

   Aitheras LLC    $ 1,149,898   

Dell Inc.

   All Star Premium Products, INC.    $ 500,000   

Dell Inc.

   Arrow    $ 500,000   

Dell Inc.

   Alberta Healthcare Services    $ 15,000,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   B2B Computer (IT Savvy)    $ 1,500,000   

Dell Marketing LP, Dell Federal Systems LP

   Beca, Inc.    $ 125,000   

Dell Canada Inc

   BFG (Burman Fellows Group)    $ 7,000,000   

Dell Inc.

   Clear Winds    $ 950,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Computers at Work    $ 500,000   



--------------------------------------------------------------------------------

Guarantor

  

Beneficiary

   Total Line  

Dell Inc.

   Computers at Work    $ 450,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Cornerstone Technologies    $ 100,000   

Dell Inc.

   Corstar Communications    $ 200,000   

Dell Marketing LP, Dell Federal Systems LP

   CSP    $ 7,500,000   

Dell Inc

   Cubix    $ 5,000,000   

Dell Marketing LP, Dell Federal Systems LP

   Data Networks of America, Inc    $ 8,000,000   

Dell Marketing LP, Dell Federal Systems LP

   DLT Solutions    $ 30,000,000   

Dell Inc.

   Datum Technologies    $ 125,000   

Dell Inc.

   Davenport Group    $ 2,500,000   

Dell Inc.

   Enchanted Ventures    $ 100,000   

Dell Marketing LP, Dell Federal Systems LP

   Ergos Technology Partners, Inc.    $ 1,000,000   

Dell Marketing LLC

   EST Group    $ 5,000,000   

Dell Inc.

   Fusionstorm    $ 6,000,000   

Dell Inc.

   Geek on wheels    $ 50,000   

Dell Federal Systems LP

   Government Acquisitions    $ 29,500,000   

Dell Marketing LP, Dell Federal Systems LP

   Granite Financial Solutions Inc    $ 2,000,000   

Dell Inc

   Groupware    $ 15,000,000   

Dell Inc.

   InfiniTech Consulting    $ 250,000   

Dell Canada Inc

   Informatique Medatek Inc.    $ 50,000   



--------------------------------------------------------------------------------

Guarantor

  

Beneficiary

   Total Line  

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Intelligent Waves    $ 375,000   

Dell Inc.

   Intelligent Waves    $ 750,000   

Dell Inc.

   Intrinium    $ 100,000   

Dell Inc.

   Island Corp    $ 625,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Kinney Group    $ 2,500,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Mavinspire    $ 2,500,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   MCP Computer Products    $ 450,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   MCPC, Inc.    $ 1,500,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Netserve365    $ 125,000   

Dell Inc.

   Nitor Solutions    $ 500,000   

Dell Inc

   Ocean Computer Group    $ 1,500,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Omega Systems Consultants    $ 100,000   

Dell Inc.

   PCCare    $ 500,000   

Dell Canada Inc, Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Prival ODC Inc.    $ 75,000   

Dell Inc.

   PT Dell Indonesia    $ 2,000,000   

Dell Canada Inc

   Quadbridge Inc.    $ 300,000   



--------------------------------------------------------------------------------

Guarantor

  

Beneficiary

   Total Line  

Dell Inc.

   Quality Computer Solutions    $ 50,000   

Dell Inc.

   RAM Computer Supply    $ 150,000   

Dell Inc.

   River Point Tech    $ 500,000   

Dell Inc

   Scalar Decisions    $ 7,000,000   

Dell Marketing LP, Dell Federal Systems LP

   Skytech Data Solutions LLC    $ 1,000,000   

Dell Marketing LP, Dell Federal Systems LP

   Solomon Technology Connection LLC.    $ 500,000   

Dell Marketing LP, Dell Federal Systems LP

   SOS Computers, LLC    $ 500,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Summus Ind.    $ 3,000,000   

Dell Canada Inc, Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Synovatec Inc.    $ 200,000   

Dell Inc.

   Talent Soft    $ 400,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Technology Assets    $ 5,000,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Technology Assets    $ 3,500,000   

Dell Canada Inc, Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Teramach Technologies Inc.    $ 3,500,000   

Dell Inc.

   Terrapin Technology Group    $ 250,000   

Dell Marketing LP, Dell Federal Systems LP

   The Walker Group    $ 1,500,000   



--------------------------------------------------------------------------------

Guarantor

  

Beneficiary

   Total Line  

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Thornburg Computers    $ 375,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Thornburg Computers    $ 1,000,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Transcendant, LLC    $ 250,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Trinity    $ 200,000   

Dell Inc.

   Ultralevel    $ 500,000   

Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   United Technology Group, LLC    $ 250,000   

Dell Inc.

   Virtuit Systems    $ 500,000   

Dell Global B.V./ Dell Financial Services

   Vodafone New Zealand Limited Company Number 927212 (“Vodafone”)    $
6,500,000   

Dell Canada Inc, Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   VSYS Solutions    $ 350,000   

Dell Inc.

   Weaver Technologies, LLC    $ 450,000   

Dell Marketing LP, Dell Federal Systems LP

   Xtek Partners Inc    $ 1,000,000   

Dell Canada Inc, Dell USA LP, Dell Marketing LP, Dell Federal Systems LP

   Zycom Technology    $ 500,000   

Dell Inc.

   Zycom Technology Inc.    $ 650,000   

Dell Inc.

   Multiple—US & Canada Dealers    $ 3,775,000   

Dell Inc.

   Multiple—LATAM Co 20 Resellers
(US Based)    $ 10,500,000   



--------------------------------------------------------------------------------

Guarantor

  

Beneficiary

   Total Line  

Dell Inc.

   Walker Group Inc., The    $ 500,000   

Dell Financial Services

   Appnexus    $ 2,000,000   

Dell Inc.

   Screenovate Technologies Ltd    $ 1,500,000   

Dell Inc.

   Multiple—US Partners
(Wells Fargo Risk Pool Guarantee)    $ 3,000,000   

Dell Inc.

   Multiple—US Partners
(GE Capital Risk Pool Guarantee)    $ 10,000,000   

Dell Marketing L.P.Dell Federal Systems L.P.Dell Software IncDell World Trade
L.P.Dell Puerto Rico Corp.

   Intcomex Group
(Wells Fargo Risk Pool Guarantee)    $ 9,000,000   

Dell Marketing L.P.Dell Federal Systems L.P.Dell Software IncDell World Trade
L.P.Dell Puerto Rico Corp.

   Multiple—Latam Partners (Co 20)
(Wells Fargo Risk Pool Guarantee    $ 13,500,000   

Dell Inc

   Multiple—Mexico Partners
(IGF Risk Pool Guarantee)    $ 20,700,000   

Dell Global B.V (Singapore) Ltd

   Planson / UNDP    $ 4,500,000   

Dell Financial Services

   Appnexus Europe Ltd.    $ 3,500,000   

Dell Financial Services

   Emerson    $ 250,000   

EMC

 

Guarantor

  

Beneficiary

   Total Line  

EMC Corporation for the benefit of:

 

Virtustream, Inc.

   Cisco Systems Capital Corporation      N/A. See below.   

EMC Corporation for the benefit of:

 

Spanning Cloud Apps LLC

   3M Company      N/A. See below.   



--------------------------------------------------------------------------------

Guarantor

  

Beneficiary

   Total Line  

EMC Corporation

 

Virtustream, Inc.

   Cargill, Incorporated      N/A. See below.   

EMC Corporation for Virtustream, Inc.

   Godiva Chocolatier, Inc.      N/A. See below.   

EMC Corporation for

 

EMC Computer Systems Brasil LTDA.

   Petroleo Brasileiro S.A.—Petrobras      N/A. See below.   

EMC Corporation for

 

RSA Security LLC

   Teachers Insurance And Annuity Association of America      N/A. See below.   

EMC Corporation for

 

EISI

   EXL Service SEZ BPO Solutions Pvt. Ltd.      N/A. See below.   

EMC Corporation for

 

EMC Computer Systems (Benelux) B.V.

   The Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.      N/A. See below.
  

EMC Corporation for

 

RSA Security LLC

   Deloitte Touch Tomatsu Services, Inc.      N/A. See below.         

 

 

     Total for all EMC Guarantees:    $ 5,000,000.         

 

 

 

 

8. Revolving Facilities

 

  1. Working Capital Facility/ST Loan Agreement between PT Dell Indonesia and
Standard Chartered Bank, dated as of 26 May 2015, providing revolving
commitments in an amount not to exceed $2,000,000

 

  2. Working Capital Facility/BG Agreement between Dell Global BV, Singapore
Branch and Standard Chartered Bank, dated as of 28 March 2014, providing
revolving commitments in an amount not to exceed $58,000,000

 

  3. Working Capital Facility/BG Agreement between Dell International Services
India Private Limited and Standard Chartered Bank, dated as of 15 July 2015,
providing revolving commitments in an amount not to exceed $30,000,000



--------------------------------------------------------------------------------

  4. Check Purchase Facility Agreement between Dell Australia Private
Limited, Secureworks Australia Private Limited and Citibank, N.A., dated as of
30 May 2016, providing revolving commitments in an amount not to exceed
$1,000,000

 

  5. SBLC / BG Facility Agreement between Dell Australia Private Limited and
Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in an
amount not to exceed $152,660

 

  6. SBLC / BG Facility Agreement between Dell Hong Kong Limited and Citibank,
N.A., dated as of 30 May 2016, providing revolving commitments in an amount not
to exceed $52,292

 

  7. ST Loan Agreement between PT Dell Indonesia and Citibank, N.A., dated as of
30 May 2016, providing revolving commitments in an amount not to exceed
$2,273,588

 

  8. SBLC / BG Facility Agreement between Dell International Services India
Private Limited and Citibank, N.A., dated as of 30 May 2016, providing revolving
commitments in an amount not to exceed $1,206,091

 

  9. SBLC / BG Facility Agreement between Dell International Services India
Private Limited and Citibank, N.A., dated as of 30 May 2016, providing revolving
commitments in an amount not to exceed $2,355,646

 

  10. SBLC / BG Facility Agreement between Dell Global Business Center Sdn. Bhd.
and Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in
an amount not to exceed $439,780

 

  11. SBLC / BG Facility Agreement between Dell Sales Malaysia Sdn. Bhd. and
Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in an
amount not to exceed $486,369

 

  12. SBLC / BG Facility Agreement between Dell Global BV, Singapore Branch and
Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in an
amount not to exceed $50,000

 

  13. SBLC / BG Facility Agreement between Dell Singapore Private Limited and
Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in an
amount not to exceed $40,000

 

  14. SBLC / BG Facility Agreement between Dell Singapore Private Limited and
Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in an
amount not to exceed $169,000

 

  15. BG Facility Agreement between Dell Corporation (Thailand) Co., Ltd. and
Citibank, N.A., dated as of 30 May 2016, providing revolving commitments in an
amount not to exceed $100,000

 

  16. SBLC / BG Facility Agreement between Dell BV, Taiwan Branch and Citibank,
N.A., dated as of 30 May 2016, providing revolving commitments in an amount not
to exceed $310,078

 

  17. Receivables Purchased Agreement between Dell Global BV, Singapore Branch,
Dell (China) Co. Ltd., Dell (Xiamen) Company Ltd., Dell Asia Pacific Sdn., Bhd.,
Dell Products LP and Citibank, N.A., dated as of 30 May 2016, providing
revolving commitments in an amount not to exceed $15,000,000



--------------------------------------------------------------------------------

  18. Working Capital Facility / BG Agreement between Dell (China) Co. Ltd.,
Dell (Xiamen) Company Ltd. and Bank of China., dated as of 12 Oct 2015,
providing revolving commitments in an amount not to exceed $115,000,000

 

  19. Working Capital Facility / BG Agreement between Dell (China) Co. Ltd.,
Dell (Xiamen) Company Ltd., Dell Procurement (Xiamen) Company Limited, Dell
(Chengdu) Company Limited, (Kunshan) Company Limited, Dell Software (Beijing)
Company, Dell Services (China) Company Limited and Bank of China, dated as of 15
Oct 2015, providing revolving commitments in an amount not to exceed $46,000,000

 

9. Other

 

  1. Software Installment Payment Agreement between SHI Inernational Corp. and
Dell Inc., dated July 29, 2016 for credit on accounts payable in the amount of
$21,300,000.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

 

UCC#

  

Debtor

  

Secured

  

Secured #2

13923051   

ASAP Software Express, Inc.

  

De Lage Landen Financial Services, Inc.

   14051112   

ASAP Software Express, Inc.

  

De Lage Landen Financial Services, Inc.

   14424040   

ASAP Software Express, Inc.

  

De Lage Landen Public Finance LLC

   20101532914   

Dell Financial Services L.L.C.

  

Banc of America Capital Corp

   20091390753   

Dell Financial Services L.L.C.

  

Banc of America Public Capital Corp

   20093496657   

Dell Financial Services L.L.C.

  

Banc of America Public Capital Corp

   20100328892   

Dell Financial Services L.L.C.

  

Banc of America Public Capital Corp

   20102572075   

Dell Financial Services L.L.C.

  

Banc of America Public Capital Corp

   20103721333   

Dell Financial Services L.L.C.

  

Banc of America Public Capital Corp

   20112895590   

Dell Financial Services L.L.C.

  

Banc of America Public Capital Corp

   20134188968   

Dell Financial Services L.L.C.

  

Banc of America Public Capital Corp

   20142968535   

Dell Financial Services L.L.C.

  

Banc of America Public Capital Corp

   20142968592   

Dell Financial Services L.L.C.

  

Banc of America Public Capital Corp

   20152196896   

Dell Financial Services L.L.C.

  

Banc of America Public Capital Corp

   20110272586   

Dell Financial Services L.L.C.

  

Banc of America Public Corp

   20134230067   

Dell Financial Services L.L.C.

  

Dell Equipment Funding, L.P.

   20162190245   

Dell Financial Services L.L.C.

  

Midland Funding LLC

   20162190278   

Dell Financial Services L.L.C.

  

Midland Funding LLC

   20140112367   

Dell Financial Services L.L.C.

  

Midland Funding LLC

   20142833440   

Dell Financial Services L.L.C.

  

Midland Funding LLC

   20142833457   

Dell Financial Services L.L.C.

  

Midland Funding LLC

   20141285949   

Dell Financial Services L.L.C.

  

Portfolio Recovery Associates, LLC

   20141286079   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20141286251   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20141286384   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20141286459   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20141286590   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20141286640   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

  



--------------------------------------------------------------------------------

20141286798   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20144437331   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20150239557   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20150239722   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20150239946   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20150240134   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20150240431   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20150240951   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20150241348   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20150244136   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20150244284   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20151955961   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20152172590   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20152172806   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20152176914   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20152594124   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20152594231   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20152599321   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20155309124   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20155309348   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20155309462   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20155309736   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20155504542   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20160040699   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20160041093   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20161071974   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20161643053   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20163183447   

Dell Financial Services LLC

  

Portfolio Recovery Associates, LLC

   20092463310   

Dell Inc.

  

De Lage Landen Public Finance LLC

   20152767183   

Dell Inc.

  

Forsythe Solutions Group, Inc.

   20133520484   

Dell Inc.

  

Raymond Leasing Corporation

   20140534909   

Dell Inc.

  

Raymond Leasing Corporation

   20164768550   

Dell Inc.

  

Electro Rent Corporation

  



--------------------------------------------------------------------------------

13-0027871564   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   13-0036620768   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   14-0027678156   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   15-0010474800   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   15-0033900617   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   15-0033900738   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   15-0036780616   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   16-0016827677   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   13-0030037916   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   08-0035453422   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   09-0018827893   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   09-0026835083   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   10-0019203551   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   10-0019230349   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   11-0000828414   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   11-0002741652   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   11-0019160938   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   11-0019255610   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   09-0018671557   

Dell Marketing L.P.

  

De Lage Landen Public Finance LLC

   09-0018798082   

Dell Marketing L.P.

  

De Lage Landen Public Finance LLC

   09-0019918724   

Dell Marketing L.P.

  

De Lage Landen Public Finance LLC

   09-0034123092   

Dell Marketing L.P.

  

Dell Financial Services L.L.C.

   13-0031187327   

Dell Marketing L.P.

  

IBM Credit LLC

   13-0039165826   

Dell Marketing L.P.

  

IBM Credit LLC

   14-0000021785   

Dell Marketing L.P.

  

IBM Credit LLC

   20050130667   

Dell Marketing L.P.

  

Key Federal Finance, a Div of Key Corp Capital Inc

   04-0049376396   

Dell Marketing L.P.

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

   04-0052213299   

Dell Marketing L.P.

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

   04-0052213411   

Dell Marketing L.P.

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

   04-0069143299   

Dell Marketing L.P.

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

   20062737930   

Dell Marketing L.P.

  

Key Government Finance, Inc.

   14-0016591188   

Dell Marketing LP

  

Brocade Communications Systems, Inc.

   20161371523   

Dell Software, Inc.

  

Banc of America Leasing & Capital, LLC

  



--------------------------------------------------------------------------------

20111249781   

Dell Software, Inc.

  

Cummings Properties, LLC

   140019728698   

Dell USA L.P.

  

Bank of America Leasing & Capital, LLC

   10-0003325115   

Dell USA L.P.

  

Cisco Systems Capital Corporation

   14033134594   

Dell USA L.P.

  

General Electric Capital Corporation

   140040842750   

Dell USA L.P.

  

The Southern Bank Company

   20154922497   

Dell USA L.P.

  

Hewlett-Packard Financial Services Company

   201188645380   

EMC Corporation

  

Alliance Bank N.A.

   201299583100   

EMC Corporation

  

Alliance Bank N.A.

   201189959990   

EMC Corporation

  

Alliance Bank, N.A.

   201294759870   

EMC Corporation

  

Alliance Bank, N.A.

   201413638510   

EMC Corporation

  

Banc of America Leasing & Capital, LLC

   200540213560   

EMC Corporation

  

Banc of America Leasing & Capital, LLC

   99649161   

EMC Corporation

  

Banc of America Leasing & Capital, LLC

   201308501390   

EMC Corporation

  

Bank Leumi USA

   201303822580   

EMC Corporation

  

Bank of the West

   201303836000   

EMC Corporation

  

Bank of the West

   201303959420   

EMC Corporation

  

Bank of the West

   201304047360   

EMC Corporation

  

Bank of the West

   201304673460   

EMC Corporation

  

Bank of the West

   201304765570   

EMC Corporation

  

Bank of the West

   201304882420   

EMC Corporation

  

Bank of the West

   201304882510   

EMC Corporation

  

Bank of the West

   201304938000   

EMC Corporation

  

Bank of the West

   201306177560   

EMC Corporation

  

Bank of the West

   201306293260   

EMC Corporation

  

Bank of the West

   201306295480   

EMC Corporation

  

Bank of the West

   201306769170   

EMC Corporation

  

Bank of the West

   201306774020   

EMC Corporation

  

Bank of the West

   201306971780   

EMC Corporation

  

Bank of the West

   201307109560   

EMC Corporation

  

Bank of the West

   201307324350   

EMC Corporation

  

Bank of the West

   201307701070   

EMC Corporation

  

Bank of the West

   201307705050   

EMC Corporation

  

Bank of the West

  



--------------------------------------------------------------------------------

201307837030   

EMC Corporation

  

Bank of the West

   201307877180   

EMC Corporation

  

Bank of the West

   201308066330   

EMC Corporation

  

Bank of the West

   201308066970   

EMC Corporation

  

Bank of the West

   201308122720   

EMC Corporation

  

Bank of the West

   201308309310   

EMC Corporation

  

Bank of the West

   201208324160   

EMC Corporation

  

Bank of the West

   201308472230   

EMC Corporation

  

Bank of the West

   201308541440   

EMC Corporation

  

Bank of the West

   201308742900   

EMC Corporation

  

Bank of the West

   201308743060   

EMC Corporation

  

Bank of the West

   201308778260   

EMC Corporation

  

Bank of the West

   201308933010   

EMC Corporation

  

Bank of the West

   201409376590   

EMC Corporation

  

Bank of the West

   201409376770   

EMC Corporation

  

Bank of the West

   201409477530   

EMC Corporation

  

Bank of the West

   201409487070   

EMC Corporation

  

Bank of the West

   201409573890   

EMC Corporation

  

Bank of the West

   201409574040   

EMC Corporation

  

Bank of the West

   201409574130   

EMC Corporation

  

Bank of the West

   201409574220   

EMC Corporation

  

Bank of the West

   201409649180   

EMC Corporation

  

Bank of the West

   201409997290   

EMC Corporation

  

Bank of the West

   201410089360   

EMC Corporation

  

Bank of the West

   201410096160   

EMC Corporation

  

Bank of the West

   201410370620   

EMC Corporation

  

Bank of the West

   201410439840   

EMC Corporation

  

Bank of the West

   201410712060   

EMC Corporation

  

Bank of the West

   201410865900   

EMC Corporation

  

Bank of the West

   201410866240   

EMC Corporation

  

Bank of the West

   201410946320   

EMC Corporation

  

Bank of the West

   201410946780   

EMC Corporation

  

Bank of the West

   201411015520   

EMC Corporation

  

Bank of the West

  



--------------------------------------------------------------------------------

201411015700   

EMC Corporation

  

Bank of the West

   201411183850   

EMC Corporation

  

Bank of the West

   201411196940   

EMC Corporation

  

Bank of the West

   201411427990   

EMC Corporation

  

Bank of the West

   201411428050   

EMC Corporation

  

Bank of the West

   201411528660   

EMC Corporation

  

Bank of the West

   201411710920   

EMC Corporation

  

Bank of the West

   201411743630   

EMC Corporation

  

Bank of the West

   201412160030   

EMC Corporation

  

Bank of the West

   201412735580   

EMC Corporation

  

Bank of the West

   201412767400   

EMC Corporation

  

Bank of the West

   201412767680   

EMC Corporation

  

Bank of the West

   201412830320   

EMC Corporation

  

Bank of the West

   201412858360   

EMC Corporation

  

Bank of the West

   201413606140   

EMC Corporation

  

Bank of the West

   201413893810   

EMC Corporation

  

Bank of the West

   201413929410   

EMC Corporation

  

Bank of the West

   201413929500   

EMC Corporation

  

Bank of the West

   201413929690   

EMC Corporation

  

Bank of the West

   201413929780   

EMC Corporation

  

Bank of the West

   201413984680   

EMC Corporation

  

Bank of the West

   201414139700   

EMC Corporation

  

Bank of the West

   201414303390   

EMC Corporation

  

Bank of the West

   201414838180   

EMC Corporation

  

Bank of the West

   201414841450   

EMC Corporation

  

Bank of the West

   201414875130   

EMC Corporation

  

Bank of the West

   201414876560   

EMC Corporation

  

Bank of the West

   201415537370   

EMC Corporation

  

Bank of the West

   201415587870   

EMC Corporation

  

Bank of the West

   201415589090   

EMC Corporation

  

Bank of the West

   201415623820   

EMC Corporation

  

Bank of the West

   201415641220   

EMC Corporation

  

Bank of the West

   201415908080   

EMC Corporation

  

Bank of the West

  



--------------------------------------------------------------------------------

201415914720   

EMC Corporation

  

Bank of the West

   201416031480   

EMC Corporation

  

Bank of the West

   201416195740   

EMC Corporation

  

Bank of the West

   201416323080   

EMC Corporation

  

Bank of the West

   201416324780   

EMC Corporation

  

Bank of the West

   201416344940   

EMC Corporation

  

Bank of the West

   201416389680   

EMC Corporation

  

Bank of the West

   201416506140   

EMC Corporation

  

Bank of the West

   201416568030   

EMC Corporation

  

Bank of the West

   201416593050   

EMC Corporation

  

Bank of the West

   201416627340   

EMC Corporation

  

Bank of the West

   201416627430   

EMC Corporation

  

Bank of the West

   201516730040   

EMC Corporation

  

Bank of the West

   201416797160   

EMC Corporation

  

Bank of the West

   201416797340   

EMC Corporation

  

Bank of the West

   201416797430   

EMC Corporation

  

Bank of the West

   201416890320   

EMC Corporation

  

Bank of the West

   201416898920   

EMC Corporation

  

Bank of the West

   201416899080   

EMC Corporation

  

Bank of the West

   201416921790   

EMC Corporation

  

Bank of the West

   201416921880   

EMC Corporation

  

Bank of the West

   201517152020   

EMC Corporation

  

Bank of the West

   201517476810   

EMC Corporation

  

Bank of the West

   201517481760   

EMC Corporation

  

Bank of the West

   201517481940   

EMC Corporation

  

Bank of the West

   201517525040   

EMC Corporation

  

Bank of the West

   201517654740   

EMC Corporation

  

Bank of the West

   201517655350   

EMC Corporation

  

Bank of the West

   201517681520   

EMC Corporation

  

Bank of the West

   201517685690   

EMC Corporation

  

Bank of the West

   201517760450   

EMC Corporation

  

Bank of the West

   201518003880   

EMC Corporation

  

Bank of the West

   201518004580   

EMC Corporation

  

Bank of the West

  



--------------------------------------------------------------------------------

201518004850   

EMC Corporation

  

Bank of the West

   201518034550   

EMC Corporation

  

Bank of the West

   201518240140   

EMC Corporation

  

Bank of the West

   201518294080   

EMC Corporation

  

Bank of the West

   201518344640   

EMC Corporation

  

Bank of the West

   201518524600   

EMC Corporation

  

Bank of the West

   201518540420   

EMC Corporation

  

Bank of the West

   201518717930   

EMC Corporation

  

Bank of the West

   201518718090   

EMC Corporation

  

Bank of the West

   201518718180   

EMC Corporation

  

Bank of the West

   201518718270   

EMC Corporation

  

Bank of the West

   201518791930   

EMC Corporation

  

Bank of the West

   201519008640   

EMC Corporation

  

Bank of the West

   201519073260   

EMC Corporation

  

Bank of the West

   201519073350   

EMC Corporation

  

Bank of the West

   201519086170   

EMC Corporation

  

Bank of the West

   201519207430   

EMC Corporation

  

Bank of the West

   201519384050   

EMC Corporation

  

Bank of the West

   201519555450   

EMC Corporation

  

Bank of the West

   201519555540   

EMC Corporation

  

Bank of the West

   201519699280   

EMC Corporation

  

Bank of the West

   201519927310   

EMC Corporation

  

Bank of the West

   201519927950   

EMC Corporation

  

Bank of the West

   201520114040   

EMC Corporation

  

Bank of the West

   201520140210   

EMC Corporation

  

Bank of the West

   201520140850   

EMC Corporation

  

Bank of the West

   201520258230   

EMC Corporation

  

Bank of the West

   201520389880   

EMC Corporation

  

Bank of the West

   201520466860   

EMC Corporation

  

Bank of the West

   201520522520   

EMC Corporation

  

Bank of the West

   201520541080   

EMC Corporation

  

Bank of the West

   201520594950   

EMC Corporation

  

Bank of the West

   201520651400   

EMC Corporation

  

Bank of the West

  



--------------------------------------------------------------------------------

201520766500   

EMC Corporation

  

Bank of the West

   201520968490   

EMC Corporation

  

Bank of the West

   201521019290   

EMC Corporation

  

Bank of the West

   201521019380   

EMC Corporation

  

Bank of the West

   201521294110   

EMC Corporation

  

Bank of the West

   201521699050   

EMC Corporation

  

Bank of the West

   201521827840   

EMC Corporation

  

Bank of the West

   201522027780   

EMC Corporation

  

Bank of the West

   201522100870   

EMC Corporation

  

Bank of the West

   201522113690   

EMC Corporation

  

Bank of the West

   201522203850   

EMC Corporation

  

Bank of the West

   201522206220   

EMC Corporation

  

Bank of the West

   201522573250   

EMC Corporation

  

Bank of the West

   201522798770   

EMC Corporation

  

Bank of the West

   201522923550   

EMC Corporation

  

Bank of the West

   201523000980   

EMC Corporation

  

Bank of the West

   201523350940   

EMC Corporation

  

Bank of the West

   201523406070   

EMC Corporation

  

Bank of the West

   201523494860   

EMC Corporation

  

Bank of the West

   201524173890   

EMC Corporation

  

Bank of the West

   201524770620   

EMC Corporation

  

Bank of the West

   201524779920   

EMC Corporation

  

Bank of the West

   201524809320   

EMC Corporation

  

Bank of the West

   201625364430   

EMC Corporation

  

Bank of the West

   201625438780   

EMC Corporation

  

Bank of the West

   201625774770   

EMC Corporation

  

Bank of the West

   201625805690   

EMC Corporation

  

Bank of the West

   201625856980   

EMC Corporation

  

Bank of the West

   201626071030   

EMC Corporation

  

Bank of the West

   201626071120   

EMC Corporation

  

Bank of the West

   201626071210   

EMC Corporation

  

Bank of the West

   201626252060   

EMC Corporation

  

Bank of the West

   201626252150   

EMC Corporation

  

Bank of the West

  



--------------------------------------------------------------------------------

201626449820   

EMC Corporation

  

Bank of the West

   201626453890   

EMC Corporation

  

Bank of the West

   201626486140   

EMC Corporation

  

Bank of the West

   201626491540   

EMC Corporation

  

Bank of the West

   201626601750   

EMC Corporation

  

Bank of the West

   201626660900   

EMC Corporation

  

Bank of the West

   201626683350   

EMC Corporation

  

Bank of the West

   201626848010   

EMC Corporation

  

Bank of the West

   201626920400   

EMC Corporation

  

Bank of the West

   201626997150   

EMC Corporation

  

Bank of the West

   201627183480   

EMC Corporation

  

Bank of the West

   201627193470   

EMC Corporation

  

Bank of the West

   201627555070   

EMC Corporation

  

Bank of the West

   201627555980   

EMC Corporation

  

Bank of the West

   201627557650   

EMC Corporation

  

Bank of the West

   201627558440   

EMC Corporation

  

Bank of the West

   201627994590   

EMC Corporation

  

Bank of the West

   201628361850   

EMC Corporation

  

Bank of the West

   201628387110   

EMC Corporation

  

Bank of the West

   201628404890   

EMC Corporation

  

Bank of the West

   201628596360   

EMC Corporation

  

Bank of the West

   201304207610   

EMC Corporation

  

Bank of the West

   201518617050   

EMC Corporation

  

Bank of the West

   201522248040   

EMC Corporation

  

Bank of the West

   201524147350   

EMC Corporation

  

Bank of the West

   201200725290   

EMC Corporation

  

Bank of the West

   201200745100   

EMC Corporation

  

Bank of the West

   201200761090   

EMC Corporation

  

Bank of the West

   201200803880   

EMC Corporation

  

Bank of the West

   201300967130   

EMC Corporation

  

Bank of the West

   201300967860   

EMC Corporation

  

Bank of the West

   201300968010   

EMC Corporation

  

Bank of the West

   201301101560   

EMC Corporation

  

Bank of the West

  



--------------------------------------------------------------------------------

201301329720   

EMC Corporation

  

Bank of the West

   201301364000   

EMC Corporation

  

Bank of the West

   201301442960   

EMC Corporation

  

Bank of the West

   201301470800   

EMC Corporation

  

Bank of the West

   201301521430   

EMC Corporation

  

Bank of the West

   201301662520   

EMC Corporation

  

Bank of the West

   201301759680   

EMC Corporation

  

Bank of the West

   201301889530   

EMC Corporation

  

Bank of the West

   201302353580   

EMC Corporation

  

Bank of the West

   201302382210   

EMC Corporation

  

Bank of the West

   201302398860   

EMC Corporation

  

Bank of the West

   201302405900   

EMC Corporation

  

Bank of the West

   201302494490   

EMC Corporation

  

Bank of the West

   201302607250   

EMC Corporation

  

Bank of the West

   201302635820   

EMC Corporation

  

Bank of the West

   201302842750   

EMC Corporation

  

Bank of the West

   201302848040   

EMC Corporation

  

Bank of the West

   201302849560   

EMC Corporation

  

Bank of the West

   201302899240   

EMC Corporation

  

Bank of the West

   201303190760   

EMC Corporation

  

Bank of the West

   201303240870   

EMC Corporation

  

Bank of the West

   201303293740   

EMC Corporation

  

Bank of the West

   201303363010   

EMC Corporation

  

Bank of the West

   201303466540   

EMC Corporation

  

Bank of the West

   201303543520   

EMC Corporation

  

Bank of the West

   201524089740   

EMC Corporation

  

CIT Bank, N.A.

   200431461630   

EMC Corporation

  

Dell Financial Services, L.L.C.

   201410833530   

EMC Corporation

  

Electro Rent Corporation

   201522136310   

EMC Corporation

  

Electro Rent Corporation

   201307711150   

EMC Corporation

  

ePlus Government, Inc.

   99620795   

EMC Corporation

  

Fleet Business Credit Corporation

   200428018560   

EMC Corporation

  

Fleet Business Credit, LLC

   200428018650   

EMC Corporation

  

Fleet Business Credit, LLC

  



--------------------------------------------------------------------------------

200428156820   

EMC Corporation

  

Fleet Business Credit, LLC

   200432768800   

EMC Corporation

  

Fleet Business Credit, LLC

   200214432040   

EMC Corporation

  

Fleet Business Credit, LLC f/k/a Fleet Business Credit Corporation

   200214715170   

EMC Corporation

  

Fleet Business Credit, LLC f/k/a Fleet Business Credit Corporation

   200214898800   

EMC Corporation

  

Fleet Business Credit, LLC f/k/a Fleet Business Credit Corporation

   201307049730   

EMC Corporation

  

IBM Credit LLC

   201518584370   

EMC Corporation

  

IBM Credit LLC

   201523224430   

EMC Corporation

  

IBM Credit LLC

   201523224700   

EMC Corporation

  

IBM Credit LLC

   201626965780   

EMC Corporation

  

IBM Credit LLC

   201626965870   

EMC Corporation

  

IBM Credit LLC

   201626965960   

EMC Corporation

  

IBM Credit LLC

   201627204400   

EMC Corporation

  

IBM Credit LLC

   201518609280   

EMC Corporation

  

IBM Credit LLC

   201523224340   

EMC Corporation

  

IBM Credit LLC

   201190198070   

EMC Corporation

  

IBM Credit LLC

   201190834310   

EMC Corporation

  

IBM Credit LLC

   201191403560   

EMC Corporation

  

IBM Credit LLC

   201191919160   

EMC Corporation

  

IBM Credit LLC

   201293188310   

EMC Corporation

  

IBM Credit LLC

   201294852490   

EMC Corporation

  

IBM Credit LLC

   201296924320   

EMC Corporation

  

IBM Credit LLC

   201298846800   

EMC Corporation

  

IBM Credit LLC

   201301000980   

EMC Corporation

  

IBM Credit LLC

   201302549280   

EMC Corporation

  

IBM Credit LLC

   201302960670   

EMC Corporation

  

IBM Credit LLC

   200431922500   

EMC Corporation

  

Key Corporate Capital, Inc.

   200326366600   

EMC Corporation

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

   200430223220   

EMC Corporation

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

   200972971050   

EMC Corporation

  

Key Government Finance, Inc.

   200972971960   

EMC Corporation

  

Key Government Finance, Inc.

   201188712190   

EMC Corporation

  

MB Financial Bank, N.A.

   201296678430   

EMC Corporation

  

MB Financial Bank, N.A.

  



--------------------------------------------------------------------------------

201299742480   

EMC Corporation

  

MB Financial Bank, N.A.

   200758742760   

EMC Corporation

  

National City Commercial Capital Company, LLC

   201296917340   

EMC Corporation

  

National City Commercial Capital Company, LLC

   201410502940   

EMC Corporation

  

NBT Bank, National Association

   201517977100   

EMC Corporation

  

NBT Bank, National Association

   201517977380   

EMC Corporation

  

NBT Bank, National Association

   201522069960   

EMC Corporation

  

NBT Bank, National Association

   201625780780   

EMC Corporation

  

NBT Bank, National Association

   201518074880   

EMC Corporation

  

Orbian Financial Services IX LLC

   201306348320   

EMC Corporation

  

PNC Commercial, LLC

   201306348690   

EMC Corporation

  

PNC Commercial, LLC

   201306885960   

EMC Corporation

  

PNC Commercial, LLC

   201306886570   

EMC Corporation

  

PNC Commercial, LLC

   201307896730   

EMC Corporation

  

PNC Commercial, LLC

   201307899740   

EMC Corporation

  

PNC Commercial, LLC

   201307899920   

EMC Corporation

  

PNC Commercial, LLC

   201307900040   

EMC Corporation

  

PNC Commercial, LLC

   201307901470   

EMC Corporation

  

PNC Commercial, LLC

   201307904930   

EMC Corporation

  

PNC Commercial, LLC

   201410499330   

EMC Corporation

  

PNC Commercial, LLC

   201410499420   

EMC Corporation

  

PNC Commercial, LLC

   201410499510   

EMC Corporation

  

PNC Commercial, LLC

   201517319900   

EMC Corporation

  

PNC Commercial, LLC

   201517320050   

EMC Corporation

  

PNC Commercial, LLC

   201517320140   

EMC Corporation

  

PNC Commercial, LLC

   201517320230   

EMC Corporation

  

PNC Commercial, LLC

   201518508420   

EMC Corporation

  

PNC Commercial, LLC

   201518508510   

EMC Corporation

  

PNC Commercial, LLC

   201518508600   

EMC Corporation

  

PNC Commercial, LLC

   201518508790   

EMC Corporation

  

PNC Commercial, LLC

   201518508970   

EMC Corporation

  

PNC Commercial, LLC

   201518509030   

EMC Corporation

  

PNC Commercial, LLC

   201627286190   

EMC Corporation

  

PNC Commercial, LLC

  



--------------------------------------------------------------------------------

201189345720   

EMC Corporation

  

PNC Commercial, LLC

   201189345810   

EMC Corporation

  

PNC Commercial, LLC

   201189345900   

EMC Corporation

  

PNC Commercial, LLC

   201190540950   

EMC Corporation

  

PNC Commercial, LLC

   201190541010   

EMC Corporation

  

PNC Commercial, LLC

   201190541100   

EMC Corporation

  

PNC Commercial, LLC

   201190541290   

EMC Corporation

  

PNC Commercial, LLC

   201191395450   

EMC Corporation

  

PNC Commercial, LLC

   201191395540   

EMC Corporation

  

PNC Commercial, LLC

   201191395630   

EMC Corporation

  

PNC Commercial, LLC

   201191395720   

EMC Corporation

  

PNC Commercial, LLC

   201191395810   

EMC Corporation

  

PNC Commercial, LLC

   201191395900   

EMC Corporation

  

PNC Commercial, LLC

   201192231810   

EMC Corporation

  

PNC Commercial, LLC

   201293531620   

EMC Corporation

  

PNC Commercial, LLC

   201293531800   

EMC Corporation

  

PNC Commercial, LLC

   201293532140   

EMC Corporation

  

PNC Commercial, LLC

   201293532230   

EMC Corporation

  

PNC Commercial, LLC

   201293532960   

EMC Corporation

  

PNC Commercial, LLC

   201294369970   

EMC Corporation

  

PNC Commercial, LLC

   201294370020   

EMC Corporation

  

PNC Commercial, LLC

   201295152850   

EMC Corporation

  

PNC Commercial, LLC

   201295152940   

EMC Corporation

  

PNC Commercial, LLC

   201295153000   

EMC Corporation

  

PNC Commercial, LLC

   201295153190   

EMC Corporation

  

PNC Commercial, LLC

   201295153280   

EMC Corporation

  

PNC Commercial, LLC

   201295153370   

EMC Corporation

  

PNC Commercial, LLC

   201295153550   

EMC Corporation

  

PNC Commercial, LLC

   201295153640   

EMC Corporation

  

PNC Commercial, LLC

   201295153730   

EMC Corporation

  

PNC Commercial, LLC

   201595153820   

EMC Corporation

  

PNC Commercial, LLC

   201295153910   

EMC Corporation

  

PNC Commercial, LLC

   201295154070   

EMC Corporation

  

PNC Commercial, LLC

  



--------------------------------------------------------------------------------

201295913190   

EMC Corporation

  

PNC Commercial, LLC

   201295913280   

EMC Corporation

  

PNC Commercial, LLC

   201295913370   

EMC Corporation

  

PNC Commercial, LLC

   201295913820   

EMC Corporation

  

PNC Commercial, LLC

   201295913910   

EMC Corporation

  

PNC Commercial, LLC

   201295914070   

EMC Corporation

  

PNC Commercial, LLC

   201295914250   

EMC Corporation

  

PNC Commercial, LLC

   201295914340   

EMC Corporation

  

PNC Commercial, LLC

   201295914520   

EMC Corporation

  

PNC Commercial, LLC

   201295914610   

EMC Corporation

  

PNC Commercial, LLC

   201296782380   

EMC Corporation

  

PNC Commercial, LLC

   201296782470   

EMC Corporation

  

PNC Commercial, LLC

   201296782560   

EMC Corporation

  

PNC Commercial, LLC

   201296782650   

EMC Corporation

  

PNC Commercial, LLC

   201296782740   

EMC Corporation

  

PNC Commercial, LLC

   201296782830   

EMC Corporation

  

PNC Commercial, LLC

   201296782920   

EMC Corporation

  

PNC Commercial, LLC

   201296783080   

EMC Corporation

  

PNC Commercial, LLC

   201298125130   

EMC Corporation

  

PNC Commercial, LLC

   201298125220   

EMC Corporation

  

PNC Commercial, LLC

   201298125590   

EMC Corporation

  

PNC Commercial, LLC

   201298125770   

EMC Corporation

  

PNC Commercial, LLC

   201298125860   

EMC Corporation

  

PNC Commercial, LLC

   201298125950   

EMC Corporation

  

PNC Commercial, LLC

   201299009970   

EMC Corporation

  

PNC Commercial, LLC

   201299010020   

EMC Corporation

  

PNC Commercial, LLC

   201299010110   

EMC Corporation

  

PNC Commercial, LLC

   201299010390   

EMC Corporation

  

PNC Commercial, LLC

   201200184600   

EMC Corporation

  

PNC Commercial, LLC

   201200184790   

EMC Corporation

  

PNC Commercial, LLC

   201200638770   

EMC Corporation

  

PNC Commercial, LLC

   201301811900   

EMC Corporation

  

PNC Commercial, LLC

   201301812060   

EMC Corporation

  

PNC Commercial, LLC

  



--------------------------------------------------------------------------------

201301812150   

EMC Corporation

  

PNC Commercial, LLC

   201301812240   

EMC Corporation

  

PNC Commercial, LLC

   201302096270   

EMC Corporation

  

PNC Commercial, LLC

   201302096360   

EMC Corporation

  

PNC Commercial, LLC

   201302878290   

EMC Corporation

  

PNC Commercial, LLC

   201302878380   

EMC Corporation

  

PNC Commercial, LLC

   201302878470   

EMC Corporation

  

PNC Commercial, LLC

   201303761690   

EMC Corporation

  

PNC Commercial, LLC

   201303761780   

EMC Corporation

  

PNC Commercial, LLC

   201303835300   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304106300   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304106490   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304106580   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304106760   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304106850   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304106940   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304137340   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304252890   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304252980   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304253040   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304577470   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304681230   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304898070   

EMC Corporation

  

PNC Equipment Finance, LLC

   201304952510   

EMC Corporation

  

PNC Equipment Finance, LLC

   201305137240   

EMC Corporation

  

PNC Equipment Finance, LLC

   201305291320   

EMC Corporation

  

PNC Equipment Finance, LLC

   201305357260   

EMC Corporation

  

PNC Equipment Finance, LLC

   201305407550   

EMC Corporation

  

PNC Equipment Finance, LLC

   201305407730   

EMC Corporation

  

PNC Equipment Finance, LLC

   201305597080   

EMC Corporation

  

PNC Equipment Finance, LLC

   201305775730   

EMC Corporation

  

PNC Equipment Finance, LLC

   201305907500   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306138840   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201306316220   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306316310   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306316400   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306316590   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306316680   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306347440   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306385550   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306386340   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306454670   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306455190   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306698100   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306728780   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306730800   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306730990   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306741950   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306942870   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306960360   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306960450   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306995560   

EMC Corporation

  

PNC Equipment Finance, LLC

   201306998390   

EMC Corporation

  

PNC Equipment Finance, LLC

   201307204210   

EMC Corporation

  

PNC Equipment Finance, LLC

   201307204490   

EMC Corporation

  

PNC Equipment Finance, LLC

   201307222430   

EMC Corporation

  

PNC Equipment Finance, LLC

   201307632130   

EMC Corporation

  

PNC Equipment Finance, LLC

   201307662380   

EMC Corporation

  

PNC Equipment Finance, LLC

   201307662470   

EMC Corporation

  

PNC Equipment Finance, LLC

   201307864180   

EMC Corporation

  

PNC Equipment Finance, LLC

   201307884430   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308005230   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308141190   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308304360   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308306850   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308578130   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201308655390   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308707080   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308754020   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308917470   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308917560   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308917650   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308917740   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308918080   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308918170   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308934990   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308935050   

EMC Corporation

  

PNC Equipment Finance, LLC

   201308975100   

EMC Corporation

  

PNC Equipment Finance, LLC

   201309039630   

EMC Corporation

  

PNC Equipment Finance, LLC

   201409300180   

EMC Corporation

  

PNC Equipment Finance, LLC

   201409300270   

EMC Corporation

  

PNC Equipment Finance, LLC

   201409403520   

EMC Corporation

  

PNC Equipment Finance, LLC

   201409455330   

EMC Corporation

  

PNC Equipment Finance, LLC

   201409510660   

EMC Corporation

  

PNC Equipment Finance, LLC

   201409775050   

EMC Corporation

  

PNC Equipment Finance, LLC

   201409775140   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410128500   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410128690   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410202200   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410202390   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410210340   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410245630   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410245720   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410245810   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410245900   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410246060   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410264460   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410340560   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410340650   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201410916170   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410980180   

EMC Corporation

  

PNC Equipment Finance, LLC

   201410980270   

EMC Corporation

  

PNC Equipment Finance, LLC

   201411363540   

EMC Corporation

  

PNC Equipment Finance, LLC

   201411488540   

EMC Corporation

  

PNC Equipment Finance, LLC

   201411526620   

EMC Corporation

  

PNC Equipment Finance, LLC

   201411573200   

EMC Corporation

  

PNC Equipment Finance, LLC

   201411714270   

EMC Corporation

  

PNC Equipment Finance, LLC

   201411872240   

EMC Corporation

  

PNC Equipment Finance, LLC

   201412123620   

EMC Corporation

  

PNC Equipment Finance, LLC

   201412226420   

EMC Corporation

  

PNC Equipment Finance, LLC

   201412415130   

EMC Corporation

  

PNC Equipment Finance, LLC

   201412426370   

EMC Corporation

  

PNC Equipment Finance, LLC

   201412426460   

EMC Corporation

  

PNC Equipment Finance, LLC

   201412512550   

EMC Corporation

  

PNC Equipment Finance, LLC

   201412694760   

EMC Corporation

  

PNC Equipment Finance, LLC

   201412766520   

EMC Corporation

  

PNC Equipment Finance, LLC

   201412968500   

EMC Corporation

  

PNC Equipment Finance, LLC

   201412978950   

EMC Corporation

  

PNC Equipment Finance, LLC

   201413254800   

EMC Corporation

  

PNC Equipment Finance, LLC

   201413418680   

EMC Corporation

  

PNC Equipment Finance, LLC

   201413419920   

EMC Corporation

  

PNC Equipment Finance, LLC

   201413444760   

EMC Corporation

  

PNC Equipment Finance, LLC

   201413444850   

EMC Corporation

  

PNC Equipment Finance, LLC

   201413444940   

EMC Corporation

  

PNC Equipment Finance, LLC

   201413602610   

EMC Corporation

  

PNC Equipment Finance, LLC

   201413750690   

EMC Corporation

  

PNC Equipment Finance, LLC

   201413750960   

EMC Corporation

  

PNC Equipment Finance, LLC

   201413926860   

EMC Corporation

  

PNC Equipment Finance, LLC

   201414415200   

EMC Corporation

  

PNC Equipment Finance, LLC

   201414551890   

EMC Corporation

  

PNC Equipment Finance, LLC

   201414870270   

EMC Corporation

  

PNC Equipment Finance, LLC

   201414873910   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201414891950   

EMC Corporation

  

PNC Equipment Finance, LLC

   201415530830   

EMC Corporation

  

PNC Equipment Finance, LLC

   201415587500   

EMC Corporation

  

PNC Equipment Finance, LLC

   201415640610   

EMC Corporation

  

PNC Equipment Finance, LLC

   201415640700   

EMC Corporation

  

PNC Equipment Finance, LLC

   201415640890   

EMC Corporation

  

PNC Equipment Finance, LLC

   201415881950   

EMC Corporation

  

PNC Equipment Finance, LLC

   201415932940   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416128630   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416300630   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416397630   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416423960   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416524360   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416626000   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416714680   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416770190   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416770280   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416852670   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416852760   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416852940   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416853000   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416933720   

EMC Corporation

  

PNC Equipment Finance, LLC

   201416933900   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517082480   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517082660   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517082930   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517143820   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517143910   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517144070   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517275710   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517320320   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517320870   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517320960   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201517449850   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517451880   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517494300   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517495730   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517506850   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517506940   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517507000   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517507190   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517684350   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517755500   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517769020   

EMC Corporation

  

PNC Equipment Finance, LLC

   201517813570   

EMC Corporation

  

PNC Equipment Finance, LLC

   201518003240   

EMC Corporation

  

PNC Equipment Finance, LLC

   201518020210   

EMC Corporation

  

PNC Equipment Finance, LLC

   201518109500   

EMC Corporation

  

PNC Equipment Finance, LLC

   201518109690   

EMC Corporation

  

PNC Equipment Finance, LLC

   201518109960   

EMC Corporation

  

PNC Equipment Finance, LLC

   201518110100   

EMC Corporation

  

PNC Equipment Finance, LLC

   201518110290   

EMC Corporation

  

PNC Equipment Finance, LLC

   201518518690   

EMC Corporation

  

PNC Equipment Finance, LLC

   201518744060   

EMC Corporation

  

PNC Equipment Finance, LLC

   201518978340   

EMC Corporation

  

PNC Equipment Finance, LLC

   201519012890   

EMC Corporation

  

PNC Equipment Finance, LLC

   201519071310   

EMC Corporation

  

PNC Equipment Finance, LLC

   201519142920   

EMC Corporation

  

PNC Equipment Finance, LLC

   201519273020   

EMC Corporation

  

PNC Equipment Finance, LLC

   201519871460   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520101400   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520101590   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520101680   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520223670   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520539960   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520902610   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201520902700   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520902890   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520902980   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520903040   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520903130   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520903220   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520905530   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520905620   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520905800   

EMC Corporation

  

PNC Equipment Finance, LLC

   201520905990   

EMC Corporation

  

PNC Equipment Finance, LLC

   201521004610   

EMC Corporation

  

PNC Equipment Finance, LLC

   201521005220   

EMC Corporation

  

PNC Equipment Finance, LLC

   201521281110   

EMC Corporation

  

PNC Equipment Finance, LLC

   201521281200   

EMC Corporation

  

PNC Equipment Finance, LLC

   201521281390   

EMC Corporation

  

PNC Equipment Finance, LLC

   201521282900   

EMC Corporation

  

PNC Equipment Finance, LLC

   201521283060   

EMC Corporation

  

PNC Equipment Finance, LLC

   201521540730   

EMC Corporation

  

PNC Equipment Finance, LLC

   201521540820   

EMC Corporation

  

PNC Equipment Finance, LLC

   201521669350   

EMC Corporation

  

PNC Equipment Finance, LLC

   201521743410   

EMC Corporation

  

PNC Equipment Finance, LLC

   201522270140   

EMC Corporation

  

PNC Equipment Finance, LLC

   201522322830   

EMC Corporation

  

PNC Equipment Finance, LLC

   201522484600   

EMC Corporation

  

PNC Equipment Finance, LLC

   201522704960   

EMC Corporation

  

PNC Equipment Finance, LLC

   201522705110   

EMC Corporation

  

PNC Equipment Finance, LLC

   201522910550   

EMC Corporation

  

PNC Equipment Finance, LLC

   201522910640   

EMC Corporation

  

PNC Equipment Finance, LLC

   201523392760   

EMC Corporation

  

PNC Equipment Finance, LLC

   201523403420   

EMC Corporation

  

PNC Equipment Finance, LLC

   201523426500   

EMC Corporation

  

PNC Equipment Finance, LLC

   201523426690   

EMC Corporation

  

PNC Equipment Finance, LLC

   201523534980   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201523908880   

EMC Corporation

  

PNC Equipment Finance, LLC

   201524168490   

EMC Corporation

  

PNC Equipment Finance, LLC

   201524427100   

EMC Corporation

  

PNC Equipment Finance, LLC

   201524427290   

EMC Corporation

  

PNC Equipment Finance, LLC

   201525166260   

EMC Corporation

  

PNC Equipment Finance, LLC

   201525170870   

EMC Corporation

  

PNC Equipment Finance, LLC

   201625531940   

EMC Corporation

  

PNC Equipment Finance, LLC

   201625640020   

EMC Corporation

  

PNC Equipment Finance, LLC

   201625672300   

EMC Corporation

  

PNC Equipment Finance, LLC

   201625672490   

EMC Corporation

  

PNC Equipment Finance, LLC

   201626091560   

EMC Corporation

  

PNC Equipment Finance, LLC

   201626098730   

EMC Corporation

  

PNC Equipment Finance, LLC

   210626131590   

EMC Corporation

  

PNC Equipment Finance, LLC

   201626131680   

EMC Corporation

  

PNC Equipment Finance, LLC

   201626261440   

EMC Corporation

  

PNC Equipment Finance, LLC

   201626281510   

EMC Corporation

  

PNC Equipment Finance, LLC

   201626306970   

EMC Corporation

  

PNC Equipment Finance, LLC

   201626765470   

EMC Corporation

  

PNC Equipment Finance, LLC

   201627083500   

EMC Corporation

  

PNC Equipment Finance, LLC

   201627083690   

EMC Corporation

  

PNC Equipment Finance, LLC

   201627083780   

EMC Corporation

  

PNC Equipment Finance, LLC

   201627083870   

EMC Corporation

  

PNC Equipment Finance, LLC

   201627083960   

EMC Corporation

  

PNC Equipment Finance, LLC

   201627403830   

EMC Corporation

  

PNC Equipment Finance, LLC

   201627403920   

EMC Corporation

  

PNC Equipment Finance, LLC

   201627990420   

EMC Corporation

  

PNC Equipment Finance, LLC

   201628014530   

EMC Corporation

  

PNC Equipment Finance, LLC

   201628187810   

EMC Corporation

  

PNC Equipment Finance, LLC

   201628341140   

EMC Corporation

  

PNC Equipment Finance, LLC

   201628639850   

EMC Corporation

  

PNC Equipment Finance, LLC

   201518518780   

EMC Corporation

  

PNC Equipment Finance, LLC

   201518744080   

EMC Corporation

  

PNC Equipment Finance, LLC

   201188358000   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201188578750   

EMC Corporation

  

PNC Equipment Finance, LLC

   201188578840   

EMC Corporation

  

PNC Equipment Finance, LLC

   201188693930   

EMC Corporation

  

PNC Equipment Finance, LLC

   201188745530   

EMC Corporation

  

PNC Equipment Finance, LLC

   201188805180   

EMC Corporation

  

PNC Equipment Finance, LLC

   201188806330   

EMC Corporation

  

PNC Equipment Finance, LLC

   201188826310   

EMC Corporation

  

PNC Equipment Finance, LLC

   201188826400   

EMC Corporation

  

PNC Equipment Finance, LLC

   201188833750   

EMC Corporation

  

PNC Equipment Finance, LLC

   201188833840   

EMC Corporation

  

PNC Equipment Finance, LLC

   201188848600   

EMC Corporation

  

PNC Equipment Finance, LLC

   201189420490   

EMC Corporation

  

PNC Equipment Finance, LLC

   201189533550   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190015250   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190032220   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190038600   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190038970   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190119390   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190331800   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190371680   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190422030   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190715330   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190716580   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190762000   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190765650   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190780310   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190780400   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190780590   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190786600   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190786790   

EMC Corporation

  

PNC Equipment Finance, LLC

   201190791730   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191007830   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191007920   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201191025500   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191025690   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191025780   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191025870   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191025960   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191026020   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191060510   

EMC Corporation

  

PNC Equipment Finance, LLC

   201111975890   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191274980   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191417620   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191418870   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191519090   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191585590   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191585680   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191618630   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191618720   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191737700   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191739650   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191831390   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191855350   

EMC Corporation

  

PNC Equipment Finance, LLC

   201191855440   

EMC Corporation

  

PNC Equipment Finance, LLC

   201192505830   

EMC Corporation

  

PNC Equipment Finance, LLC

   201192551800   

EMC Corporation

  

PNC Equipment Finance, LLC

   201192551990   

EMC Corporation

  

PNC Equipment Finance, LLC

   201192614000   

EMC Corporation

  

PNC Equipment Finance, LLC

   201192691470   

EMC Corporation

  

PNC Equipment Finance, LLC

   201192691920   

EMC Corporation

  

PNC Equipment Finance, LLC

   201192692170   

EMC Corporation

  

PNC Equipment Finance, LLC

   201192716290   

EMC Corporation

  

PNC Equipment Finance, LLC

   201192736900   

EMC Corporation

  

PNC Equipment Finance, LLC

   201192737060   

EMC Corporation

  

PNC Equipment Finance, LLC

   201192747780   

EMC Corporation

  

PNC Equipment Finance, LLC

   201192760220   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201192760400   

EMC Corporation

  

PNC Equipment Finance, LLC

   201293078800   

EMC Corporation

  

PNC Equipment Finance, LLC

   201293079050   

EMC Corporation

  

PNC Equipment Finance, LLC

   201293190430   

EMC Corporation

  

PNC Equipment Finance, LLC

   201293190520   

EMC Corporation

  

PNC Equipment Finance, LLC

   201293237360   

EMC Corporation

  

PNC Equipment Finance, LLC

   201293298640   

EMC Corporation

  

PNC Equipment Finance, LLC

   201293434750   

EMC Corporation

  

PNC Equipment Finance, LLC

   201293456950   

EMC Corporation

  

PNC Equipment Finance, LLC

   201293764730   

EMC Corporation

  

PNC Equipment Finance, LLC

   201293876640   

EMC Corporation

  

PNC Equipment Finance, LLC

   201293949470   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294024130   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294068440   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294098500   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294098690   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294264680   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294264770   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294264860   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294543280   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294543370   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294588830   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294694900   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294722810   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294722900   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294766490   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294766580   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294775690   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294777090   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294777270   

EMC Corporation

  

PNC Equipment Finance, LLC

   201294798130   

EMC Corporation

  

PNC Equipment Finance, LLC

   201295076200   

EMC Corporation

  

PNC Equipment Finance, LLC

   201295190690   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201295497500   

EMC Corporation

  

PNC Equipment Finance, LLC

   201295695500   

EMC Corporation

  

PNC Equipment Finance, LLC

   201295695780   

EMC Corporation

  

PNC Equipment Finance, LLC

   201295695870   

EMC Corporation

  

PNC Equipment Finance, LLC

   201295695960   

EMC Corporation

  

PNC Equipment Finance, LLC

   201295696020   

EMC Corporation

  

PNC Equipment Finance, LLC

   201295696110   

EMC Corporation

  

PNC Equipment Finance, LLC

   201295740660   

EMC Corporation

  

PNC Equipment Finance, LLC

   201295740750   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296176530   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296187400   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296187590   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296364090   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296364180   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296415350   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296417480   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296487690   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296487780   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296580030   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296744180   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296781950   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296782010   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296782100   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296782290   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296830540   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296847980   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296848040   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296848130   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296867960   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296868020   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296869360   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296869540   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296872090   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201296881100   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296881830   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296881920   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296882080   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296882170   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296882350   

EMC Corporation

  

PNC Equipment Finance, LLC

   201296954390   

EMC Corporation

  

PNC Equipment Finance, LLC

   201297131330   

EMC Corporation

  

PNC Equipment Finance, LLC

   201297290820   

EMC Corporation

  

PNC Equipment Finance, LLC

   201297292040   

EMC Corporation

  

PNC Equipment Finance, LLC

   201297380440   

EMC Corporation

  

PNC Equipment Finance, LLC

   201297383630   

EMC Corporation

  

PNC Equipment Finance, LLC

   201297384240   

EMC Corporation

  

PNC Equipment Finance, LLC

   201297403220   

EMC Corporation

  

PNC Equipment Finance, LLC

   201297467420   

EMC Corporation

  

PNC Equipment Finance, LLC

   201297504440   

EMC Corporation

  

PNC Equipment Finance, LLC

   201297504620   

EMC Corporation

  

PNC Equipment Finance, LLC

   201297697610   

EMC Corporation

  

PNC Equipment Finance, LLC

   201297708370   

EMC Corporation

  

PNC Equipment Finance, LLC

   201297819670   

EMC Corporation

  

PNC Equipment Finance, LLC

   201298096610   

EMC Corporation

  

PNC Equipment Finance, LLC

   201298121970   

EMC Corporation

  

PNC Equipment Finance, LLC

   201298122030   

EMC Corporation

  

PNC Equipment Finance, LLC

   201298123820   

EMC Corporation

  

PNC Equipment Finance, LLC

   201298156350   

EMC Corporation

  

PNC Equipment Finance, LLC

   201298156530   

EMC Corporation

  

PNC Equipment Finance, LLC

   201298156990   

EMC Corporation

  

PNC Equipment Finance, LLC

   201298542360   

EMC Corporation

  

PNC Equipment Finance, LLC

   201298587820   

EMC Corporation

  

PNC Equipment Finance, LLC

   201298614210   

EMC Corporation

  

PNC Equipment Finance, LLC

   201298614300   

EMC Corporation

  

PNC Equipment Finance, LLC

   201298954000   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299020650   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201299031890   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299032040   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299049930   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299082450   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299125940   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299126000   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299279940   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299308370   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299308460   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299334450   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299433720   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299534210   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299570830   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299570920   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299724170   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299724260   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299737530   

EMC Corporation

  

PNC Equipment Finance, LLC

   201299737620   

EMC Corporation

  

PNC Equipment Finance, LLC

   201200171150   

EMC Corporation

  

PNC Equipment Finance, LLC

   201200185030   

EMC Corporation

  

PNC Equipment Finance, LLC

   201200324060   

EMC Corporation

  

PNC Equipment Finance, LLC

   201200377110   

EMC Corporation

  

PNC Equipment Finance, LLC

   201200392140   

EMC Corporation

  

PNC Equipment Finance, LLC

   201200499290   

EMC Corporation

  

PNC Equipment Finance, LLC

   201200581850   

EMC Corporation

  

PNC Equipment Finance, LLC

   201200581940   

EMC Corporation

  

PNC Equipment Finance, LLC

   201200588660   

EMC Corporation

  

PNC Equipment Finance, LLC

   201200646360   

EMC Corporation

  

PNC Equipment Finance, LLC

   201200834280   

EMC Corporation

  

PNC Equipment Finance, LLC

   201200848700   

EMC Corporation

  

PNC Equipment Finance, LLC

   201200849860   

EMC Corporation

  

PNC Equipment Finance, LLC

   201301295160   

EMC Corporation

  

PNC Equipment Finance, LLC

   201301399020   

EMC Corporation

  

PNC Equipment Finance, LLC

  



--------------------------------------------------------------------------------

201301519400   

EMC Corporation

  

PNC Equipment Finance, LLC

   201301555840   

EMC Corporation

  

PNC Equipment Finance, LLC

   201301579260   

EMC Corporation

  

PNC Equipment Finance, LLC

   201301607170   

EMC Corporation

  

PNC Equipment Finance, LLC

   201301607260   

EMC Corporation

  

PNC Equipment Finance, LLC

   201301640320   

EMC Corporation

  

PNC Equipment Finance, LLC

   201301675070   

EMC Corporation

  

PNC Equipment Finance, LLC

   201301804290   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302026880   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302183150   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302203380   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302203470   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302203560   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302205690   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302209760   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302354550   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302421450   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302462930   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302524520   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302524890   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302524980   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302525040   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302525130   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302649250   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302806770   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302888460   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302888550   

EMC Corporation

  

PNC Equipment Finance, LLC

   201302898360   

EMC Corporation

  

PNC Equipment Finance, LLC

   201303278990   

EMC Corporation

  

PNC Equipment Finance, LLC

   201303314300   

EMC Corporation

  

PNC Equipment Finance, LLC

   201303314490   

EMC Corporation

  

PNC Equipment Finance, LLC

   201303500550   

EMC Corporation

  

PNC Equipment Finance, LLC

   99617387   

EMC Corporation

  

Rockland Trust Company

  



--------------------------------------------------------------------------------

201305551460   

EMC Corporation

  

SPUS6 Signature Place, LP

   201304200350   

EMC Corporation

  

Suntrust Equipment Finance & Leasing Corp.

   201200719190   

EMC Corporation

  

Suntrust Equipment Finance & Leasing Corp.

   201200719280   

EMC Corporation

  

Suntrust Equipment Finance & Leasing Corp.

   201200719370   

EMC Corporation

  

Suntrust Equipment Finance & Leasing Corp.

   201200719460   

EMC Corporation

  

Suntrust Equipment Finance & Leasing Corp.

   201200719550   

EMC Corporation

  

Suntrust Equipment Finance & Leasing Corp.

   201200719640   

EMC Corporation

  

Suntrust Equipment Finance & Leasing Corp.

   201303820540   

EMC Corporation

  

Suntrust Equipment Finance & Leasing Corp.

   200536065300   

EMC Corporation

  

U.S. Bancorp Equipment Finance, Inc.

   201295503940   

EMC Corporation

  

U.S. Bank Equipment Finance, a Division of U.S. Bank National Association

   201304218300   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201305063260   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201305941630   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201306386700   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201308166580   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201308334510   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201308334600   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201308334880   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201410915920   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201411739110   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201411869420   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201413187090   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201413280700   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201414509710   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201414510040   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201414510220   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201415976160   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201416063850   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201416064370   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201416478500   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201416478690   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201416581390   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

  



--------------------------------------------------------------------------------

201416581480   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201416581570   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201416758350   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201517450180   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201517795830   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201518002360   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201518239810   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201518331280   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201518331370   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201518684430   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201521325670   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201522630070   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201190427080   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201191872320   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201191872410   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201191872780   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201294649360   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201294649450   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201294649540   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201294649630   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201296152840   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201296152930   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201296153090   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201296153180   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201296153360   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201296517900   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201296609740   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201296610890   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201297725160   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201297726950   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201297727100   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201297728800   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201297728990   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

  



--------------------------------------------------------------------------------

201297729050   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201297731080   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298061960   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298156080   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298446190   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298531030   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298570110   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298571450   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298690520   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298691860   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298758860   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298758950   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298762740   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298895420   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298895510   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201298895600   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201299334270   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201299334360   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201299334540   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201299844210   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201200134740   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201200849770   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201301197040   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201301813030   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201301813120   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201301814730   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201301895180   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201301922480   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201302514530   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201303359040   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201303566240   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   201303661530   

EMC Corporation

  

Wells Fargo Equipment Finance, Inc.

   12-0026618793   

iWave Software, LLC

  

Cisco Systems Capital Crp

  



--------------------------------------------------------------------------------

120026618793   

iWave Software, LLC

  

Cisco Systems Capital Crp

   11-0036068580   

iWave Software, LLC

  

Dell Financial Services L.L.C.

   110036068580   

iWave Software, LLC

  

Dell Financial Services, L.L.C.

   12-0010849994   

iWave Software, LLC

  

U.S. Bank Equipment Finance

   12-0032398876   

iWave Software, LLC

  

U.S. Bank Equipment Finance

   120010849994   

iWave Software, LLC

  

U.S. Bank Equipment Finance

   120032398876   

iWave Software, LLC

  

U.S. Bank Equipment Finance

   12-0015215178   

iWave Software, LLC

  

U.S. Bank Equipment Finance, a division of U.S. Bank National Association

   12-0037875619   

iWave Software, LLC

  

U.S. Bank Equipment Finance, a division of U.S. Bank National Association

   120015215178   

iWave Software, LLC

  

U.S. Bank Equipment Finance, a division of U.S. Bank National Association

   120037875619   

iWave Software, LLC

  

U.S. Bank Equipment Finance, a division of U.S. Bank National Association

   20144029518   

PSC, LLC

  

Bank of the West

   20122856435   

PSC, LLC

  

General Electric Capital Corporation

   20130007956   

PSC, LLC

  

General Electric Capital Corporation

   20133726008   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20133756476   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20133991511   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20134008208   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20135087292   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20135147856   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20130021857   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20140186262   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20140419713   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20141516111   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20141663277   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20141762624   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20141845908   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20141880418   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20142816601   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20142816627   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20143560620   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20143785359   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20143877842   

PSC, LLC

  

Trilogy Leasing Co., LLC

  



--------------------------------------------------------------------------------

20144217121   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20150486778   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20150486794   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20150489764   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20151326684   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20151569622   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20151671923   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20152459500   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20152506193   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20152784410   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20156062375   

PSC, LLC

  

Trilogy Leasing Co., LLC

   20133554038   

PSC, LLC

  

Wells Fargo Equipment Finance, Inc.

   20133850857   

PSC, LLC

  

Wells Fargo Equipment Finance, Inc.

   200870287640   

The Corwin Russel School, The Broccoli Hall, Inc and EMC Corporation

  

Cummings Properties, LLC

   04-0049376396   

Dell Marketing L.P.

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

   04-0052213299   

Dell Marketing L.P.

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

   04-0052213411   

Dell Marketing L.P.

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

   04-0069143299   

Dell Marketing L.P.

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

   08-0035453422   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   09-0018671557   

Dell Marketing L.P.

  

De Lage Landen Public Finance LLC

   13923051   

ASAP Software Express, Inc.

  

De Lage Landen Financial Services, Inc.

   14051112   

ASAP Software Express, Inc.

  

De Lage Landen Financial Services, Inc.

   14424040   

ASAP Software Express, Inc.

  

De Lage Landen Public Finance LLC

   20134230067   

Dell Financial Services L.L.C.

  

Dell Equipment Funding, L.P.

   20142833440   

Dell Financial Services L.L.C.

  

Midland Funding LLC

   20142833457   

Dell Financial Services L.L.C.

  

Midland Funding LLC

   20092463310   

Dell Inc.

  

De Lage Landen Public Finance LLC

   04-0049376396   

Dell Marketing L.P.

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

   04-0052213299   

Dell Marketing L.P.

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

   04-0052213411   

Dell Marketing L.P.

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

   04-0069143299   

Dell Marketing L.P.

  

Key Federal Finance, a Division of Key Corporate Capital, Inc.

  



--------------------------------------------------------------------------------

08-0035453422   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   09-0018671557   

Dell Marketing L.P.

  

De Lage Landen Public Finance LLC

   09-0018798082   

Dell Marketing L.P.

  

De Lage Landen Public Finance LLC

   09-0018827893   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   09-0019918724   

Dell Marketing L.P.

  

De Lage Landen Public Finance LLC

   09-0026835083   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   09-0034123092   

Dell Marketing L.P.

  

Dell Financial Services L.L.C.

   10-0019203551   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   10-0019230349   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   11-0000828414   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   11-0002741652   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   11-0019160938   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   11-0019255610   

Dell Marketing L.P.

  

De Lage Landen Financial Services, Inc.

   20050130667   

Dell Marketing L.P.

  

Key Federal Finance, a Div of Key Corp Capital Inc

   20062737930   

Dell Marketing L.P.

  

Key Government Finance, Inc.

   20122856435   

PSC, LLC

  

General Electric Capital Corporation

   20130007956   

PSC, LLC

  

General Electric Capital Corporation

   20050920760   

Wyse Technology, Inc.

  

Dell Financial Services, L.P.

   20111249781   

Dell Software, Inc.

  

Cummings Properties, LLC

  



--------------------------------------------------------------------------------

Schedule 6.07

Existing Restrictions

None



--------------------------------------------------------------------------------

Schedule 6.09

Existing Affiliate Transactions

None.